UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-36802 JMP Group LLC (Exact name of registrant as specified in its charter) Delaware 47-1632931 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 600 Montgomery Street, Suite 1100, San Francisco, California 94111 (Address of principal executive offices) (415)835-8900 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Shares representing limited liability company interests in JMP Group LLC JMP Group Inc. 7.25% Senior Notes due JMP Group Inc. 8.00% Senior Notes due 2023 New York Stock Exchange New York Stock Exchange New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes ☐ No ☒ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section 15(d) of the Act.Yes ☐ No ☒ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ☒ No ☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ☐ Accelerated Filer ☐ Non-Accelerated Filer ☐ Smaller Reporting Company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes ☐ No ☒ The aggregate market value of the voting and non-voting common stock held by non-affiliates of the registrant on the last business day of the registrant’s most recently completed second fiscal quarter, based upon the closing sale price of the registrant’s common share on June30, 2016 as reported on The New York Stock Exchange was $58,627,531. JMP Group LLC shares representing limited liability company interests outstanding as of February 28, 2017: 21,617,418. 1 DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive proxy statement to be delivered to shareholders in connection with the 2017 annual meeting of shareholders to be held in June 2017 are incorporated by reference in this Annual Report on Form10-K (“Form 10-K”). Such proxy statement will be filed with the U.S. Securities and Exchange Commission (the “SEC”) within 120 days of the registrant’s fiscal year ended December 31, 2016. 2 TABLE OF CONTENTS PARTI Item1. Business 7 Item1A. Risk Factors 13 Item1B. Unresolved Staff Comments 30 Item2. Properties 30 Item3. Legal Proceedings 30 Item4. Mine Safety Disclosures 30 PARTII Item5. Market for Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 31 Item6. Selected Financial Data 34 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 36 Item7A. Quantitative and Qualitative Disclosures About Market Risk 69 Item8. Financial Statements and Supplementary Data 71 Item9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 121 Item9A. Controls and Procedures 122 Item9B. Other Information 122 PARTIII Item10. Directors, Executive Officers and Corporate Governance 123 Item11. Executive Compensation 123 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters 123 Item13. Certain Relationships and Related Transactions, and Director Independence 123 Item14. Principal Accountant Fees and Services 123 PARTIV Item15. Exhibits and Financial Statement Schedules 124 Item 16. Form 10-K Summary 124 Signatures 125 ExhibitIndex 126 EX-31.1: CERTIFICATION EX-31.2: CERTIFICATION EX-32.1: CERTIFICATION EX-32.2: CERTIFICATION 3 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS We make forward-looking statements, as defined by the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, in this Form 10-K that are subject to risks and uncertainties. When we use the words “could,” “will likely result,” “if,” “in the event,” “may,” “might,” “should,” “shall,” “will,” “believe,” “expect,” “anticipate,” “plan,” “predict,” “potential,” “project,” “intend,” “estimate,” “goal,” “objective,” “continue,” or the negatives of these terms and other similar expressions, we intend to identify forward-looking statements. These forward-looking statements include information about possible or assumed future results of our business, financial condition, liquidity, results of operations, plans and objectives. They also include statements concerning anticipated revenues, income or loss, capital expenditures, distributions, capital structure or other financial terms. The statements we make regarding the following subject matters are forward-looking by their nature: • the opportunity to grow our investment banking and sales and trading businesses because of the prevalent demand for our services in our four target industries; • the potential for impaired performance of our investment banking and sales and trading businesses due toa declining demand for our services or a declining market for securities of companies in our four target industries; • our ability to depend on follow-on offerings, PIPEs and registered direct offerings to generate corporate finance revenues; • the growth of our mergers and acquisitions and other strategic advisory business derived from our positions as a lead manager or senior co-manager of public and private securities offerings; • the opportunity to increase our representation of corporate clients as buyers and to grow our mergers and acquisitions and strategic advisory businesses; • our ability to succeed as a strategic advisor due to our ability to structure and execute complex transactions; • the possibility of generating stable or growing investment banking revenues due to our ability to engage in multiple types of transactions; • our plans to continue to focus our equity research and sales and trading products and services on small- and mid-capitalization companies in order to benefit institutional investors; • our expectations regarding the impact of the trend toward alternative trading systems and downward pricing pressure on trading commissions and spreadsin the sales and trading business; • the impact on our brokerage or asset management business of additional rulemaking by the SEC with respect to soft dollar practices; • the characteristics of the asset management business, including its comparatively high margins, the recurring nature of its fee-based revenues and its dependence on intellectual capital, and our belief that this makes our asset management business less susceptible to competitive threats from larger financial institutions; • our expectations of a heightened demand for alternative asset management products and services; • our ability to increase assets under management and to develop new asset management products; • the fact that the past performance of our funds is not indicative of our future performance; • our plans to generate principal investing opportunities from our investment banking and asset management relationships; • the emergence of investment opportunities that offer attractive risk-adjusted returns on our investable assets; • our plans to grow our businesses both through internal expansion and through strategic investments, acquisitions or joint ventures; • our ability to take advantage of market opportunities as they arise, based on the strength of our capital position and the low level of leverage that we have traditionally employed; • our ability to realize revenues through gain on sale and payoff of loans and gain on repurchase of asset-backed securities; • our plans for the use of restricted cash to buy additional loans or pay down collateralized loan obligation notes; • the impact of changes in interest rates on the value of interest-bearing assets in which we invest; • the nature of the competition faced in the financial services industry, particularly among investment banks and asset managers, and our expectations regarding trends and changes with respect to competing entities; • our ability to attract, incentivize and retain top professionals and to retain valuable relationships with our clients; • our belief that continued future growth will require implementation of enhanced communications and information systems and the training of personnel or the hiring of an outsourced provider to operate such systems; 4 • our ability to avoid restrictions imposed by the Investment Company Act of 1940; • our expectations regarding the likelihood of increased scrutiny of financial services firms from regulators; • the impact of recent pronouncements by the Financial Accounting Standards Board (the “FASB”) on our financial position or operations; • the fact that we do not anticipate that any tax adjustments will result in a material adverse affect on the our financial condition; • the impact of existing claims and currently known threats against us on our business or financial condition; • the impact of bonus compensation payments to our employees on our cash position; • our ability to satisfy our funding needs with existing internal and external financial sources; • the fact that we believe that our available liquidity and current level of equity capital will be adequate to meet our liquidity and regulatory capital requirements for the next twelve months; and • our intention to declare distributions on our shares, our ability to do so without borrowing funds, and our expected distribution rate. The forward-looking statements are based on our beliefs, assumptions and expectations of future performance, taking into account the information currently available to us. These forward-looking statements may include projections of our future financial performance based on our growth strategies and anticipated trends in our business. These statements are only predictions based upon our current expectations and projections about future events. There are important factors that could cause our actual results, levels of activity, performance or achievements to differ materially from the results, levels of activity, performance or achievements expressed or implied by the forward-looking statements. In particular, you should consider the numerous risks provided under Item1A “Risk Factors” in this Form 10-K, including, but not limited to, the following factors: • the impact of multiple bookrunners, co-managers and multiple financial advisors on the competitive landscape and, in turn, on our revenues; • our ability to remain competitive with larger investment banks that provide commercial financing; • the impact of unsettled market conditions on our ability to serve as underwriter or placement agent; • the potential for uncertainty related to creditworthiness, volatility in the equity markets and diminished access to financing to impact our mergers and acquisitions and strategic advisory businesses; • the potential for volatility and weakness in the equity markets to adversely impact our sales and trading business, investment banking business and ability to manage exposure to market risks; • the impact of conditions in the global financial markets, such as the level and volatility of interest rates, investor sentiment, the availability and the cost of credit, the U.S. mortgage market, the U.S. real estate market, energy prices, consumer confidence, unemployment, and geopolitical issues on our business and revenues; • the impact of any deterioration in the business environment of our target sectors on our revenues; • our expectations regarding the effect of a market downturn on transaction volume and, therefore, our revenues; • our expectations regarding the impact of bankruptcies on our investment banking revenues; • the impact of securities-related write-downs on our securities trading revenues; • the impact of a market downturn on asset management fees; • the impact of the inability of companies to repay their borrowings on our principal investments; • the potential for market declines to lead to an increase in litigation and arbitration claims; • our ability to pursue business opportunities in an environment of increased legislative or regulatory initiatives; • the potential for governmental fiscal and monetary policy to have a negative impact on our business; • our expectation that the ability to recruit and retain professionals impacts our reputation, business, results of operations and financial condition; • the impact of larger firms on our ability to grow our business; • the impact of increased competition in the middle-market investment banking space on our market share and revenues; • the impact on brokerage revenues of pricing arrangements with certain institutional sales and trading clients; • the potential for larger and more frequent capital commitments in our trading and underwriting business to increase losses; 5 • the potential for increased competition in the asset management sector to affect our ability to raise capital and generate positive economic results; • the impact of investment performance and redemptions on our asset management business; • the potential for fluctuations in the global credit markets to affect our CLO investments; • any fluctuations in the credit markets, including reduced access to capital and liquidity, and the costs of credit; • any exposure to volatile and illiquid securities and their impact on our business; • the impact of principal investment activities on our capital base; • the challenges posed when valuing non-marketable investments; • the impact of our increased leverage as a result of our January 2013 offering of 8.00% Senior Notes due 2023 (the “2013 Senior Notes”) and the January 2014 offering of 7.25% Senior Notes due 2021 (the “2014 Senior Notes,” together with the 2013 Senior Notes, the “Senior Notes”); • the impact of requirements by the SEC, the Financial Industry Regulatory Authority and various other self-regulatory organizations on our business; • the potential for increased scrutiny of financial services firms to adversely impact our business; • the business risks posed by potential conflicts of interest, employee misconduct and business partner misconduct; • the potential for risks related to infrastructure and operations to impact our business; • the potential for market and non-market factors to impact our share price; and • any fluctuations in our share price related to the performance of our investment banking division. The foregoing list of risks is not exhaustive. Other sections of this Form 10-K may include additional factors that could adversely impact our business and financial performance. Moreover, we operate in a very competitive and rapidly changing environment. New risks emerge from time to time, and it is not possible for us to predict all risks, nor can we assess the impact of all factors or the effect which any factor, or combination of factors, may have on our business. Actual results may differ materially from those contained in any forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. You should not rely upon forward-looking statements as predictions of future events. We undertake no duty to update any of these forward-looking statements after the date of this Form 10-K to conform prior statements to actual results or revised expectations unless otherwise required by law. 6 Item1. Business Overview JMP Group LLC, together with its subsidiaries (collectively, “the Company”, “we” or “us”), is a diversified capital markets firm. We provide investment banking, sales and trading, and equity research services to corporate and institutional clients as well as alternative asset management products and services to institutional investors and high-net-worth individuals. In addition, we manage and invest in corporate credit instruments through collateralized loan obligations and direct investments, and we serve as the investment advisor to a business development company under the Investment Company Act of 1940 (the “Investment Company Act”). We focus our efforts on small and middle-market companies in the following four growth industries: technology, healthcare, financial services and real estate. Our specialization in these areas has enabled us to develop recognized expertise and to cultivate extensive industry relationships. As a result, we have established our firm as a key advisor for our corporate clients, a trusted resource for institutional investors, and an effective investment manager for our asset management clients. We currently operate from our headquarters in San Francisco and from additional offices in New York, Boston, Chicago, West Palm Beach and the Atlanta and Minneapolis areas We provide our corporate clients with a wide variety of services, including strategic financial advice and capital raising solutions, sales and trading support, and equity research coverage. We provide institutional investors with capital markets intelligence and objective, informed investment recommendations about individual equities that are not widely followed. We believe that our concentration on small and middle-market companies, as well as our broad range of product offerings, positions us as a leader in what has traditionally been an underserved and high-growth market. The selection of our four target industries, the development of multiple products and services, and the establishment of our four revenue-producing business lines—investment banking, sales and trading, equity research and asset management—has created a diversified business model, especially when compared to that of our more specialized competitors. We have been able to balance fluctuations in revenue streams from our investment banking activities, incentive-based asset management fees and principal investments with more stable revenue streams from our sales and trading commissions and base asset management fees. In addition, our target industries have historically performed, in certain respects, counter-cyclically to one another, allowing us to win business and generate revenues in various economic and capital markets conditions. In 2009, as part of our ongoing efforts to diversify our asset management business, we acquired a corporate credit business that operates as a manager of CLOs and has since been renamed JMP Credit Advisors LLC (“JMP Credit Advisors”). As of December 31, 2016, JMP Credit Advisors managed three CLOs with approximately $0.9 billion of assets under management. In February 2011, we launched a specialty finance company that provides customized financing to small and midsized businesses. In May 2013, this specialty finance company converted into a business development company under the Investment Company Act named Harvest Capital Credit Corporation (“HCC”) and completed an initial public offering. We are serving as HCC’s investment advisor through HCAP Advisors LLC (“HCAP Advisors”), our majority-owned subsidiary. In May 2015, JMP Investment Holdings LLC (“JMP Investment Holdings”) formed a 100% owned special purpose vehicle, JMP Credit Advisors TRS Ltd, to enter into a total return swap (“TRS”), giving us the ability to warehouse loans that may serve as collateral for an additional CLO in the future, if market conditions are favorable. JMP Group Inc. was incorporated in Delaware in January 2000, and JMP Group LLC was formed in Delaware in August 2014. Our headquarters are located at 600 Montgomery Street, Suite 1100, San Francisco, California 94111, and our telephone number is (415) 835-8900. We completed our initial public offering in May 2007 and a reorganization transaction in January 2015, pursuant to which JMP Group Inc. became a wholly owned subsidiary of JMP Group LLC (the “Reorganization Transaction”). The Reorganization Transaction was previously announced by JMP Group Inc. in a current report on Form 8-K filed with the SEC on August 20, 2014. JMP Group LLC filed a current report on Form 8-K on January 2, 2015 (the “January Form 8-K”) in order to establish JMP Group LLC as the successor issuer pursuant to Rule 12g-3(a) under the Exchange Act and to disclose certain related matters, including the consummation of the Reorganization Transaction. Pursuant to Rule 12g-3(a) under the Exchange Act and in accordance with the filing of the January Form 8-K, the shares representing limited liability company interests in JMP Group LLC, as the successor issuer to JMP Group Inc., were deemed registered under Section 12(b) of the Exchange Act. References to JMP Group LLC in this Annual Report on Form 10-K that include any period before the effectiveness of the Reorganization Transaction shall be deemed to refer to JMP Group Inc. For more information concerning the effects of the Reorganization Transaction and the succession of JMP Group LLC to JMP Group Inc. upon its effectiveness, please see the January Form 8-K. Our shares are currently listed on the New York Stock Exchange (the “NYSE”) under the symbol “JMP”. Principal Business Lines We conduct our investment banking and institutional brokerage business through JMP Securities LLC (“JMP Securities”), our asset management business through Harvest Capital Strategies LLC (“HCS”), JMP Asset Management LLC (“JMPAM”) and HCAP Advisors, our corporate credit business through JMP Investment Holdings and JMP Credit Advisors, and certain principal investments through JMP Capital LLC (“JMP Capital”). JMP Securities is a U.S. registered broker-dealer under the Exchange Act and is a member of FINRA. JMP Securities operates as an introducing broker and does not hold funds or securities for, or owe any money or securities to, customers and does not carry accounts for customers. All customer transactions are cleared through another broker-dealer on a fully disclosed basis. JMP Securities provides equity research, sales and trading to institutional brokerage clients and capital raising and strategic advisory services to corporate clients. As of December 31, 2016, JMP Securities had 181 full-time employees, including 49 in equity research, 35 in sales and trading, 55 in investment banking and 42 in operations and administration. 7 HCS is a registered investment advisor under the Investment Advisers Act of 1940, as amended (the “Investment Advisers Act”), and provides investment management services for sophisticated investors through investment partnerships and other entities managed by HCS, including a family of long/short equity hedge funds and private equity funds. JMPAM is the investment manager of JMP Realty Partners I LLC, a real estate private equity fund that completed an initial round of fundraising in September 2016 and invests opportunistically in real estate assets. HCAP Advisors is a majority-owned subsidiary and manages the investment activities of HCC, a business development company focused on providing customized financing solutions to small and midsized companies. As of December 31, 2016, HCS had 23 full-time employees, JMPAM had four and HCAP Advisors had six. JMP Credit Advisors is a registered investment advisor under the Investment Advisers Act and is an asset management platform established to underwrite and manage investments in senior secured debt. JMP Credit Advisors and its subsidiaries, including Cratos CDO Management, LLC and Cratos Capital Management, LLC, actively manage JMP Credit Advisors CLO I, Ltd. (“CLO I”), JMP Credit Advisors CLO II Ltd (“CLO II”) and JMP Credit Advisors CLO III Ltd. (“CLO III”). As of December 31, 2016, JMP Credit Advisors had 14 full-time employees. Investment Banking Our investment banking professionals provide capital raising, mergers and acquisitions transaction and other strategic advisory services to corporate clients. Dedicated industry coverage groups serve each of our four target industries, enabling our investment bankers to develop expertise in specific markets and to form close relationships with corporate executives, private equity investors, venture capitalists and other key industry participants. We offer our clients a high level of attention from senior personnel and have designed our organizational structure so that the investment bankers who are responsible for securing and maintaining client relationships also actively participate in providing all related transaction execution services to those clients. By focusing consistently on our target industries—technology, healthcare, financial services and real estate—we have developed a comprehensive understanding of the unique challenges and demands involved in executing corporate finance and strategic advisory assignments in these sectors. A significant portion of our corporate finance revenues is earned from small- and mid-capitalization public companies, and the balance is earned from private companies. Some of our clients retain us for our advisory and capital raising capabilities during an accelerated growth phase as a private company and then continue to work with us through an initial public offering or sale of the company. We maintain exceptional client focus both during and following a transaction, leading to a true advisory relationship and a pattern of assisting companies with multiple transactions. Corporate Finance We assist our publicly traded and privately held corporate clients with capital raising activities, which include the underwriting of a wide range of equity and debt securities, including common, preferred and convertible securities. Our public equity underwriting capabilities include initial public offerings and follow-on offerings. We also arrange private investments in public equity (“PIPE”) transactions and privately negotiated, registered direct stock offerings on behalf of our publicly traded clients. For our privately held clients, we act as an agent in private placements of equity and debt securities. We typically place securities with our client base of institutional investors, private equity and venture capital funds and high-net-worth individuals. Because our corporate clients are considered high-growth companies, they are frequently in need of new capital. Many of our client relationships develop early, when a client company is still private, in which case we may facilitate private placements of the client’s securities. Our ability to structure innovative private offerings and to identify the likely buyers of such offerings makes us a valuable advisor for many small and middle-market companies, as does our industry specialization. Thereafter, if our client prepares for an initial public offering, we may be selected to serve as an underwriter of that offering and of any subsequent follow-on offerings. We expect that, while the environment for initial public offerings may not be consistently favorable in the future, we should be able to depend on follow-on offerings, at the market offerings, PIPEs, registered direct offerings and private placements to continue to generate corporate finance revenues. Mergers and Acquisitions and Other Strategic Advisory We work with corporate clients on a broad range of strategic matters, including mergers and acquisitions, divestitures and corporate restructurings, valuations of businesses and assets, and fairness opinions and special committee assignments. Because we serve a variety of corporate clients, from emerging growth companies to mature private and public companies, the values of these transactions range in size. We provide our advice to senior executives and boards of directors of client companies in connection with transactions that are typically of significant strategic and financial importance to these companies. We believe that our success as a strategic advisor stems from our ability to structure and execute complex transactions that create long-term shareholder value. Because of our focus on innovative and fast-growing companies, we are most often an advisor in company sale transactions, although we are taking steps to create equilibrium in our advisory business and expect, in addition, to increasingly represent corporate clients as buyers over time. We believe that our position as a lead manager or senior co-manager of public and private equity offerings will facilitate the growth of our mergers and acquisitions and strategic advisory businesses, as companies that have been issuers of securities become more mature and pursue acquisitions or other exit events for their investors. 8 Sales and Trading Our sales and trading operation distributes our equity research product and communicates our proprietary investment recommendations to our institutional brokerage clients. In addition, our sales and trading staff executes equity trades on behalf of our institutional clients and markets the securities of companies for which we act as an underwriter. We have established a broad institutional client base rooted in longstanding relationships, which have been developed through a consistent focus on the investment and trading objectives of our customers. Our sales and trading professionals work closely with our equity research staff to provide insight and differentiated investment advice to approximately 500 institutional clients nationwide. We believe that our sales and trading clients turn to us for timely, informed investment advice. Our equity research features proprietary themes and actionable ideas about industries and companies that are not widely evaluated by many other research providers. Many peer firms focused on small- and mid-capitalization companies have shut down or have been purchased by larger firms over the past two decades, while several of the very largest investment banking firms have failed or consolidated. As a result, the amount of market-making activity, liquidity and research coverage for smaller companies has decreased significantly. However, we continue to commit sales and trading resources to these companies with the belief that institutional investors require and value such specialized knowledge and service. Our sales and trading personnel are also central to our ability to market equity offerings and provide after-market support. Our capital markets group manages the syndication, marketing, execution and distribution of the securities offerings we manage. Our syndicate activities include coordinating the marketing and order-taking process for underwritten transactions and conducting after-market stabilization and initial market-making. Our syndicate staff is also responsible for developing and maintaining relationships with the syndicate departments of other investment banks. Equity Research Our research department is charged with developing proprietary investment themes, anticipating sector and cyclical changes, and producing action-oriented reports that will assist our clients with their investment decisions. Our analysts cultivate primary sources of information in order to refine their quantitative and qualitative assessments. Our objective is to provide institutional investors with a clear understanding of industry-specific and company-specific issues that can impact their portfolio returns. Our equity research focuses on our four target industries—technology, healthcare, financial services and real estate—and on the following sectors underlying each industry: Technology •Alternative Energy •Communications Infrastructure •Digital Media •Internet •Internet Security •Software •Storage Healthcare •Biotechnology •Healthcare Facilities •Healthcare Services •Medical Devices & Supplies •Specialty Pharmaceuticals Financial Services •Alternative Asset Managers •Commercial Finance •Consumer Finance •Financial Processing & Outsourcing •Financial Technology •Insurance •Investment Banks & Brokers •Mortgage Finance •Specialty Finance Real Estate •Housing •Land Development •Lodging •Property Services •Real Estate Investment Trusts (REITs) •Residential Services 9 As of December 31, 2016, our research department included 25 publishing research analysts providing investment recommendations on 442 public companies divided among our four target sectors. Approximately 43% of the stocks under coverage had market capitalizations of less than $1.0 billion. Asset Management Through HCS, JMPAM and HCAP Advisors, we actively manage a family of two hedge funds, four private equity funds and one entity, HCC, formed to provide loans to small and midsized U.S. companies. As of December 31, 2016, we had a total of $1,155.0 million in client assets under management (including assets of employees and portfolio managers) and an additional $16.7million of our own capital invested in these vehicles. In addition, as of December 31, 2016 we had invested $14.3 million in entities managed by certain third parties. HCAP Advisors manages HCC for the purpose of making investments in the form of subordinated debt and, to a lesser extent, senior debt and minority equity investments, primarily in privately-held small and midsized U.S. companies. As of December 31, 2016, HCC’s portfolio consisted of 31 loans with an aggregate fair value of $134.1 million. As the investment advisor, HCAP Advisors earns a base management fee equal to 2% of the gross assets annually, excluding cash and cash equivalents, and an incentive fee of 20% of the net operating income, assuming that a hurdle rate of 8% is achieved, in addition to 20% of the realized gains, net of realized and unrealized losses, subject to a three-year high-water mark. The objective of our multiple strategies is to diversify both revenue and risk while maintaining the attractive economics of the alternative asset management model. We view asset management as an attractive business due to its high margins and the recurring nature of its fee-based revenues as well as its dependence on intellectual capital, which we believe is less susceptible to competitive threats from larger financial institutions. In the course of advising clients on strategic or private capital raising transactions, our investment bankers may opportunistically identify instances in which we could commit our own capital to transactions for which we are acting as an agent. In addition, opportunities to invest equity and debt capital are frequently brought to the attention of our asset management professionals. As a result, in the past we have made, and expect that in the future we may make, principal investments in selected cases and may be able to earn attractive returns on the capital committed. 10 Corporate Credit JMP Credit Advisors serves as the investment manager to CLO I, CLO II and CLO III, which together had a diversified portfolio of 471 corporate loans with an aggregate par amount of $0.7 billion and restricted cash available to lend of $216.8 million as of December 31, 2016. For the year ended December 31, 2016, JMP Credit Advisors earned management fees of $4.2 million from CLO I, CLO II and CLO III. As we consolidate the CLOs in accordance with U.S. Generally Accepted Accounting Principles (“GAAP”), the management fees earned from the CLOs are eliminated upon consolidation. JMP Credit Advisors also provides HCC with administrative services and is thus reimbursed by HCC for expenses, including the allocable percentage of the compensation costs for the employees performing services under the agreement. Competition All areas of our business are subject to a high level of competition. The principal competitive factors influencing our business include the capabilities of our professionals, our industry focus and expertise, our client relationships, our professional reputation, our product and service offerings, and the quality and price of our products and services. Since the mid-1990s, there has been substantial consolidation among U.S. and global financial institutions. In particular, a number of large commercial banks, insurance companies and other diversified financial services firms have merged with other financial institutions or have established or acquired broker-dealers. During 2008, the failure or near-collapse of a number of very large financial institutions led to the acquisition of several of the most sizeable U.S. investment banking firms, consolidating the financial services industry to an even greater extent. Currently, our competitors are other investment banks, bank holding companies, securities brokerage firms, merchant banks and financial advisory firms. Our focus on four target industries also subjects us to direct competition from a number of institutional brokerage firms and investment banking boutiques that specialize in providing services to these industries and their investors. The industry trend toward consolidation has significantly increased the capital base and geographic reach of many of our competitors. Our larger and better-capitalized competitors may be more able than we are to respond to changes in the investment banking industry, to recruit and retain skilled professionals, to finance acquisitions, to fund internal growth and to compete for market share generally. Many of these firms have the ability to offer a wider range of products than we do, including loans, deposit-taking and insurance, in addition to brokerage, asset management and investment banking services, all of which may enhance their competitive position relative to us. These firms also have the ability to support investment banking and securities products with commercial banking, insurance and other financial services revenues in an effort to gain market share, which could result in downward pricing pressure in our businesses. In particular, the trend in the equity underwriting business toward multiple bookrunners and co-managers, with bookrunners earning a disproportionately large portion of underwriting fees, has increased the competitive pressure in the investment banking industry while placing downward pressure on average transaction fees. As we seek to expand our asset management business, we face competition in the pursuit of investors for our investment funds, in the identification and completion of investments in attractive portfolio companies, securities or real estate assets, and in the recruitment and retention of skilled asset management professionals. Net interest income from our corporate credit business depends, in large part, on our ability to acquire loans with yields that exceed our borrowing costs. A number of entities compete with us to make the types of investments which we make. We compete with other CLO managers, business development companies, public and private funds, commercial and investment banks and commercial finance companies. Some of our competitors may have investment objectives that overlap with ours, which may create competition for investment opportunities. Some competitors may have a lower cost of funds than us and access to financing sources that are not available to us. In addition, some of our competitors may have higher risk tolerances or different risk assessments, which could allow them to consider a wider variety of investments and establish more relationships than us. Employees As of December 31, 2016, we had 228 employees, including 89 managing directors. We believe that our managing directors and other professionals have been attracted to our firm because of our entrepreneurial culture, our focused industry coverage and our dedication to providing growth companies and growth investors with exceptional client service, objective advice and innovative solutions. None of our employees are subject to any collective bargaining agreements, and we believe our relationship with our employees to be satisfactory. Risk Management and Compliance Because we operate an investment bank and several different asset management platforms, risk is an inherent part of our business. Global markets, by their nature, are prone to uncertainty and subject participants to a variety of risks. The principal risks we face are market, liquidity, credit, legal, reputational and operational risks. We believe that we apply quantitative analysis and sound practical judgment before engaging in transactions to ensure that appropriate risk mitigators are in place. We accomplish this objective by carefully considering the amount of capital allocated to each of our businesses, establishing trading limits, setting credit limits for individual counterparties and, to the extent that we make principal investments, committing capital to transactions where we believe we have the advantage of industry or company-specific expertise. As part of our corporate credit and principal investment activities, we conduct due diligence before making any significant capital commitment in order to assess the risk inherent in a transaction, and all significant investments must be approved by our investment committee and/or board of directors. All of our participations in underwritten offerings are evaluated and approved by a committee of key capital markets, investment banking, compliance and legal professionals. Our focus is balancing risk and return. We seek to achieve adequate returns from each of our businesses commensurate with the risks they assume. Nonetheless, the effectiveness of our approach to managing risks can never be completely assured. For example, unexpected large or rapid movements or disruptions in one or more markets or other unforeseen developments could have an adverse effect on our results of operations and financial condition. The consequences of these developments can include losses due to adverse changes in our principal investments and marketable security values, decreases in the liquidity of trading positions, increases in our credit exposure to customers and counterparties, and increases in general systemic risk. 11 Regulation As a participant in the financial services industry, we are subject to complex and extensive regulation of most aspects of our business by U.S. federal and state regulatory agencies, self-regulatory organizations and securities exchanges. The laws, rules and regulations comprising the regulatory framework are constantly changing, as are the interpretation and enforcement of existing laws, rules and regulations. The effect of any such changes cannot be predicted and may direct the manner of our operations and affect our profitability. Our broker-dealer subsidiary, JMP Securities, is subject to regulations governing every aspect of the securities business, including the execution of securities transactions; capital requirements; record-keeping and reporting procedures; relationships with customers, including the handling of cash and margin accounts; the experience of and training requirements for certain employees; and business interactions with firms that are not members of regulatory bodies. JMP Securities is registered as a securities broker-dealer with the SEC and is a member of FINRA. FINRA is a self-regulatory body composed of members such as our broker-dealer subsidiary that have agreed to abide by the rules and regulations of FINRA. FINRA may expel, fine and otherwise discipline member firms and their employees. JMP Securities is also licensed as a broker-dealer in each of the 50 states in the U.S., requiring us to comply with the laws, rules and regulations of each state. Each state may revoke the license to conduct securities business, fine and otherwise discipline broker-dealers and their employees. JMP Securities is also subject to the SEC’s Uniform Net Capital Rule, Rule 15c3-1, which may limit our ability to make withdrawals of capital from our broker-dealer subsidiary. The Uniform Net Capital Rule sets the minimum level of net capital a broker-dealer must maintain and also requires that a portion of its assets be relatively liquid. In addition, JMP Securities is subject to certain notification requirements related to withdrawals of excess net capital. We are also subject to the USA PATRIOT Act of 2001 (the “Patriot Act”), which imposes obligations regarding the prevention and detection of money-laundering activities, including the establishment of customer due diligence and customer verification, and other compliance policies and procedures. The conduct of research analysts is also the subject of rule-making by the SEC, FINRA and the federal government through the Sarbanes-Oxley Act. These regulations require certain disclosures by, and restrict the activities of, research analysts and broker-dealers, among others. Failure to comply with these requirements may result in monetary, regulatory and, in the case of the USA Patriot Act, criminal penalties. Our asset management subsidiaries, HCS, JMP Credit Advisors and HCAP Advisors, are SEC-registered investment advisers, and accordingly subject to regulation by the SEC. Requirements under the Investment Advisors Act of 1940 include record-keeping, advertising and operating requirements, and prohibitions on fraudulent activities. Various regulators, including the SEC, FINRA and state securities regulators and attorneys general, are conducting both targeted and industry-wide investigations of certain practices relating to the financial services industry, including marketing, sales practices, valuation practices, asset managers, and market and compensation arrangements. These investigations, which have been highly publicized, have involved mutual fund companies, broker-dealers, hedge funds, investors and others. In addition, the SEC staff has conducted studies with respect to soft dollar practices in the brokerage and asset management industries and proposed interpretive guidance regarding the scope of permitted brokerage and research services in connection with soft dollar practices. In July 2010, Congress enacted the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”). The Dodd-Frank Act institutes a wide range of reforms that will impact financial services firms and requires significant rule-making. In addition, the legislation mandates multiple studies, which could result in additional legislative or regulatory action. Many of the provisions of the Dodd-Frank Act are subject to further rulemaking procedures and studies and will take effect over several years. As a result, we cannot assess the impact of these new legislative and regulatory changes on our business at the present time. Accounting, Administration and Operations Our accounting, administrative and operations personnel are responsible for financial controls, internal and external financial reporting, compliance with regulatory and legal requirements, office and personnel services, management information and telecommunications systems and the processing of our securities transactions. We use a third-party service provider for payroll processing and servicing of asset-backed securities issued, and our clearing operations are currently performed by National Financial Services LLC. All of our data processing functions are performed by our management information systems personnel. We believe that our continued future growth will require implementation of new and enhanced communications and information systems and training of our personnel or the hiring of an outsourced provider to operate such systems. Any difficulty or significant delay in the implementation or operation of new systems or the training of personnel could harm our ability to manage growth. Available Information We are required to file current, annual and quarterly reports, proxy statements and other information required by the Exchange Act with the SEC. You may read and copy any document we file with the SEC at the SEC’s Public Reference Room, located at treet, N.E., Washington, DC 20549. Information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-800-SEC-0330. In addition, the SEC maintains an internet website at http://www.sec.gov from which interested persons can electronically access our SEC filings. 12 We provide our annual reports on Form10-K, quarterly reports on Form10-Q, current reports on Form8-K, proxy statements, Forms3, 4 and 5 filed by or on behalfof directors, executive officers and certain large shareholders, and any amendments to those documents filed or furnishedpursuant to the Exchange Act free of charge on the Investor Relations section of our website, located at http://www.jmpg.com. These filings will become available as soon as reasonably practicable after such material is electronically filed with, or furnished to, the SEC. From time to time we may use our website as a channel of distribution of material company information. We also make available in the Investor Relations section of our website and will provide print copies to shareholders upon request (i)our corporate governance guidelines, (ii)our code of business conduct and ethics, and (iii)the charters of the audit, compensation, and corporate governance and nominating committees of our board of directors. These documents, as well as the information on our website, are not intended to be part of this Form 10-K, and inclusions of our internet address in this Form 10-K are inactive textual references only. Item1A. Risk Factors Risks Related to Our Business Our operations and financial results are subject to various risks and uncertainties, including those described below, which could adversely affect our business, financial condition, results of operations, cash flows, and the trading price of our shares. We focus principally on specific sectors of the economy, and deterioration in the business environment in these sectors or a decline in the market for securities of companies within these sectors could harm our business. We focus principally on four target industries: technology, healthcare, financial services and real estate. Volatility in the business environment in these industries or in the market for securities of companies within these industries could adversely affect our financial results and the market value of our shares. The business environment for companies in some of these industries has been subject to high levels of volatility in recent years, and our financial results have consequently been subject to significant variations from year to year. Over the last decade, the mix of our investment banking revenues has shifted. In 2007, the year of our initial public offering, the financial services and real estate sectors, together, represented 48% of our total investment banking revenues; in 2016, these two sectors represented 34% of such revenues. While the healthcare sector constituted 23% of our total investment banking revenues in 2007, the sector constituted 48% of such revenues in 2016. The market for securities in each of our target industries may also be subject to industry-specific risks. For example, we have research, investment banking and principal investments focused in the areas of financial services, real estate and mortgage-related securities. These sectors have been negatively impacted by disruption in the financial markets and downturn in the general economy and the real estate market. As an investment bank focused principally on specific growth sectors of the economy, we also depend significantly on private company transactions for sources of revenue and potential business opportunities. Most of these private company clients are initially funded and controlled by venture capital funds and private equity firms. To the extent that the pace of these private company transactions slows or the average transaction size declines due to a decrease in venture capital and private equity financings, difficult market conditions in our target industries or other factors, our business and results of operations may be harmed. Underwriting and other corporate finance transactions, strategic advisory engagements and related sales and trading activities in our target industries represent a significant portion of our business. This concentration of activity in our target industries exposes us to the risk of a decline in the revenue related to each sector in the event of downturns in these industries. Our ability to retain our senior professionals and recruit additional professionals is critical to the success of our business, and our failure to do so may adversely affect our reputation, business, results of operations and financial condition. Our people are our most valuable resource. Our ability to obtain and successfully execute the transactions that generate a significant portion of our revenues depends upon the reputation, judgment, business generation capabilities and project execution skills of our senior professionals, particularly our managing directors and the members of our executive committee. The reputations and relationships of our senior professionals with our clients are a critical element in obtaining and executing client engagements. Turnover in the investment banking industry is high, and we encounter intense competition for qualified employees from other companies in the investment banking industry as well as from businesses outside the investment banking industry, such as hedge funds and private equity funds. To the extent we continue to have annual compensation and benefits expense targets, we may not be able to retain our professionals or recruit additional professionals at compensation levels that are within our target range for compensation and benefits expense. If we were to lose the services of any of our investment bankers, senior equity research, sales and trading professionals, senior investment management personnel or executive officers to a new or existing competitor or otherwise, we may not be able to retain valuable relationships and some of our clients could choose to use the services of a competitor instead of our services. If we are unable to retain our senior professionals or recruit additional professionals, our reputation, business, results of operations and financial condition will be adversely affected. Further, new business initiatives and efforts to expand existing businesses generally require that we incur compensation and benefits expense before generating additional revenues. 13 Our growth strategy also relies on our ability to attract and retain productive senior professionals across all of our businesses. Due to the relatively early stage of development of many of our businesses and competition from other firms, we may face difficulties in recruiting and retaining professionals of a caliber consistent with our business strategy. In particular, many of our competitors are significantly larger with greater financial resources and may be able to offer more attractive compensation packages and broader career opportunities. Additionally, it may take more than one year for us to determine whether new professionals will be effective and will generate profits, during which time we may incur significant expenses and expend significant time and resources on training, integration and business development. Certain aspects of our cost structure are largely fixed, and we may incur costs associated with new or expanded lines of business prior to these lines of business generating significant revenue. If our revenue declines or fails to increase commensurately with the expenses associated with new or expanded lines of business, our profitability may be materially adversely affected. We may incur costs associated with new or expanded lines of business, including guaranteed or fixed compensation costs, prior to these lines of business generating significant revenue. In addition, certain aspects of our cost structure, such as costs for occupancy, communication and information technology services, and depreciation and amortization are largely fixed, and we may not be able to timely adjust these costs to match fluctuations in revenue. If our revenue declines, or fails to increase commensurately with the expenses associated with new or expanded lines of business, our profitability may be materially adversely affected. We face strong competition from larger firms, some of which have greater resources and name recognition than we do, which may impede our ability to grow our business. The investment banking industry is intensely competitive, and we expect it to remain so. We compete on the basis of a number of factors, including client relationships, reputation, the abilities of our professionals, market focus and the relative quality and price of our services and products. We have experienced intense price competition in our various businesses. Pricing and other competitive pressures in investment banking, including the trends toward multiple book runners, co-managers and financial advisors handling transactions, could adversely affect our revenues, even if the size and number of our investment banking transactions increases. We are a relatively small investment bank with 181 employees as of December 31, 2016. Many of our competitors have a broader range of products and services, greater financial and marketing resources, larger customer bases, greater name recognition, more senior professionals to serve their clients’ needs, greater global reach and more established relationships with clients than we have. These larger and better capitalized competitors may be better able to respond to changes in the investment banking industry, compete for skilled professionals, finance acquisitions, fund internal growth and compete for market share generally. These firms have the ability to support investment banking with commercial banking, insurance and other financial services in an effort to gain market share, which has resulted, and could further result, in pricing pressure in our businesses. In particular, the ability to provide commercial financing has become an important advantage for some of our larger competitors and, because we do not provide such financing, we may be unable to compete as effectively for clients in a significant part of the investment banking industry. In addition, if the number of capital markets and financial advisory transactions continues to decline in response to current economic conditions, larger investment banking firms may seek to enter into engagements with smaller companies and to execute transactions that traditionally would have been considered too small for these firms. If we are unable to compete effectively with our competitors, our business, results of operations and financial condition will be adversely affected. We face strong competition from middle-market investment banks. We compete with specialized investment banks to provide access to capital and strategic advice to small and middle-market companies in our target industries. We compete with those investment banks on the basis of a number of factors, including client relationships, reputation, the abilities of our professionals, transaction execution, innovation, price, market focus and the relative quality and price of our services and products. We have experienced intense competition over obtaining advisory mandates in recent years, and we may experience pricing pressures in our investment banking business in the future as some of our competitors seek to obtain increased market share by reducing fees. Competition in the middle-market may further intensify if larger Wall Street investment banks expand their focus to this sector of the market. Increased competition could reduce our market share in investment banking services and our ability to generate fees at historical levels. We also face increased competition due to a trend in recent years toward consolidation among companies in the financial services industry. This trend was amplified due to the unprecedented disruption and volatility in the financial markets during the past several years; as a result, a number of financial services companies have merged, been acquired or have fundamentally changed their respective business models. Many of these firms may have the ability to support investment banking, including financial advisory services, with commercial banking, insurance and other financial services in an effort to gain market share, which could result in pricing pressure in our businesses. Our share price has been volatile, and it may continue to be volatile in the future. The market price of our shares could be subject to significant fluctuations due to factors such as: • changes in book value due to principal investment valuations; • actual or anticipated fluctuations in our financial condition or results of operations; • failure to meet the expectations of securities analysts; 14 • a decline in the stock prices of peer companies; • a discount in the trading multiple of our shares relative to that of shares of certain of our peer companies due to perceived risks associated with our smaller size; • the success or failure of potential acquisitions, our operating strategies and our perceived prospects and those of the financial services industry in general; • the realization of any of the other risks described in this section; • sales of substantial numbers of our shares by our employees or other shareholders, or the possibility of such sales; and • changes in our distribution policy. We currently have on file with the SEC an effective “universal” shelf registration statement on Form S-3, and we may file a new shelf registration statement to replenish the number of securities registered. This shelf registration statement will enable us to sell, from time to time, our shares and other securities covered by the shelf registration statement in one or more public offerings. Sales of substantial numbers of our shares or other securities covered by the shelf registration statement may adversely affect the price of our shares. Declines in the price of our shares may adversely affect our ability to recruit and retain senior professionals, including our managing directors and other professionals. In addition, we may not be able to access the capital markets for future principal transactions. Our financial results from investment banking activities may fluctuate substantially from period to period, which may impair our share price. We have experienced, and expect to experience in the future, significant variations from period to period in our revenues and results of operations from investment banking activities. Future variations in investment banking revenues may be attributable in part to the fact that our investment banking revenues are typically earned upon the successful completion of a transaction, the timing of which is uncertain and beyond our control. In most cases, we receive little or no payment for investment banking engagements that do not result in the successful completion of a transaction. As a result, our business is highly dependent on market conditions as well as the decisions and actions of our clients and interested third parties. For example, a client’s acquisition transaction may be delayed or terminated because of a failure to agree upon final terms with the counterparty, failure to obtain necessary regulatory consents or board or shareholder approvals, failure to secure necessary financing, adverse market conditions or unexpected financial or other problems in the business of a client or a counterparty. If the parties fail to complete a transaction on which we are advising or an offering in which we are participating, we will earn little or no revenue from the contemplated transaction. In addition, we incur significant expenses related to a contemplated transaction regardless of whether or not the contemplated transaction generates revenue. This risk may be intensified by our focus on growth companies in the technology, healthcare, financial services and real estate industries, as the market for securities of these companies has experienced significant variations in the number and size of equity offerings. In addition, our investment banking revenues are highly dependent on the level of mergers and acquisition and capital raising activity in the U.S., which fluctuates substantially from period to period. According to data from Thomson Reuters, a provider of global investment banking analysis and systems, the number of announced U.S. merger and acquisition transactions varied from approximately 6,480 in 2014 ($576.5 billion in deal value) to approximately 6,543 in 2015 ($682.1 billion in deal value) to approximately 6,914 in 2016 ($481.6billion in deal value). The number of U.S. equity capital raising transactions varied from 1,027 in 2014 (raising $261.8 billion) to 883 in 2015 (raising $221.6 billion) to 756 in 2016 (raising $183.5 billion). Our investment banking revenues would be adversely affected in the event that the number and size of mergers and acquisitions and capital raising transactions decline. As a result, we may not achieve steady and predictable earnings on a quarterly basis, which could in turn adversely affect our share price. Further, because a significant portion of our revenue is derived from investment banking fees and commissions, severe market fluctuations, weak economic conditions, or a decline in stock prices, trading volumes or liquidity could cause our financial results to fluctuate from period to period as a result of the following, among other things: • the number and size of transactions for which we provide underwriting and merger and acquisition advisory services may decline; • the value of the securities we hold in inventory as assets, which we often purchase in connection with market-making and underwriting activities, may decline; and • the volume of trades we would execute for our clients may decrease. To the extent our clients, or counterparties in transactions with us, are more likely to suffer financial setbacks in a volatile stock market environment, our risk of loss during these periods would increase. Our corporate finance and strategic advisory engagements are singular in nature and do not generally provide for subsequent engagements. Our investment banking clients generally retain us on a short-term, engagement-by-engagement basis in connection with specific corporate finance activities, merger and acquisition transactions (often as an advisor in the sale of a company) or other strategic advisory services, rather than on a recurring basis under long-term contracts. As these transactions are typically singular in nature and our engagements with these clients may not recur, we must seek new engagements when our current engagements are successfully completed or terminated. As a result, high activity levels in any period are not necessarily indicative of continued high activity levels in any subsequent period. If we are unable to generate a substantial number of new engagements that generate fees from new or existing clients, our business, results of operations and financial condition could be adversely affected. 15 Pricing and other competitive pressures may impair the revenues of our sales and trading business. We derive a significant portion of our revenues from our sales and trading business, which accounted for 18%, 18% and 15% of our net revenues for the years ended December 31, 2016, 2015 and 2014, respectively. Alongwith other investment banking firms, we have experienced intense price competition and trading volume reduction in this business in recent years. In particular, the ability to execute trades electronically and through alternative trading systems has increased the downward pressure on trading commissions and spreads. We expect these trends toward alternative trading systems and downward pricing pressure in the business to continue. We believe we may experience competitive pressures in these and other areas in the future as some of our competitors seek to obtain market share by competing on the basis of price or by using their own capital to facilitate client trading activities. In addition, we face pressure from our larger competitors, which may be better able to offer a broader range of complementary products and services to clients in order to win their trading business. As we are committed to maintaining and improving our comprehensive research coverage in our target sectors to support our sales and trading business, we may be required to make substantial investments in our research capabilities to remain competitive. If we are unable to compete effectively in these areas, the revenues of our sales and trading business may decline, and our business, results of operations and financial condition may be harmed. Some of our large institutional sales and trading clients as measured by brokerage revenues have entered into arrangements with us and other investment banks under which they separate payments for research products or services from trading commissions for sales and trading services and pay for research directly in cash, instead of compensating the research providers through trading commissions (referred to as “soft dollar” practices). In addition, we have entered into certain commission sharing arrangements in which institutional clients execute trades with a limited number of brokers and instruct those brokers to allocate a portion of the commission directly to us, to another broker-dealer or to an independent research provider. If more such arrangements are reached between our clients and us, or if similar practices are adopted by more firms in the investment banking industry, it may further increase the competitive pressures on trading commissions and spreads and reduce the value our clients place on high-quality research. Conversely, if we are unable to make similar arrangements with other investment managers that insist on separating trading commissions from research products, volumes and trading commissions in our sales and trading business also would likely decrease. Larger and more frequent capital commitments in our trading and underwriting businesses increase the potential for significant losses. There is a trend toward larger and more frequent commitments of capital by financial services firms in many of their activities. For example, in order to win business, investment banks are increasingly committing to purchase large blocks of stock from publicly traded issuers or significant stockholders, instead of undertaking the more traditional marketed underwriting process in which marketing is typically completed before an investment bank commits to purchase securities for resale. We may participate in this trend and, as a result, we may be subject to increased risk. Conversely, if we do not have sufficient regulatory capital to do so, our business may suffer. Furthermore, we may suffer losses as a result of the positions taken in these transactions even when economic and market conditions are generally favorable for others in the industry. We may increasingly commit our own capital as part of our trading business to facilitate client sales and trading activities. The number and size of these transactions may adversely affect our results of operations in a given period. We may also incur significant losses from our sales and trading activities due to market fluctuations and volatility in our results of operations. To the extent that we own assets ( i.e. , have long positions) in any of those markets, a downturn in the value of those assets or in those markets could result in losses. Conversely, to the extent that we have sold assets we do not own ( i.e. , have short positions) in any of those markets, an upturn in those markets could expose us to potentially large losses as we attempt to cover our short positions by acquiring assets in a rising market. The asset management business is intensely competitive. Over the past several years, the size and number of asset management funds, including hedge funds and private equity funds, has continued to increase. If this trend continues, it is possible that it will become increasingly difficult for our funds to raise capital. More significantly, as institutional and individual investors allocate increasing amounts of capital to alternative investment strategies, the size and duration of pricing inefficiencies is reduced. Many alternative investment strategies seek to exploit these inefficiencies, and in certain industries this trend drives prices for investments higher, in either case increasing the difficulty of achieving targeted returns. In addition, if interest rates were to rise or there were to be a prolonged bull market in equities, the attractiveness of our funds relative to other investment products could decrease. Competition is based on a variety of factors, including: • investment performance; • investor perception of the drive, focus and alignment of interest of an investment manager; • quality of service provided to, and duration of relationship with, investors; • business reputation; and • level of fees and expenses charged for services. 16 We compete in the asset management business with a large number of investment management firms, private equity fund sponsors, hedge fund sponsors and other financial institutions. A number of factors serve to increase our competitive risks, as follows: • investors may develop concerns that we will allow a fund to grow to the detriment of its performance; • some of our competitors have greater capital, lower targeted returns or greater sector or investment strategy-specific expertise than we do, which creates competitive disadvantages with respect to investment opportunities; • some of our competitors may perceive risk differently than we do which could allow those competitors either to outbid us for investments in particular sectors or, generally, to consider a wider variety of investments; • there are relatively few barriers to entry impeding new asset management firms, and the successful efforts of new entrants into our various lines of business, including former “star” portfolio managers at large diversified financial institutions as well as such institutions themselves, will continue to result in increased competition; and • other industry participants in the asset management business continuously seek to recruit our best and brightest investment professionals away from us. These and other factors could reduce our earnings and revenues and adversely affect our business. In addition, if we are forced to compete with other alternative asset managers on the basis of price, we may not be able to maintain our current base management and incentive fee structures. We have historically competed primarily on the performance of our funds, and not on the level of our fees relative to those of our competitors. However, there is a risk that fees in the alternative investment management industry will decline, without regard to the historical performance of a manager, including our managers. Fee reductions on our existing or future funds, without corresponding decreases in our cost structure, would adversely affect our revenues and distributable earnings. Poor investment performance may decrease assets under management and reduce revenues from, and the profitability of, our asset management business. Revenues from our asset management business are primarily derived from asset management fees. Asset management fees are comprised of base management and incentive fees. Management fees are typically based on assets under management, and incentive fees are earned on a quarterly or annual basis only if the return on our managed accounts exceeds a certain threshold return, or “high-water mark,” for each investor. We will not earn incentive fee income during a particular period, even when a fund had positive returns in that period, if we do not generate cumulative performance that surpasses a “high-water mark.” If a fund experiences losses, we will not earn incentive fees with regard to investors in that fund until its returns exceed the relevant “high-water mark.” In addition, investment performance is one of the most important factors in retaining existing investors and competing for new asset management business. Investment performance may be poor as a result of current or future difficult market or economic conditions, including changes in interest rates or inflation, terrorism or political uncertainty, our investment style, the particular investments that we make and other factors. Poor investment performance may result in a decline in our revenues and income by causing (i)the net asset value of the assets under our management to decrease, which would result in lower management fees to us, (ii)lower investment returns, resulting in a reduction of incentive fee income to us, and (iii)investor redemptions, which would result in lower fees to us because we would have fewer assets under management. To the extent that our future investment performance is perceived to be poor in either relative or absolute terms, the revenues and profitability of our asset management business will likely be reduced, and our ability to grow existing funds and raise new funds in the future will likely be impaired. The historical returns of our funds may not be indicative of the future results of our funds. The historical returns of our funds should not be considered indicative of the future results that should be expected from such funds or from any future funds we may raise. Our rates of return reflect unrealized gains, as of the applicable measurement date, which may never be realized due to changes in market and other conditions not in our control that may adversely affect the ultimate value realized from the investments in a fund. The returns of our funds may have also benefited from investment opportunities and general market conditions that may not repeat themselves, and there can be no assurance that our current or future funds will be able to avail themselves of profitable investment opportunities. Furthermore, the historical and potential future returns of the funds we manage also may not necessarily bear any relationship to potential returns on our shares. Our asset management clients may generally redeem their investments, which could reduce our asset management fee revenues. Our asset management fund agreements generally permit investors to redeem their investments with us after an initial “lockup” period during which redemptions are restricted or penalized. However, any such restrictions may be waived by us. Thereafter, redemptions are permitted at quarterly or annual intervals. If the return on the assets under our management does not meet investors’ expectations, investors may elect to redeem their investments and invest their assets elsewhere, including with our competitors. Our management fee revenues correlate directly to the amount of assets under our management; therefore, redemptions may cause our fee revenues to decrease. Investors may decide to reallocate their capital away from us and to other asset managers for a number of reasons, including poor relative investment performance, changes in prevailing interest rates that make other investments more attractive, changes in investor perception regarding our focus or alignment of interest, dissatisfaction with changes in or a broadening of a fund’s investment strategy, changes in our reputation, and departures or changes in responsibilities of key investment professionals. For these and other reasons, the pace of redemptions and corresponding reduction in our assets under management could accelerate. In the future, redemptions could require us to liquidate assets under unfavorable circumstances, which would further harm our reputation and results of operations. 17 We invest our own principal capital in equity securities and debt that expose us to a significant risk of capital loss. We use a portion of our own capital in a variety of principal investment activities, each of which involves risks of illiquidity, loss of principal and revaluation of assets. At December 31, 2016, our gross principal investments included $32.9 million invested in other investments, of which $16.7 million related to our family of funds, $1.3 million related to our total return swap, and $14.9 million to entities managed by third parties. We also had $18.7 million invested in marketable securities and $4.7 million invested through short positions on marketable securities. In addition, we have investments in private companies through loans and lines of credit, which, as of December 31, 2016, are carried at $1.9 million net of reserves for credit losses. We have $83.6 million par value invested in the subordinated securities issued by the CLOs. In connection with the TRS, the Company posted $25.0 million as cash collateral. The companies in which we invest may rely on new or developing technologies or novel business models, or concentrate on markets which are or may be disproportionately impacted by pressures in the financial services and/or mortgage and real estate sectors that have not yet developed and which may never develop sufficiently to support successful operations, or their existing business operations may deteriorate or may not expand or perform as projected. As a result, we have suffered losses in the past, and we may suffer losses from our principal investment activities in the future. We have made and may in the future make principal investments in relatively high-risk, illiquid assets that often have significantly leveraged capital structures, and we may fail to realize any profits from these activities for a considerable period of time or lose some or all of the principal amount we invest in these activities. We may purchase equity securities and, to a lesser extent, debt securities in venture capital, seed and other high risk financings of early-stage, pre-public or “mezzanine stage,” and turnaround companies and distressed situations and in funds or other collective investment vehicles. We risk the loss of capital invested by us in these activities. We may use our capital, including on a leveraged basis, in principal investments in both private and public company securities that may be illiquid and volatile. The equity securities of any privately-held entity in which we make a principal investment are likely to be restricted as to resale and may otherwise be highly illiquid. In the case of fund or similar investments, our investments may be illiquid until such investment vehicles are liquidated. We expect that there will be restrictions on our ability to resell any such securities that we acquire for a period of at least six months after we acquire such securities. Thereafter, a public market sale may be subject to volume limitations or be dependent upon securing a registration statement for an initial, and potentially secondary, public offering of the securities. We may make principal investments that are significant relative to the overall capitalization of the investee company, and resale of significant amounts of these securities might be subject to significant limitations and adversely affect the market and the sales price for the securities in which we invest. In addition, our principal investments may involve entities or businesses with capital structures that have significant leverage. The large amount of borrowing in the leveraged capital structure increases the risk of losses due to factors such as rising interest rates, downturns in the economy or deteriorations in the condition of the investment or its industry. In the event of defaults under borrowings, the assets being financed would be at risk of foreclosure, and we could lose our entire investment. Even if we make an appropriate investment decision based on the intrinsic value of an enterprise, we cannot assure you that general market conditions will not cause the market value of our investments to decline. For example, an increase in interest rates, a general decline in the stock markets, or other market and industry conditions adverse to companies of the type in which we invest and intend to invest could result in a decline in the value of our investments or a total loss of our investment. In addition, some of these investments are, or may in the future be, in industries or sectors which are unstable, in distress or undergoing some uncertainty. Such investments may be subject to rapid changes in value caused by sudden company-specific or industry-wide developments. Contributing capital to these investments is risky, and we may lose some or all of the principal amount of our investments. There are no regularly quoted market prices for a number of the investments that we make. The value of our investments is determined using fair value methodologies described in valuation policies, which may consider, among other things, the nature of the investment, the expected cash flows from the investment, bid or ask prices provided by third parties for the investment and the trading price of recent sales of securities (in the case of publicly traded securities), restrictions on transfer and other recognized valuation methodologies. The methodologies we use in valuing individual investments are based on estimates and assumptions specific to the particular investments. Therefore, the value of our investments does not necessarily reflect the prices that would actually be obtained by us when such investments are sold. Realizations at values significantly lower than the values at which investments have been previously held would result in loses of potential incentive income and principal investments. We may experience write-downs of our investments and other losses related to the valuation of our investments and volatile and illiquid market conditions . We have exposure to volatile or illiquid securities, including investments in companies which have and may hold mortgage-related products, such as residential and commercial mortgage-backed securities, mortgage loans, and other mortgage and real estate-related securities. We continue to have exposure to these markets and products and as market conditions continue to evolve the fair value of these mortgage-related instruments could deteriorate. 18 In addition, in our principal investment activities, our concentrated holdings, illiquidity and market volatility may make it difficult to value certain of our investment securities. Subsequent valuations, in light of factors then prevailing, may result in significant changes in the values of these securities in future periods. In addition, at the time of any sales and settlements of these securities, the price we ultimately realize will depend on the demand and liquidity in the market at that time and may be materially lower than their current fair value. Any of these factors could require us to take write-downs in the value of our investment and securities portfolio, which may have an adverse effect on our results of operations in future periods. Difficult conditions in the global financial markets have negatively impacted , and may continue to negatively impact , our ability to generate business and revenues, which may cause significant fluctuations in our share price. All of our businesses have been in the past and may in the future be materially affected by conditions in the financial market and general economic conditions, such as the level and volatility of interest rates, investor sentiment, the availability and the cost of credit, the U.S. mortgage market, the U.S. real estate market, volatile energy prices, consumer confidence, unemployment and geopolitical issues. Financial markets experienced extreme volatility and disruption from mid-2007 to early 2009, and challenging conditions persist. While financial markets have become more stable and have generally improved since 2009, there remains a certain degree of uncertainty about a global economic recovery. U.S. markets may also be impacted by political and civil unrest occurring in the Middle East and in Eastern Europe and Russia. Concerns about the European Union (“EU”), including Britain’s June 23, 2016 referendum to exit the European Union, may cause further uncertainty and disruption for financial markets globally. Any negative impact on economic conditions and global markets from these developments could adversely affect our results of operations in future periods. Weakness or disruption in equity markets and diminished trading volume of securities have adversely impacted our sales and trading business in the past and could continue to do so in the future. Industry-wide declines in the size and number of underwritings and mergers and acquisitions have also had an adverse effect on our revenues. Reductions in the trading prices for equity securities tend to reduce the transaction value of investment banking transactions, such as underwriting and merger and acquisition transactions, which in turn may reduce the fees we earn from these transactions. Market conditions may also affect the level and volatility of securities prices and the liquidity and value of investments in our funds and managed accounts, and we may not be able to manage our investment management business’ exposure to these market conditions. In addition to these factors, deterioration in the financial markets or economic conditions in the U.S. and globally could materially affect our business in other ways, including the following: • Our opportunity to act as underwriter or placement agent could be adversely affected by a reduction in the number and size of capital raising transactions or by competing government sources of equity. • The number and size of merger and acquisition transactions or other strategic advisory engagements where we act as adviser could be adversely affected by continued uncertainties in valuations related to asset quality and creditworthiness, volatility in the equity markets and diminished access to financing. • Market volatility could lead to a decline in the volume of transactions that we execute for our customers and, therefore, to a decline in the revenue we receive from commissions and spreads. • We may experience losses in securities trading activities, or as a result of write-downs in the value of securities that we own, as a result of deteriorations in the businesses or creditworthiness of the issuers of such securities. • We may experience losses or write-downs in the realizable value of our principal investments due to the inability of companies we invest in to repay their borrowings. • Our access to liquidity and capital markets could be limited, preventing us from making principal investments and restricting our sales and trading businesses. • We may incur unexpected costs or losses as a result of the bankruptcy or other failure of companies for which we have performed investment banking services, and such companies may be unable to honor ongoing obligations such as indemnification or expense reimbursement agreements. • Sudden sharp declines in market values of securities can result in illiquid markets and the failure of counterparties to perform their obligations, which could make it difficult for us to sell securities, hedge securities positions and invest assets under management. • As an introducing broker to a clearing firm, we are responsible to the clearing firm and could be held liable for the defaults of our customers, including losses incurred as the result of a customer’s failure to meet a margin call. Although we review credit exposure to specific customers, default risk may arise from events or circumstances that are difficult to detect or foresee. When we allow customers to purchase securities on margin, we are subject to risks inherent in extending credit. This risk increases when a market is rapidly declining and the value of the collateral held falls below the amount of a customer’s indebtedness. If a customer’s account is liquidated as the result of a margin call, we are liable to our clearing firm for any deficiency. 19 • Competition in our investment banking and sales and trading businesses could intensify as a result of the increasing pressures on financial services companies and larger firms competing for transactions and business that historically would have been too small for them to consider. • Market volatility could result in lower prices for securities, which could result in reduced management fees calculated as a percentage of assets under management. • Market declines could increase claims and litigation, including arbitration claims from customers. • Our industry could face increased regulation as a result of legislative or regulatory initiatives. Compliance with such regulation may increase our costs and limit our ability to pursue business opportunities. • Government intervention may not succeed in improving the financial and credit markets and may have negative consequences for our business. It is difficult to predict how long current financial market and economic conditions will continue, whether they will deteriorate and if they do, which of our business lines will be adversely affected. If one or more of the foregoing risks occurs, our revenues are likely to decline and, if we were unable to reduce expenses at the same pace, our profit margins would erode. Our businesses, profitability and liquidity may be adversely affected by deterioration in the credit quality of, or defaults by, third parties who owe us money, securities or other assets or whose securities or obligations we hold. The amount and duration of our credit exposures have been increasing over the past year, as have the breadth and size of the entities to which we have credit exposures. We are exposed to the risk that third parties that owe us money, securities or other assets will not perform their obligations. These parties may default on their obligations to us due to bankruptcy, lack of liquidity, operational failure or other reasons. Declines in the market value of securities can result in the failure of buyers and sellers of securities to fulfill their settlement obligations and in the failure of our clients to fulfill their credit obligations. During market downturns, counterparties to us in securities transactions may be less likely to complete transactions. In addition, particularly during market downturns, we may face additional expenses defending or pursuing claims or litigation related to counterparty or client defaults. Our businesses may be adversely affected by the disruptions in the credit markets, including reduced access to credit and liquidity and higher costs of obtaining credit. Historically, we have satisfied our need for funding from internally generated funds, the net proceeds from our 2007 initial public offering, and our revolving credit facility with City National Bank. Further, in January 2013, we raised approximately $46.0 million from the sale of our 2013 Senior Notes, and, in January 2014, we raised an additional $48.3 million from the sale of our 2014 Senior Notes. In the event that existing internal and external financial resources were not to satisfy our needs, we would have to seek additional outside financing. The availability of outside financing will depend on a variety of factors, such as our financial condition and results of operations, the availability of acceptable collateral, market conditions, the general availability of credit, the volume of trading activities, and the overall availability of credit to the financial services industry. Widening credit spreads, as well as significant declines in the availability of credit, could adversely affect our ability to borrow on an unsecured basis. Disruptions in the credit markets could make it more difficult and more expensive to obtain funding for our businesses. If our available funding is limited or we are forced to fund our operations at a higher cost, these conditions may require us to curtail our business activities and increase our cost of funding, both of which could reduce our profitability, particularly in our businesses that involve investing and taking principal positions. Liquidity, or ready access to funds, is essential to financial services firms, including ours. Failures of financial institutions have often been attributable in large part to insufficient liquidity. Liquidity is of particular importance to our sales and trading business, and perceived liquidity issues may affect the willingness of our clients and counterparties to engage in sales and trading transactions with us. Our liquidity could be impaired due to circumstances that we may be unable to control, such as a general market disruption or an operational problem that affects our sales and trading clients, third parties or us. Further, our ability to sell assets may be impaired if other market participants are seeking to sell similar assets at the same time. Our clients engaging us with respect to merger and acquisition transactions often rely on access to the secured and unsecured credit markets to finance their transactions. The lack of available credit and the increased cost of credit could adversely affect the size, volume and timing of our clients’ mergers and acquisitions, particularly in the case of large transactions, and adversely affect our investment banking business and revenues. 20 Increased leverage may harm our financial condition and results of o perations. As of December 31, 2016, our total indebtedness was approximately $93.8 million, consisting of $45.9 million in principal amount of 8.00% Senior Notes due 2023 and $47.9 million principal amount of 7.25% Senior Notes due 2021. This indebtedness does not include asset-backed securities of CLO I, CLO II and CLO III, which are consolidated in our financial statements, together with the loans collateralizing the asset-backed securities of the CLOs, even though the CLOs are bankruptcy-remote entities with no recourse to us. This indebtedness also excludes the leverage in the TRS, which is not consolidated in our financial statements. Our level of indebtedness could have important consequences to you, because: • it could affect our ability to satisfy our financial obligations, including those relating to the Senior Notes and outstanding borrowings under our credit facility; • a substantial portion of our cash flows from operations will have to be dedicated to interest and principal payments and may not be available for operations, working capital, capital expenditures, expansion, acquisitions or general corporate or other purposes; • it may impair our ability to obtain additional financing in the future; • it may limit our ability to refinance all or a portion of our indebtedness on or before maturity; • it may limit our flexibility in planning for, or reacting to, changes in our business and industry; and • it may make us more vulnerable to downturns in our business, our industry or the economy in general. Our operations may not generate sufficient cash to enable us to service our debt. If we fail to make a payment on the Senior Notes or fail to maintain a minimum level of liquidity, we could be in default on the Senior Notes, and this default could cause us to be in default on our other outstanding indebtedness. Conversely, a default on our other outstanding indebtedness may cause a default under the Senior Notes. In addition, we may incur additional indebtedness in the future; and, as a result, the related risks that we now face, including those described above, could intensify. A default, if not waived, could result in acceleration of the debt outstanding under the related agreement. If that should occur, we may not be able to pay all such debt or to borrow sufficient funds to refinance it. Even if new financing were then available, it may not be on terms that are acceptable to us. The indentures for the Senior Notes do not restrict our ability to incur additional indebtedness. Increases in short- term LIBOR interest rates could adversely affect the performance of our CLO s . An increase in prevailing interest rates could adversely affect the return on equity of the CLOs we manage. Many of the loans in our CLO portfolios have variable interest rates indexed to LIBOR and subject to a LIBOR floor, which provides additional income during periods when LIBOR rates are below the floor levels.Loans with a LIBOR floor pay an interest rate of LIBOR plus the applicable margin so long as LIBOR remains above the specified floor level. If, however, LIBOR falls below the floor, the interest rate is the floor level plus the applicable margin. The asset backed securities issued by our CLOs typically have variable interest rates indexed to LIBOR but do not have LIBOR floors. Accordingly, in a low interest rate environment, the equity holders of our CLOs benefit from a so-called LIBOR floor benefit.If the LIBOR increases above the applicable LIBOR floors, the variable interest payments on the CLO asset-backed securities also will increase, and the LIBOR floor benefit to us will decrease. This will diminish the return on equity that we hold in our CLOs, which could have an adverse impact on our results of operations. We may not receive any return on our investment in the CLOs in which we have invested , and we may be unable to raise additional CLOs. As of December 31, 2016, we had $83.6 million par value invested in the subordinated securities issued by CLOs managed by JMP Credit Advisors. Subject to market conditions, we expect to continue to acquire subordinated securities in the future in CLOs managed by JMP Credit Advisors (and/or third-party managers). These subordinated securities are the most junior class of securities issued by the CLOs and are subordinated in priority of payment to the senior securities issued by these CLOs. Therefore, they only receive cash distributions if the CLOs have made all cash interest payments to all other debt securities issued by the CLOs and are in compliance with their interest and over-collateralization coverage tests. Consequently, to the extent that the value of a CLO’s loan portfolio has been reduced as a result of conditions in the credit markets, such as defaulted loans or excess triple C-rated loans, the value of the subordinated securities could be reduced. Additionally, we may not be able to continue to complete new CLOs due to prevailing CLO market conditions or other factors. Our net interest income may decline if we are unable to reinvest our cash to generate a rate of return similar to what we have historically received from our investment in CLO I, or we are unable to reduce our long-term debt. Our net interest income decreased $7.1 million, or 33.6%, from $21.1 million for 2015 to $14.0 million for 2016. This decrease in net interest income is primarily attributed to the liquidation of our CLO I loan portfolio.This liquidation, in part, has resulted in investing activities providing $144.3 million of cash for 2016 which partially caused cash to increase by $16.9 from 68.6 million in 2015 to $85.5 million in 2016. Accordingly, we may be subject to reinvestment risk to the extent we are unable to reinvest our cash to generate a rate of return similar to what we have historically received from our investment in CLO I, or we are unable to reduce our long-term debt. If we do not find a suitable investment opportunity for our cash, we may receive less net interest income than we have received in prior years. We expect to enter into warehouse agreements or total return swaps in connection with our potential investments in, and management of, CLOs and other investment products, which may expose us to substantial risks. In connection with our potential investment in and management of new CLOs and other investment products, we expect to enter into warehouse agreements and total return swaps with banks or other financial institutions, pursuant to which the warehouse or total return swap provider will finance the purchase of investments that will be ultimately included in a CLO or other investment product. For CLOs, these investments are primarily comprised of senior secured corporate loans rated below investment grade. Securities rated below investment grade are often referred to as “leveraged loans” or “high yield” securities, and may be considered “high risk” compared to debt instruments that are rated investment grade. We will typically select the investments in the warehouse or TRS subject to the approval of the provider. If the relevant CLO transaction or other investment product is not issued or consummated, as applicable, the investments may be liquidated, and we may lose some or all of our equity or first loss investment in the warehouse or TRS facility if the value of the loans we purchased in it decreases. In addition, regardless of whether the CLO or other investment product is issued or consummated, if any of the warehoused investments are sold before such issuance or consummation, we would have to bear any resulting loss on the sale. The amount at risk in connection with a warehouse will vary and may not be limited to the amount, if any, that we invest in the related CLO or other investment product upon its issuance or consummation, as applicable. The exposure in connection with a TRS facility is the initial deposit plus any margin call amounts. Although we would expect to complete the issuance of a particular CLO or other investment product within six to nine months after establishing a related warehouse or TRS, we may not be able to complete the issuance within such expected time period or at all. 21 Changes in CLO spreads and an adverse market environment could continue to make it difficult for us to launch new CLOs. The ability to issue new CLOs is dependent, in part, on the amount by which the interest earned on the investments held by the CLO exceeds the interest payable by the CLO on the debt obligations it issues to investors and the CLO’s other expenses, as well as other factors. If this excess (also known as a CLO’s “arbitrage”) is not sufficient, it is difficult to raise equity capital for a new CLO. There may be sustained periods when market conditions are not sufficient for us to sponsor new CLOs, which could materially impair the growth of our business. During the recent financial crisis, there was a dislocation in the credit market that significantly impeded CLO formation. Although market conditions have improved, the dislocation in credit markets could return and continue for a significant period of time. Renewed dislocation of these markets could adversely impact our results of operations and financial condition. Defaults, downgrades and depressed market values of the collateral underlying CLOs may cause the decline in, and deferral of, investment advisory income and the reduction of assets under management. Under the collateral management agreements between JMP Credit Advisors and the CLOs it manages, payment of management fees is generally subject to a “waterfall” structure. Pursuant to these “waterfalls,” all or a portion of the subordinated management fees may be deferred if, among other things, the CLOs do not generate sufficient cash flows to pay the required interest on the senior notes they have issued to investors and certain expenses they have incurred. Deferrals could occur if the credit quality of the issuers of the collateral underlying the CLOs deteriorates or they default on or defer payments of principal or interest relating to such collateral. Due to severe levels of defaults and delinquencies on the assets underlying certain of the CLOs managed by us, in the past we have both experienced declines in, and deferrals of, management fees. Further, during such periods and pursuant to the waterfalls, the CLOs may be required to repay certain of these liabilities, which repayment permanently reduces our assets under management and related investment advisory fees pursuant to which we can recoup deferred subordinated fees. If similar defaults and delinquencies resume, we could experience additional declines, in and deferrals of, management fees. Additionally, all or a portion of our investment advisory fees from the CLOs that we manage may be deferred if such CLOs fail to satisfy certain “over-collateralization” tests. Pursuant to the “waterfall” structure discussed above, such failures generally require cash flows to be diverted to prepay certain of the CLO’s liabilities, resulting in similar permanent reductions in assets under management and investment advisory fees in respect of such CLOs. Defaulted assets and assets that have been severely downgraded are generally carried at a reduced value for purposes of the over-collateralization tests. In some CLOs, these assets are required to be carried at their market value for purposes of over-collateralization tests. Due to exceptionally high levels of defaults, severe downgrades and depressed market values of the collateral underlying certain CLOs managed by us, some CLOs have breached their over-collateralization tests, and we have therefore experienced, and may experience in the future, declines in, and deferrals of, management fees which could have a material and adverse effect on us. We are subject to net capital and other regulatory capital requirements; failure to comply with these rules would significantly harm our business. JMP Securities, our broker-dealer subsidiary, is subject to the net capital requirements of the SEC, FINRA and various self-regulatory organizations of which it is a member. These requirements typically specify the minimum level of net capital a broker-dealer must maintain and also mandate that a significant part of its assets be kept in relatively liquid form. Failure to maintain the required net capital may subject a firm to limitation of its activities, including suspension or revocation of its registration by the SEC and suspension or expulsion by FINRA and other regulatory bodies, and ultimately may require its liquidation. Failure to comply with the net capital rules could have material and adverse consequences, such as: • limiting our operations that require intensive use of capital, such as underwriting or trading activities;or • restricting us from withdrawing capital from our subsidiaries when our broker-dealer subsidiary has more than the minimum amount of required capital. This, in turn, could limit our ability to implement our business and growth strategies, pay interest on and repay the principal of our debt and/or repurchase our shares. In addition, a change in the net capital rules or the imposition of new rules affecting the scope, coverage, calculation or amount of net capital requirements, or a significant operating loss or any large charge against net capital, could have similar adverse effects. As a holding company, JMP Group LLC depends on dividends, distributions and other payments from its subsidiaries to fund distribution payments and to fund all payments on its obligations, including debt obligations. As a result, regulatory actions could impede access to funds that JMPGroup LLC needs to make payments on obligations, including debt obligations, or distribution payments. In addition, because JMP Group LLC holds equity interests in the firm’s subsidiaries, its rights as an equity holder to the assets of these subsidiaries may not materialize, if at all, until the claims of the creditors of these subsidiaries are first satisfied. There are contractual, legal and other restrictions that may prevent us from paying cash distributions on our shares and, as a result, you may not receive any return on investment unless you sell your shares for a price greater than the price for which you paid. Although we paid a quarterly dividend on our shares since our initial public offering through 2014, and began making monthly cash distributions in the first quarter of 2015, there can be no assurance that in the future sufficient cash will be available for us to pay distributions on our shares to our shareholders. Our board of directors may at any time modify or revoke our current distribution policy. Any decision to declare and pay distributions in the future will be made at the discretion of our board of directors and will depend on, among other things, our results of operations, financial condition, cash requirements, contractual restrictions and other factors that our board of directors may deem relevant. We do not intend to borrow funds in order to pay distributions. In addition, JMP Group LLC, the entity from which we make our distribution payments, is a holding company that does not conduct any significant business operations of its own, and, therefore, it is dependent upon cash distributions and other transfers from our subsidiaries to make distribution payments on its shares. The amounts available to us to pay cash distributions are restricted by existing and future debt agreements. In general, under the credit agreement governing our revolving lines of credit and term loans with City National Bank, we are restricted under certain circumstances from making distributions if an event of default has occurred under that agreement. The Senior Notes were issued pursuant to an indenture, as supplemented, with U.S. Bank National Association, as trustee. The indenture contains a minimum liquidity covenant that obligates us to maintain liquidity of at least an amount equal to the lesser of (i) the aggregate amount due on the next eight scheduled quarterly interest payments on the Senior Notes, or (ii) the aggregate amount due on all remaining scheduled quarterly interest payments on the Senior Notes until the maturity of the Senior Notes. The indenture also contains customary event of default and cure provisions. If an uncured default occurs and is continuing, the trustee or the holders of at least 25% in principal amount of the Senior Notes may declare the Senior Notes immediately due and payable. SEC regulations also provide that JMP Securities may not pay cash distributions to us if certain minimum net capital requirements are not met. In addition, Delaware law permits the declaration of distributions only to the extent of our surplus (which is defined as total assets at fair market value minus total liabilities, minus statutory capital), or, if there is no surplus, out of our net profits for the then current and/or immediately preceding fiscal years. In the event that we do not pay cash distributions on our shares as a result of these restrictions, you may not receive any return on an investment in our shares unless you sell your shares for a price greater than the price for which you paid. 22 We may incur losses as a result of ineffective risk management processes and strategies. We seek to monitor and control our risk exposure through operational and compliance reporting systems, internal controls, management review processes and other mechanisms. Our investing and trading processes seek to balance our ability to profit from investment and trading positions with our exposure to potential losses. While we employ limits and other risk mitigation techniques, those techniques and the judgments that accompany their application cannot anticipate economic and financial outcomes or the specifics and timing of such outcomes. Thus, we may, in the course of our investment and trading activities, incur losses, which may be significant. In addition, we are deploying our own capital in our funds and in principal investments, and limitations on our ability to withdraw some or all of our investments in these funds or liquidate our investment positions, whether for legal, reputational, illiquidity or other reasons, may make it more difficult for us to control the risk exposures relating to these investments. Our risk management policies and procedures may leave us exposed to unidentified or unanticipated risks. Our risk management strategies and techniques may not be fully effective in mitigating our risk exposure in all market environments or against all types of risk. We seek to manage, monitor and control our operational, legal and regulatory risk through operational and compliance reporting systems, internal controls, management review processes and other mechanisms; however, there can be no assurance that our procedures will be fully effective. Further, our risk management methods may not effectively predict future risk exposures, which could be significantly greater than historical measures indicate. In addition, some of our risk management methods are based on an evaluation of information regarding markets, clients and other matters that are based on assumptions that may no longer be accurate. A failure to adequately manage our growth, or to effectively manage our risk, could materially and adversely affect our business and financial condition. We are exposed to the risk that third parties that owe us money, securities or other assets will not meet their obligations. These parties may default on their obligations to us due to bankruptcy, lack of liquidity, operational failure, and breach of contract or other reasons. We are also subject to the risk that our rights with regard to third parties may not be enforceable in all circumstances. As an introducing broker, we could be held responsible for the defaults or misconduct of our customers. These may present credit concerns, and default risks may arise from events or circumstances that are difficult to detect, foresee or reasonably guard against. In addition, concerns about, or a default by, one institution could lead to significant liquidity problems, losses or defaults by other institutions, which in turn could adversely affect us. If any of the variety of instruments, processes and strategies we utilize to manage our exposure to various types of risk are not effective, we may incur losses. Our operations and infrastructure and those of the service providers upon which we rely, including other financial institutions or intermediaries, may malfunction or fail. Our businesses are highly dependent on our ability to process and monitor, on a daily basis, a large number of complex transactions and securities across numerous and diverse markets. The inability of our systems to accommodate an increasing volume of transactions could constrain our ability to expand our businesses. If our financial, accounting data processing, or other operating systems and facilities fail to operate properly or become disabled as a result of events that are wholly or partially beyond our control, we could suffer impairments, financial loss, a disruption of our businesses, liability to clients, regulatory intervention or reputational damage. We have outsourced certain aspects of our technology, administrative and operational infrastructure, including data centers, disaster recovery systems and wide area networks, as well as some trading applications. We are dependent on our service providers to manage and monitor those functions. A disruption of any of the outsourced services would be out of our control and could negatively impact our business. We have experienced disruptions on occasion, none of which has been material to our operations and results. However, there can be no guarantee that future disruptions will not occur, and any that may occur could be severe in nature. We also face the risk of operational failure, capacity constraints or termination of relations with any of the clearing agents, exchanges, clearing houses or other financial intermediaries that we use to facilitate our securities transactions. As a result of the consolidation over the years among clearing agents, exchanges and clearing houses, our exposure to certain financial intermediaries has increased and could affect our ability to find adequate and cost-effective alternatives should the need arise. Any such failure, constraint or termination of these intermediaries could adversely affect our ability to execute transactions and manage our exposure to risk. 23 In addition, our ability to conduct business may be adversely impacted by a disruption in the infrastructure that supports our businesses and the communities in which we are located. This may affect, among other things, our financial, accounting or other data processing systems. This may include a disruption involving electrical, communications, transportation or other services used by us or third parties with which we conduct business, whether due to fire, serious weather conditions, earthquakes or other natural disasters, power or communications failure, act of terrorism or war or otherwise. Nearly all of our employees in our primary locations in San Francisco, New York, Boston and Chicago work in close proximity to each other. Although we have a formal disaster recovery plan in place, if a disruption occurs in one location and our employees in that location are unable to communicate with or travel to other locations, our ability to service and interact with our clients may suffer, and we may not be successful in implementing contingency plans that depend on communication or travel. Our operations also rely on the secure processing, storage and transmission of confidential and other information in our computer systems and networks. Although cybersecurity incidents among financial services firms are on the rise, to date, we have not experienced any material losses relating to cyberattacks or other information security breaches; however, there can be no assurance that we will not suffer such losses in the future. Notwithstanding that we take protective measures and endeavor to modify them as circumstances warrant, our computer systems, software and networks may be vulnerable to human error, natural disasters, power loss, spam attacks, unauthorized access, distributed denial of service attacks, computer viruses and other malicious code, and other events that could have a security impact. Breaches of our network security systems could involve attacks that are intended to obtain unauthorized access to our proprietary information, destroy data or disable, degrade or sabotage our systems, often through the introduction of computer viruses and other means and could originate from a wide variety of sources, including unknown third parties outside the firm. Although we take various measures to ensure the integrity of our systems, there can be no assurance that these measures will provide protection. A cybersecurity incident affecting our computer systems, software and networks, or that of third-party vendors and clients, could subject us to significant liability and harm our reputation. If one or more of such events occur, this could jeopardize our or our clients’ or counterparties’ confidential and other information processed and stored in, and transmitted through, our computer systems and networks or otherwise cause interruptions or malfunctions in our, our clients’, our counterparties’ or third parties’ operations. We may be required to expend significant additional resources to modify our protective measures, to investigate and remediate vulnerabilities or other exposures, or to make required notifications, and we may be subject to litigation and financial losses that are either not insured or not fully covered through any insurance we maintain. A technological breakdown could also interfere with our ability to comply with financial reporting and other regulatory requirements, exposing us to potential disciplinary action by regulators. If our systems are compromised, do not operate properly or are disabled, we could suffer a disruption of our business, financial losses, liability to clients, regulatory sanctions and damage to our reputation. In providing services to our clients, we may manage, utilize and store sensitive or confidential client or employee data, including personal data. As a result, we will be subject to numerous laws and regulations designed to protect this information, such as U.S. federal and state laws governing the protection of personally identifiable information and international laws. These laws and regulations are increasing in complexity and number. Any breach of these laws and regulations could subject us to significant monetary damages, regulatory enforcement actions, fines and/or criminal prosecution. Any disclosure of sensitive or confidential information or data could damage our reputation and cause us to lose clients. Associate misconduct, which is difficult to detect and deter, could harm us by impairing our ability to attract and retain clients and subject us to significant legal liability and reputational harm. There have been a number of highly-publicized cases involving fraud or other misconduct by associates in the financial services industry. There is a risk that our associates could engage in misconduct that adversely affects our business. For example, our business often requires that we deal with confidential matters of great significance to our clients. If our associates were to improperly use or disclose confidential information provided by our clients, we could be subject to regulatory sanctions and suffer serious harm to our reputation, financial position, current client relationships and ability to attract future clients. We are also subject to a number of obligations and standards arising from our asset management business and our authority over the assets managed by our asset management business. The violation of these obligations and standards by any of our associates would adversely affect our clients and us. It is not always possible to deter associate misconduct, and the precautions we take to detect and prevent this activity may not be effective. If our associates engage in misconduct, our business would be adversely affected. We are subject to risks in using prime brokers and custodians. Our asset management subsidiary and its managed funds depend on the services of prime brokers and custodians to settle and report securities transactions. In the event of the insolvency of a prime broker or custodian, our funds might not be able to recover equivalent assets in whole or in part, as they will rank among the prime broker’s and the custodian’s unsecured creditors in relation to assets which the prime broker or custodian borrows, lends or otherwise uses. In addition, cash held by our funds with the prime broker or custodian will not be segregated from the prime broker’s or custodian’s own cash, and the funds will therefore rank as unsecured creditors in relation thereto. 24 Strategic investments or acquisitions and joint ventures, or our entry into new business areas, may result in additional risks and uncertainties in our business. We intend to grow our core businesses both through internal expansion and through strategic investments, acquisitions or joint ventures. When we make strategic investments, acquisitions or enter into joint ventures, we face numerous risks and uncertainties in combining or integrating the relevant businesses and systems. In addition, conflicts or disagreements between us and the other members of a venture may negatively impact our businesses. In addition, future acquisitions or joint ventures may involve the issuance of additional shares, which may dilute your ownership in our firm. Furthermore, any future acquisitions of businesses or facilities by us could entail a number of risks, including: • problems with the effective integration of operations; • the inability to maintain key pre-acquisition business relationships and integrate new relationships; • increased operating costs; • loss of key employees or customers; • exposure to unanticipated liabilities; • the diversion of management’s attention from our day-to-day business as a result of the need to manage any disruptions and difficulties and the need to add management resources to do so; • risks of misconduct by employees not subject to our control; • difficulties in realizing projected efficiencies, synergies and cost savings; and • exposure to new or unknown liabilities. Any future growth of our business, such as further expansion of our asset management or principal investment activities, may require significant resources and/or result in significant unanticipated losses, costs or liabilities. In addition, expansions, acquisitions or joint ventures may require significant managerial attention, which may be diverted from our other operations. These capital, equity and managerial commitments may impair the operation of our businesses. Risks Related to Our Industry Financial services firms have been subject to increased scrutiny over the last several years, increasing the risk of financial liability and reputational harm resulting from adverse regulatory actions. Firms in the financial services industry have been operating in a difficult regulatory environment, which we expect will become even more stringent in light of recent well-publicized failures of regulators to detect and prevent fraud. The industry has experienced increased scrutiny from a variety of regulatory authorities, including the SEC, the NYSE, FINRA and state attorneys general. Penalties and fines sought by regulatory authorities have increased substantially over the last several years. This regulatory and enforcement environment has created uncertainty with respect to a number of types of transactions that had historically been entered into by financial services firms and that were generally believed to be permissible and appropriate. We may be adversely affected by changes in the interpretation or enforcement of existing laws and rules by these governmental authorities and self-regulatory organizations. Each of the regulatory bodies with jurisdiction over us has regulatory powers dealing with many aspects of financial services, including, but not limited to, the authority to fine us and to grant, cancel, restrict or otherwise impose conditions on the right to carry on particular businesses. For example, a failure to comply with the obligations imposed by the Exchange Act on broker-dealers and the Investment Advisers Act on investment advisers, including record-keeping, advertising and operating requirements, disclosure obligations and prohibitions on fraudulent activities, or by the Investment Company Act could result in investigations, sanctions and reputational damage. We also may be adversely affected as a result of new or revised legislation or regulations imposed by the SEC, other U.S. or foreign governmental regulatory authorities or FINRA or other self-regulatory organizations that supervise the financial markets. Substantial legal liability or significant regulatory action against us could have adverse financial effects on us or cause reputational harm to us, which could harm our business prospects. In addition, financial services firms are subject to numerous conflicts of interest or perceived conflicts. The SEC and other federal and state regulators have increased their scrutiny of potential conflicts of interest. We have adopted various policies, controls and procedures to address or limit actual or perceived conflicts of interest and regularly review and update our policies, controls and procedures. However, appropriately addressing conflicts of interest is complex and difficult, and our reputation could be damaged if we fail, or appear to fail, to appropriately address conflicts of interest. Our policies and procedures to address or limit actual or perceived conflicts of interest may also result in increased costs and additional operational personnel. Failure to adhere to these policies and procedures may result in regulatory sanctions or litigation against us. For example, the research operations of investment banks have been and remain the subject of heightened regulatory scrutiny, which has led to increased restrictions on the interaction between equity research analysts and investment banking professionals at securities firms. Several securities firms in the U.S. reached a global settlement in 2003 and 2004 with certain federal and state securities regulators and self-regulatory organizations to resolve investigations into the alleged conflicts of interest of research analysts, which resulted in rules that have imposed additional costs and limitations on the conduct of our business. Asset management businesses have experienced a number of highly publicized regulatory inquiries that have resulted in increased scrutiny within the industry and new rules and regulations for mutual funds, investment advisors and broker-dealers. Although we do not act as an investment advisor to mutual funds, we are registered as an investment advisor with the SEC, and the regulatory scrutiny and rulemaking initiatives may result in an increase in operational and compliance costs or the assessment of significant fines or penalties against our asset management business and may otherwise limit our ability to engage in certain activities. In addition, the SEC staff has conducted studies with respect to soft dollar practices in the brokerage and asset management industries and proposed interpretive guidance regarding the scope of permitted brokerage and research services in connection with soft dollar practices. The SEC staff has indicated that it is considering additional rulemaking in this and other areas, and we cannot predict the effect that additional rulemaking may have on our asset management or brokerage business or whether it will be adverse to us. For example, the SEC recently instituted a permanent ban on “naked” short sales. In addition, the U.S. Congress is currently considering imposing new requirements on entities that securitize assets, which could affect our credit activities. It is impossible to determine the extent of the impact of any new laws, regulations or initiatives that may be proposed, or whether any of the proposals will become law. Compliance with any new laws or regulations could make compliance more difficult and expensive and affect the manner in which we conduct business. 25 Recently enacted financial reforms and related regulations may negatively affect our business activities, financial position and profitability. The Dodd-Frank Act institutes a wide range of reforms that will impact financial services firms and requires significant rule-making. In addition, the legislation mandates multiple studies, which could result in additional legislative or regulatory action. The legislation and regulation of financial institutions, both domestically and internationally, include calls to increase capital and liquidity requirements; limit the size and types of the activities permitted; and increase taxes on some institutions. FINRA’s oversight of broker-dealers and investment advisors may be expanded, and new regulations on having investment banking and securities analyst functions in the same firm may be created. Many of the provisions of the Dodd-Frank Act are subject to further rule making procedures and studies and will take effect over several years. As a result, we cannot assess the impact of these new legislative and regulatory changes on our business at the present time. However, these legislative and regulatory changes could affect our revenue, limit our ability to pursue business opportunities, impact the value of assets that we hold, require us to change certain business practices, impose additional costs on us, or otherwise adversely affect our businesses. If we do not comply with current or future legislation and regulations that apply to our operations, we may be subject to fines, penalties or material restrictions on our businesses in the jurisdiction where the violation occurred. Accordingly, such new legislation or regulation could have an adverse effect on our business, results of operations, cash flows or financial condition. Increased regulatory focus on alternative asset management companies and the financial industry could result in additional burdens onour business. As noted above, in the past several years, the financial services industry has been the subject of heightened scrutiny by regulators around the globe. In particular, the SEC and its staff have focused more narrowly on issues relevant toalternative asset management firms, including by forming specialized units devoted to examining such firms and, in certain cases, bringing enforcement actions against the firms, their principals and employees. Notably, in the last few years, there were a number of enforcement actions within the industry. Recently, the SEC has announced that the 2017 examination priorities for the Office of Compliance Inspections and Examinations include such items as cybersecurity compliance and controls, how investment advisers are fulfilling their fiduciary duties and managing conflicts of interest with respect to public pension plan investors, and continuing their oversight of private fund advisers, focusing substantially on concerns related to transparency and disclosure practices. However, it is unclear whether the SEC and its staff will maintain the same level of enforcement activity after the 2016 presidential and congressional elections which could result in significant changes in, and uncertainty with respect to, legislation, regulation and government policy. Governmental fiscal and monetary policy could adversely affect our small business lending activities, financial position and profitability. Our small business lending activities are affected by the fiscal and monetary policies of the federal government and its agencies. The Federal Reserve Board (“FRB”) regulates the supply of money and credit in the U.S. Among the instruments of monetary policy available to the FRB are conducting open market operations, changing the discount rates of borrowings of depository institutions, and changing reserve requirements against depository institutions’ deposits. These methods are used in varying degrees and combinations to directly affect the availability of bank loans and deposits, as well as the interest rates charged on loans and paid on deposits. The FRB’s policies determine in large part our cost of funds for lending, investing and capital raising activities and the return we earn on those loans and investments, both of which affect our net interest margin. Our exposure to legal liability is significant, and damages and other costs that we may be required to pay in connection with litigation and regulatory inquiries, and the reputational harm that could result from legal action against us, could adversely affect our businesses. Many aspects of our business involve substantial risks of potential liability to customers and to regulatory enforcement proceedings by state and federal regulators arising in the normal course of business. We and other participants in the financial services industry face significant legal risks in our businesses and, in recent years, the volume of claims and financial value of damages sought in litigation and regulatory proceedings against financial institutions have been increasing. Dissatisfied clients regularly make claims against securities firms and their employees for, among others, negligence, fraud, unauthorized trading, suitability, churning, failure to supervise, breach of fiduciary duty, employee errors, intentional misconduct, unauthorized transactions by traders, improper recruiting activity, and failures in the processing of securities transactions. These types of claims expose us to the risk of significant loss that may be difficult to assess or quantify, and the existence and magnitude of potential claims often remain unknown for substantial periods of time. Acts of fraud are difficult to detect and deter, and while we believe our supervisory procedures are reasonably designed to detect and prevent violations of applicable laws, rules and regulations, we cannot assure investors that our risk management procedures and controls will prevent losses from fraudulent activity. Additional risks include potential liability under securities or other laws for materially false or misleading statements made in connection with securities offerings and other transactions, employment claims, potential liability for “fairness opinions” and other advice we provide to participants in strategic transactions and disputes over the terms and conditions of complex trading arrangements. Generally, pursuant to applicable agreements, investors in our funds do not have legal recourse against us or HCS for underperformance or errors of judgment in connection with the funds, nor will any act or omission be a breach of duty to the fund or limited partner unless it constituted gross negligence or willful violation of law. At any point in time, the aggregate amount of existing claims against us could be material. While we do not expect the outcome of any existing claims against us to have a material adverse impact on our business, financial condition, or results of operations, we cannot assure you that these types of proceedings will not materially and adversely affect us. We do not carry insurance that would cover payments regarding these liabilities, with the exception of fidelity coverage with respect to certain fraudulent acts of our employees. In addition, our by-laws provide for the indemnification of our officers, directors and employees to the maximum extent permitted under Delaware law. In the future, we may be the subject of indemnification assertions under these documents by our officers, directors or employees who have or may become defendants in litigation. These claims for indemnification may subject us to substantial risks of potential liability. As an investment banking and asset management firm, we depend to a large extent on our reputation for integrity and high-caliber professional services to attract and retain clients. As a result, if a client is not satisfied with our services, it may be more damaging to our business than to other businesses. Moreover, our role as advisor to our clients on important underwriting or merger and acquisition transactions involves complex analysis and the exercise of professional judgment, including rendering “fairness opinions” in connection with merger and acquisition and other transactions. Therefore, our activities may subject us to the risk of significant legal liabilities to our clients and aggrieved third parties, including stockholders of our clients who could bring securities class actions against us. Our investment banking engagements typically include broad indemnities from our clients and provisions to limit our exposure to legal claims relating to our services; however, there can be no assurance that these provisions will protect us or be enforceable in all cases. As a result, we may incur significant legal and other expenses in defending against litigation and may be required to pay substantial damages for settlements and adverse judgments. We have in the past been, currently are, and may in the future be, subject to such securities litigation. Substantial legal liability or significant regulatory action against us could harm our results of operations or cause reputational harm to us, which could adversely affect our business and prospects. In addition to the foregoing financial costs and risks associated with potential liability, the defense of litigation has increased costs associated with attorneys’ fees. Outside attorneys’ fees incurred in connection with the defense of litigation could be substantial and might materially and adversely affect our results of operations as such fees arise. Securities class action litigation in particular is highly complex and can extend for a protracted period of time, thereby substantially increasing the costs incurred to resolve this litigation. 26 Our failure to deal appropriately with conflicts of interest could damage our reputation and adversely affect our business. As we have expanded the number and scope of our businesses, we increasingly confront potential conflicts of interest relating to our and our funds’ and clients’ investment and other activities. Certain of our funds have overlapping investment objectives, including funds which have different fee structures, and potential conflicts may arise with respect to our decisions regarding how to allocate investment opportunities among ourselves and those funds. For example, a decision to acquire material non-public information about a company while pursuing an investment opportunity for a particular fund gives rise to a potential conflict of interest when it results in our having to restrict our own ability or the ability of other funds to take any action. In addition, there may be conflicts of interest regarding investment decisions for funds in which our officers, directors and employees, who have made and may continue to make significant personal investments in a variety of funds, are personally invested. Similarly, conflicts of interest may exist or develop regarding decisions about the allocation of specific investment opportunities between the Company and the funds. We also have potential conflicts of interest with our investment banking and institutional clients, including situations in which our services to a particular client or to our own proprietary or fund investments conflict or are perceived to conflict with the interests of a client. It is possible that potential or perceived conflicts could give rise to investor or client dissatisfaction or litigation or regulatory enforcement actions. Appropriately dealing with conflicts of interest is complex and difficult, and our reputation could be damaged if we fail, or appear to fail, to deal appropriately with one or more potential or actual conflicts of interest. Regulatory scrutiny of, or litigation in connection with, conflicts of interest would have a material adverse effect on our reputation, which would materially adversely affect our business in a number of ways, including redemptions by our investors from our hedge funds, an inability to raise additional funds and a reluctance of counterparties to do business with us. Misconduct by our employees or by the employees of our business partners could harm us and is difficult to detect and prevent. There have been a number of highly publicized cases involving fraud or other misconduct by employees in the financial services industry in recent years, and we run the risk that employee misconduct could occur at our firm. For example, misconduct could involve the improper use or disclosure of confidential information, which could result in regulatory sanctions and serious reputational or financial harm. It is not always possible to deter misconduct, and the precautions we take to detect and prevent this activity may not be effective in all cases. Our ability to detect and prevent misconduct by entities with which we do business may be even more limited. We may suffer reputational harm for any misconduct by our employees or those entities with which we do business. If we were deemed an investment company under the Investment Company Act, applicable restrictions could make it impractical for us to continue our business as contemplated and could have an adverse effect on our business and the price of our shares. We are not an investment company under the Investment Company Act. However, if we were to cease operating and controlling the business and affairs of JMP Securities and HCS or if either of these subsidiaries were deemed to be an investment company, our interest in those entities could be deemed an investment security for purposes of the Investment Company Act. We intend to conduct our operations so that we will not be deemed an investment company. However, we do commit some of our capital to principal investments. In addition, recent “risk retention” regulations in the European Union and under the Dodd-Frank Act require us to invest in the subordinated notes of the CLOs that we manage. If we were to be deemed an investment company, restrictions imposed by the Investment Company Act, including limitations on our capital structure and our ability to transact with affiliates, could make it impractical for us to continue our business as contemplated and would harm our business and the price of our shares. Tax Risks to Holders of our Shares If JMP Group LLC fails to satisfy the “qualifying income exception,” all of its income will be subject to an entity-level tax, which could result in a material reduction in cash flow and after-tax retu rn for holders of our shares and, thus, could result in a substantial reduction in the value of those shares. Under current law and assuming full compliance with the terms of the Amended and Restated Limited Liability Company Agreement of JMP Group LLC (the “LLC agreement”) (and other relevant documents) and based upon factual representations that were made by us, we received an opinion of Orrick, Herrington & Sutcliffe LLP (“Orrick”) to the effect that JMP Group LLC will be treated as a partnership, and not as an association or a publicly traded partnership taxable as a corporation, for U.S. federal income tax purposes. The factual representations that were made by us upon which Orrick relied relate to our organization, operation, assets, activities, income (including our ability to satisfy the qualifying income exception discussed below) and present and future conduct of our operations. Opinions of counsel, however, are not binding on the Internal Revenue Service (“IRS”), and no assurance can be given that the IRS will not assert, or that a court would not sustain, a contrary position. 27 In general, if a partnership is “publicly traded” (as defined in the U.S. Internal Revenue Code of 1986, as amended (the “Code”)), it will be treated as a corporation for U.S. federal income tax purposes. A publicly traded partnership will, however, be taxed as a partnership, and not as a corporation, for U.S. federal income tax purposes, so long as 90% or more of its gross income for each taxable year constitutes “qualifying income” within the meaning of Section 7704(d) of the Code. We refer to this exception as the “qualifying income exception.” Qualifying income generally includes rents, dividends, interest (to the extent such interest is neither derived from the conduct of a trade or business nor based, directly or indirectly, upon income or profits of any person), and capital gains from the sale or other disposition of stocks, bonds and real property. Qualifying income also includes other income derived from the business of investing in, among other things, stocks and securities. If JMP Group LLC fails to satisfy the “qualifying income exception” described above, items of income, gain, loss, deduction and credit would not pass through to you, and you would be treated for U.S. federal (and certain state and local) income tax purposes as a shareholder in a corporation. In such case, JMP Group LLC would be required to pay U.S. federal income tax at regular corporate rates on all of its income. In addition, JMP Group LLC would likely be liable for state and local income and/or franchise taxes on all of its income. Distributions to holders of shares would constitute ordinary income taxable to such holders to the extent of JMP Group LLC’s earnings and profits, and these distributions would not be deductible by JMP Group LLC. Taxation of JMP Group LLC as a corporation could result in a material reduction in cash flow and after-tax return for holders of shares and, thus, could result in a substantial reduction in the value of those shares. Complying with certain tax-related requirements may cause JMP Group LLC to forego otherwise attractive business or investment opportunities. In order for JMP Group LLC to satisfy the qualifying income exception described above, at least 90% of its gross income each taxable year is required to consist of interest, dividends, capital gains and other types of “qualifying income.” Interest income will not be qualifying income for the purposes of the qualifying income exception if it is derived from the conduct of a trade or business or is based, directly or indirectly, upon the income or profits of any person. This requirement will limit JMP Group LLC’s (and certain of its subsidiaries’) ability to originate loans. In addition, it is intended that JMP Group LLC (and its subsidiaries) will operate so as to avoid generating a significant amount of income that is treated as effectively connected with the conduct of a U.S. trade or business with respect to non-U.S. holders. In order to comply with these requirements, JMP Group LLC (or its subsidiaries) may be required to invest through non-U.S. or domestic corporations or forego attractive business or investment opportunities. Thus, compliance with these requirements may adversely affect JMP Group LLC’s ability to maximize revenue or net income. We could incur a significant tax liability if the IRS successfully asserts that the “anti-stapling” rules apply to JMP Group LLC’s investments in JMP Group Inc. and certain of our non-U.S. CLO issuers, which could result in a reduction in cash flow and after-tax return for holders of shares and , thus , could result in a reduction of the value of those shares. If JMP Group LLC were subject to the “anti-stapling” rules of Section 269B of the Code, we would incur a significant tax liability as a result of owning more than 50% of the value of both a domestic corporate subsidiary and a non-U.S. CLO issuer. If the “anti-stapling” rules applied following the Reorganization Transaction, our non-U.S. CLO issuers that are treated as corporations for U.S. federal income tax purposes would be treated as domestic corporations, which would cause those entities to be subject to U.S. federal corporate income taxation, and JMP Group LLC and the non-U.S. CLO issuers would be treated as a single entity for purposes of U.S. federal corporate income taxation. Because we intend that JMP Group LLC will own, or be treated as owning, a substantial proportion of its assets directly for U.S. federal income tax purposes, we do not believe that the “anti-stapling” rules will apply. However, there can be no assurance that the IRS would not successfully assert a contrary position, which could result in a reduction in cash flow and after-tax return for holders of shares and a reduction of the value of those shares. You will be subject to U.S. federal income tax on your share of JMP Group LLC’s taxable income, regardless of whether or when you receive any cash distributions from JMP Group LLC. JMP Group LLC intends to be treated, for U.S. federal income tax purposes, as a partnership and not as an association or a publicly traded partnership taxable as a corporation. Provided that the qualifying income exception is met, you will be subject to U.S. federal income taxation and applicable state, local and foreign income taxation, on your allocable share of JMP Group LLC’s taxable income, regardless of whether or when you receive cash distributions. In addition, certain of our investments, including investments in non-U.S. CLO issuers and debt securities, may produce taxable income without corresponding distributions of cash to us or produce taxable income prior to or following the receipt of cash relating to such income. You will be required to take such income into account in determining your taxable income, and you may not receive cash distributions equal to your tax liability attributable to your allocation of JMP Group LLC’s taxable income. Your ability to deduct certain expenses of JMP Group LLC may be limited. In general, expenses incurred by JMP Group LLC that are considered “miscellaneous itemized deductions” may be deducted by a holder of shares of JMP Group LLC that is an individual, estate or trust only to the extent that a holder’s allocable share of those expenses, along with the holder’s other miscellaneous itemized deductions, exceed, in the aggregate, 2% of the holder’s adjusted gross income. Additionally, in the case of individuals whose adjusted gross income exceeds a specified amount, miscellaneous itemized deductions in excess of the 2% threshold, when combined with certain of the individual taxpayer’s other itemized deductions, generally will be reduced by the lesser of (i) 3% of the holder’s adjusted gross income in excess of a threshold amount or (ii) 80% of the amount of itemized deductions otherwise allowable for such year. In addition, these expenses are also not deductible in determining the alternative minimum tax liability of a holder. Your inability to deduct all or a portion of such expenses, among other things, could result in an amount of taxable income to you with respect to JMP Group LLC that exceeds the amount of cash actually distributed to you for the year. 28 In the case of a disposition of shares of JMP Group LLC, debt of JMP Group LLC must be taken into account under the partnership tax accounting rules. Subsequent to the Reorganization Transaction, JMP Group LLC incurred debt (including a 30-year promissory note (the “Promissory Note”)) for a variety of reasons. Under partnership tax accounting principles (which will apply to JMP Group LLC if the qualifying income exception is met), debt of JMP Group LLC generally will be allocable to holders of shares of JMP Group LLC, and the holders will include their respective allocable shares of the debt in the U.S. federal income tax basis of their shares of JMP Group LLC. A holder's U.S. federal income tax basis in shares will be adjusted for, among other things, distributions of cash and allocations of items of JMP Group LLC’s income, gain, loss and deduction. At the time when a holder of shares of JMP Group LLC later sells its shares, for U.S. federal income tax purposes, the holder’s amount realized on the sale will include not only the sales price of the shares but also the holder’s portion of outstanding indebtedness incurred by JMP Group LLC subsequent to the Reorganization Transaction that is allocable to those shares. Tax-exempt holders of shares of JMP Group LLC will likely recognize significant amounts of “unrelated business taxable income.” An organization that is otherwise exempt from U.S. federal income taxation is nonetheless subject to U.S. federal income taxation with respect to its “unrelated business taxable income” (“UBTI”). Because we recently incurred “acquisition indebtedness” (such as the Promissory Note) with respect to certain equity and debt securities we hold (either directly or indirectly through subsidiaries that are treated as partnerships or disregarded for U.S. federal income tax purposes), a proportionate share of your income from JMP Group LLC with respect to such securities will be treated as UBTI. Accordingly, tax-exempt holders of shares of JMP Group LLC will likely recognize significant amounts of UBTI. For certain types of tax-exempt entities, the receipt of any UBTI would have adverse consequences. Tax-exempt holders of our shares are strongly urged to consult their tax advisors regarding the tax consequences of owning our shares. There can be no assurance that the IRS will not assert successfully that some portion of JMP Group LLC’s income is properly treated as effectively connected income with respect to non-U.S. holders. While it is expected that JMP Group LLC’s method of operation will not result in the generation of significant amounts of income treated as effectively connected with the conduct of a U.S. trade or business with respect to non-U.S. holders of our shares, there can be no assurance that the IRS will not assert successfully that some portion of JMP Group LLC’s income is properly treated as effectively connected income with respect to such non-U.S. holders. To the extent that JMP Group LLC’s income is treated as effectively connected income, non-U.S. holders generally would be required to (i) file a U.S. federal income tax return reporting their allocable shares of JMP Group LLC’s taxable income or loss effectively connected with such trade or business and (ii) pay U.S. federal income tax at regular U.S. tax rates on any such taxable income. Non-U.S. holders that are corporations also would be required to pay a U.S. federal branch profits tax at a rate of 30% (or lower rate provided by applicable treaty). Dividends paid by, or certain income inclusions derived with respect to, foreign entities owned by JMP Group LLC that are treated as corporations for U.S. federal income tax purposes may not qualify for the reduced tax rates generally applicable to corporate distribution s paid to taxpayers taxed at individual rates. The maximum U.S. federal income tax rate on certain corporate dividends payable to non-corporate taxpayers is currently 20%. Dividends payable by, or certain income inclusions derived with respect to the ownership of, passive foreign investment companies (“PFICs”), certain controlled foreign corporations (“CFCs”), and REITs, however, generally are not eligible for the reduced rates. We have treated and intend to continue to treat certain of our foreign CLO issuers taxed as corporations for U.S. federal income tax purposes as the type of CFCs for which income inclusions are not eligible for lower tax rates on dividend income. The more favorable U.S. federal income tax rates applicable to regular corporate dividends could cause investors taxed at individual rates to perceive investments in PFICs or CFCs, or in companies like us where a substantial portion of our holdings are in foreign corporations, to be relatively less attractive than holdings in the stocks of non-CFC and non-PFIC corporations that pay dividends, which could adversely affect the value of our shares. Although we anticipate that our foreign CLO issuers will not be subject to U.S. federal income tax on a net income basis, no assurance can be given that such CLO issuers will not be subject to U.S. federal income tax on a net income basis in any given taxable year. We anticipate that our foreign CLO issuers that are taxed as corporations for U.S. federal income tax purposes generally will continue to conduct their activities in such a way as not to be deemed to be engaged in a U.S. trade or business and not to be subject to U.S. federal income tax. There can be no assurance, however, that our foreign CLO issuers will not pursue investments or engage in activities that may cause them to be engaged in a U.S. trade or business. Moreover, there can be no assurance that as a result of any change in applicable law, treaty, rule or regulation or interpretation thereof, the activities of any of our foreign CLO issuers will not become subject to U.S. federal income tax. Further, there can be no assurance that unanticipated activities of our foreign CLO issuers will not cause such entities to become subject to U.S. federal income tax. If any of our foreign CLO issuers became subject to U.S. federal income tax (including the U.S. federal branch profits tax), it would significantly reduce the amount of cash available for distribution to us, which in turn could have an adverse impact on the value of our shares. Although our foreign CLO issuers generally are not expected to be subject to U.S. federal income tax on a net income basis, such entities may receive income that is subject to withholding taxes imposed by the U.S. or other countries. 29 We may not realize the anticipated benefits of the Reorganization Transaction because of, among other reasons, changes in tax laws. Many factors could affect some or all of the anticipated benefits of the Reorganization Transaction. The U.S. federal income tax treatment of holders of shares of JMP Group LLC depends in some instances on determinations of fact and interpretations of complex provisions of U.S. federal income tax law for which no clear precedent or authority may be available. You also should be aware that the U.S. federal income tax rules are constantly under review by the IRS, resulting in revised interpretations of established concepts. The IRS pays close attention to the proper application of tax laws to partnerships and investments in non-U.S. entities. The present U.S. federal income tax treatment of an investment in shares of JMP Group LLC may be modified by administrative, legislative or judicial interpretation at any time, and any such action may affect investments and commitments previously made. We and holders of shares of JMP Group LLC could be adversely affected by any such change or by new U.S. federal income tax laws, regulations or interpretations. Our organizational documents and agreements permit our board of directors to modify the LLC agreement from time to time, without the consent of the holders of shares of JMP Group LLC, in order to address certain changes in U.S. federal income tax laws, regulations or interpretation. In some circumstances, such revisions could have an adverse impact on some or all of the holders of shares. Moreover, we intend to apply certain assumptions and conventions in an attempt to comply with applicable rules and to report income, gain, deduction, loss and credit to you in a manner that reflects your distributive share of JMP Group LLC’s items, including the monthly convention pursuant to which items of taxable income, gain, loss deduction and credit generally will be determined annually and will be prorated on a monthly basis, but these assumptions and conventions may not be in compliance with all aspects of applicable tax requirements. It is possible that the IRS may assert successfully that the conventions and assumptions we use do not satisfy the technical requirements of the Code and/or the Treasury regulations promulgated thereunder and could require that items of income, gain, deduction, loss or credit be adjusted or reallocated in a manner that adversely affects holders of shares of JMP Group LLC. Certain tax reform proposals could alter the tax treatment, and taxation, of JMP Group LLC and/or the tax consequences of the ownership and disposition of our shares. Certain tax reform proposals are currently being considered in connection with the recent 2016 U.S. presidential elections. While it is uncertain whether any such proposals would be enacted into law, and it is impossible to predict whether this will be the case, if any such proposals were to become law, the proposals could materially alter the tax treatment, and taxation, of JMP Group LLC and/or the tax consequences of the ownership and disposition of our shares. Item1B. Unresolved Staff Comments None. Item2. Properties We occupy five principal offices, with our headquarters in San Francisco and other offices in New York, Boston and Chicago and outside Atlanta. We occupy additional space outside Minneapolis and in West Palm Beach, Florida. All of our properties are leased. Our San Francisco headquarters is located at 600 Montgomery Street and comprises approximately 51,730 square feet of leased space pursuant to lease agreements expiring in 2019. In New York, we lease approximately 20,570 square feet at 450 Park Avenue pursuant to a lease agreement expiring in 2025 and approximately 2,640 square feet at 767 Third Avenue pursuant to a lease agreement expiring in 2019. In Boston, we lease approximately 2,490 square feet at 265 Franklin Street pursuant to a lease agreement expiring in 2021. In Chicago, we lease approximately 2,500 square feet at 190 South LaSalle Street pursuant to a lease agreement expiring in 2020. Outside Atlanta, we lease approximately 5,773 square feet in Alpharetta, Georgia, at 3440 Preston Ridge Road, pursuant to a lease agreement expiring in 2018. Outside Minneapolis, we lease approximately 200 square feet at 8530 Eagle Point Boulevard in Lake Elmo, Minnesota, pursuant to a sublease agreement expiring in 2018. In West Palm Beach, we lease approximately 200 square feet at 3oulevard pursuant to a lease agreement expiring in 2017. We sublease approximately 2,416 square feet in San Francisco to third parties. Item3. Legal Proceedings We are involved in a number of judicial, regulatory and arbitration matters arising in connection with the ordinary course of our business. The outcome of matters we have been, and currently are, involved in cannot be determined at this time, and the results cannot be predicted with certainty. There can be no assurance that these matters will not have a material adverse effect on our results of operations in any future period and a significant judgment could have a material adverse impact on our financial condition, results of operations and cash flows. We may in the future become involved in additional litigation in the ordinary course of our business, including litigation that could be material to our business. Our management, after consultation with legal counsel, believes that the currently known actions or threats against us will not result in any material adverse effect on our financial condition, results of operations or cash flows. Item4. Mine Safety Disclosures Not applicable. 30 PART II Item5. Market for Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities Market Information Our common shares trade on the NYSE under the symbol “JMP.” The following table sets forth, for the years ended December 31, 2016 and 2015, the high and low sales prices of our shares, as quoted on the NYSE. Sales Price High Low Year Ended December 31, First quarter $ $ Second quarter Third quarter Fourth quarter Sales Price High Low Year Ended December 31, First quarter $ $ Second quarter Third quarter Fourth quarter As of December 31, 2016, there were approximately 65 holders of record of our shares. Distribution Policy We have historically paid quarterly cash dividends, and we currently intend to pay monthly cash distributions, on all of our outstanding shares of common shares. Our board of directors declared the following distributions in the years ended December 31, 2016 and 2015: Year Ended December 31, Declaration Date Distribution Per Share Record Date Total Amount Payment Date January 19, 2016 $ January 31, 2016 $ February 15, 2016 January 19, 2016 $ February 29, 2016 $ March 15, 2016 January 19, 2016 $ March 31, 2016 $ April 15, 2016 April 18, 2016 $ April 29, 2016 $ May 13, 2016 April 18, 2016 $ May 31, 2016 $ June 15, 2016 April 18, 2016 $ June 30, 2016 $ July 15, 2016 July 18, 2016 $ 0.030 July 29, 2016 $ August 15, 2016 July 18, 2016 $ 0.030 August 31, 2016 $ September 15, 2016 July 18, 2016 $ 0.030 September 30, 2016 $ October 14, 2016 October 19, 2016 $ 0.030 October 31, 2016 $ November 15, 2016 October 19, 2016 $ 0.030 November 30, 2016 $ December 15, 2016 October 19, 2016 $ 0.030 December 30, 2016 $ January 13, 2017 31 Year Ended December 31, 20 15 Declaration Date Distribution Per Share Record Date Total Amount Payment Date January 12, 2015 $ 0.035 January 30, 2015 $ 742,569 February 13, 2015 January 12, 2015 $ 0.035 February 27, 2015 $ 742,569 March 13, 2015 January 12, 2015 $ 0.035 March 31, 2015 $ 742,569 April 15, 2015 April 13, 2015 $ 0.037 April 30, 2015 $ 785,456 May 15, 2015 April 13, 2015 $ 0.037 May 29, 2015 $ 785,456 June 15, 2015 April 13, 2015 $ 0.037 June 30, 2015 $ 785,456 July 15, 2015 July 16, 2015 $ 0.040 July 31, 2015 $ 849,633 August 14, 2015 July 16, 2015 $ 0.030 July 31, 2015 $ 637,225 August 14, 2015 July 16, 2015 $ 0.040 August 31, 2015 $ 849,633 September 15, 2015 July 16, 2015 $ 0.040 September 30, 2015 $ 849,963 October 15, 2015 October 15, 2015 $ 0.040 October 30, 2015 $ 848,348 November 13, 2015 October 15, 2015 $ 0.040 November 30, 2015 $ 848,348 December 15, 2015 October 15, 2015 $ 0.040 December 31, 2015 $ January 15, 2016 Our ability to pay cash distributions in the future will be subject to, among other things, general business conditions within our industry, our financial condition, our operating results and legal and contractual restrictions on the payment of distributions by our subsidiaries to us or by us to our shareholders, including restrictions imposed by covenants in our debt instruments. Issuer Purchases of Equity Securities The following table summarizes the share repurchases for the fourth quarter of the year ended December 31, 2016: Period Total Number of Shares Purchased Average Price Paid Per Share Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs Maximum Number of Shares that May Yet Be Purchased Under the Plans or Programs (1) October 1, 2016 to October 31, 2016 - $ 0.00 - 1,241,912 November 1, 2016 to November 30, 2016 - $ 0.00 - 1,241,912 December 1, 2016 to December 31, 2016 341,850 $ 6.19 341,850 - Total 341,850 341,850 On April 19, 2016, our board of directors authorized the repurchase of an additional 745,981 shares, makinga total of 1,500,000 shares eligible to be repurchased through December 31, 2016. On February 13, 2017, with the previous authorization expired, our board of directors authorized the repurchase of 1,000,000 shares through December 31, 2017. Information relating to compensation plans under which our equity securities are authorized for issuance is set forth in Part III, Item12. “Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters” of this Form 10-K. 32 Share Performance Graph The following graph compares the cumulative total shareholder return on our common share with the cumulative total return on the Russell 2000 Index and a peer group index for the period from December31, 2011 to December31, 2016. The graph and table below assume that $100 was invested on the starting date and dividends, if any, were reinvested on the date of payment without payment of any commissions. The performance shown in the graph and table represents past performance and should not be considered an indication of future performance. Period 12/31/11 12/31/12 12/31/13 12/31/14 12/31/15 12/31/16 JMP Group LLC Russell 2000 Index Peer Group Our peer group index includes the following companies in the broker-dealer industry: Cowen Group, Inc.; Direct Markets Holdings Corp. (formerly Rodman & Renshaw Capital Group, Inc.); FBR & Co.; Oppenheimer Holdings Inc.; Piper Jaffray Companies; and Stifel Financial Corp. These companies were selected because their businesses and operations were comparable to ours throughout or for some portion of the five-year period presented in the chart above. In September 2012, Rodman & Renshaw Capital Group, Inc. filed with FINRA to terminate its broker-dealer operations. The total return calculations reflected in the foregoing chart and table were based on data provided by Russell Investment Group. The information provided above under the heading “Share Performance Graph” shall not be considered “filed” for purposes of Section 18 of the Exchange Act or incorporated by reference in any filing under the Securities Act of 1933, as amended or the Exchange Act. 33 Item6. Selected Financial Data SELECTED CONSOLIDATED FINANCIAL DATA The following selected consolidated financial and other data of JMP Group LLC should be read together with Item 7 “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and the consolidated financial statements and accompanying notes appearing in Item 8 “Financial Statements and Supplementary Data” of this Form 10-K to fully understand factors that may affect the comparability of the information presented below. The selected consolidated statements of financial condition data as of December 31, 2016 and 2015 and the selected consolidated statements of operations data for each of the three years in the period ended December 31, 2016 have been derived from our audited consolidated financial statements and accompanying notes appearing in Item 8 “Financial Statements and Supplementary Data” of this Form 10-K and should be read together with those consolidated financial statements and accompanying notes. The selected consolidated statements of financial condition data as of December31, 2014, 2013 and 2012 and the selected consolidated statement of operations data for the years 2013 and 2012 have been derived from audited consolidated financial statements not included in this Form 10-K. The historical results are not necessarily indicative of the results to be expected in any future period. Due to the adoption of ASU 2015-2, Amendments to Consolidation Analysis , the Company no longer consolidated HGC and HGC II effective January 1, 2015. As periods prior to January 1, 2015 reflect consolidated HGC and HGC II, financial information may not be comparable. (In thousands, except per share data and selected data and operating metrics) Year Ended December 31, Statement of Operation Data Revenues Investment banking $ 55,353 $ 63,116 $ 81,070 $ 74,173 $ 50,982 Brokerage 23,755 25,577 26,916 24,625 21,903 Asset management fees 26,791 24,791 40,620 25,952 15,775 Principal transactions 16,182 7,409 13,848 20,727 10,537 Gain (loss) on sale, payoff and mark-to-market of loans ) ) ) 1,806 7,255 Net dividend income 999 1,041 1,001 535 ) Other income 1,407 943 3,335 798 3,800 Non-interest revenues 122,569 121,273 166,298 148,616 110,223 Interest income 46,784 50,801 40,042 33,346 32,898 Interest expense ) Net interest income (expense) 13,994 21,061 16,644 3,236 ) Provision for loan losses ) Total net revenues after provision for loan losses 134,977 141,244 182,506 149,215 100,922 Non-interest Expenses Compensation and benefits 101,233 103,560 123,580 102,432 66,415 Administration 7,024 7,229 7,310 8,660 6,186 Brokerage, clearing and exchange fees 3,110 3,378 3,304 3,543 3,806 Travel and business development 4,771 4,746 4,123 4,416 3,387 Communications and technology 4,172 3,929 3,843 3,534 3,503 Professional fees 4,399 4,313 4,738 3,953 3,630 Other 7,454 7,077 5,610 5,126 4,461 Total non-interest expenses 132,163 134,232 152,508 131,664 91,388 Income (loss) before income tax expense 2,814 7,012 29,998 17,551 9,534 Income tax expense (benefit) ) 221 8,015 3,950 1,581 Net income 7,462 6,791 21,983 13,601 7,953 Less: Net income attributable to noncontrolling interests (1) 4,536 6,999 8,631 9,973 5,196 Net income (loss) attributable to JMP Group LLC $ 2,926 $ ) $ 13,352 $ 3,628 $ 2,757 Net income (loss) per common share: Basic $ 0.14 $ ) $ 0.59 $ 0.16 $ 0.12 Diluted $ 0.13 $ ) $ 0.57 $ 0.16 $ 0.12 Dividends declared and paid per common share: $ 0.390 $ 0.486 $ 0.225 $ 0.145 $ 0.135 Weighted average common shares outstanding: Basic 21,105 21,237 21,481 22,158 22,582 Diluted 21,841 21,237 23,542 23,317 22,906 34 (Dollars in thousands) As of and Year Ended December 31, Statement of Financial Condition Data Total assets (2) $ 1,125,830 $ 1,270,858 $ 1,510,927 $ 1,117,609 $ 709,862 Asset-backed securities issued (2) 825,854 930,224 998,769 713,658 415,456 Note payable/ Bond issued/ Line of credit (2) 91,785 91,825 91,403 62,338 - Total liabilities 990,536 1,117,964 1,227,263 884,691 522,558 Total equity 135,294 152,894 288,929 237,240 187,143 Selected Data and Operating Metrics (Unaudited) Number of employees - end of period 224 Number of employees - average 217 Net revenues after provision for loan losses per employee $ 579 $ 589 $ 808 $ 660 $ 465 Compensation and benefits as a percentage of net revenues after provision for loan losses (3) % Companies covered by research analysts 340 Number of completed investment banking transactions 79 123 Non-controlling interest relate to the interest of third parties in Harvest Growth Capital LLC (from April 1, 2010 through December 31, 2014), Harvest Growth Capital LLC II (from October 1, 2012 through December 31, 2014), Harvest Capital Credit LLC (from August 18, 2011 through May 2, 2013), Harvest Capital Advisors LLC (from May 1, 2013), CLO I (from April 7, 2009), CLO II (from April 30, 2013), and CLO III (from September 30, 2014). Upon adoption of ASU 2015-03 and ASU 2015-15, Interest-Imputation of Interest: Simplifying the Presentation of Debt Issuance Costs in January 1, 2016, debt issuance costs were retrospectively reclassified from other assets to asset-backed securities issued and to bond payable. The computation of compensation and benefits as a percentage of net revenues after provision for loan losses includes salaries, performance-based cash payments and equity awards to our managing directors and other employees. 35 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read together with our consolidated financial statements and the accompanying notes appearing in Item 8 “Financial Statements and Supplementary Data” of this Annual Report on Form 10-K. In addition to historical information, the following discussion contains forward-looking statements that involve risks and uncertainties. Our actual results and the timing of events may differ significantly from those projected in such forward-looking statements due to a number of factors, including those discussed in Item1A “Risk Factors” and elsewhere in this Annual Report on Form 10-K. These forward-looking statements should not be relied upon as representing our views as of any subsequent date and we undertake no obligation to update or revise forward-looking statements to reflect events or circumstances after the date they were made. Overview JMP Group LLC, together with its subsidiaries, (collectively, the “Company”, “we”, or “us“) is a diversified capital markets firm headquartered in SanFrancisco, California. We have a diversified business model with a focus on small and middle-market companies and provide: • investment banking, including corporate finance, mergers and acquisitions and other strategic advisory services, to corporate clients; • sales and trading, and related brokerage services to institutional investors; • proprietary equity research in our four target industries; • asset management products and services to institutional investors, high net-worth individuals and for our own account; and • management of collateralized loan obligations and a specialty finance company. Our business, by its nature, does not produce predictable earnings. Our results in any given period can be materially affected by conditions in global financial markets and economic conditions generally. For a further discussion of the factors that may affect our future operating results, see Item 1A “Risk Factors” of this Form 10-K. Components of Revenues We derive revenues primarily from fees earned from our investment banking business, net commissions on our trading activities in our sales and trading business, asset management fees and incentive fees in our asset management business and interest income on collateralized loan obligations and small business loans we manage. We also generate revenues from principal transactions, interest, dividends, and other income. Investment Banking We earn investment banking revenues from underwriting securities offerings, arranging private capital market placements and providing advisory services in mergers and acquisitions and other strategic advisory assignments. Underwriting Revenues We earn underwriting revenues from securities offerings in which we act as an underwriter, such as initial public offerings and follow-on equity offerings. Underwriting revenues include management fees, underwriting fees, selling concessions and realized and unrealized net gains and losses on equity positions held in inventory for a period of time to facilitate the completion of certain underwritten transactions. We record underwriting revenues, net of related syndicate expenses, at the time the underwriting is completed. In syndicated underwritten transactions, management estimates our share of transaction-related expenses incurred by the syndicate, and we recognize revenues net of such expense. On final settlement by the lead manager, typically 90 days from the trade date of the transaction, we adjust these amounts to reflect the actual transaction-related expenses and our resulting underwriting fee. We receive a higher proportion of total fees in underwritten transactions in which we act as a lead manager. Strategic Advisory Revenues Our strategic advisory revenues primarily include success fees on closed merger and acquisition transactions, as well as retainer fees earned in connection with advising both buyers’ and sellers’ transactions. We also earn fees for related advisory work and other services such as providing fairness opinions and valuation analyses. We record strategic advisory revenues when the transactions or the services (or, if applicable, separate components thereof) to be performed are substantially completed, the fees are determinable and collection is reasonably assured. 36 Private Capital Market and Other Revenues We earn agency placement fees in non-underwritten transactions such as private placements of equity securities, private investments in public equity (“PIPE”) transactions, Rule 144A private offerings and trust preferred securities offerings. We record private placement revenues on the closing date of these transactions. Since our investment banking revenues are generally recognized at the time of completion of each transaction or the services to be performed, these revenues typically vary between periods and may be considerably affected by the timing of the closing of significant transactions. Brokerage Revenues Our brokerage revenues include commissions paid by customers from brokerage transactions in exchange-listed and over-the-counter (“OTC”) equity securities. Commissions are recognized on a trade date basis. Brokerage revenues also include net trading gains and losses that result from market-making activities and from the commitment of capital to facilitate customer orders. Our brokerage revenues may vary between periods, in part depending on commission rates, trading volumes and our ability to continue to deliver research and other value-added services to our clients. The ability to execute trades electronically, through the Internet and through other alternative trading systems has increased pressure on trading commissions and spreads. We expect this trend toward alternative trading systems and pricing pressures in our brokerage business to continue. We are, to some extent, compensated through brokerage commissions for the value of research and other value added services we deliver to our clients. These “soft dollar” practices have been the subject of discussion among regulators, the investment banking community and our sales and trading clients. In particular, commission sharing arrangements have been adopted by some large institutional investors. In these arrangements, institutional investors concentrate their trading with fewer “execution” brokers and pay a fixed amount for execution with an additional amount set aside for payments to other firms for research or other brokerage services. Accordingly, we may experience reduced (or eliminated) trading volume with such investors but may be compensated for our research and sales efforts through allocations of the designated amounts. Depending on the extent to which we adopt this practice and depending on our ability to reach arrangements on terms acceptable to us, this trend would likely impair the revenues and profitability of our commission business by negatively affecting both volumes and trading commissions in our commission business. Asset Management Fees Asset management fees for hedge funds, hedge funds of funds, private equity funds, and HCC include base management fees and incentive fees earned from managing our family of investment partnerships and a publicly-traded specialty finance company. Earned base management fees are generally based on the fair value of assets under management or aggregate capital commitments and the fee schedule for each fund and account. We also earn incentive fees based upon the performance of investment funds and accounts. For most of the funds, such fees are based on a percentage of the excess of an investment return over a specified high-water mark or hurdle rate over a defined performance period. For private equity funds, incentive fees are based on a specified percentage of realized gains from the disposition of each portfolio investment in which each investor participates, and we earn fees after returning contributions by the investors for that portfolio investment and for all other portfolio investments in which each such investor participates that have been disposed of at the time of distribution. Generally, we do not earn management fees on assets calculated on an average assets under management (“AUM”) basis. As of December 31, 2016, the contractual base management fees earned from each of these investment funds or companies ranged between 1% and 2% of assets under management or were 1% and 2% of aggregate committed capital. The contractual incentive fees were generally (i)20%, subject to high-water marks, for the hedge funds; (ii)5% to 20%, subject to high-water marks or a performance hurdle rate, for the hedge funds of funds; (iii)20%, subject to high-water marks, for Harvest Growth Capital LLC (“HGC”) and HGC II (“HGC II”). Our asset management revenues are subject to fluctuations due to a variety of factors that are unpredictable, including the overall condition of the economy, the securities markets as a whole and our core sectors. These market and industry conditions can have a material effect on the inflows and outflows of assets under management, and the performance of our asset management funds. For example, a significant portion of the performance-based or incentive revenues that we recognize are based on the value of securities held in the funds we manage. The value of these securities includes unrealized gains or losses that may change from one period to another. When we consolidated HGC and HGC II (through December 31, 2014), the management and incentive fees earned at HCS from HGC and HGC II were eliminated in consolidation. Asset management fees for the CLOs we manage currently consist only of senior and subordinated base management fees. We recognize base management fees for the CLOs on a monthly basis over the period in which the collateral management services are performed. The base management fees for the CLOs are calculated as a percentage of the average aggregate collateral balances for a specified period. As we consolidate CLO I, CLO II, and CLO III, the management fees earned at JMP Credit Advisors LLC (“JMPCA”) from the CLOs are eliminated on consolidation in accordance with GAAP. For the years ended December 31, 2016, 2015 and 2014, the contractual senior and subordinated base management fees earned from CLO I and CLO II were 0.50% of the average aggregate collateral balance for a specified period. The contractual senior and subordinated base management fees earned from CLO III were 0.327% of the average aggregate collateral balance for a specified period. Redemption provisions of our funds require at least 90 days’ advance notice. The redemption provisions do not apply to the CLOs. 37 The following tables present certain information with respect to the investment funds managed by HCS, HCAP Advisors, and CLOs and assets referenced by the TRS managed by JMPCA: (In thousands) Assets Under Management (1) at Company's Share of Assets Under Management at December 31, December 31, Funds Managed by HCS or HCAP Advisors: Hedge Funds: Harvest Small Cap Partners $ Harvest Agriculture Select (2) 101,132 143,983 9,027 17,007 Harvest Technology Partners (2), (3) - - Harvest Financial Partners (2), (5) - 39,732 - 7,223 Private Equity Funds: Harvest Growth Capital LLC Harvest Growth Capital LLC II Harvest Intrexon Enterprise Fund JMP Realty Partners I - - Other - N/A N/A Funds of Funds: JMP Masters Fund (6) 5 19 Capital or Private Debt Capital: Harvest Capital Credit Corporation 141,706 141,949 N/A N/A HCS and HCAP Advisors Totals $ CLOs and Other Managed by JMPCA: CLO I (4) 223,914 331,740 N/A N/A CLO II (4) 332,233 332,243 N/A N/A CLO III (4) 361,722 360,781 N/A N/A Assets Referenced in TRS (7) 155,177 108,078 N/A N/A JMPCA Totals $ $ $ N/A $ N/A JMP Group LLC Totals $ For hedge funds, HGC and HGC II, and funds of funds, assets under management represent the net assets of such funds. For Harvest Intrexon Enterprise Fund (“HIEF”) and JMP Realty Partners (“JMPRP”), assets under management represent the commitment amount that is subject to the management fee calculation. For CLOs, assets under management represent the sum of the aggregate collateral balance and restricted cash to be reinvested in collateral, upon which management fees are earned. Harvest Agriculture Select (“HAS”), Harvest Technology Partners (“HTP”), and Harvest Financial Partners (“HFP”)include managed accounts in which the Company has neither equity investment nor control. These are included as they follow the respective funds’strategy and earn fees. HTP was liquidated on December 31, 2016. CLO I, CLO II, and CLO III were consolidated in the Company’s Statements of Financial Condition at December31, 2015 and 2016. HFP was liquidated on August 31, 2016. JMP Masters began the process of liquidation on December 31, 2015. Assets Referenced in TRS represents the fair value of the settled loans in the loan portfolio held by the counterparty. 38 Funds Managed by HCS Hedge Funds Private Equity Funds Funds of Funds Total AUM at December 31, 2014 $ 720,243 $ 131,059 $ 41,330 892,632 Subscriptions 89,092 256,360 - 345,452 Redemptions ) - ) ) Distributions from realization event - ) - ) Appreciation 33,739 7,138 5,794 46,671 AUM at December 31, 2015 $ 631,964 $ 391,490 $ 5,110 1,028,564 Subscriptions 109,399 30,903 - 140,302 Redemptions ) - ) ) Distributions from realization event - ) - ) Appreciation 51,497 ) 84 51,555 AUM at December 31, 2016 $ $ $ 1,037,204 AUM related to hedge funds, private equity funds and funds of funds increased $4.2 million, or 0.4%, from $1,028.6 million at December 31, 2015 to $1,032.7 million at December 31, 2016. This increase was primarily attributable to $109.4 million of subscriptions, partially offset by redemptions of $183.1 million. The $181.9 million of redemptions at hedge funds included $46.3 million related to the closing of HTP as of December 31, 2016 and $17.3 million related to the closing of HFP as of August 31, 2016. AUM related to hedge funds, private equity funds and funds of funds increased $135.9 million, or 15.2%, from $892.6 million at December 31, 2014 to $1,028.6 million at December 31, 2015. This increase was primarily attributable to $345.5 million of subscriptions, driven by the $239.5 million of subscriptions at Harvest Intrexon Enterprise Fund, which commenced in 2015. This increase was partially offset by redemptions of $253.1 million. The $253.1 million of redemptions included $75.8 million related to the closing of HOP II, $77.9 million in a voluntary return of limited partner capital at HSCP, and $42.0 million related to JMP Masters being in the process of liquidation as of December 31, 2015. (In thousands) Year Ended December 31, 2016 Company's Share of Change in Fair Value Management Fee Incentive Fee TWR (1) Hedge Funds: Harvest Small Cap Partners $ 660 7,484 $ 9,211 % Harvest Agriculture Select (2) ) 1,233 1 -3.7 % Harvest Technology Partners (3) 8 330 - % Harvest Financial Partners (5) ) 122 6 -0.2 % Private Equity Funds: Harvest Growth Capital LLC ) - - N/A Harvest Growth Capital LLC II 82 970 - N/A Harvest Intrexon Enterprise Fund ) 2,483 - N/A JMP Realty Partners I (7 ) 60 - N/A Other - 6 - N/A Funds of Funds: JMP Masters Fund (6) 24 39 1 % Loans: Harvest Capital Credit Corporation N/A 2,893 1,187 N/A CLOs and Other: CLO I (4) N/A 1,568 N/A N/A CLO II (4) N/A 1,660 N/A N/A CLO III (4) N/A 1,007 N/A N/A Assets Referenced in TRS (4) N/A 251 N/A N/A Totals $ 74 $ 20,106 $ 10,406 N/A Time-weighted rate of return (“TWR”) for the hedge funds and funds of funds. TWR is a measure of the compound rate of growth in a portfolio and eliminates the effect of varying cash inflows by assuming a single investment at the beginning of a period and measuring the growth or loss of market value to the end of that period. HAS includes managed accounts in which the Company has neither equity investment nor control. These are included as they follow the respective funds’ strategy and earn fees. HTP was liquidated on December 31, 2016. Revenues earned from the CLOs and Assets referenced in TRS are consolidated and then eliminated in consolidation in the Company’s Statements of Operations, net of non-controlling interest. HFP was liquidated on August 31, 2016. JMP Masters began the process of liquidation on December 31, 2015. 39 (In thousands) Year Ended December 31, 2015 Company's Share of Change in Fair Value Management Fee Incentive Fee TWR (1) Hedge Funds: Harvest Opportunity Partners II (2), (5) $ ) $ 354 $ - -6.7 % Harvest Small Cap Partners 653 6,985 4,973 % Harvest Agriculture Select (2) 1,545 1,140 194 % Harvest Technology Partners 1,938 316 393 % Harvest Financial Partners 243 257 51 % Private Equity Funds: Harvest Growth Capital LLC ) (6 ) - N/A Harvest Growth Capital LLC II 211 1,126 - N/A Harvest Intrexon Enterprise Fund ) 1,214 - N/A Funds of Funds: JMP Masters Fund (6) 7 377 24 % REITs: New York Mortgage Trust - - 1,197 N/A Loans: Harvest Capital Credit Corporation N/A 2,718 2,309 N/A CLOs and Other: CLO I (4) N/A 1,950 N/A N/A CLO II (4) N/A 1,658 N/A N/A CLO III (4) N/A 782 N/A N/A Assets Referenced in TRS (4) N/A 149 N/A N/A Totals $ 3,220 $ 19,020 $ 9,141 N/A Time-weighted rate of return (“TWR”) for the hedge funds and funds of funds. TWR is a measure of the compound rate of growth in a portfolio and eliminates the effect of varying cash inflows by assuming a single investment at the beginning of a period and measuring the growth or loss of market value to the end of that period. HOP II and HAS include managed accounts in which the Company has neither equity investment nor control. These are included as they follow the respective funds’ strategy and earn fees. HFF was liquidated on December 31, 2014 and its assets were distributed to its partners in 2015. Revenues earned from the CLOs and Assets referenced in TRS are consolidated and then eliminated in consolidation in the Company’s Statements of Operations, net of non-controlling interest. HOP II was liquidated on July 31, 2015 and its assets were distributed to its partners in August 2015. JMP Masters was in the process of liquidation on December 31, 2015. The fund of funds will be fully liquidated in 2016. 40 (In thousands) Year Ended December 31, 2014 Company's Share of Change in Fair Value Management Fee Incentive Fee TWR (1) Hedge Funds: Harvest Opportunity Partners II (2) $ 693 $ 904 $ 145 % Harvest Small Cap Partners 1,444 6,752 23,072 % Harvest Franchise Fund (3) 166 1,240 843 % Harvest Agriculture Select (2) 2,223 1,003 351 % Harvest Technology Partners 727 308 35 % Harvest Financial Partners 166 41 26 % Private Equity Funds: Harvest Growth Capital LLC (4) 219 182 - N/A Harvest Growth Capital LLC II (4) 12 1,126 - N/A Funds of Funds: JMP Masters Fund 16 486 55 % REITs: New York Mortgage Trust - - 1,456 N/A Loans: Harvest Capital Credit Corporation N/A 1,861 1,805 N/A CLOs Managed by JMPCA: CLO I (4) N/A 2,184 N/A N/A CLO II (4) N/A 1,656 N/A N/A CLO III (4) N/A 604 N/A N/A Totals $ 5,666 $ 18,347 $ 27,788 N/A Time-weighted rate of return (“TWR”) for the hedge funds and funds of funds. TWR is a measure of the compound rate of growth in a portfolio and eliminates the effect of varying cash inflows by assuming a single investment at the beginning of a period and measuring the growth or loss of market value to the end of that period. HOP II and HAS include managed accounts in which the Company has neither equity investment nor control. These are included as they follow the respective funds’ strategy and earn fees. HFF was liquidated on December 31, 2014 and its assets were distributed to its partners in 2015. Revenues earned from HGC, HGC II and the CLOs are consolidated and then eliminated in consolidation in the Company’s Statements of Operations, net of non-controlling interest. Principal Transactions Principal transaction revenues include realized and unrealized net gains and losses resulting from our principal investments in equity and other securities for the Company’s account and in equity-linked warrants received from certain investment banking clients, limited partner investments in private funds managed by third parties, and the investment in HCC. Principal transaction revenues also include earnings (or losses) attributable to investment partnership interests managed by our asset management subsidiary, HCS, which are accounted for using the equity method of accounting. Principal transaction revenues also include unrealized gains and losses on the private equity securities owned by HGC and HGC II, private equity funds managed by HCS which were consolidated in the financial statements through December 31, 2014, gains on an investment in an entity, which acquires buildings and land for the purpose of holding, selling and managing the properties as well as unrealized gains and losses on the investments in private companies sponsored by JMP Holding LLC and JMP Capital. Gain and Loss on S ale, P ayoff and M ark-to-market of L oans Gain and loss on sale, payoff and mark-to-market of loans consists of gains and losses from the sale and payoff of loans collateralizing asset-backed securities at JMP Credit (through December 31, 2014) and JMP Investment Holdings (as of January 1, 2015). Gains are recorded when the proceeds exceed the carrying value of the loan. Gain on sale, payoff and mark-to-market of loans also consists of lower of cost or market adjustments arising from loans held for sale. Losses are recorded for the loan held for sale when the carrying value exceeds fair value. Net Dividend Income Net dividend income comprises dividends from our investments offset by dividend expense for paying short positions in our principal investment portfolio. 41 Other Income Other income includes loan restructuring fees at JMP Credit (through December 31, 2014) and JMP Investment Holdings (as of January 1, 2015), revenues from equity method investments, revenues from fee-sharing arrangements with our funds, and fees earned to raise capital for third-party investment partnerships. Interest Income Interest income primarily consists of interest income earned on loans collateralizing asset-backed securities issued, small business loans, and loans held for investment. Interest income on loans comprises the stated coupon as a percentage of the face amount receivable as well as accretion of accretable or purchase discounts and deferred fees. Interest income is recorded on the accrual basis in accordance with the terms of the respective loans unless such loans are placed on non-accrual status. Interest Expense Interest expense primarily consists of interest expense incurred on asset-backed securities issued and note payable, and the amortization of bond issuance costs. Interest expense on asset-backed securities is the stated coupon payable as a percentage of the principal amount as well as amortization of the liquidity discount which was recorded at the acquisition date of CLO I. Interest expense is recorded on the accrual basis in accordance with the terms of the respective asset-backed securities issued and note payable. Provision for Loan Losses Provision for loan losses includes provision for losses recognized on our loan notes and non-revolving credit agreements at JMP Capital (collectively loans held for investment), and on loans collateralizing asset-backed securities (“ABS“) at JMP Credit (through December 31, 2014) and JMP Investment Holdings (as of January 1, 2015) to record them at their estimated net realizable value. We maintain an allowance for loan losses that is intended to estimate loan losses inherent in JMP Capital’s loan portfolio. A provision for loan losses is charged to expense to establish the allowance for loan losses. The allowance for loan losses is maintained at a level, in the opinion of management, sufficient to offset estimated losses inherent in the loan portfolio as of the date of the financial statements. The appropriateness of the allowance and the allowance components are reviewed quarterly. Our estimate of each allowance component is based on observable information and on market and third-party data that we believe are reflective of the underlying loan losses being estimated. A specific reserve is provided for loans that are considered impaired. A loan is considered impaired when it is probable that we will be unable to collect all amounts due according to the contractual terms of the loan agreement. We measure impairment of a loan based upon either the present value of expected future cash flows discounted at the loan’s effective interest rate, the loan’s observable market price or the fair value of the collateral securing the loan if the loan is collateral dependent, depending on the circumstances and our collection strategy. For those loans held by CLO I at the date of acquisition by JMP Credit, and deemed impaired at that date or a subsequent date, allowance for loan losses is calculated considering two additional factors. For loans deemed impaired at the date of acquisition, if there is a further decline in expected future cash flows, this reduction is recognized as a specific reserve in accordance with the guidance above. For those loans deemed impaired subsequent to the acquisition date, if the net realizable value is lower than the current carrying value then the carrying value is reduced and the difference is booked as provision for loan losses. If the total discount from unpaid principal balance to carrying value is larger than the expected loss at the date of assessment, no provision for loan losses is recognized. In addition, we provide an allowance on a loan-by-loan basis at JMP Credit (through December 31, 2014) and JMP Investment Holdings (as of January 1, 2015) for loans that were purchased after the CLO I acquisition. We employ internally developed and third-party estimation tools for measuring credit risk (loan ratings, probability of default, and exposure at default), which are used in developing an appropriate allowance for loan losses. We perform periodic detailed reviews of its loan portfolio to identify risks and to assess the overall collectability of loans. Loans which are deemed to be uncollectible are charged off and the charged-off amount is deducted from the allowance. Components of Expenses We classify our expenses as compensation and benefits, administration, brokerage, clearing and exchange fees, travel and business development, communications and technology, professional fees, impairment loss on purchased management contract and other expenses. A significant portion of our expense base is variable, including compensation and benefits, brokerage and clearing and exchange fees, travel and business development and communication and technology expenses. Compensation and Benefits Compensation and benefits is the largest component of our expenses and includes employees’ base pay, performance bonuses, sales commissions, related payroll taxes, medical and benefits expenses, as well as expenses for contractors, temporary employees and equity-based compensation. Our employees receive a substantial portion of their compensation in the form of individual performance-based bonuses. As is the widespread practice in our industry, we pay bonuses on an annual basis, which for senior professionals typically make up a large portion of their total compensation. To certain senior professionals, a portion of the performance-based bonuses is paid in the form of deferred compensation. Bonus payments may have a greater impact on our cash position and liquidity in the periods in which they are paid than would otherwise be reflected in our Consolidated Statements of Operations. We accrue for the estimated amount of these bonus payments ratably over the applicable service period. 42 Compensation is accrued using specific ratios of total compensation and benefits to total revenues based on revenue categories, as adjusted if, in management’s opinion, such adjustments are necessary and appropriate to maintain competitive compensation levels. Administration Administration expense primarily includes the cost of hosted conferences, non-capitalized systems and software expenditures, insurance, business and rent tax (non-income), office supplies, recruiting, regulatory fees, and underwriting expenses paid by HCAP Advisors in connection with an agreement with HCC. Brokerage, Clearing and Exchange Fees Brokerage, clearing and exchange fees include the cost of floor and electronic brokerage and execution, securities clearance, and exchange fees. In June 2015, we changed our clearing broker from J.P. Morgan Clearing Corp. to National Financial Services. The arrangements with the new clearing broker are consistent with those of the previous clearing broker, including the indemnification agreement described in Note 17 to the consolidated financial statements. Changes in brokerage, clearing and exchange fees fluctuate largely in line with the volume of sales and trading activity. Travel and Business Development Travel and business development expense is net of expenses reimbursed by clients. Communications and Technology Communications and technology expense primarily relates to communication and information processing as well as the subscription of certain market data. Professional Fees Professional fees primarily relate to legal and accounting professional services. Other Expenses Other operating expenses primarily include occupancy, depreciation and CLO administration expense at JMP Credit (through December 31, 2014) and JMP Investment Holdings (as of January 1, 2015). Income Taxes JMP Group LLC is a publicly traded partnership and, as such, is taxed as a partnership as of January 1, 2015, and not as a corporation, for U.S. federal income tax purposes, so long as 90% or more of its gross income for each taxable year constitutes “qualifying income”. The Company’s effective tax rate is directly impacted by the proportion of income subject to tax compared to income not subject to tax. JMP Group Inc., a wholly owned subsidiary, is subject to U.S. federal and state income taxes. The remainder of the Company’s income is generally not subject to corporate-level taxation. The Company recognizes deferred tax assets and liabilities in accordance with ASC 740, Income Taxes , and they are determined based upon the temporary differences between the financial reporting and tax basis of the Company’s assets and liabilities using the tax rates and laws in effect when the differences are expected to reverse. Valuation allowances are established when necessary to reduce the deferred tax assets when it is more likely than not that a portion or all of the deferred tax assets will not be realized. The Company applies the accounting principles related to uncertainty in income taxes. Under the guidance, the Company recognizes a tax benefit from an uncertain position only if it is more likely than not that the position is sustainable, based solely on its technical merits and consideration of the relevant taxing authorities’ widely understood administrative practices and precedents. If this threshold is met, the Company measures the tax benefit as the largest amount of benefit that is greater than fifty percent likely of being realized upon ultimate settlement. The Company’s policy for recording interest and penalties associated with the tax audits or unrecognized tax benefits, if any, is to record such items as a component of income tax. Non-controlling Interest Non-controlling interest for the years ended December 31, 2015 and 2016 includes the interest of third parties in CLO I, CLO II, CLO III and HCAP Advisors, partially-owned subsidiaries consolidated in our financial statements. Non-controlling interest for the year ended December 31, 2014 includes the interest of third parties in HGC I, HGC II, CLO I, CLO II, CLO III (effective September 30, 2014) and HCAP Advisors, partially-owned subsidiaries consolidated in our financial statements. HCS currently manages several asset management funds, which are structured as limited partnerships, and is the general partner of each. The Company assesses whether the partnerships meet the definition of a variable interest entities (“VIEs”) in accordance with ASC 810-10-15-14, and whether the Company qualifies as the primary beneficiary. Funds determined not to meet the definition of a VIE are considered voting interest entities for which the rights of the limited partners are evaluated to determine if consolidation is necessary. Such guidance provides that the presumption that the general partner controls the limited partnership may be overcome if the limited partners have substantive kick-out rights. With exception of HGC and HGC II, the partnership agreements for these funds provide for the right of the limited partners to remove the general partners by a simple majority vote of the non-affiliated limited partners. Because of these substantive kick-out rights, the Company, as the general partner, does not control these funds, and therefore does not consolidate them. The Company accounts for its investments in these non-consolidated funds under the equity method of accounting. 43 The limited liability company agreements of HGC and HGC II do not provide for the right of the members to remove the manager by a simple majority vote of the non-affiliated members and therefore the manager (with a minority interest in the limited liability company) is deemed to control the funds. As a result, we consolidated HGC and HGC II from inception. The Company no longer consolidates HGC and HGC II effective January 1, 2015, upon the adoption of the new consolidation accounting guidance. On August6, 2010, the Company transferred 109 subordinated notes of CLO I to certain employees in exchange for their interests in JMP Credit. As a result of the aforementioned transfer, we own approximately 94% of the subordinated notes of CLO I. On April 30, 2013, entities sponsored by JMP Group Inc. closed on a $343.8 million CLO. The senior notes offered in this transaction (the “Secured Notes”) were issued by CLO II, a special purpose Cayman Islands vehicle, and co-issued in part by JMP Credit Advisors CLO II LLC, a special purpose Delaware vehicle, and were backed by a diversified portfolio of broadly syndicated leveraged loans. The Company, through a wholly-owned subsidiary, manages CLO II and from issuance through December 31, 2013 owned $17.3 million, or 72.8%, of the subordinated notes of the Issuer (the “Subordinated Notes”). In the first quarter of 2014, the Company repurchased $6.0 million of the Subordinated Notes, increasing its ownership to 98.0%. On December 11, 2closed on a $100.0 million warehouse credit agreement with BNP Paribas. CLO III is a special purpose vehicle whose debt, upon funding, was secured by a diversified portfolio of broadly syndicated leveraged loans. On September 30, 2014, the Company closed on a $370.5 million CLO. The proceeds from the close of the CLO were used to payoff and retire the warehouse facility. A third party and employees of JMPCA purchased subordinated notes in CLO III, reducing the Company’s investment in the subordinated notes to $4.7 million, or 13.5%. The senior notes offered in this transaction were issued by CLO III, and are backed primarily by a diversified portfolio of broadly syndicated leveraged loans. These senior notes were subject to a two-year non-call period. The CLO has a four-year reinvestment period, through October 17, 2018, that allows for the use of the proceeds from any principal repayments on, or any sales of, collateral assets towards the purchase of qualifying replacement assets, subject to certain conditions and limitations. The Company was identified as the primary beneficiary based on the ability to direct activities of CLO III through its subsidiary manager, JMP Credit Advisors, and its equity ownership. On September 27, 2016, the Company repurchased $12.8 million face value of the unsecured subordinated notes from CLO III non-controlling interests, increasing the Company’s ownership of unsecured subordinated notes from 13.5% to 46.7%. HCAP Advisors was formed on December 18, 2012. HCAP Advisors appointed JMP Group LLC as its Manager effective May 1, 2013, and began offering investment advisory services. The Company owns 51% equity interest in the entity. 44 Historical Results of Operations The following table sets forth our historical results of operations for the years ended December 31, 2016, 2015 and 2014 and is not necessarily indicative of the results to be expected for any future period. (In thousands) Year Ended December 31, Change from 2015 to 2016 Change from 2014 to 2015 $ % $ % Revenues Investment banking $ 55,353 $ 63,116 $ 81,070 $ ) -12.3 % $ ) -22.1 % Brokerage 23,755 25,577 26,916 ) -7.1 % ) -5.0 % Asset management fees 26,791 24,791 40,620 2,000 % ) -39.0 % Principal transactions 16,182 7,409 13,848 8,773 % ) -46.5 % (Loss) gain on sale, payoff and mark-to-market of loans ) -19.6 % ) % Net dividend income (loss) 999 1,041 1,001 ) -4.0 % 40 % Other income 1,407 943 3,335 464 % ) -71.7 % Non-interest revenues 122,569 121,273 166,298 1,296 % ) -27.1 % Interest income 46,784 50,801 40,042 ) -7.9 % 10,759 % Interest expense ) -10.3 % ) % Net interest (expense) income 13,994 21,061 16,644 ) -33.6 % 4,417 -26.5 % Provision for loan losses ) % ) -150.0 % Total net revenues after provision for loan losses 134,977 141,244 182,506 ) -4.4 % ) -22.6 % Non-interest expenses Compensation and benefits 101,233 103,560 123,580 ) -2.2 % ) -16.2 % Administration 7,024 7,229 7,310 ) -2.8 % ) -1.1 % Brokerage, clearing and exchange fees 3,110 3,378 3,304 ) -7.9 % 74 % Travel and business development 4,771 4,746 4,123 25 % 623 % Communication and technology 4,172 3,929 3,843 243 % 86 % Professional fees 4,399 4,313 4,738 86 % ) -9.0 % Other 7,454 7,077 5,610 377 % 1,467 % Total non-interest expenses 132,163 134,232 152,508 ) -1.5 % ) -12.0 % Income before income tax expense 2,814 7,012 29,998 ) -59.9 % ) -76.6 % Income tax expense (benefit) ) 221 8,015 ) -2203.2 % ) -97.2 % Net income 7,462 6,791 21,983 671 % ) -69.1 % Less: Net income attributable to non-controlling interest 4,536 6,999 8,631 ) -35.2 % ) -18.9 % Net income (loss) attributable to JMP Group LLC $ 2,926 $ ) $ 13,352 $ 3,134 -1506.7 % $ ) -101.6 % 45 Overview Year Ended December 31, 201 6 , Compared to Year Ended December31, 2015 Total net revenues after provision for loan losses decreased $6.3 million, or 4.4%, from $141.2 million for the year ended December 31, 2015 to $135.0 million for the year ended December 31, 2016, resulting from a $7.1 million decrease in net interest income, partially offset by a $1.3 million increase in non-interest revenues, a $0.5 million increase in provision for loan losses. Total non-interest revenues increased $1.3 million, or 1.1%, resulting from an $8.8 million increase in principal transactions, $2.0 million increase in asset management fees, partially offset by a $7.8 million decline in investment banking income, a $1.8 million decrease in brokerage revenues. Net interest income decreased $7.1 million, or 33.6%, from $21.1 million for the year ended December 31, 2015 to $14.0 million for the same period in 2016. This decrease in net interest income is primarily attributed to the liquidation of the CLO I loan portfolio. Total non-interest expenses decreased $2.1 million, or 1.5%, from $134.2 million for the year ended December 31, 2015 to $132.2 million for the year ended December 31, 2016, primarily due to a decline in compensation and benefits of $2.3 million. Net income attributable to JMP Group LLC increased $3.1 million, from a $0.2 million loss for the year ended December 31, 2015 to income of $2.9 million for the year ended December 31, 2016 and includes income tax expense of $0.2 million and a benefit of $4.6 million for the years ended December 31, 2015 and 2016, respectively. Year Ended December 31, 201 5 , Compared to Year Ended December31, 201 4 Total net revenues after provision for loan losses decreased $41.3 million, or 22.6%, from $182.5 million for the year ended December 31, 2014 to $141.2 million for the year ended December 31, 2015, resulting from a $45.0 million decline in non-interest revenues, a $0.7 million increase in provision for loan losses, partially offset by a $4.4 million increase in net interest income. Total non-interest revenues decreased $45.0 million, or 27.1%, resulting from an $18.0 million decline in investment banking income, a $15.8 million decrease in asset management fees, and a $6.4 million decline in principal transactions. Net interest income increased $4.4 million, or 26.5%, from $16.6 million for the year ended December 31, 2014 to $21.1 million for the same period in 2015. This increase in net interest income is primarily attributed to an increase in net interest earned at JMP Credit, partially offset by net interest expense related to the bond issued in January 2014. Total non-interest expenses decreased $18.2 million, or 12.0%, from $152.5 million for the year ended December 31, 2014 to $134.8 million for the year ended December 31, 2015, primarily due to a decline in compensation and benefits of $19.5 million. Net income attributable to JMP Group LLC decreased $13.6 million, or 101.6%, from $13.4 million for the year ended December 31, 2014 to a loss of $0.2 million for the year ended December 31, 2015 and includes income tax expense of $8.0 million and $0.2 million for the years ended December 31, 2014 and 2015, respectively. Operating Net Income (Non-GAAP Financial Measure) Management uses Operating Net Income as a key, non-GAAP metric when evaluating the performance of JMP Group LLC’s core business strategy and ongoing operations, as management believes that this metric appropriately illustrates the operating results of JMP Group LLC’s core operations and business activities. Operating Net Income is derived from our segment reported results and is the measure of segment profitability on an after-tax basis used by management to evaluate our performance. This non-GAAP measure is presented to enhance investors’ overall understanding of our current financial performance. Additionally, management believes that Operating Net Income is a useful measure because it allows for a better evaluation of the performance of JMP Group LLC’s ongoing business and facilitates a meaningful comparison of the company’s results in a given period to those in prior and future periods. However, Operating Net Income should not be considered a substitute for results that are presented in a manner consistent with GAAP. A limitation of the non-GAAP financial measures presented is that, unless otherwise indicated, the adjustments concern gains, losses or expenses that JMP Group LLC generally expects to continue to recognize, and the adjustment of these items should not always be construed as an inference that these gains or expenses are unusual, infrequent or non-recurring. Therefore, management believes that both JMP Group LLC’s GAAP measures of its financial performance and the respective non-GAAP measures should be considered together. Operating Net Income may not be comparable to a similarly titled measure presented by other companies. Operating Net Income is a non-GAAP financial measure that adjusts the Company’s GAAP net income as follows: (i) reverses non-cash share-based compensation expense recognized under GAAP related to equity awards granted in prior periods, as management generally evaluates performance by considering the full expense of equity awards granted in the period in which such compensation was awarded, even if the expense of that award will be recognized in future periods under GAAP; (ii) recognizes 100% of the cost of deferred compensation in the period for which such compensation was awarded, instead of recognizing such cost over the vesting period as required under GAAP, in order to match compensation expense with the actual period upon which the compensation was based; 46 (iii) reverses amortization expense related to an intangible asset resulting from the repurchase of a portion of the equity of JMP Credit Advisors CLO III; (iv) reverses depreciation and amortization expense related to commercial real estate investments that is recognized by JMP Group as a result of equity method accounting; (v) reverses net unrealized gains and losses on strategic equity investments and warrants; (vi) presents revenues and expenses on a basis that deconsolidates HGC and HGC II (through December 31, 2014), and the CLOs; (vii) excludes general loan loss reserves on certain CLOs; and (viii) assumes a combined federal, state and local income tax rate of 38% for the years ended December 31, 2014, and 38% at the taxable direct subsidiary of parent company, while applying a tax rate of 0% to the Company’s other direct subsidiary, which is a “pass-through entity” for tax purposes for the year ended December 31, 2015 and 2016. Discussed below is Operating Net Income by segment. This information is reflected in a manner utilized by management to assess the financial operations of the Company’s various business lines. Year Ended December 31, 2016 (In thousands) Broker-Dealer Asset Management Operating Platforms Corporate Eliminations Total Segments Revenues Investment banking $ 55,353 $ - $ 55,353 $ - $ - $ 55,353 Brokerage 23,755 - 23,755 - - 23,755 Asset management related fees 6 27,830 27,836 3,924 ) 26,199 Principal transactions - - - 18,500 - 18,500 Loss on sale, payoff and mark-to-market of loans - - - ) - ) Net dividend income - - - 1,091 - 1,091 Net interest income - - - 7,620 - 7,620 Provision for loan losses - - - ) - ) Adjusted net revenues 79,114 27,830 106,944 28,774 ) 130,157 Non-interest expenses Non-interest expenses 77,231 25,256 102,487 25,087 ) 122,013 Operating pre-tax net income 1,883 2,574 4,457 3,687 - 8,144 Income tax expense (benefit) (1) 716 978 1,694 ) - ) Operating net income $ 1,167 $ 1,596 $ 2,763 $ 7,697 $ - $ 10,460 Reflects 38% tax rate at the taxable direct subsidiary of parent company, while applying a tax rate of 0% to the Company’s other direct subsidiary, which is a “pass-through entity” for tax purposes for the year ended December 31, 2016. 47 Year Ended December 31, 2015 (In thousands) Broker-Dealer Asset Management Operating Platforms Corporate Eliminations Total Segments Revenues Investment banking $ 63,116 $ - $ 63,116 $ - $ - $ 63,116 Brokerage 25,577 - 25,577 - - 25,577 Asset management related fees - 29,205 29,205 ) ) 23,272 Principal transactions 1,135 - 1,135 6,674 - 7,809 Loss on sale, payoff and mark-to-market of loans - - - ) - ) Net dividend income - - - 1,040 - 1,040 Net interest income - - - 11,975 - 11,975 Provision for loan losses - - - 700 - 700 Adjusted net revenues 89,828 29,205 119,033 19,491 ) 132,612 Non-interest expenses Non-interest expenses 84,865 25,097 109,962 15,714 ) 119,764 Operating pre-tax net income 4,963 4,108 9,071 3,777 - 12,848 Income tax expense (benefit) (assumed rate of 38%) 1,886 1,560 3,446 ) - 593 Operating net income $ 3,077 $ 2,548 $ 5,625 $ 6,630 $ - $ 12,255 Reflects 38% tax rate at the taxable direct subsidiary of parent company, while applying a tax rate of 0% to the Company’s other direct subsidiary, which is a “pass-through entity” for tax purposes for the year ended December 31, 2015. Year Ended December 31, 2014 (In thousands) Broker-Dealer Asset Management Operating Platforms Corporate Eliminations Total Segments Revenues Investment banking $ 81,158 $ - $ 81,158 $ - $ ) $ 81,070 Brokerage 26,916 - 26,916 - - 26,916 Asset management related fees - 49,107 49,107 50 ) 43,465 Principal transactions - - - 6,721 - 6,721 Gain on sale, payoff and mark-to-market of loans - - - ) - ) Net dividend income - - - 1,000 - 1,000 Net interest income - - - 15,105 - 15,105 Provision for loan losses - - - 1,086 - 1,086 Adjusted net revenues 108,074 49,107 157,181 23,474 ) 174,875 Non-interest expenses Non-interest expenses 90,643 44,674 135,317 18,789 ) 148,414 Operating pre-tax net income 17,431 4,433 21,864 4,685 ) 26,461 Income tax expense (assumed rate of 38%) 6,624 1,686 8,310 1,778 ) 10,055 Operating net income (loss) $ 10,807 $ 2,747 $ 13,554 $ 2,907 $ ) $ 16,406 48 The following table reconciles consolidated pre-tax net income (loss) attributable to JMP Group LLC, and the consolidated net income (loss) attributable to JMP Group LLC to the operating net income to Total Segments operating pre-tax net income, for the years ended December 31, 2016, 2015 and 2014. (In thousands) Year Ended December 31, 2015 2014 Consolidated Net Income (loss) attributable to JMP Group LLC $ 2,926 $ ) $ 13,352 Income tax expense (benefit) ) 221 8,015 Consolidated pre-tax net income (loss) attributable to JMP Group LLC $ ) $ 13 $ 21,367 Add back (subtract) Share options ) ) ) Compensation expense - RSUs ) ) ) Deferred compensation program accounting adjustment ) ) 4,485 Net unrealized loss/ (gain) on strategic equity investments and warrants. 1,540 ) ) General loan loss reserve for CLO II and CLO III ) ) ) Unrealized loss - real estate-related depreciation and amortization ) - - Gain on loan portfolio acquired ) - - Total Consolidation Adjustments and Reconciling Items ) ) ) Total Segments adjusted operating pre-tax net income $ 8,144 $ 12,848 $ 26,461 Addback (Subtract) of Segment Income tax expense (benefit) ) 593 10,055 Operating net income $ 10,460 $ 12,255 $ 16,406 Year Ended December 31, 201 6 , Compared to Year Ended December31, 201 5 Revenues I nvestment Banking Investment banking revenues decreased $7.7 million, or 12.3%, from $63.1 million for the year ended December 31, 2015 to $55.4 million for the same period in 2016. As a percentage of total net revenues after provision for loan losses, investment banking revenues decreased from 44.7% for the year ended December 31, 2015 to 41.0% for the year ended December 31, 2016. (Dollars in thousands) Year Ended December 31, Change from 2015 to 2016 Count Revenues Count Revenues Count $ % Underwriting 51 $ 22,466 97 $ 50,505 ) $ ) -55.5 % Strategic advisory and private placements 28 32,887 15 12,611 13 20,276 % Total 79 $ 55,353 112 $ 63,116 ) $ ) -12.3 % The decrease in our investment banking revenues primarily related to a decline in underwriting revenues, partially offset by strategic advisory and private placement revenues. The decrease in our underwriting revenues was attributable to both a reduction in the number of transactions, and a decrease in average revenues per transaction. The number of transactions where we acted as a lead manager decreased from 13 to 4 in the years ended December 31, 2015 to December 31, 2016, respectively. This decline was partially offset by an increase in strategic advisory and private placement revenues, driven by an 86.7% increase in transactions. Brokerage Revenues Brokerage revenues earned in our Broker-Dealer segment decreased $1.8 million, or 7.1%, from $25.6 million for the year ended December 31, 2015 to $23.8 million for the year ended December 31, 2016. The decline was primarily attributed to lower trading volume, partially offset by a decline in trading losses, as we no longer carry inventory in our trading portfolio as of December 31, 2016, and an increase in research payments in 2016. Brokerage revenues decreased as a percentage of total net revenues after provision for loan losses, from 18.1% for the year ended December 31, 2015 to 17.6% for the year ended December 31, 2016. On an operating basis, brokerage revenues decreased from 19.3% for the year ended December 31, 2015 to 18.3% for the year ended December 31, 2016 as a percentage of segment net revenue after provision for loan losses. 49 Asset Management Related Fees (In thousands) Year Ended December 31, Base management fees: Fees reported as asset management fees $ 16,285 $ 15,431 Less: Non-controlling interest in HCAP Advisors ) ) Total base management fees 14,868 14,101 Incentive fees: Fees reported as asset management fees $ 10,506 $ 9,360 Less: Non-controlling interest in HCAP Advisors ) ) Total incentive fees 9,924 8,228 Other fee income: Fundraising fees and other $ 1,407 $ 943 Total other fee income 1,407 943 Asset management related fees: Fees reported as asset management fees $ 26,791 $ 24,791 Fees reported as other income 1,407 943 Less: Non-controlling interest in HCAP Advisors ) ) Total Segment asset management related fee revenues $ 26,199 $ 23,272 Fees reported as asset management fees increased $2.0 million, or 8.1%, from $24.8 million for the year ended December 31, 2015 to $26.8 million for the year ended December 31, 2016. As a percentage of total net revenues after provision for loan losses, asset management revenues increased from 17.6% for the year ended December 31, 2015 to 19.8% for the year ended December 31, 2016. Fees reported as other income increased $0.5 million, or 49.2%, from $0.9 million for the year ended December 31, 2015 to $1.4 million for the year ended December 31, 2016, mainly driven by revenues from equity method investments. As a percentage of total net revenues after provision for loan losses, other income increased from 0.7% for the year ended December 31, 2015 to 1.0% for the same period in 2016. Total segment asset management related fees include base management fees and incentive fees for our funds and CLOs under management, as well as other income from fee sharing arrangements with, and fees earned to raise capital for, third-party investment partnerships or funds. Total segment asset management fee revenues are reconciled to the GAAP measure, total asset management fee revenues, in the table above. We believe that presenting operating asset management related fees is useful to investors as a means of assessing the performance of our combined asset management activities, including fundraising and other services for third parties. We believe that segment asset management-related fee revenues provides useful information by indicating the relative contributions of base management fees and performance-related incentive fees, thus facilitating a comparison of those fees in a given period to those in prior and future periods. We also believe that asset management-related fee revenue is a more meaningful measure than standalone asset management fees as reported, because asset management-related fee revenues represent the combined impact of the various asset management activities on the Company’s total net revenues. Total segment asset management related fee revenue increased $2.9 million from $23.3 million for the year ended December 31, 2015 to $26.2 million for the year ended December 31, 2016. The increase is primarily attributed to additional incentive fees, in addition to base management fees and other fee income. The increase was driven by $1.7 million additional incentive fees, from $8.2 million for the year ended December 31, 2015 to $9.9 million for the same period in 2016, primarily driven by a $4.2 million increase related to HSCP, partially offset by a $1.2 million decline related to NYMT and $1.1 million related to HCC. Other income increased $0.5 million, from $0.9 million to $1.4 million, driven by a $0.9 million increase in equity method income related to real estate investments. Base management fees were $14.1 million and $14.9 million for the years ended December 31, 2015 and 2016, respectively. Base management fees reported as asset management fees increased $2.2 million from $15.4 million for the year ended December 31, 2015 to $16.3 million for the year ended December 31, 2016, and was driven by the increases of $1.3 million related to HIEF, and $0.5 million related to HSCP. On a segment reporting basis, asset management related fees increased from 17.5% for the year ended December 31, 2015 to 20.1% for the year ended December 31, 2016 as a percentage of operating net revenues after provision for loan losses. Principal Transactions Principal transaction revenues increased $8.8 million from $7.4 million for the year ended December 31, 2015 to $16.2 million for the same period in 2016. As a percentage of total net revenues after provision for loan losses, principal transaction revenues increased from 5.2% for the year ended December 31, 2016 to 12.0% for the year ended December 31, 2016. 50 Total segment principal transaction revenues increased $10.7 million from $7.8 million for the year ended December 31, 2015 to $18.5 million for the same period in 2016. Total segment principal transaction revenue is a non-GAAP financial measure that aggregates our segment reported principal transaction revenues across each segment. We believe that presenting total segment principal transaction revenues is useful to investors as a means of assessing the performance of our combined investment activities. The principal transaction revenues for 2016 were based in our Corporate segment. The principal transaction revenues for 2015 were based in our Broker-Dealer and Corporate segments. Total segment principal transaction revenues are reconciled to the GAAP measure, total principal transaction revenues, in the table below. (In thousands) Year Ended December 31, Equity and other securities excluding non-controlling interest $ 22 $ 1,603 Warrants and other investments 18,806 3,516 Investment partnerships ) 2,690 Total Segment principal transaction revenues 18,500 7,809 Operating adjustment addbacks ) ) Total principal transaction revenues $ 16,182 $ 7,409 The increase reflects additional revenue from warrants and other investments, partially offset by less revenue from our investment partnerships and equity and other securities excluding non-controlling interest. Revenues from warrants and other investments increased from $3.5 million for the year ended December 31, 2015 to $18.8 million for the year ended December 31, 2016. The increase was primarily driven by a $6.2 million gain on the TRS, a $6.0 million gain on the sale of Riverbanc, and a $1.2 million gain on a company which invests in real estate ventures. Revenues from our investment partnerships decreased $3.0 million from $2.7 million for the year ended December 31, 2015 to a $0.3 million loss for the year ended December 31, 2016, driven by a $1.8 million decrease related to HTP, which closed in December 2016, and a $1.8 million decline related to HAS. Revenues from equity and other securities decreased $1.6 million from $1.6 million for the year ended December 31, 2016, primarily attributed to a lower gain on our principal investment portfolio. On a segment reporting basis, as a percentage of total net revenues after provision for loan losses, principal transaction revenues increased from 5.9% for the year ended December 31, 2015 to 14.2% for the year ended December 31, 2016. Gain and Loss on Sale, Payoff and Mark-to-market of Loans Gain and loss on sale, payoff and mark-to-market of loans decreased $0.3 million from a $1.6 million loss for the year ended December 31, 2015 to a $1.9 million loss for the same period in 2016. As a percentage of total net revenues after provision for loan losses, gain on sale, payoff and mark-to-market of loans increased from 1.1% for the year ended December 31, 2015 to 1.4% for the year ended December 31, 2016. Gain and loss on sale, payoff and mark-to-market of loans was earned in our Corporate segment. On a segment reporting basis, the gain on sale, payoff and mark-to-market of loans in our Corporate segment excludes the financial impact of gains or losses due to the sale or payoff of loans originally included in the CLO I portfolio acquired in April 2009. Our segment reported gain on sale, payoff and mark-to-market of loans in the Corporate segment decreased $0.6 million from a $0.9 million loss for the year ended December 31, 2015 to a $1.5 million loss for the year ended December 31, 2016. Gain on sale, payoff and mark-to-market of loans increased from 0.7% for the year ended December 31, 2015 to 1.1% for the year ended December 31, 2016 as a percentage of total segment net revenues. Net Dividend Income Net dividend income was $1.0 million for both the years ended December 31, 2016 and 2015, primarily related to dividends from our HCC investment. As a percentage of total net revenues after provision for loan losses, net dividend income was 0.7% for both years ended December 31, 2016 and 2015. Our net dividend income was earned in our Corporate segment. On a segment reporting basis, net dividend income was $1.1 million and $1.0 million for the years ended December 31, 2016 and 2015, respectively, and primarily comprised of dividends from our investment in HCC. As a percentage of total segment net revenues, net dividend income was 0.8% for both the years ended December 31, 2016 and 2015. 51 Net Interest Income (Expense) (In thousands) Year Ended December 31, CLO I loan contractual interest income $ 9,173 $ 12,555 CLO I ABS issued contractual interest expense ) ) Net CLO I contractual interest 4,780 8,597 CLO II loan contractual interest income $ 16,041 $ 16,575 CLO II ABS issued contractual interest expense ) ) Net CLO II contractual interest 7,834 9,655 CLO III loan contractual interest income $ 18,341 $ 18,529 CLO III ABS issued contractual interest expense ) ) Net CLO III contractual interest 8,489 10,041 Bond Payable interest expense ) ) Less: Non-controlling interest in CLOs ) ) Other interest income 505 372 Total Segment net interest income $ 7,620 $ 11,975 Non-controlling interest in CLOs 6,374 9,086 Total net interest income $ 13,994 $ 21,061 Net interest income decreased $7.1 million, or 33.6% from $21.1 million for the year ended December 31, 2015 to $14.0 million for the year ended December 31, 2015. Net interest income largely reflects net CLO contractual interest. It also included bond payable interest expense of $7.6 million and $7.3 million for both the years ended December 31, 2016 and 2015. As a percentage of total net revenues after provision for loan losses, net interest expense decreased from 14.9% for the year ended December 31, 2015 to 10.4% for the year ended December 31, 2016. Total segment net interest income decreased $4.4 million from $12.0 million for the year ended December 31, 2015 to $7.6 million for the year ended December 31, 2016. Our total segment net interest income is earned in our Corporate segment, and largely reflects net CLO contractual interest. Total segment net interest income is a non-GAAP financial measure that aggregates our segment reported net interest income (expense) across each segment. Total segment net interest income is reconciled to the GAAP measure, total net interest income, in the table above. As a percentage of total segment net revenues, net interest income decreased from 9.0% for the year ended December 31, 2015 to 5.9% for the year ended December 31, 2016. The following table sets forth contractual interest income and expense related to CLO loans and ABS issued and their weighted average contractual interest rates: (In thousands) Year Ended December 31, 2016 Interest Income (Expense) Average CLO Loan (CLO ABS Issued) Balance Weighted Average Contractual Interest Rate Weighted Average LIBOR Spread to Weighted Average LIBOR CLO I loan $ 9,173 $ 236,953 % % % CLO I ABS issued ) ) % % % CLO II loan 16,041 317,587 % % % CLO II ABS issued ) ) % % % CLO III loan 18,341 352,517 % % % CLO III ABS issued ) ) % % % Net CLO contractual interest $ 21,103 $ N/A N/A N/A N/A 52 (In thousands) Year Ended December 31, 2015 Interest Income (Expense) Average CLO Loan (CLO ABS Issued) Balance Weighted Average Contractual Interest Rate Weighted Average LIBOR Spread to Weighted Average LIBOR CLO I loan $ 12,555 $ 338,845 % % % CLO I ABS issued ) ) % % % CLO II loan 16,575 326,880 % % % CLO II ABS issued ) ) % % % CLO III loan 18,529 354,753 % % % CLO III ABS issued ) ) % % % Net CLO contractual interest $ 28,293 $ N/A N/A N/A N/A Provision for Loan Losses Provision for loan losses increased $0.5 million, or 45.5%, from $1.1 million for the year ended December 31, 2015 to $1.6 million for the same period in 2016. The increase in 2016 was primarily attributed to loans deemed impaired in 2016, and corresponding specific reserves. As a percent of net revenues after provision for loan losses, provision for loan losses increased from 0.8% for the year ended December 31, 2015 to 1.2% for the year ended December 31, 2016. Total segment provision for loan losses increased from a reversal of $0.7 million for the year ended December 31, 2015 to a provision of $0.9 million for the year ended December 31, 2016, driven by loans deemed impaired in 2016. Total segment provision for loan losses is a non-GAAP financial measure that aggregates our segment reported provision for loan losses across each segment. Our total segment provision for loan losses was solely recognized in our Corporate segment in 2016 and 2015. As a percent of total segment net revenues, segment provision for loan losses was 0.5% and 0.7% for the years ended December 31, 2015 and 2016, respectively. Expenses Non-Interest Expenses Compensation and Benefits Compensation and benefits, which includes employee payroll, taxes and benefits, performance-based cash bonus and commissions as well as equity-based compensation to our employees and managing directors, decreased $2.3 million, or 2.2%, from $103.6 million for the year ended December 31, 2015 to $101.2 million for the year ended December 31, 2016. Employee payroll, taxes and benefits, and consultant fees, decreased $0.8 million, or 1.7%, from $46.1 million for the year ended December 31, 2015 to $45.3 million for the year ended December 31, 2016. Performance-based bonus and commissions increased $1.0 million, or 2.0%, from $49.2 million for the year ended December 31, 2015 to $50.2 million for the same period in 2016. Equity-based compensation decreased $2.7 million, or 32.5%, from $8.3 million for the year ended December 31, 2015 to $5.6 million for the year ended December 31, 2016. The decrease is primarily attributed to a $1.7 million decline in RSUs expense. Compensation and benefits as a percentage of net revenues after provision for loan losses increased from 73.3% for the year ended December 31, 2015 to 75.0% for the same period in 2016. Our segment reported compensation and benefits, which recognizes 100% of the cost of deferred compensation, including non-cash share-based compensation expense, in the period for which such compensation was awarded, instead of recognizing such cost over the vesting period as required under GAAP, in order to match compensation expense with the actual period upon which the compensation was based. The segment reported compensation and benefits increased from $91.2 million for the year ended December 31, 2015 to $93.0 million for the year ended December 31, 2016. Administration Administration expenses decreased $0.2 million, or 2.8%, from $7.2 million for the year ended December 31, 2015 to $7.0 million for the year ended December 31, 2016. As a percentage of total net revenues after provision for loan losses, administration expense was 5.2% and 5.1% of total net revenues after provision for loan losses for the years ended December 31, 2016 and 2015, respectively. Brokerage, Clearing and Exchange Fees Brokerage, clearing and exchange fees decreased $0.3 million, or 7.9%, from $3.4 million for the year ended December 31, 2015 to $3.1 million for the year ended December 31, 2016. As a percentage of total net revenues after provision for loan losses, our brokerage, clearing and exchange fees decreased from 2.4% for the year ended December 31, 2015 to 2.3% for the year ended 2016. Travel and Business Development Travel and business development expense increased $0.1 million, or 0.5%, from $4.7 million for the year ended December 31, 2015 to $4.8 million for the year ended December 31, 2016. The increase reflects an increase in travel expense, partially offset by a decline of reimbursements from clients. Travel expense was $5.8 million and $5.9 million for the years ended December 31, 2015 and 2016, respectively. Reimbursements from clients, which offset travel expense, decreased $0.1 million from $1.1 million for the year ended December 31, 2015 to $1.0 million for the year ended December 31, 2016. As a percentage of total net revenues after provision for loan losses, travel and business development expense was 3.5% and 3.4% for the years ended December 31, 2016 and 2015, respectively. 53 Communications and Technology Communications and technology expense increased $0.2 million, or 6.2%, from $3.9 million for the year ended December 31, 2015 to $4.2 million for the year ended December 31, 2016. As a percentage of total net revenues after provision for loan losses, communications and technology expense increased from 2.8% for the year ended December 31, 2015 to 3.1% for the year ended December 31, 2016. Professional Fees Professional fees increased $0.1 million, or 2.0%, from $4.3 million for the year ended December 31, 2015 to $4.4 million for the year ended December 31, 2016. As a percentage of total net revenues after provision for loan losses, professional fees increased from 3.1% for the year ended December 31, 2015 to 3.3% in the same period in 2016. Other Expenses Other expenses increased $0.4 million, or 5.3%, from $7.1 million for the year ended December 31, 2015 to $7.5 million for the year ended December 31, 2016. As a percentage of total net revenues after provision for loan losses, other expenses increased from 5.0% for the year ended December 31, 2015 to 5.5% for the same period in 2016. Net Income (Loss) Attributable to Non-controlling In ter est Net income attributable to non-controlling interest decreased $2.5 million from $7.0 million for the year ended December 31, 2015 to $4.5 million of income for the year ended December 31, 2016. Non-controlling interest for the years ended December 31, 2016 and 2015 includes the interest of third parties in CLO I, CLO II, CLO III, and HCAP Advisors, all partially-owned subsidiaries consolidated in our financial statements. The decrease in net income attributable to non-controlling interest reflected a $2.0 million decrease at the CLOs, and a $0.5 million decrease at HCAP Advisors. The decline at the CLOs was primarily driven by the Company’s repurchase of non-controlling interest at CLO III in the third quarter of 2016. Provision for Income Taxes For the years ended December 31, 2016 and 2015, we recorded a tax benefit of $4.6 million and a tax expense of $0.2 million, respectively. The effective tax rate for the years ended December 31, 2016 and 2015 was -165.17% and 3.13%, respectively. The decline was primarily due to two factors: (1) the Company’s reorganization into a publicly traded partnership as the income previously earned by the corporate subsidiary is now earned by JMP Investment Holdings LLC that is not subject to U.S. federal corporate income tax, (2) the decrease in pre-tax income for the year ended December 31, 2016 compared to the same period in 2015. Our operating net income assumes a combined federal, state and local income tax rate 38% at the taxable direct subsidiary, while applying a tax rate of 0% to the company’s other direct subsidiary, which is a “pass-through entity” for tax purpose. Segment income tax expense decreased $2.9 million from $0.6 million for the year ended December 31, 2015 to a $2.3 million tax benefit for the year ended December 31, 2016. Year Ended December 31, 201 5 , Com pared to Year Ended December31, 201 4 Revenues Investment Banking Investment banking revenues decreased $18.0 million, or 22.1%, from $81.1 million for the year ended December 31, 2014 to $63.1 million for the same period in 2015. As a percentage of total net revenues after provision for loan losses, investment banking revenues increased from 44.4% for the year ended December 31, 2014 to 44.7% for the year ended December 31, 2015. (Dollars in thousands) Year Ended December 31, Change from 2014 to 2015 Count Revenues Count Revenues Count $ % Underwriting 97 $ 50,505 58,690 ) ) -13.9 % Strategic advisory and private placements 15 12,611 22 22,381 (7 ) ) -43.7 % Total 112 $ 63,116 161 $ 81,071 ) $ ) -22.1 % The decrease in our investment banking revenues primarily related to both a decline in underwriting revenues and strategic advisory and private placement revenues. The decrease in our underwriting revenues was attributable to a reduction in the number of transactions, partially offset by an increase in average revenues per transaction. The number of transactions where we acted as a lead manager decreased from 18 to 13 in the years ended December 31, 2014 to December 31, 2015, respectively. This decline in strategic advisory and private placement revenues, was driven by a 31.8% decrease in transactions. 54 Brokerage Revenues Brokerage revenues earned in our Broker-Dealer segment decreased $1.3 million, or 5.0%, from $26.9 million for the year ended December 31, 2014 to $25.6 million for the year ended December 31, 2015. The decline was primarily attributed to a lower average commission per share compared to 2014. Brokerage revenues decreased as a percentage of total net revenues after provision for loan losses, from 14.7% for the year ended December 31, 2014 to 18.1% for the year ended December 31, 2015. On an operating basis, brokerage revenues increased from 15.4% for the year ended December 31, 2014 to 19.3% for the year ended December 31, 2015 as a percentage of segment net revenue after provision for loan losses. Asset Management Related Fees (In thousands) Year Ended December 31, Base management fees: Fees reported as asset management fees $ 15,431 $ 13,192 Fees earned at HGC, HGC II and HCC LLC (through May 2, 2013) - 1,306 Less: Non-controlling interest in HCAP Advisors ) ) Total base management fees 14,101 13,586 Incentive fees: Fees reported as asset management fees $ 9,360 $ 27,428 Less: Non-controlling interest in HCAP Advisors ) ) Total incentive fees 8,228 26,544 Other fee income: Fundraising fees $ 943 $ 3,335 Total other fee income 943 3,335 Asset management related fees: Fees reported as asset management fees $ 24,791 $ 40,620 Fees reported as other income 943 3,335 Fees earned at HGC and HGC II - 1,306 Less: Non-controlling interest in HCAP Advisors ) ) Total Segment asset management related fee revenues $ 23,272 $ 43,465 Fees reported as asset management fees decreased $15.8 million, or 39.0%, from $40.6 million for the year ended December 31, 2014 to $24.8 million for the year ended December 31, 2015. As a percentage of total net revenues after provision for loan losses, asset management revenues decreased from 22.3% for the year ended December 31, 2014 to 17.6% for the year ended December 31, 2015. Fees reported as other income decreased $2.4 million, or 71.7%, from $3.3 million for the year ended December 31, 2014 to $0.9 million for the year ended December 31, 2015, mainly driven by revenues from equity method investments. As a percentage of total net revenues after provision for loan losses, other income decreased from 1.8% for the year ended December 31, 2014 to 0.7% for the same period in 2015. Total segment asset management related fees include base management fees and incentive fees for our funds and CLOs under management, as well as other income from fee sharing arrangements with, and fees earned to raise capital for, third-party investment partnerships or funds. Total segment asset management related fees is a non-GAAP financial measure that adjusts our asset management related fees by reversing the elimination of those fees in the consolidation of HGC and HGC II (through December 31, 2014). Total segment asset management fee revenues are reconciled to the GAAP measure, total asset management fee revenues, in the table above. We believe that presenting operating asset management related fees is useful to investors as a means of assessing the performance of our combined asset management activities, including fundraising and other services for third parties. We believe that segment asset management-related fee revenues provides useful information by indicating the relative contributions of base management fees and performance-related incentive fees, thus facilitating a comparison of those fees in a given period to those in prior and future periods. We also believe that asset management-related fee revenue is a more meaningful measure than standalone asset management fees as reported, because asset management-related fee revenues represent the combined impact of the various asset management activities on the Company’s total net revenues. Total segment asset management related fee revenue decreased $20.2 million from $43.5 million for the year ended December 31, 2014 to $23.3 million for the year ended December 31, 2015. The decline was attributed to decreases incentive fees and other fee income, partially offset by an increase in base management fees. The decrease was driven by an $18.3 million decline in total incentive fees from $26.5 million for the year ended December 31, 2014 to $8.2 million for the same period in 2015. The decrease in incentive fees was driven by an $18.1 million decline related to HSCP. Other income decreased $2.4 million, from $3.3 million to $0.9 million, driven by a $2.3 million increase in a revenue share agreement in 2014. Base management fees were $13.6 million and $14.1 million for the years ended December 31, 2014 and 2015, respectively. Base management fees reported as asset management fees increased $2.2 million from $13.2 million for the year ended December 31, 2014 to $15.4 million for the year ended December 31, 2015, and was driven by the increases of $1.2 million related to HIEF, and $0.9 million related to HCC. On a segment reporting basis, asset management related fees increased from 24.9% for the year ended December 31, 2014 to 17.5% for the year ended December 31, 2015 as a percentage of operating net revenues after provision for loan losses. 55 Principal Transactions Principal transaction revenues decreased $6.4 million from $13.8 million for the year ended December 31, 2014 to $7.4 million for the same period in 2015. As a percentage of total net revenues after provision for loan losses, principal transaction revenues decreased from 7.6% for the year ended December 31, 2014 to 5.2% for the year ended December 31, 2015. Total segment principal transaction revenues increased $1.1 million from $6.7 million for the year ended December 31, 2014 to $7.8 million for the same period in 2015. Total segment principal transaction revenue is a non-GAAP financial measure that aggregates our segment reported principal transaction revenues across each segment. We believe that presenting total segment principal transaction revenues is useful to investors as a means of assessing the performance of our combined investment activities. The principal transaction revenues for 2014 were based entirely in our Corporate segment. The principal transaction revenues for 2015 were based in our Broker-Dealer and Corporate segments. Total segment principal transaction revenues are reconciled to the GAAP measure, total principal transaction revenues, in the table below. (In thousands) Year Ended December 31, Equity and other securities excluding non-controlling interest $ 1,603 $ 2,417 Warrants and other investments 3,516 (5 ) Investment partnerships 2,690 4,308 Total Segment principal transaction revenues 7,809 6,720 Operating adjustment addbacks ) ) Non-controlling interest in HGC and HGC II - 8,318 Total principal transaction revenues $ 7,409 $ 13,848 The decrease reflects less revenue from our investment partnerships and equity and other securities excluding non-controlling interest, partially offset by additional revenue from warrants and other investments. Revenues from our investment partnerships decreased $1.9 million from $4.3 million for the year ended December 31, 2014 to $2.4 million for the year ended December 31, 2015, driven by a $1.6 million decrease related to HOP II, which closed in July 2015, and $0.7 million decline related to HAS. Revenues from equity and other securities decreased $0.6 million from $2.4 million for the year ended December 31, 2014 to $1.6 million for the same period in 2015. Revenues from warrants and other investments increased from $5 thousand for the year ended December 31, 2014 to $3.5 million for the year ended December 31, 2015. The increase was primarily driven by a $0.7 million gain on its investment in Sanctuary Wealth Services LLC, a $0.7 million gain on a real estate advising company, and a $0.6 million gain on a company which invests in real estate ventures. On a segment reporting basis, as a percentage of total net revenues after provision for loan losses, principal transaction revenues increased from 3.8% for the year ended December 31, 2014 to 5.9% for the year ended December 31, 2015. Gain and Loss on Sale, Payoff and Mark-to-market of Loans Gain and loss on sale, payoff and mark-to-market of loans decreased $1.1 million from a $0.5 million loss for the year ended December 31, 2014 to a $1.6 million loss for the same period in 2015. As a percentage of total net revenues after provision for loan losses, gain on sale, payoff and mark-to-market of loans increased from 0.3% for the year ended December 31, 2014 to 1.1% for the year ended December 31, 2015. Gain and loss on sale, payoff and mark-to-market of loans was earned in our Corporate segment. On a segment reporting basis, the gain on sale, payoff and mark-to-market of loans in our Corporate segment excludes the financial impact of gains or losses due to the sale or payoff of loans originally included in the CLO I portfolio acquired in April 2009. Our segment reported gain on sale, payoff and mark-to-market of loans in the Corporate segment decreased $0.4 million from a $0.5 million loss for the year ended December 31, 2014 to a $0.9 million loss for the year ended December 31, 2015. Gain on sale, payoff and mark-to-market of loans increased from 0.3% for the year ended December 31, 2014 to 0.7% for the year ended December 31, 2015 as a percentage of total segment net revenues. Net Dividend Income Net dividend income was $1.0 million for both the years ended December 31, 2014 and 2015, primarily related to dividends from our HCC investment. As a percentage of total net revenues after provision for loan losses, net dividend income increased from 0.5% for the year ended December 31, 2014 to 0.7% for the year ended December 31, 2015. Our net dividend income was earned in our Corporate segment. On a segment reporting basis, net dividend income was $1.0 million for both the years ended December 31, 2014 and 2015, respectively, and primarily comprised of dividends from our investment in HCC. As a percentage of total segment net revenues, net dividend income increased from 0.6% for the year ended December 31, 2014 to 0.8% for the year ended December 31, 2015. 56 Net Interest Income (Expense) (In thousands) Year Ended December 31, CLO I loan contractual interest income $ 12,555 $ 15,000 CLO I ABS issued contractual interest expense ) ) Net CLO I contractual interest 8,597 10,970 CLO II loan contractual interest income $ 16,575 $ 15,399 CLO II ABS issued contractual interest expense ) ) Net CLO I contractual interest 9,655 8,615 CLO III loan contractual interest income $ 18,529 $ 7,181 CLO III ABS issued contractual interest expense ) ) Net CLO I contractual interest 10,041 4,155 Bond Payable interest expense ) ) Less: Non-controlling interest in CLOs ) ) Other interest income 372 205 Total Segment net interest income $ 11,975 $ 15,105 Non-controlling interest in CLOs 9,086 1,539 Total net interest expense $ 21,061 $ 16,644 Net interest income increased $4.4 million, or 26.5% from $16.6 million for the year ended December 31, 2014 to $21.1 million for the year ended December 31, 2015. Net interest income largely reflects net CLO contractual interest. It also included bond payable interest expense of $9.1 million and $7.3 million for the years ended December 31, 2015 and 2014, respectively. As a percentage of total net revenues after provision for loan losses, net interest expense increased from 9.1% for the year ended December 31, 2014 to 14.9% for the year ended December 31, 2015. Total segment net interest income decreased $3.1 million from $15.1 million for the year ended December 31, 2014 to $12.0 million for the year ended December 31, 2015. Our total segment net interest income is earned in our Corporate segment, and largely reflects net CLO contractual interest. Total segment net interest income is a non-GAAP financial measure that aggregates our segment reported net interest income (expense) across each segment. Total segment net interest income is reconciled to the GAAP measure, total net interest expense, in the table above. As a percentage of total segment net revenues, net interest income increased from 8.6% for the year ended December 31, 2014 to 9.0% for the year ended December 31, 2015. The following table sets forth contractual interest income and expense related to CLO loans and ABS issued and their weighted average contractual interest rates: (In thousands) Year Ended December 31, 2015 Interest Income (Expense) Average CLO Loan (CLO ABS Issued) Balance Weighted Average Contractual Interest Rate Weighted Average LIBOR Spread to Weighted Average LIBOR CLO I loan $ 12,555 $ 338,845 % % % CLO I ABS issued ) ) % % % CLO II loan 16,575 326,880 % % % CLO II ABS issued ) ) % % % CLO III loan 18,529 354,753 % % % CLO III ABS issued ) ) % % % Net CLO contractual interest $ 28,293 $ N/A N/A N/A N/A 57 (In thousands) Year Ended December 31, 2014 Interest Income (Expense) Average CLO Loan (CLO ABS Issued) Balance Weighted Average Contractual Interest Rate Weighted Average LIBOR Spread to Weighted Average LIBOR CLO I loan $ 15,000 $ 391,875 % % % CLO I ABS issued ) ) % % % CLO II loan 15,399 326,391 % % % CLO II ABS issued ) ) % % % CLO III loan 7,181 142,414 % % % CLO III ABS issued ) ) % % % Net CLO $ 23,740 $ N/A N/A N/A N/A Provision for Loan Losses Provision for loan losses increased $0.7 million, or 150.0%, from $0.4 million for the year ended December 31, 2014 to $1.1 million for the same period in 2015. The increase in 2015 was primarily attributed to deteriorating credit primarily in the oil and gas and retail industries. As a percent of net revenues after provision for loan losses, provision for loan losses increased from 0.2% for the year ended December 31, 2014 to 0.8% for the year ended December 31, 2015. Total segment provision for loan losses decreased from a reversal of $1.1 million for the year ended December 31, 2014 to a reversal of $0.7 million for the year ended December 31, 2015. Total segment provision for loan losses is a non-GAAP financial measure that aggregates our segment reported provision for loan losses across each segment. Our total segment provision for loan losses was solely recognized in our Corporate Costs segment in 2015, and in 2014. As a percent of total segment net revenues, segment provision for loan losses was 0.6% and 0.5% for the years ended December 31, 2014 and 2015, respectively. Expenses Non-Interest Expenses Compensation and Benefits Compensation and benefits, which includes employee payroll, taxes and benefits, performance-based cash bonus and commissions as well as equity-based compensation to our employees and managing directors, decreased $20.0 million, or 16.2%, from $123.6 million for the year ended December 31, 2014 to $103.6 million for the year ended December 31, 2015. Employee payroll, taxes and benefits, and consultant fees, increased $5.2 million, or 12.7%, from $40.9 million for the year ended December 31, 2014 to $46.1 million for the year ended December 31, 2015, primarily driven by $1.6 million in employer matching retirement contributions, the effect of base pay increases made during 2015, and increased average headcount. Performance-based bonus and commissions decreased $24.1 million, or 32.9%, from $73.3 million for the year ended December 31, 2014 to $49.2 million for the same period in 2015. The decline was primarily due to reduced total net revenues after provision for loan losses from $182.5 million for the year ended December 31, 2014 to $141.2 million for the same period in 2015. Equity-based compensation decreased $1.1 million, or 11.7%, from $9.4 million for the year ended December 31, 2014 to $8.3 million for the year ended December 31, 2015. The decrease is primarily attributed to a $1.5 million decline in RSUs expense. Compensation and benefits as a percentage of net revenues after provision for loan losses increased from 67.7% for the year ended December 31, 2014 to 73.3% for the same period in 2015. Our segment reported compensation and benefits, which recognizes 100% of the cost of deferred compensation, including non-cash share-based compensation expense, in the period for which such compensation was awarded, instead of recognizing such cost over the vesting period as required under GAAP, in order to match compensation expense with the actual period upon which the compensation was based. The segment reported compensation and benefits decreased from $121.0 million for the year ended December 31, 2014 to $91.2 million for the year ended December 31, 2015. Administration Administration expenses decreased $0.1 million, or 1.1%, from $7.3 million for the year ended December 31, 2014 to $7.2 million for the year ended December 31, 2015. As a percentage of total net revenues after provision for loan losses, administration expense was 4.0% and 5.1% of total net revenues after provision for loan losses for the years ended December 31, 2014 and 2015, respectively. Brokerage, Clearing and Exchange Fees Brokerage, clearing and exchange fees increased $0.1 million, or 2.2%, from $3.3 million for the year ended December 31, 2014 to $3.4 million for the year ended December 31, 2015. As a percentage of total net revenues after provision for loan losses, our brokerage, clearing and exchange fees increased from 1.8% for the year ended December 31, 2014 to 2.4% for the year ended 2015. 58 Travel and Business Development Travel and business development expense increased $0.6 million, or 15.1%, from $4.1 million for the year ended December 31, 2014 to $4.7 million for the year ended December 31, 2015. The increase reflects a decline of reimbursements from clients, which offset travel expense. Travel expense was $5.9 million for both the years ended December 31, 2014 and 2015. Reimbursements from clients, which offset travel expense, decreased $0.7 million from $1.8 million for the year ended December 31, 2014 to $1.1 million for the year ended December 31, 2015. As a percentage of total net revenues after provision for loan losses, travel and business development expense was 2.3% and 3.4% for the years ended December 31, 2014 and 2015, respectively. Communications and Technology Communications and technology expense increased $0.1 million, or 2.2%, from $3.8 million for the year ended December 31, 2014 to $3.9 million for the year ended December 31, 2015. As a percentage of total net revenues after provision for loan losses, communications and technology expense increased from 2.1% for the year ended December 31, 2014 to 2.8% for the year ended December 31, 2015. Professional Fees Professional fees decreased $0.4 million, or 9.0%, from $4.7 million for the year ended December 31, 2014 to $4.3 million for the year ended December 31, 2015. The decrease primarily was attributed to $0.8 million professional costs in 2014 relating to the conversion of our Company to a publicly-traded-partnership. As a percentage of total net revenues after provision for loan losses, professional fees increased from 2.6% for the year ended December 31, 2014 to 3.1% in the same period in 2015. Other Expenses Other expenses increased $1.5 million, or 26.1%, from $5.6 million for the year ended December 31, 2014 to $7.1 million for the year ended December 31, 2015. As a percentage of total net revenues after provision for loan losses, other expenses increased from 3.1% for the year ended December 31, 2014 to 5.0% for the same period in 2015. Net Income (Loss) Attributable to Non-controlling Interest Net income attributable to non-controlling interest decreased $1.6 million from $8.6 million for the year ended December 31, 2014 to $7.0 million of income for the year ended December 31, 2015. Non-controlling interest for the year ended December 31, 2015 includes the interest of third parties in CLO I, CLO II, CLO III, and HCAP Advisors, all partially-owned subsidiaries consolidated in our financial statements. Non-controlling interest for the year ended December 31, 2014 includes the interest of third parties in CLO I, CLO II, CLO III (effective September 30, 2014), HGC, HGC II, and HCAP Advisors, all partially-owned subsidiaries consolidated in our financial statements. The decrease in net income attributable to non-controlling interest reflected declines of $6.8 million related to HGC and HGC II, which were no longer consolidated effective January 1, 2015, partially offset by a $4.8 million increase at the CLOs, and a $0.4 million increase at HCAP Advisors. Provision for Income Taxes For the years ended December 31, 2015 and 2014, we recorded a tax expense of $0.2 million and $8.0 million, respectively. The effective tax rate for the years ended December 31, 2015 and 2014 was 3.13% and 26.7%, respectively. The decline was primarily due to the Company’s reorganization into a publicly traded partnership as the income previously earned by the corporate subsidiary is now earned by JMP Investment Holdings LLC that is not subject to U.S. federal corporate income tax. Effective January 1, 2015, JMP Group LLC qualifies as a publicly traded partnership taxable as a partnership for United States federal income tax purposes. The Company has two intermediate holding subsidiaries, JMP Group Inc. and JMP Investment Holdings LLC. JMP Group Inc. is a wholly-owned corporate subsidiary and income earned by this subsidiary is subject to U.S. federal and state income taxation. Income earned by JMP Investment Holdings LLC, a wholly-owned non-corporate subsidiary and not subject to U.S. federal corporate income tax, is allocated to JMP Group LLC shareholders. The qualification as a publicly traded partnership partially offset the increased income tax expense, arising from a one-time tax event, triggered by the Reorganization Transaction that occurred January 1, 2015. Our operating net income assumes a combined federal, state and local income tax rate of 38% for the year ended December 31, 2015 and 38% at the taxable direct subsidiary, while applying a tax rate of 0% to the company’s other direct subsidiary, which is a “pass-through entity” for tax purpose, for the year ended December 31, 2015. Segment income tax expense decreased $9.5 million from $10.1 million for the year ended December 31, 2014 to $0.6 million for the year ended December 31, 2015. The decline was driven by the Company’s qualification as a publicly traded partnership, effective January 1, 2015. 59 Financial Condition, Liquidity and Capital Resources In the section that follows, we discuss the significant changes in the components of our balance sheet, cash flows and capital and liquidity for the year ended December 31, 2016 to demonstrate where our capital is invested and the financial condition of the Company. Overview As of December 31, 2016, we had net liquid assets of $86.1 million, consisting of cash and cash equivalents, proceeds from short sales on deposit, receivable from clearing broker, marketable securities owned, and general partner investments in hedge funds managed by HCS, net of marketable securities sold but not yet purchased, accrued compensation, deferred compensation paid in January 2015 and non-controlling interest. We have satisfied our capital and liquidity requirements primarily through the net proceeds from our initial public offering, the January 2013 issuance of the 2013 Senior Notes, the January 2014 issuance of the 2014 Senior Notes, and internally generated cash from operations. Most of our financial instruments, other than loans collateralizing asset-backed securities issued, loans held for investment and asset-backed securities issued, are recorded at fair value or amounts that approximate fair value. At December 31, 2016 and December31, 2015, we had Level 3 assets (financial instruments measured on a recurring basis whose fair value was determined using unobservable inputs that are not corroborated by market data) of $7.8 million and $13.3 million, respectively, which represented 0.7% and 1.0% of total assets, respectively. L iquidity Considerations Related to CLOs and TRS Our maximum exposure to loss of capital on the CLOs is the original April7, 2009 investment of $4.0 million plus the $1.8 million paid to repurchase the contingent consideration related to the CLO I acquisition, $23.3 million related to CLO II, and $12.9 million investment related to CLO III plus any earnings retained in the CLOs since the acquisition date. However, for U.S. federal tax purposes, the CLOs are treated as disregarded entities such that the taxable income earned in the CLOs is taxable to us. If the CLO is in violation of certain coverage tests, mainly any of its over-collateralization ratios, residual cash flows otherwise payable to us as owners of the subordinated notes would be required to be used to buy additional collateral or repay indebtedness senior to us in the securitization. This could require us to pay income tax on earnings prior to the residual cash flow distributions to us. The CLOs must comply with certain asset coverage tests, such as tests that restrict the amount of discounted obligations and obligations rated “CCC” or lower it can hold. During any time the CLOs exceeds such a limit, our ability, as the manager of the CLOs, to sell assets and reinvest available principal proceeds into substitute assets is restricted. In addition, defaulted obligations, discounted assets (those purchased below 85% of their par value) and assets rated “CCC” or lower in excess of applicable limits in the CLOs investment criteria are not given full par credit for purposes of calculation of the CLO over-collateralization (“OC”) tests. We have been in compliance with all OC tests on the determination dates since February 2010. However, prior to February 2010, we had been in violation and may be in violation in the future. If CLOs were to violate the Class E test, or any more senior tests, we would be required to pay down the most senior notes with the residual cash flows until the violation was cured. In the most extreme case, if the CLO were in violation of the most senior OC test, the ClassA note holders would have the ability to declare an event of default and cause an acceleration of all principal and interest outstanding on the notes. For financial reporting purposes, the loans and asset-backed securities of the CLOs are consolidated on our balance sheet. The loans are reported at their cost adjusted for amortization of liquidity discounts and credit reserves, both of which were recorded at the CLO I acquisition date, purchase discounts and allowance for loan losses. The asset-backed securities are recorded net of liquidity discounts and original issue discounts. At December 31, 2016, we had $654.1 million of loans collateralizing asset-backed securities, net, $225.8 million of restricted cash and $2.2 million of interest receivable funded by $825.9 million of asset-backed securities issued, net, $32.5 million of loans held for sale, and interest payable of $4.6 million. These assets and liabilities represented 81.2% of total assets and 83.8% of total liabilities respectively, reported on our Consolidated Statement of Financial Condition at December 31, 2016. The tables below summarize the loans held by the CLOs grouped by range of outstanding balance, Moody’s Investors Services, Inc. rating category, and industry as of December 31, 2016. (Dollars in thousands) As of December 31, 2016 Range of Outstanding Balance Number of Loans Maturity Date Total Principal $0 - 63 6/2019 - 10/2023 $ 26,313 - 5/2018 - 10/2024 446,030 - 77 5/2017 - 9/2023 208,671 - 3 12/2018 - 12/2020 20,068 Total 471 $ 701,082 60 (Dollars in thousands) As of December 31, 2016 Industry Number of Loans Outstanding Balance % of Outstanding Balance Aerospace & Defense 15 $ 20,441 % Automobile 27 41,864 % Banking, Finance, Insurance & Real Estate 24 25,988 % Beverage, Food & Tobacco 17 26,934 % Capital Equipment 21 26,468 % Chemicals, Plastics and Rubber 13 19,539 % Construction & Building 13 15,229 % Consumer Goods: Durable 12 17,462 % Consumer Goods: Non-durable 9 12,029 % Containers, Packaging & Glass 10 12,371 % Electronics 1 6,783 % Energy: Electricity 7 16,248 % Energy: Oil & Gas 12 13,844 % Environmental Industries 14 18,905 % Forest Products & Paper 2 1,989 % Grocery 1 - % Healthcare & Pharmaceuticals 36 54,308 % Healthcare, Education & Childcare 1 572 % High Tech Industries 37 56,740 % Hotel, Gaming & Leisure 29 44,641 % Hotels, Motels, Inns and Gaming 2 7,715 % Insurance 2 1,206 % Leisure, Amusement, Motion Pictures & Entertainment 1 1,168 % Media: Broadcasting & Subscription 17 28,686 % Media: Diversified & Production 3 8,395 % Media: Advertising, Printing, Publishing 6 11,084 % Mining, Steel, Iron and Non-Precious Metals 10 11,115 % Personal, Food & Misc Services 1 1,551 % Retailer 34 47,207 % Services: Business 34 61,013 % Services: Consumer 21 34,779 % Telecommunications 15 19,289 % Textiles & Leather 1 1,494 % Transpertaion :Consumer 2 4,949 % Transportation: Cargo 15 19,211 % Utilities: Oil & Gas 2 2,938 % Utilities: Electric 2 4,018 % Wholesale 2 2,909 % $ 701,082 % 61 (Dollars in thousands) As of December 31, 2016 Moody's Rating Category Number of Loans Outstanding Balance % of Outstanding Balance B1 93 $ % B2 % B3 76 % Ba1 16 % Ba2 33 % Ba3 52 % Baa3 5 % Baa2 3 % Caa1 23 % Caa2 7 % C 1 % Ca 2 % WR 1 % Total $ 701,082 % Our maximum exposure on the TRS is the $25.0 million deposit plus any margin call amounts. We monitor the portfolio continuously, updating the collateral pricing and ratings daily. The facility has termed out at year end 2016, and is scheduled to liquidate from loan repayments and sales by May 2018. Other Liquidity Considerations As of December 31, 2016, our indebtedness consists of our bonds payable. We have no outstanding balances on our revolving lines of credit with City National Bank (“CNB”), related to JMP Holding LLC or JMP Securities. In January 2013, we raised approximately $46.0 million from the sale of 8.00% Senior Notes (“2013 Senior Notes”). In January 2014, we raised an additional approximate $48.3 million from the sale of 7.25% Senior Notes (“2014 Senior Notes”). The 2013 Senior Notes will mature on January 15, 2023 and may be redeemed in whole or in part at any time or from time to time at the Company’s option on or after January 15, 2016, at a redemption price equal to the principal amount redeemed plus accrued and unpaid interest. The 2013 Senior Notes bear interest at a rate of 8.00% per year, payable quarterly on January 15, April 15, July 15 and October 15 of each year. The 2014 Senior Notes will mature on January 15, 2021, and may be redeemed in whole or in part at any time or from time to time at the Company’s option on or after January 15, 2017, at a redemption price equal to the principal amount redeemed plus accrued and unpaid interest. These 2014 Senior Notes bear interest at a rate of 7.25% per year, payable quarterly on January 15, April 15, July 15 and October 15 of each year. In February 2016, the Company purchased $0.5 million face value of the Senior Notes for $0.4 million. In connection with the Reorganization Transaction, we entered into a Third Supplemental Indenture, dated as of October 15, 2014 (the “Third Supplemental Indenture”), among the JMP Group Inc., JMP Group LLC and JMP Investment Holdings LLC, as guarantors (the “Guarantors”), and U.S. Bank National Association, as trustee. The Third Supplemental Indenture became effective on January 1, 2015. Under the Third Supplemental Indenture, the Guarantors have jointly and severally provided a full and unconditional guarantee of the due and punctual payment of the principal and interest on the Senior Notes, and the due and punctual payment or performance of all other obligations of JMP Group Inc. under the Indenture, dated as of January 24, 2013, between JMP Group Inc. and the Trustee, as supplemented by a First Supplemental Indenture, dated as of January 25, 2013, a Second Supplemental Indenture, dated as of January 29, 2014 and the Third Supplemental Indenture, dated as of October 15, 2014. The Company’s Credit Agreement (the “Credit Agreement”), dated as of August 3, 2006, between JMP Holding LLC and CNB, was subsequently amended. The Credit Agreement and subsequent amendments provide a $25.0 million line of credit with a revolving period of two years through April 30, 2017. On such date, any outstanding amounts convert to a term loan. The term loan will be repaid in quarterly installments of 3.75% of funded debt for the first two years, 5.00% of funded debt for the next two years, and the remainder due at maturity. Proceeds for this line of credit will be used to make financial investments, for working capital purposes, for general corporate purposes, as well as a $5.0 million sublimit to issue letters of credit. The Company’s outstanding balance on this line of credit was zero as of December 31, 2016. The Credit Agreement for the term loan provides that the proceeds of the CNB Loans are subject to the following restrictions: (i) the Initial Term Loan and up to $5.0 million of the Revolving Line of Credit Loans may not be used for any purpose other than to fund certain permitted investments and acquisitions and to fund JMP Holding LLC’s working capital needs in the ordinary course of its business; (ii) all other proceeds of the Revolving Line of Credit may not be used for any purpose other than to make investments in HCS and by HCS to make investments in loans that are made to persons that are not affiliates of borrower; and (iii) the Term Loan may not be used for any purpose other than to make equity investments in CLOs and by CLOs to make certain permitted investments in collateralized loan obligations. The Credit Agreement includes minimum fixed charge and interest charge coverage ratios applicable to us and our subsidiaries, a minimum net worth covenant applicable to us and our subsidiaries and a minimum liquidity covenant applicable to JMP Holding LLC and its subsidiaries. As of December 31, 2016, we were in compliance with all of these financial covenants. The Credit Agreement also includes an event of default for a “change of control” that tests, in part, the composition of our ownership and an event of default if two or more of the members of the Company’s Executive Committee fail to be involved actively on an ongoing basis in the management of JMP Holding LLC or any of its subsidiaries. The CNB Loans are guaranteed by HCS and secured by a lien on substantially all assets of JMP Holding LLC and HCS. 62 Separately, under a Revolving Note and Cash Subordination Agreement, JMP Securities holds a $20.0 million revolving line of credit with CNB (the “Broker/Deal Line of Credit”) to be used for regulatory capital purposes during its securities underwriting activities. The unused portion of the line bears interest at the rate of 0.25% per annum, paid monthly. The line of credit was scheduled to mature May 6, 2016, at which time any existing outstanding amount would convert to a term loan maturing the following year. On April 26, 2016, JMP Securities entered into an amendment to its Credit Agreement (the “Amendment”). Pursuant to this Amendment, the $20.0 million line of credit held at JMP Securities, which was scheduled to mature May 6, 2016, was renewed for one year. On May 6, 2017, any existing outstanding amount will convert to a term loan maturing the following year. The remaining terms of this line of credit are consistent with those of the existing line of credit. There was no borrowing on this line of credit as of December 31, 2016. The timing of bonus compensation payments to our employees may significantly affect our cash position and liquidity from period to period. While our employees and managing directors are generally paid semi-monthly during the year, bonus compensation, which makes up a large portion of total compensation, is generally paid once a year during the first two months of the following year. In the first two months of 2016, we paid out $32.9 million of cash bonuses for 2015, excluding employer payroll tax expense. In January 2015, we converted to a publicly traded partnership. The Company currently intends to continue to declare monthly cash distributions on all outstanding shares. The Company’s board of directors declared the following distributions in the year ended December 31, 2016. Declaration Date Distribution Per Share Record Date Total Amount Payment Date January 19, 2016 $ January 31, 2016 $ February 15, 2016 January 19, 2016 $ February 29, 2016 $ March 15, 2016 January 19, 2016 $ March 31, 2016 $ April 15, 2016 April 18, 2016 $ April 29, 2016 $ May 13, 2016 April 18, 2016 $ May 31, 2016 $ June 15, 2016 April 18, 2016 $ June 30, 2016 $ July 15, 2016 July 18, 2016 $ 0.030 July 29, 2016 $ August 15, 2016 July 18, 2016 $ 0.030 August 31, 2016 $ September 15, 2016 July 18, 2016 $ 0.030 September 30, 2016 $ October 14, 2016 October 19, 2016 $ 0.030 October 31, 2016 $ November 15, 2016 October 19, 2016 $ 0.030 November 30, 2016 $ December 15, 2016 October 19, 2016 $ 0.030 December 30, 2016 $ January 13, 2017 During the years ended December 31, 2016 and 2015, the Company repurchased 1,127,949 shares and 774,356 shares, respectively, of the Company’s common share at an average price of $5.59 per share and $5.72 per share, respectively, for an aggregate purchase price of $6.3 million and $4.4 million, respectively. Of the total shares repurchased during the years ended December 31, 2016 and 2015, 349,010 shares and 561,979 shares, respectively, were deemed to have been repurchased in connection with employee share plans, whereby the Company’s shares were issued on a net basis to employees for the payment of applicable statutory withholding taxes and, therefore, such withheld shares are deemed to be purchased by the Company. The remaining shares were purchased on the open market. We had total restricted cash of $227.7 million, comprised primarily of $225.8 million of restricted cash at JMP Investment Holdings on December 31, 2016. This balance was comprised of $9.0 million in interest received from loans in the CLOs, and $216.8 million in principal cash. The interest and fees will be restricted until the next payment date to note holders of the CLOs. The principal restricted cash will be used to buy additional loans or pay down the senior debt in the CLO. Because of the nature of our investment banking and sales and trading businesses, liquidity is important to us. Accordingly, we regularly monitor our liquidity position, including our cash and net capital positions. We believe that our available liquidity and current level of equity capital, combined with the net proceeds to us from our initial public offering and funds anticipated to be provided by our operating activities, will be adequate to meet our liquidity and regulatory capital requirements for at least the next twelve months. If circumstances required it, we could improve our liquidity position by discontinuing repurchases of our common shares, halting cash distributions on our common shares and reducing cash bonus compensation paid. JMP Securities, our wholly-owned subsidiary and a registered securities broker-dealer, is subject to the SEC’s Uniform Net Capital Rule (Rule15c3-1), which requires the maintenance of minimum net capital, as defined, and requires that the ratio of aggregate indebtedness to net capital, both as defined, shall not exceed 15 to 1. JMP Securities had net capital of $29.7 million and $25.1 million, which were $28.6 million and $23.0 million in excess of the required net capital of $1.1 million and $2.1 million at December 31, 2016 and 2015, respectively. JMP Securities’ ratio of aggregate indebtedness to net capital was 0.56 to 1 and 1.25 to 1 at December 31, 2016 and 2015, respectively. 63 A condensed table of cash flows for the years ended December 31, 2016, 2015 and 2014 is presented below. (Dollars in thousands) Year Ended December 31, Change from 2015 to 2016 Change from 2014 to 2015 $ % $ % Cash flows provided by (used in) operating activities $ $ ) $ 6,444 $ 12,688 % $ ) -159.1 % Cash flows provided by (used in) investing activities 145,160 62,587 ) 82,573 % 366,193 % Cash flows (used in) provided by financing activities ) ) 332,618 ) -49.7 % ) % Total cash flows $ 16,941 $ ) $ 35,456 $ 49,752 % $ ) -192.5 % Cash Flows for the Year Ended December 31, 20 16 Cash increased by $16.9 million during the year ended December 31, 2016, driven by cash provided by investing activities, partially offset by cash used in financing and operating activities. Our operating activities provided $8.9 million of cash from the net income of $7.5 million, partially offset by cash provided in the change in operating assets and liabilities of $13.3 million, adjusted for the cash used in the non-cash revenue and expense items of $11.9 million. The net change in operating assets and liabilities was driven by a decrease in receivables of $11.3 million, partially offset by a decrease of $4.0 million in accrued compensation and other liabilities. The non-cash revenue and expense items included $10.4 million deferred income tax benefit, $8.0 million realized loss on other investments, partially offset by $5.8 million share-based compensation expense. Our investing activities provided $145.2 million of cash primarily due to the sale and payoff of loans collateralizing ABS issued of $519.1 million, $68.0 million principal receipts on loans collateralizing ABS, partially offset by funding of loans collateralizing ABS issued of $304.6 million and the net change in restricted cash reserved for lending activities of $176.1 million. Our financing activities used $137.1 million of cash primarily due to the $106.8 million repayment of asset backed securities, $8.4 million distribution and distribution equivalents paid on common shares and RSUs, $8.2 million purchase of subsidiary shares from non-controlling interest holders, and $7.1 million distributions to non-controlling interest shareholders. Cash Flows for the Year Ended December 31, 20 15 Cash decreased by $32.8 million during the year ended December 31, 2015, driven by cash used in financing activities. Our operating activities used $3.8 million of cash from the net income of $6.8 million, partially offset by cash provided in the change in operating assets and liabilities of $11.5 million, adjusted for the cash used in the non-cash revenue and expense items of $0.9 million. The net change in operating assets and liabilities was driven by a decrease of $32.1 million in accrued compensation, partially offset by a decrease in other assets of $11.4 million. The non-cash revenue and expense items included $8.3 million share-based compensation expense, $1.5 million amortization of original issue discount, related to CLO II and CLO III, partially offset by $3.6 million incentive fees reinvested in general partnership interests, $3.4 million realized loss on other investments, and $3.7 million change in the fair value in other investments. Our investing activities provided $62.6 million of cash primarily due to the sale and payoff of loans collateralizing ABS issued of $289.7 million, $70.4 million principal receipts on loans collateralizing ABS, partially offset by funding of loans collateralizing ABS issued of $291.7 million and the purchases of other investments of $22.7 million. Our financing activities used $91.6 million of cash primarily due to the $68.2 million repayment of asset backed securities, $10.2 million distribution and distribution equivalents paid on common shares and RSUs, and $9.1 million distributions to non-controlling interest shareholders. Cash Flows for the Year Ended December 31, 201 4 Cash increased by $35.5 million during the year ended December 31, 2014, driven by cash provided by financing activities. Our operating activities provided $6.4 million of cash from the net income of $22.0 million, partially offset by cash provided in the change in operating assets and liabilities of $9.3 million, adjusted for the cash used in the non-cash revenue and expense items of $6.2 million. The net change in operating assets and liabilities was driven by an increase of $23.5 million in restricted cash, partially offset by an increase in accrued compensation of $7.8 million. The non-cash revenue and expense items included $17.9 million incentive fees reinvested in general partnership interests, $16.3 million adjustment of fair value in other investments, partially offset by a release of deferred tax assets of $17.5 million. Our investing activities used $303.6 million of cash primarily due to the funding of loans collateralizing ABS issued of $673.6 million and the purchases of other investments of $49.8 million, partially offset by cash provided by sales and payoff of loans collateralizing ABS issued of $301.6 million and $60.8 million of repayments on loans collateralizing ABS. The increase in funding of loans collateralizing ABS primarily relates to the issuance of CLO III. Our financing activities provided $332.6 million of cash primarily due to proceeds from asset-backed securities of $329.3 million, proceeds from the CLO III credit warehouse of $207.4 million, and proceeds from the 2014 bond issuance of $48.3 million, partially offset by the $207.4 million repayment of the CLO III credit warehouse and $45.7 million repayment of asset backed securities. Proceeds from the issuance of ABS are not available for use by the Company and are restricted to lending activities by the CLOs. 64 Contractual Obligations and Commitments The following table provides a summary of our contractual obligations and commitments as of December 31, 2016: (in thousands) Payments Due by Period: Total Less than 1 year 1-3 years 3-5 years More than 5 years Bond Payable $ 93,828 $ - $ - $ - $ Asset-backed securities issued - Contractual interest payments (1) 54,378 - Operating lease obligations 28,626 4,724 8,761 2,568 Purchase obligations 123 40 80 3 - Total payments $ 1,012,671 $ Off-Balance Sheet Arrangements In connection with the CLOs, the Company had standby letters of credit of $1.0 million and $1.6 million as of December 31, 2016 and 2015, respectively. The Company had sold unfunded commitments of $20.7 million as of December 31, 2016 that had not yet settled. Had the borrower drawn down on these, the Company would have been obligated to fund them. The Company had unfunded commitments to lend of $15.2 million as of December 31, 2015. These commitments do not extend to JMP Group LLC. Unfunded commitments are agreements to lend to a borrower, provided that all conditions have been met. Commitments generally have fixed expiration dates or other termination clauses and may require payment of a fee. Since certain commitments may expire without being drawn upon, the total commitment amounts do not necessarily represent future cash requirements. The Company evaluates each borrower’s creditworthiness on a case by case basis. Standby letters of credit are conditional commitments issued by the Company to guarantee the performance by a borrower to a third party. The Company’s exposure to credit loss in the event of nonperformance by the other party to the financial instrument for standby letters of credit is represented by the contractual amount of those instruments. The Company uses the same credit policies in making commitments and conditional obligations as it does for on balance sheet instruments. The credit risk involved in issuing letters of credit is essentially the same as that involved in extending loans to borrowers. We had no other material off-balance sheet arrangements as of December 31, 2016. However, as described below under “Quantitative and Qualitative Disclosures About Market Risk—Credit Risk,” through indemnification provisions in our clearing agreements with our clearing broker, customer activities may expose us to off-balance sheet credit risk, which we seek to mitigate through customer screening and collateral requirements. Critical Accounting Policies and Estimates The preparation of our consolidated financial statements requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and of revenues and expenses during the reporting periods. We base our estimates and assumptions on historical experience and on various other factors that we believe are reasonable under the circumstances. The use of different estimates and assumptions could produce materially different results. For example, if factors such as those described in Item 1A “Risk Factors” cause actual events to differ from the assumptions we used in applying the accounting policies, our results of operations, financial condition and liquidity could be adversely affected. Our significant accounting policies are summarized in Note2 to our consolidated financial statements included elsewhere in this Form 10-K. On an ongoing basis, we evaluate our estimates and assumptions, particularly as they relate to accounting policies that we believe are most important to the presentation of our financial condition and results of operations. We regard an accounting estimate or assumption to be most important to the presentation of our financial condition and results of operations where: • the nature of the estimate or assumption is material due to the level of subjectivity and judgment necessary to account for highly uncertain matters or the susceptibility of such matters to change; and • the impact of the estimate or assumption on our financial condition or operating performance is material. Using the foregoing criteria, we consider the following to be our critical accounting policies: 65 Valuation of Financial Instruments The Company measures fair value in accordance with GAAP and expands disclosures with respect to fair value measurements. The accounting principles related to fair value measurement apply to all financial instruments that are being measured and reported on a fair value basis. This includes those items currently reported in marketable securities owned, at fair value, other investments and marketable securities sold, not yet purchased, at fair value on the Consolidated Statements of Financial Condition. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Most of our financial instruments, other than loans collateralizing asset-backed securities issued and asset-backed securities issued, are recorded at fair value or amounts that approximate fair value. Marketable securities owned, other investments, including warrant positions and investments in partnerships in which HCS is the general partner, and marketable securities sold, but not yet purchased, are stated at fair value, with related changes in unrealized appreciation or depreciation reflected in the line item Principal transactions in the accompanying Consolidated Statements of Operations. Fair value of our financial instruments is generally obtained from quoted market prices, third-party pricing services, or alternative pricing methodologies that we believe offer reasonable levels of price transparency. Valuations obtained from pricing services are considered reflective of executable prices. Data obtained from multiple sources are compared for consistency and reasonableness. To the extent that certain financial instruments trade infrequently or are non-marketable securities and, therefore, do not have readily determinable fair values, we estimate the fair value of these instruments using various pricing models and the information available to us that we deem most relevant. Among the factors considered by us in determining the fair value of financial instruments are discounted anticipated cash flows, the cost, terms and liquidity of the instrument, the financial condition, operating results and credit ratings of the issuer or underlying company, the quoted market price of publicly traded securities with similar duration and yield, the Black-Scholes Options Valuation methodology and other factors generally pertinent to the valuation of financial instruments. Marketable securities owned and securities sold, but not yet purchased, consist of U.S. listed and over-the-counter (“OTC”) equity securities. Other investments include investments in private investment funds managed by us or our affiliates, as well as cash paid for a subscription in a private investment fund managed by a third party. Such investments held by non-broker-dealer entities are accounted for under the equity method based on our share of the earnings (or losses) of the investee. The financial position and operating results of the private investment funds are generally determined on an estimated fair value basis. Generally, securities are valued (i)at their last published sale price if they are listed on an established exchange or (ii)if last sales prices are not published, at the highest closing “bid” price (for securities held “long”) and the lowest closing “asked” price (for “short” positions) as recorded by the composite tape system or such principal exchange, as the case may be. Where the general partner determines that market prices or quotations do not fairly represent the value of a security in the investment fund’s portfolio (for example, if a security is a restricted security of a class that is publicly traded) the general partner may assign a different value. The general partner will determine the estimated fair value of any assets that are not publicly traded. The Company estimates the fair value of its investments in private investment funds managed by third parties using the net asset value per share of those funds, as a practical expedient. Also included in other investments is a total return swap. The fair value of the total return swap using the market value of the loans as provided by our counterparty. The Company uses the fair value option which allows an entity to report selected financial assets and financial liabilities at fair value. The fair value of those assets and liabilities for which the fair value option has been chosen is reflected on the face of the balance sheet. Subsequent changes in fair value are recorded in the Consolidated Statements of Operations. 66 The following tables summarize our marketable securities and other investments, as presented in our Consolidated Statements of Financial Condition, by valuation methodology as of December 31, 2016: (in thousands) Other Investments (3) Marketable Securities Owned, at Market Value (1) Marketable Securities Sold, But Not Yet Purchased, at Market Value (2) Hedge Funds Managed by HCS Fund of Funds Managed by HCS Private Equity Funds Managed by HCS Limited Partner in Private Equity Fund Total Return Swap Total Other Investments Total Marketable Securities and Other Investments Fair values based on: Quoted market prices $ 18,722 $ 4,747 $ - $ - $ - $ - - $ - $ 23,469 Observable market based inputs - - 12,444 - 12,444 12,444 Valuation determined by third party general partners - - - 5 - 3,530 1,253 4,788 4,788 Comparable public company metrics discounted for private company market illiquidity - 4,227 - - 4,227 4,227 Totals $ 18,722 $ 4,747 $ 12,444 $ 5 $ 4,227 $ 3,530 1,253 $ 21,459 $ 44,928 Fair values based on: Quoted market prices % Observable market based inputs % Valuation determined by third party general partners % Comparable public company metrics discounted for private company market illiquidity % Totals % Marketable securities owned consist mainly of U.S. listed and OTC equity securities. Marketable securities sold, but not yet purchased consist mainly of U.S. listed and OTC equity securities. Other investments consist of interests in hedge funds and funds of funds managed by HCS, limited partnership interests in private investment funds managed by third parties that invest in predominately private securities and warrants in public and private common stock. Asset Management Investment Partnerships Investments in partnerships include our general partnership and limited partnership interests in investment partnerships, managed by our asset management subsidiary. Such investments are accounted for under the equity method based on our proportionate share of the earnings (or losses) of the investment partnership. These interests are carried at estimated fair value based on our capital accounts in the underlying partnerships. The net assets of the investment partnerships consist primarily of investments in marketable and non-marketable securities. The underlying investments held by such partnerships are valued based on quoted market prices or estimated fair value if there is no public market for such securities. Such estimates of fair value of the partnerships’ non-marketable investments are ultimately determined by our asset management subsidiary in its capacity as general partner. Due to the inherent uncertainty of valuation, fair values of these non-marketable investments may differ from the values that would have been used had a ready market existed for these investments, and the differences could be material. Adjustments to carrying value are made, as required by GAAP, if there are third-party transactions evidencing a change in value. Downward adjustments are also made, in the absence of third-party transactions, if the general partner determines that the expected realizable value of the investment is less than the carrying value. We earn base management fees from the investment partnerships that we manage generally based on the net assets of the underlying partnerships. In addition, we are entitled to allocations of the appreciation and depreciation in the fair value of the underlying partnerships from our general partnership interests in the partnerships. Such allocations are based on the terms of the respective partnership agreements. We are also entitled to receive incentive fee allocations from the investment partnerships when the return exceeds a specified high-water mark or hurdle rate over a defined performance period. Incentive fees are recorded after the quarterly or annual investment performance period is complete and may vary depending on the terms of the fee structure applicable to an investor. Loans Held for Sale Loans that the Company intends to sell in the foreseeable future are designated as loans held for sale. Once identified as such, the loans are recorded at the lower of cost or market. A quarterly evaluation is performed on a specific identification basis. The Company employs anticipated cash flows, discounted at an appropriate market credit adjusted interest rate to determine the fair value of the loans held for sale. Internally developed and third-party estimation tools are used to measure credit risk (loan ratings, probability of default, and exposure at default). An allowance is not recorded for loans held for sale as the determination of fair value incorporates the credit risk calculation. The adjustment to the lower of cost or market is recognized in the Consolidated Statements of Operations in the gain on sale and payoff of loans. Loans Collateralizing Asset-Backed Securities Issued Loans collateralizing asset-backed securities issued are recorded at their fair value as of the acquisition date, which then becomes the new basis of the loans. Any unamortized deferred fees or costs that existed prior to the acquisition are written off at that date. 67 For those loans acquired with evidence of deterioration of credit quality since origination, the total discount from unpaid principal balance to fair value consists of a non-accretable credit discount and an accretable liquidity discount. The accretable portion of the discount is recognized into interest income as an adjustment to the yield of the loan over the contractual life of the loan using the interest method. For those loans without evidence of deterioration in credit quality since origination, any difference between the Company’s initial investment in the loan and its par value is recorded as a premium or discount, which is amortized or accreted in interest income as a yield adjustment over the contractual life of the loan using the effective interest method, in accordance with ASC 310-20, Nonrefundable Fees and Other Costs . The Company reviews its loan portfolio at the end of each quarter to identify specific loss reserves on impaired loans or to record losses inherent in the homogenous loan portfolio. As loans collateralizing asset-backed securities issued are considered similar in nature, given the loan terms, ratings and average life expectancy, they are reviewed collectively in the quarterly assessment of loan loss reserves. Even when there are no credit losses identified in any individual loans, experience indicates there are losses inherent in the pooled loan portfolios as of the balance sheet date. The Company uses its loan loss model to estimate the unidentified losses that are inherent in the portfolio as of the balance sheet date and records provisions to its allowance for loan losses quarterly. For loans acquired at a discount that are not accounted for under ASC 310-30, the allowance for loan losses recorded subsequent to the date of the loan acquisition is determined using the guidance in ASC 450. No allowance on these loans will be recognized until the current book value is accreted past the level of incurred loss. For loans acquired at a premium, the allowance for loan losses recorded subsequent to the date of the loan acquisition is determined in accordance with ASC 450, based on the contractual principal balances. Given the existence of the premium on these loans, the allowance recorded subsequent to acquisition is based on the Company’s quarterly allowance methodology and represents losses inherent in the homogeneous loan portfolio at the balance sheet date. Accordingly, if the Company were to acquire loans at a premium during a particular period, the Company would record an allowance at the end of the quarter in which the loans were acquired. Refer to “Allowance for Loan Losses” section below for the Company’s quarterly assessment process. The accrual of interest on loans is discontinued when principal or interest payments are 90 days or more past due or when, in the opinion of management, reasonable doubt exists as to the full collection of principal and/or interest. When loans are placed on non-accrual status, all interest previously accrued but not collected is reversed against current period interest income. Any reversals of income from previous years are recorded against the allowance for loan losses. When the Company receives a cash interest payment on a non-accrual loan, it is applied as a reduction of the principal balance. Non-accrual loans are returned to accrual status when the borrower becomes current as to principal and interest and has demonstrated a sustained period of payment performance. The amortization of loan fees is discontinued on non-accrual loans and may be considered for write-off. Depending on the terms of the loan, a fee may be charged upon a prepayment which is recognized in the period of the prepayment. Restructured loans are considered a troubled debt restructuring (“TDR”) if the Company, for economic or legal reasons related to the debtor’s financial difficulties, grants a concession to the debtor that it would not otherwise consider. The Company may receive an asset from the debtor in a TDR, but the value of the asset received is typically significantly less than the amount of the debt forgiven. The Company has received equity interest in certain debtors as compensation for reducing the loan principal balance in some cases. Allowance for Loan Losses The Company maintains an allowance for loan losses that is intended to estimate loan losses inherent in its loan portfolio. A provision for loan losses is charged to expense to establish the allowance for loan losses. The allowance for loan losses is maintained at a level, in the opinion of management, sufficient to offset estimated losses inherent in the loan portfolio as of the date of the financial statements. The appropriateness of the allowance and the allowance components are reviewed quarterly. The Company’s estimate of each allowance component is based on observable information and on market and third-party data that the Company believes are reflective of the underlying loan losses being estimated. In accordance with the authoritative guidance under GAAP on loss contingencies, the Company provides a base allowance on a loan by loan basis for loans at JMP Credit that are not impaired and were purchased after the CLO I acquisition. The Company employs internally developed and third-party estimation tools for measuring credit risk (loan ratings, probability of default, and exposure at default), which are used in developing an appropriate allowance for loan losses. The Company performs periodic detailed reviews of its loan portfolio to identify risks and to assess the overall collectability of loans. In accordance with the authoritative guidance under GAAP on loan impairment, any required impairment allowances are included in the allowance for loan losses. A loan is considered impaired when it is probable that the Company will be unable to collect all amounts due according to the contractual terms of the loan agreement. The Company measures impairment of a loan based upon either the present value of expected future cash flows discounted at the loan’s effective interest rate, the loan’s observable market price or the fair value of the collateral securing the loan if the loan is collateral dependent, depending on the circumstances and the Company’s collection strategy. For those loans held by CLO I at the date of acquisition by JMP Credit, and deemed impaired at that date or a subsequent date, loan loss provisions are calculated considering two further factors. For loans deemed impaired at the date of acquisition if there is a further decline in expected future cash flows, this reduction is recognized as specific loan loss provision in the current quarter in accordance with above. For those loans deemed impaired subsequent to the acquisition date, if the net realizable value is lower than the current carrying value then that reduction from the carrying value is booked as provision for loan losses. Therefore at the date of assessment, if the total discount from unpaid principal balance to carrying value is larger than the expected loss, no provision for loan losses is recognized for those loans acquired at CLO I but deemed impaired subsequent to their acquisition. Loans which are deemed to be uncollectible are charged off and deducted from the allowance. The provision for loan losses and recoveries on loans previously charged off are added to the allowance. 68 Asset-backed Securities Issued Asset-backed securities issued (“ABS”) represent securities issued to third parties by the CLOs. The Company consolidated the CLOs for financial reporting purposes. At the acquisition date, the ABS at CLO I were recorded at fair value, which comprised the principal balance outstanding less liquidity discount. The liquidity discount will be amortized into interest expense over the expected remaining lives of the ABS using the interest method. At the issuance date of the instrument, the Company made a policy election not to update the estimated life of the asset on a prospective basis. This conclusion established at the issuance date, was therefore fixed for the instrument. Legal and Other Contingent Liabilities We are involved in various pending and potential complaints, arbitrations, legal actions, investigations and proceedings related to our business from time to time. Some of these matters involve claims for substantial amounts, including claims for punitive and other special damages. The number of complaints, legal actions, investigations and regulatory proceedings against financial institutions like us has been increasing in recent years. We have, after consultation with counsel and consideration of facts currently known by management, recorded estimated losses in accordance with authoritative guidance under GAAP on contingencies, to the extent that a claim may result in a probable loss and the amount of the loss can be reasonably estimated. The determination of these reserve amounts requires significant judgment on the part of management and our ultimate liabilities may be materially different. In making these determinations, management considers many factors, including, but not limited to, the loss and damages sought by the plaintiff or claimant, the basis and validity of the claim, the likelihood of successful defense against the claim and the potential for, and magnitude of, damages or settlements from such pending and potential complaints, legal actions, arbitrations, investigations and proceedings, and fines and penalties or orders from regulatory agencies. If a potential adverse contingency should become probable or resolved for an amount in excess of the established reserves during any period, our results of operations in that period and, in some cases, succeeding periods, could be adversely affected. Income Taxes The Company recognizes deferred tax assets and liabilities in accordance with ASC 740, Income Taxes, and are determined based upon the temporary differences between the financial reporting and tax basis of the Company’s assets and liabilities using the tax rates and laws in effect when the differences are expected to reverse. Valuation allowances are established when necessary to reduce the deferred tax assets when it is more likely than not that a portion or all of the deferred tax assets will not be realized. The Company applies the accounting principles related to uncertainty in income taxes. Under the guidance, the Company recognizes a tax benefit from an uncertain position only if it is more likely than not that the position is sustainable, based solely on its technical merits and consideration of the relevant taxing authorities’ widely understood administrative practices and precedents. If this threshold is met, the Company measures the tax benefit as the largest amount of benefit that is greater than fifty percent likely of being realized upon ultimate settlement. The Company’s policy for recording interest and penalties associated with the tax audits or unrecognized tax benefits, if any, is to record such items as a component of income tax. Recent Accounting Pronouncements For a description of recent accounting pronouncements affecting the Company, refer to Note 3 in the accompanying consolidated financial statements. Item7A. Quantitative and Qualitative Disclosures About Market Risk Market Risk Market risk represents the risk of loss that may result from the change in value of a financial instrument due to fluctuations in its market price. Market risk may be exacerbated in times of trading illiquidity when market participants refrain from transacting in normal quantities and/or at normal bid-offer spreads. Our exposure to market risk is directly related to our role as a financial intermediary in customer trading and to our market making and investment activities. Market risk is inherent in financial instruments. Even though we trade in equity securities as an active participant in both listed and OTC markets and we make markets in approximately 1,000 stocks, we typically maintain very few securities in inventory overnight to minimize market risk. In addition, we act as agent rather than as principal whenever we can and may use a variety of risk management techniques and hedging strategies in the ordinary course of our trading business to manage our exposures. Historically, in connection with our principal investments in publicly-traded equity securities, we have engaged in short sales of equity securities to offset the risk of purchasing other equity securities. In the future, we may utilize other hedging strategies such as equity derivative trades. In connection with our sales and trading business, management evaluates the amount of risk in specific trading activities and determines our tolerance for such activities. Management monitors risks in its trading activities by establishing limits for the trading desk and reviewing daily trading results, inventory aging, and securities concentrations. Typically, market conditions are evaluated and transaction details and securities positions are reviewed. These activities seek to ensure that trading strategies are within acceptable risk tolerance parameters. Activities include price verification procedures, position reconciliations and reviews of transaction bookings. We believe these procedures, which stress timely communications between traders, trading management and senior management, are important elements of the risk management process. 69 Equity Price and Liquidity Risk Equity price and liquidity risk represents the potential loss in value due to adverse changes in the level of market activity and volatility of equity prices. We are exposed to equity price and liquidity risk through our trading activities in both listed and OTC equity markets and security positions in our principal investment portfolio. We attempt to reduce the risk of loss inherent in our inventory of equity securities by establishing position limits, monitoring inventory turnover and entering into hedging transactions designed to mitigate our market risk profile. Our marketable securities owned include long positions in equity securities that were recorded at a fair value of $18.7 million as of December 31, 2016. Our marketable securities sold but not yet purchased consist of short positions in equity securities and were recorded at a fair value of $4.7 million as of December 31, 2016. The net potential loss in fair value for our marketable equity securities portfolio as of December 31, 2016, using a hypothetical 10% decline in prices, is estimated to be approximately $1.4 million. In addition, as of December 31, 2016, we have invested $16.7 million of our own capital in our funds, which are invested primarily in publicly traded equity securities. The net potential loss in fair value for our investments at December 31, 2016, using a hypothetical 10% decline in the funds’ investment portfolios, is estimated to be approximately $1.7 million. Interest Rate Risk Interest rate risk represents the potential loss from adverse changes in market interest rates. As we may hold U.S. Treasury securities and other fixed income securities and may incur interest-sensitive liabilities from time to time, we are exposed to interest rate risk arising from changes in the level and volatility of interest rates and in the shape of the yield curve. As we believe we have mitigated our interest rate risk on our interest-sensitive liabilities, except liabilities of the CLOs, by entering into an interest rate cap through the maturity of these liabilities, we do not believe a 10% increase or decrease in interest rates would have a material effect on our interest income or expense. As of December 31, 2016, approximately 93.0% of our combined CLO portfolios had LIBOR floors with a weighted average floor of 0.96%. Many of the loans in CLO portfolios have variable interest rates indexed to LIBOR and subject to a LIBOR floor, which provides additional income during periods when LIBOR rates are below the floor levels. Loans with a LIBOR floor pay an interest rate of LIBOR plus the applicable margin so long as LIBOR remains above the specified floor level. If, however, LIBOR falls below the floor, the interest rate is the floor level plus the applicable margin. The asset backed securities issued by our CLOs typically have variable interest rates indexed to LIBOR, but do not have LIBOR floors.Accordingly, in a low interest rate environment, the equity holders of our CLOs benefit from a so called LIBOR floor benefit.If the LIBOR increases above the applicable LIBOR floors, the variable interest payments on the CLO asset backed securities will also increase, and the LIBOR floor benefit to us will decrease. This would diminish the return on equity of our CLOs that we hold, which could have an adverse impact on our results of operations. Credit Risk Our broker-dealer subsidiary places and executes customer orders. The orders are then settled by an unrelated clearing organization that maintains custody of customers’ securities and provides financing to customers. Through indemnification provisions in our agreement with our clearing organization, customer activities may expose us to off-balance-sheet credit risk. We may be required to purchase or sell financial instruments at prevailing market prices in the event a customer fails to settle a trade on its original terms or in the event cash and securities in customer margin accounts are not sufficient to fully cover customer obligations. We seek to control the risks associated with brokerage services for our customers through customer screening and selection procedures as well as through requirements that customers maintain margin collateral in compliance with governmental and self-regulatory organization regulations and clearing organization policies. Credit risk also includes the risk that we will not fully collect the principal we have invested in loans held for investment and loans collateralizing asset-backed securities issued due to borrower defaults. While we feel that our origination and underwriting of these loans will help to mitigatethe risk of significantborrower defaults on these loans, we cannot assure you that all borrowers will continue to satisfy their payment obligations under these loans,thereby avoiding default. Inflation Risk Because our assets are generally liquid in nature, they are not significantly affected by inflation. However, the rate of inflation affects such expenses as employee compensation and communications charges, which may not be readily recoverable in the prices of services we offer. To the extent inflation results in rising interest rates and has other adverse effects on the securities markets, it may adversely affect our combined financial condition and results of operations in certain businesses. 70 Item8. Financial Statements and Supplementary Data Management’s Report on Internal Control Over Financial Reporting The management of JMP Group LLC is responsible for establishing and maintaining adequate internal control over financial reporting to provide reasonable assurance regarding the reliability of our financial reporting and the preparation of financial statements for external reporting purposes in accordance with GAAP. The Company’s internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management assessed the effectiveness of the Company’s internal control over financial reporting as of December 31, 2016. This assessment was based on criteria for effective internal control over financial reporting described in “Internal Control—Integrated Framework (2013),” issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on this assessment, management concluded that, as of December 31, 2016, the Company maintained effective internal control over financial reporting. The effectiveness of the Company’s internal control over financial reporting as of December 31, 2016, has been audited by PricewaterhouseCoopers LLP, the Company’s independent registered public accounting firm, as stated in its report appearing on the following page, which expressed an unqualified opinion on the effectiveness of the Company’s internal control over financial reporting as of December 31, 2016. 71 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of JMP Group LLC In our opinion, the accompanying consolidated statements of financial condition and the related consolidated statements of operations, comprehensive income, changes in equity and cash flows present fairly, in all material respects, the financial position of JMP Group LLC and its subsidiaries at December 31, 2016 and December 31, 2015, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2016 in conformity with accounting principles generally accepted in the United States of America. Also in our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2016, based on criteria established in Internal Control—Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). The Company’s management is responsible for these financial statements, for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Report on Internal Control over Financial Reporting. Our responsibility is to express opinions on these financial statements and on the Company’s internal control over financial reporting based on our integrated audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects. Our audits of the financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. /s/ PricewaterhouseCoopers LLP San Francisco, California March 14, 2017 72 JMP Group LLC Consolidated Statements of Financial Condition (Dollars in thousands, except per share data) As of December 31, Assets Cash and cash equivalents $ 85,492 $ 68,551 Restricted cash and deposits 227,656 52,572 Receivable from clearing broker (includes cash on deposit with clearing broker of $250 at both December 31, 2016 and 2015) 6,586 14,586 Investment banking fees receivable, net of allowance for doubtful accounts of zero as of at both December 31, 2016 and 2015 5,681 5,044 Marketable securities owned, at fair value 18,722 28,493 Incentive fee receivable 499 4,397 Other investments (includes $21,459 and $51,914 measured at fair value at December 31, 2016 and 2015, respectively) 32,869 68,859 Loans held for sale 32,488 - Loans held for investment, net of allowance for loan losses 1,930 2,595 Loans collateralizing asset-backed securities issued, net of allowance for loan losses 654,127 969,665 Interest receivable 3,429 3,620 Cash collateral posted for total return swap 25,000 25,000 Fixed assets, net 3,143 3,929 Deferred tax assets 7,942 8,315 Other assets 20,266 15,232 Total assets $ 1,125,830 $ 1,270,858 Liabilities and Equity Liabilities: Marketable securities sold, but not yet purchased, at fair value $ 4,747 $ 13,284 Accrued compensation 36,158 39,470 Asset-backed securities issued (net of debt issuance costs of $3,271 and $4,168 at December 31, 2016 and 2015, respectively) 825,854 930,224 Interest payable 6,317 5,377 Bond payable (net of debt issuance costs of $2,042 and $2,475 at December 31, 2016 and 2015, respectively) 91,785 91,825 Deferred tax liability 3,872 14,693 Other liabilities 21,803 23,091 Total liabilities 990,536 1,117,964 Commitments and Contingencies JMP Group LLC Shareholders' Equity Common share, $0.001 par value, 100,000,000 shares authorized; 22,780,052 shares issued at both December 31, 2016 and 2015; 21,457,054 and 21,282,977 shares outstanding at December 31, 2016 and 2015, respectively 23 23 Additional paid-in capital 135,945 135,003 Treasury share, at cost, 1,322,998 and 1,497,075 shares at December 31, 2016 and 2015, respectively ) ) Accumulated deficit ) ) Total JMP Group LLC stockholders' equity 119,377 125,112 Nonredeemable Non-controlling Interest 15,917 27,782 Total equity 135,294 152,894 Total liabilities and equity $ 1,125,830 $ 1,270,858 See accompanying notes to consolidated financial statements 73 JMP Group LLC Consolidated Statements of Financial Condition (Dollars in thousands, except per share data) Assets and liabilities of consolidated variable interest entities (“VIE”) included in total assets and total liabilities above: As of December 31, Cash and cash equivalents $ - $ 1,311 Restricted cash 225,777 51,220 Loans held for sale 32,488 - Loans collateralizing asset-backed securities issued, net of allowance for loan losses 654,127 969,665 Interest receivable 2,180 2,575 Incentive fees receivable - 990 Other assets 178 4,577 Total assets of consolidated VIEs $ 914,750 $ 1,030,338 Accrued compensation - 761 Asset-backed securities issued 825,854 930,224 Note payable (1) - 2,500 Interest payable 4,580 3,781 Other liabilities 1,192 1,360 Total liabilities of consolidated VIEs $ 831,626 $ 938,626 Balance inclusive of intercompany loan. The asset-backed securities issued by the VIE are limited recourse obligations payable solely from cash flows of the loans collateralizing them and related collection and payment accounts pledged as security. Accordingly, the assets of the VIE can only be used to settle the obligations of the VIE. See accompanying notes to consolidated financial statements 74 JMP Group LLC Consolidated Statements of Operations (In thousands, except per share data) Year Ended December 31, Revenues Investment banking $ 55,353 $ 63,116 $ 81,070 Brokerage 23,755 25,577 26,916 Asset management fees 26,791 24,791 40,620 Principal transactions 16,182 7,409 13,848 Loss on sale, payoff and mark-to-market of loans ) ) ) Net dividend income 999 1,041 1,001 Other income 1,407 943 3,335 Non-interest revenues 122,569 121,273 166,298 Interest income 46,784 50,801 40,042 Interest expense ) ) ) Net interest income 13,994 21,061 16,644 Provision for loan losses ) ) ) Total net revenues after provision for loan losses 134,977 141,244 182,506 Non-interest expenses Compensation and benefits 101,233 103,560 123,580 Administration 7,024 7,229 7,310 Brokerage, clearing and exchange fees 3,110 3,378 3,304 Travel and business development 4,771 4,746 4,123 Communications and technology 4,172 3,929 3,843 Occupancy 3,901 3,657 3,337 Professional fees 4,399 4,313 4,738 Depreciation 1,280 1,177 931 Other 2,273 2,243 1,342 Total non-interest expenses 132,163 134,232 152,508 Net income before income tax expense 2,814 7,012 29,998 Income tax expense (benefit) ) 221 8,015 Net income 7,462 6,791 21,983 Less: Net income attributable to nonredeemable non-controlling interest 4,536 6,999 8,631 Net income (loss) attributable to JMP Group LLC $ 2,926 $ ) $ 13,352 Net income (loss) attributable to JMP Group LLC per common share: Basic $ 0.14 $ ) $ 0.59 Diluted $ 0.13 $ ) $ 0.57 Distributions declared per common share $ 0.390 $ 0.486 $ 0.225 Weighted average common shares outstanding: Basic 21,105 21,237 21,481 Diluted 21,841 21,237 23,542 See accompanying notes to consolidated financial statements 75 JMP Group LLC Consolidated Statements of Comprehensive Income (In thousands) Year Ended Net income $ 7,462 $ 6,791 $ 21,983 Other comprehensive income Unrealized gain on cash flow hedge, net of tax - - - Comprehensive income 7,462 6,791 21,983 Less: Comprehensive income attributable to non-controlling interest 4,536 6,999 8,631 Comprehensive income (loss) attributable to JMP Group LLC $ 2,926 $ ) $ 13,352 See accompanying notes to consolidated financial statements 76 JMP Group LLC Consolidated Statements of Changes in Equity (In thousands) JMP Group LLC's Equity Retained Accumulated Nonredeemable Additional Earnings Other Non- Common Stock Treasury Paid-In (Accumulated Comprehensive controlling Total Shares Amount Stock Capital Deficit) Loss Interest Equity Balance, December 31, 2013 22,780 $ 23 $ ) $ 132,547 $ ) $ - $ 110,855 $ 237,240 Net income - 13,352 - 8,631 21,983 Additional paid-in capital - share-based compensation - - - 1,226 - - - 1,226 Additonal paid-in capital - excess tax benefit related to share-based compensation - - - ) - - - ) Distribution and distribution equivalents declared on common share and restricted share units - ) - - ) Purchases of shares of common share for treasury - - ) - ) Reissuance of shares of common share from treasury - - 7,462 953 - - - 8,415 Purchase of subsidiary shares from non-controlling interest holders - - - ) - - ) ) Distributions to non-controlling interest holders - ) ) Capital contributions from non-controlling interest holders - 20,954 20,954 Sale of subsidiary shares to non-controlling interest holders - - - 1,093 - - 24,223 25,316 Balance, December 31, 2014 22,780 $ 23 $ ) $ 134,800 $ 8,090 $ - $ 156,332 $ 288,929 Adjustment for adoption of new consolidation guidance - ) ) Net income (loss) - ) - 6,999 6,791 Additional paid-in capital - share-based compensation - - - 244 - - - 244 Additonal paid-in capital - excess tax benefit related to share-based compensation - - - ) - - - ) Distribution and distribution equivalents declared on common share and restricted share units - ) - - ) Purchases of shares of common share for treasury - - ) - ) Reissuance of shares of common share from treasury - - 7,985 116 - - - 8,101 Distributions to non-controlling interest holders - ) ) Capital contributions from non-controlling interest holders - 464 464 Balance, December 31, 2015 22,780 $ 23 $ ) $ 135,003 $ ) $ - $ 27,782 $ 152,894 Net income - 2,926 - 4,536 7,462 Additional paid-in capital - share-based compensation - - - ) - - - ) Additonal paid-in capital - excess tax benefit related to share-based compensation - - - 46 - - - 46 Distribution and distribution equivalents declared on common share and restricted share units - ) - - ) Purchases of shares of common share for treasury - - ) - ) Reissuance of shares of common share from treasury - - 5,281 63 - - - 5,344 Purchase of subsidiary shares from non-controlling interest holders - - - 1,115 - - ) ) Distributions to non-controlling interest holders - ) ) Balance, December 31, 2016 22,780 $ 23 $ ) $ 135,945 $ ) $ - $ 15,917 $ 135,294 See accompanying notes to consolidated financial statements 77 JMP Group LLC Consolidated Statements of Cash Flows (In thousands) Year Ended December 31, Cash flows from operating activities: Net income $ 7,462 $ 6,791 $ 21,983 Adjustments to reconcile net income to net cash provided by (used in) operating activities: (Reversal) provision for doubtful accounts - (7 ) 5 Provision for loan losses 1,586 1,090 436 Accretion of deferred loan fees ) ) ) Amortization of liquidity discount, net ) ) ) Amortization of debt issuance costs 433 423 399 Amortization of original issue discount, related to CLO II and CLO III 2,431 1,457 1,036 Interest paid in kind ) ) ) Loss on sale and payoff of loans and mark-to-market of loans 1,918 1,604 492 Gain on repurchase of asset-backed securities issued ) - - Change in other investments: Income from investments in equity method investees ) ) 3,023 Fair value on other equity investments 1,061 ) ) Incentive fees reinvested in general partnership interests - ) ) Change in fair value of total return swap ) 1,950 - Realized loss on other investments ) ) ) Depreciation and amortization of fixed assets 1,280 1,177 931 Share-based compensation expense 5,761 8,345 9,431 Deferred income tax (benefit) expense ) ) 17,457 Net change in operating assets and liabilities: Decrease (increase) in interest receivable 191 ) ) Decrease in receivables 11,261 10,064 1,849 Decrease (increase) in marketable securities 9,771 973 ) Decrease (increase) in restricted cash (excluding restricted cash reserved for lending activities) 1,050 814 ) Decrease (increase) in other assets 2,618 11,445 ) (Decrease) increase in marketable securities sold, but not yet purchased ) ) 1,299 Increase (decrease) in interest payable 940 ) 2,801 (Decrease) increase in accrued compensation and other liabilities ) ) 7,818 Net cash provided by (used in) operating activities 8,878 ) 6,444 Cash flows from investing activities: Purchases of fixed assets ) ) ) Purchases of other investments ) ) ) Sales or distributions of other investments 46,582 46,952 52,626 Funding of loans collateralizing asset-backed securities issued ) ) ) Funding of loans held for investment - ) ) Sale and payoff of loans collateralizing asset-backed securities issued 519,063 289,720 301,646 Principal receipts on loans collateralizing asset-backed securities issued 68,030 70,387 60,755 Principal receipts on loans held for investment 274 240 - Net change in restricted cash reserved for lending activities ) ) 6,975 Net changes in cash collateral posted for total return swap - ) - Cash associated with consolidation / deconsolidation of subsidiaries - ) - Net cash provided by (used in) investing activities 145,160 62,587 ) See accompanying notes to consolidated financial statements 78 JMP Group LLC Consolidated Statements of Cash Flows—( Continued) Year Ended December 31, Cash flows from financing activities: Proceeds from issuance of note payable - - 5,000 Proceeds from bond issuance - - 48,300 Proceeds from CLO III warehouse - - 207,393 Proceeds from asset-backed securities issued - - 329,339 Payments of debt issuance costs - - ) Repayment of note payable - - ) Repayment of line of credit - - ) Repayment of CLO III warehouse - - ) Repurchase of bonds payable ) - - Repayment of asset-backed securities issued ) ) ) Distribution and distribution equivalents paid on common shares and RSUs ) ) ) Purchases of common shares for treasury ) ) ) Capital contributions of nonredeemable non-controlling interest holders - 464 20,954 Distributions to non-controlling interest shareholders ) ) ) Purchase of subsidiary shares from non-controlling interest holders ) - ) Cash settlement of share-based compensation - - ) Sale of subsidiary shares to non-controlling interest holders - - 25,316 Excess tax benefit related to share-based compensation 46 ) 175 Net cash (used in) provided by financing activities ) ) 332,618 Net increase (decrease) in cash and cash equivalents 16,941 ) 35,456 Cash and cash equivalents, beginning of period 68,551 101,362 65,906 Cash and cash equivalents, end of period $ 85,492 $ 68,551 $ 101,362 Supplemental disclosures of cash flow information: Cash paid during the period for interest $ 31,378 $ 27,912 $ 18,306 Cash paid during the period for taxes $ 961 $ 697 $ 6,554 Non-cash investing and financing activities: Reissuance of common shares from treasury related to vesting of restricted share units and exercises of share options $ 5,281 $ 7,985 $ 7,462 Distributions declared but not yet paid 639 851 - See accompanying notes to consolidated financial statements 79 JMP GROUP LLC Notes to Consolidated Financial Statements December 31, 2016, 2015 and 2014 1. Organization and Description of Business JMP Group LLC, together with its subsidiaries (collectively, the “Company”), is a diversified capital markets firm headquartered in San Francisco, California. The Company conducts its brokerage business through JMP Securities LLC (“JMP Securities”), its asset management business through Harvest Capital Strategies LLC (“HCS”), HCAP Advisors LLC (“HCAP Advisors”), JMP Asset Management LLC (“JMPAM”), JMP Realty I LLC (“JMP Realty”), and JMP Credit Advisors LLC (“JMPCA”), and certain principal investments through JMP Investment Holdings LLC (“JMP Investment Holdings”), JMP Realty Trust Inc., and JMPCA. The above entities, other than HCAP Advisors, are wholly-owned subsidiaries. JMP Securities is a U.S. registered broker-dealer under the Securities Exchange Act of 1934, as amended (“the Exchange Act”), and is a member of the Financial Industry Regulatory Authority (“FINRA”). JMP Securities operates as an introducing broker and does not hold funds or securities for, or owe any money or securities to customers and does not carry accounts for customers. All customer transactions are cleared through another broker-dealer on a fully disclosed basis. HCS is a registered investment advisor under the Investment Advisers Act of 1940, as amended, and provides investment management services for sophisticated investors in investment partnerships and other entities managed by HCS. HCAP Advisors provides investment advisory services to Harvest Capital Credit Corporation (“HCC”). JMP Realty manages JMP Realty Partners I LLC (“JMPRP”), a fund formed in the third quarter of 2016 to invest in real estate portfolios. Through JMPCA, the Company manages JMPCA CLO I Ltd (“CLO I”), JMPCA CLO II Ltd (“CLO II”), JMPCA CLO III Ltd (“CLO III”), and JMP Credit Advisors TRS Ltd (“JMPCA TRS”), a wholly owned special purpose vehicle formed to enter into a total return swap (“TRS”). The Company completed a Reorganization Transaction in January 2015 pursuant to which JMP Group Inc. became a wholly owned subsidiary of JMP Group LLC (the “Reorganization Transaction”). Recent Transactions On September 27, 2016, the Company repurchased $12.8 million face value of the unsecured subordinated notes from CLO III non-controlling interests, increasing the Company’s ownership of unsecured subordinated notes from 13.5% to 46.7%. 2. Summary of Significant Accounting Policies Basis of Presentation The consolidated accounts of the Company include the wholly-owned subsidiaries, JMP Securities, HCS, JMP Capital, JMP Credit, JMPCA, JMPCA TRS (effective May 8, 2015), and the partially-owned subsidiaries HGC (from April 1, 2010 through December 31, 2014), HGC II (from October 1, 2012 through December 31, 2014), CLO I, CLO II, CLO III and HCAP Advisors. All material intercompany accounts and transactions have been eliminated in consolidation. Non-controlling interest on the Consolidated Statements of Financial Condition at December 31, 2016 and December 31, 2015 relate to the interest of third parties in the partially-owned subsidiaries. The Company performs consolidation analyses on entities to identify variable interest entities (“VIEs”) and determine the appropriate accounting treatment. An entity is considered a VIE and, therefore, would be subject to the consolidation provisions of ASC 810-10-15 if, by design, equity investors do not have the characteristics of a controlling financial interest or do not have sufficient equity at risk for the entity to finance its activities without additional subordinated financial support from other parties. ASU 2015-2, Amendments to Consolidation Analysis , was issued February 2015, which amends the consolidation requirements in ASC 810, Consolidation . Under the amended guidance, an entity also is considered a VIE if it has equity investors who lack substantive participating or kick-out rights. VIEs are consolidated by their primary beneficiaries. When the Company enters into a transaction with a VIE, the Company determines if it is the primary beneficiary by determining whether it (a) has the power to direct the activities that most significantly impact the entity’s economic performance and (b) the obligation to absorb losses of the entity or the right to receive benefits from the entity that could potentially be significant to the VIE. If determined to be the primary beneficiary, the Company consolidates the entity. The Company reconsiders the conclusion continually. JMPCA manages CLO I, CLO II and CLO III (collectively, the “CLOs”). The Company assesses whether the CLOs meet the definition of a VIE, and whether the Company qualifies as the primary beneficiary. CLOs determined not to meet the definition of a VIE are considered voting interest entities for which the voting rights are evaluated to determine if consolidation is necessary. As of both December 31, 2016 and 2015, CLO I and CLO II were determined to be VIEs. The Company, which manages the CLOs and owns approximately 94% and 98% of the subordinated notes in CLO I and CLO II, respectively, is deemed the primary beneficiary. As a result, the Company consolidates the assets and liabilities of the CLO securitization entities, and the underlying loans owned by the CLO entities are shown on our Consolidated Statements of Financial Condition under loans collateralizing asset-backed securities issued and the asset-backed securities (“ABS”) issued to third parties are shown under asset-backed securities issued. The reinvestment period for CLO I ended in May 2013. Since this date, all scheduled principal payments from the borrowers have been applied to paying down the most senior (AAA) CLO notes.The Company is still permitted to reinvest unscheduled principal payments, which includes most loan payoffs. CLO I paid down $106.0 million and $66.7 million in the years ended December 31, 2016 and 2015, respectively. In the fourth quarter in 2016, the Company made the decision to call the secured notes on CLO I in the first quarter of 2017 and began the process of liquidating the portfolio. See Note 5 and Note 8 for information pertaining to the loans owned and ABS issued by the CLOs, respectively. 80 Prior to the securitization of its loan portfolio on September 30, 2014, CLO III was determined not to be a VIE, as the entity’s equity was sufficient, the holders of the equity had the characteristics of a controlling financial interest, and the investors had proportionate voting rights. The Company assessed whether consolidation would be applicable using the voting model, with consideration to its ownership investment in CLO III, and the level of its influence. Due to JMPCA’s 100% equity stake in the CLO and its management of the vehicle, the Company consolidated CLO III in its financial statements. Upon the securitization of the CLO III loan portfolio, the Company performed a consolidation analysis to determine appropriate consolidation treatment. As of September 30, 2014, CLO III was determined to be a VIE. The Company was identified as the primary beneficiary based on the ability to direct activities of CLO III through its subsidiary manager, JMP Credit Advisors, and the 13.5% ownership of the subordinated notes. As a result, the Company consolidates the assets and liabilities of CLO III, and the underlying loans owned by the CLO are shown on the Consolidated Statements of Financial Condition under loans collateralizing asset-backed securities issued and the asset-backed securities issued to third parties are shown under asset-backed securities issued. The repurchase of CLO III non-controlling interests increasing the Company’s ownership of unsecured subordinated notes from 13.5% to 46.7% does not impact the consolidation treatment. HCS currently manages several asset management funds, which are structured as limited partnerships, and is the general partner of each. The Company assesses whether these partnerships meet the definition of VIEs in accordance with ASC 810-10-15-14, and whether the Company qualifies as the primary beneficiary. Funds determined not to meet the definition of a VIE are considered voting interest entities for which the rights of the limited partners are evaluated to determine if consolidation is necessary. Such guidance provides that the presumption that the general partner controls the limited partnership may be overcome if the limited partners have substantive kick-out rights. The partnership agreements for these funds provide for the right of the limited partners to remove the general partners by a simple majority vote of the non-affiliated limited partners. Because of these substantive kick-out rights, the Company, as the general partner, does not control these funds, and therefore does not consolidate them. The Company accounts for its investments in these non-consolidated funds under the equity method of accounting. The limited liability agreements of HGC and HGC II do not provide for the right of the members to remove the manager by a simple majority vote of the non-affiliated members and therefore the manager (with a minority interest in the limited liability company) is deemed to control the funds. As a result we consolidated HGC from its inception on April 1, 2010 and HGC II from its inception on October 1, 2012. ASU 2015-2, Amendments to Consolidation Analysis , which amends the consolidation requirements in ASC 810, Consolidation was issued in February 2015. In performing the analysis under the revised amendments, the Company concluded HGC and HGC II no longer require consolidation effective January 1, 2015. HGC and HGC II qualify as VIEs, based on the limited partners’ lack of control attributed to the absence of kick-out or participating rights. The Company does not have the obligation to absorb losses or right to receive benefits that could be significant to the Funds. Therefore, the Company is not deemed the primary beneficiary. Effective January 1, 2015, the Company recognizes its investments in HGC and HGC II using the fair value option. The Company performed the consolidation analysis for HCAP Advisors, and concluded it was a VIE, based on insufficient equity at risk. As a result, the Company is considered the primary beneficiary and consolidates the assets and liabilities. Use of Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires the use of estimates and assumptions that affect both the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of revenues and expenses during the reporting period. Actual results may differ from those estimates. Revenue Recognition Investment banking revenues Investment banking revenues consist of underwriting revenues, strategic advisory revenues and private placement fees, and are recorded when the underlying transaction is completed under the terms of the relevant agreement. Underwriting revenues arise from securities offerings in which the Company acts as an underwriter and include management fees, selling concessions and underwriting fees, net of related syndicate expenses. Management fees and selling concessions are recorded on the trade date, which is typically the day of pricing an offering (or the following day) and underwriting fees, net of related syndicate expenses, at the time the underwriting is completed and the related income is reasonably determinable. For these transactions, management estimates the Company’s share of the transaction-related expenses incurred by the syndicate, and recognizes revenues net of such expense. On final settlement, typically 90 days from the trade date of the transaction, these amounts are adjusted to reflect the actual transaction-related expenses and the resulting underwriting fee. Expenses associated with such transactions are deferred until the related revenue is recognized or the engagement is otherwise concluded. If management determines that a transaction is not likely to be completed, deferred expenses related to that transaction are expensed at that time. In connection with some underwritten transactions, the Company may hold in inventory, for a period of time, equity positions to facilitate the completion of the underwritten transactions. Realized and unrealized net gains and losses on these positions are recorded within investment banking revenues. Strategic advisory revenues primarily include success fees on closed merger and acquisition transactions, as well as retainer fees, earned in connection with advising on both buyers’ and sellers’ transactions. Fees are also earned for related advisory work and other services such as providing fairness opinions and valuation analyses. Strategic advisory revenues are recorded when the transactions or the services (or, if applicable, separate components thereof) to be performed are substantially complete, the fees are determinable and collection is reasonably assured. Private placement fees are related to non-underwritten transactions such as private placements of equity securities, PIPE, Rule 144A private offerings and trust preferred securities offerings, and are recorded on the closing date of the transaction. Un-reimbursed expenses associated with strategic advisory and private placement transactions, net of client reimbursements, are recorded in the Consolidated Statements of Operations within various expense captions other than compensation expense. 81 Brokerage revenues Brokerage revenues consist of (i)commissions resulting from equity securities transactions executed as agent or principal and are recorded on a trade date basis, (ii)related net trading gains and losses from market making activities and from the commitment of capital to facilitate customer orders and (iii)fees paid for equity research. For the years ended December 31, 2016, 2015, and 2014, net trading losses were $0.6 million, $1.2 million, and $0.9 million, which were included in brokerage revenue. The Company currently generates revenues from research activities through three types of arrangements. First, through what is commonly known as a “soft dollar” practice, a portion of a client’s commissions may be compensation for the value of access to our research. Those commissions are recognized on a trade date basis, as the Company has no further obligation. Second, a client may issue a cash payment directly to the Company for access to research. Third, the Company has entered into certain commission-sharing or tri-party arrangements in which institutional clients execute trades with a limited number of brokers and instruct those brokers to allocate a portion of the commission to the Company or to issue a cash payment to the Company. In these commission-sharing or tri-party arrangements, the amount of the fee is determined by the client on a case-by-case basis and agreed to by the Company. An invoice is then sent to the payor. For the second and third type of arrangements, revenue is recognized and an invoice is sent once an arrangement exists, access to research has been provided, a specific amount is fixed or determinable, and collectability is reasonably assured. None of these arrangements obligate clients to a fixed amount of fees for research, either through trading commissions or direct or indirect cash payments, nor do they obligate the Company to provide a fixed quantity of research or execute a fixed number of trades. Furthermore, the Company is not obligated under any arrangement to make commission payments to third parties on behalf of clients. Asset Management Fees Asset management fees for hedge funds, hedge funds of funds, private equity funds, and HCC include base management fees and incentive fees earned from managing a family of investment partnerships and a publicly-traded specialty finance company. The Company recognizes base management fees on a monthly basis over the period in which the investment services are performed. Base management fees earned by the Company are generally based on the fair value of assets under management (“AUM”) or aggregate capital commitments and the fee schedule for each fund and account. Base management fees for hedge funds and hedge funds of funds are calculated at the investor level using their quarter-beginning capital balance adjusted for any contributions or withdrawals. Base management fees for private equity funds are calculated at the investor level using their aggregate capital commitments during the commitment period, which is generally three years from first closing, and on invested capital following the commitment period. Base management fees for HCC are calculated based on the average value of our gross assets at the end of the most recently completed calendar quarter. Refer to Note 7 for further information relating to this credit facility. The Company also earns incentive fees for hedge funds and hedge funds of funds that are based upon the performance of investment funds and accounts. Such fees are either a specified percentage of the total investment return of a fund or account or a percentage of the excess of an investment return over a specified high-water mark or hurdle rate over a defined performance period. For most funds, the high-water mark is calculated using the greatest value of a partner’s capital account as of the end of any performance period, increased for contributions and decreased for withdrawals. Incentive fees are recognized as revenue at the end of the specified performance period. Generally, the performance period used to determine the incentive fee is quarterly for the hedge funds, and annually for the hedge funds of funds managed by HCS. The incentive fees usually are reinvested in the investment funds in which the Company holds a general partner investment and withdrawn at the end of the year. The incentive fees are not subject to any contingent repayments to investors or any other clawback arrangements. Incentive fees for private equity funds and HCC are based on a specified percentage of realized gains from the disposition of each portfolio investment in which each investor participates, and are earned by the Company after returning contributions by the investors for that portfolio investment and for all other portfolio investments in which each such investor participates that have been disposed of at the time of distribution. When the Company consolidated HGC and HGC II (through December 31, 2014), the management and incentive fees earned at HCS were eliminated in consolidation. Asset management fees for the CLOs the Company managed through the year included senior and subordinated base management fees. We recognize base management fees for the CLOs on a monthly basis over the period in which the collateral management services are performed. The base management fees for the CLOs are calculated as a percentage of the average aggregate collateral balances for a specified period. As the Company consolidates CLO I, CLO II, and CLO III, the management fees earned at JMPCA from the CLOs are eliminated on consolidation in accordance with accounting principles GAAP. At December 31, 2016, the contractual senior and subordinated base management fees earned from CLO I and CLO II were 0.50% of the average aggregate collateral balance for a specified period. The contractual senior and subordinated base management fees earned from CLO III were 0.327% of the average aggregate collateral balance for a specified period. 82 Principal transactions Principal transaction revenues include realized and unrealized net gains and losses resulting from our principal investments in equity and other securities for the Company’s account and in equity-linked warrants received from certain investment banking clients, limited partner investments in private funds managed by third parties, and the investment in HCC. Principal transaction revenues also include earnings (or losses) attributable to investment partnership interests managed by our asset management subsidiary, HCS, which are accounted for using the equity method of accounting. Principal transaction revenues also include unrealized gains and losses on the private equity securities owned by HGC and HGC II, private equity funds managed by HCS which were consolidated in the financial statements through December 31, 2014, gains on an investment in an entity, which acquires buildings and land for the purpose of holding, selling and managing the properties as well as unrealized gains and losses on the investments in private companies sponsored by JMP Holding LLC and JMP Capital. The Company’s principal transaction revenues for these categories for the years ended December 31, 2016, 2015 and 2014 are as follows: (In thousands) Year Ended December 31, Equity and other securities excluding non-controlling interest $ 1,389 $ 1,668 $ 8,443 Warrants and other investments 14,581 2,510 ) Investment partnerships 212 3,231 5,431 Total principal transaction revenues $ 16,182 $ 7,409 $ 13,848 Gain and Loss on Sale, Payoff and Mark-to-market of Loans Gain and loss on sale, payoff and mark-to-market of loans consists of gains from the sale and payoff of loans collateralizing asset-backed securities and loans held for sale at JMP Investment Holdings. Gains are recorded when the proceeds exceed the carrying value of the loan. This line item also includes lower of cost or market adjustments arising from loans held for sale. Interest Income Interest income primarily relates to income earned on loans. Interest income on loans comprises the stated coupon as a percentage of the face amount receivable as well as accretion of accretable or purchase discounts and deferred fees. Interest income is recorded on the accrual basis in accordance with the terms of the respective loans unless such loans are placed on non-accrual status. Interest Expense Interest expense primarily consists of interest expense incurred on asset-backed securities issued and note payable, and the amortization of bond issuance costs. Interest expense on asset-backed securities issued is the stated coupon as a percentage of the principal amount payable as well as amortization of liquidity discount which was recorded at the acquisition date of CLO I. See Asset-Backed Securities Issued below for more information. Interest expense is recorded on the accrual basis in accordance with the terms of the respective asset-backed securities issued and note payable. Cash and Cash Equivalents The Company considers highly liquid investments with original maturities or remaining maturities upon purchase of three months or less to be cash equivalents. The Company holds cash in financial institutions in excess of the FDIC insured limits. The Company periodically reviews the financial condition of the financial institutions and assesses the credit risk of such investments. 83 Restricted Cash and Deposits Restricted cash and deposits include principal and interest payments that are collateral for the asset-backed securities issued by CLOs. They also include cash collateral supporting standby letters of credit issued by JMP Credit and cash on deposit for operating leases. Restricted cash consisted of the following at December 31, 2016 and 2015: As of December 31, (In thousands) Principal and interest payments held as collateral for asset-backed securities issued $ 225,777 $ 51,094 Customer escrow account 408 230 Cash collateral supporting standby letters of credit - 126 Deposits for operating leases 1,471 1,122 $ 227,656 $ 52,572 Receivable from Clearing Broker The Company clears customer transactions through another broker-dealer on a fully disclosed basis. At both December 31, 2016 and December31, 2015, the receivable from clearing broker consisted of commissions related to securities transactions, proceeds from short sales deposited with brokers that cannot be removed unless the securities are delivered, and cash on deposit with JMP Securities’ clearing broker. Investment Banking Fees Receivable Investment banking fees receivable include receivables relating to the Company’s investment banking or advisory engagements. The Company records an allowance for doubtful accounts on these receivables on a specific identification basis. Investment banking fees receivable which are deemed to be uncollectible are charged off and the charge-off is deducted from the allowance. The allowance for doubtful accounts related to investment banking fees receivable were zero at both December 31, 2016 and 2015. Fair Value of Financial Instruments Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. See Note 4 for the disclosures related to the fair value of our marketable securities and other investments. Most of the Company’s financial instruments, other than loans collateralizing asset-backed securities issued and asset-backed securities issued, are recorded at fair value or amounts that approximate fair value. Marketable securities owned, other investments at fair value, and marketable securities sold, but not yet purchased are stated at fair value, with related changes in unrealized appreciation or depreciation reflected in the line item principal transactions in the accompanying Consolidated Statements of Operations. Fair value of the Company’s financial instruments is generally obtained from quoted market prices, third-party pricing services, or alternative pricing methodologies that the Company believes offer reasonable levels of price transparency. To the extent that certain financial instruments trade infrequently or are non-marketable securities and, therefore, do not have readily determinable fair values, the Company estimates the fair value of these instruments using various pricing models and the information available to the Company that it deems most relevant. Among the factors considered by the Company in determining the fair value of financial instruments are discounted anticipated cash flows, the cost, terms and liquidity of the instrument, the financial condition, operating results and credit ratings of the issuer or underlying company, the quoted market price of publicly traded securities with similar duration and yield, the Black-Scholes Options Valuation methodology adjusted for active market and other considerations on a case-by-case basis and other factors generally pertinent to the valuation of financial instruments. For disclosure purposes, the fair values for each of the loans held at CLO I, CLO II and CLO III were calculated using third-party pricing services. The average number of third-party pricing quotes received for CLO I, CLO II and CLO III were four for each CLO as of December 31, 2016. The average number of third-party pricing quotes received for CLO I, CLO II and CLO III were three for each CLO as of December 31, 2015. Valuations obtained from third-party pricing services are considered reflective of executable prices. Data is obtained from multiple sources and compared for consistency and reasonableness. Marketable securities owned and securities sold, but not yet purchased, consist of U.S. listed and over-the-counter (“OTC”) equity securities. Other investments include investments in private investment funds managed by the Company and investments in private investment funds managed by third parties. Such investments held by non-broker-dealer entities are accounted for under the equity method based on the Company’s share of the earnings (or losses) of the investee. The financial position and operating results of the private investment funds are generally determined on an estimated fair value basis. Generally, securities are valued (i)at their last published sale price if they are listed on an established exchange or (ii)if last sales prices are not published, at the highest closing “bid” price (for securities held “long”) and the lowest closing “asked” price (for “short” positions) as recorded by the composite tape system or such principal exchange, as the case may be. Where the general partner determines that market prices or quotations do not fairly represent the value of a security in the investment fund’s portfolio (for example, if a security is a restricted security of a class that is publicly traded) the general partner may assign a different value. The general partner will determine the estimated fair value of any assets that are not publicly traded. The Company estimates the fair value of its investments in private investment funds managed by third parties using the net asset value per share of those funds, as a practical expedient. 84 Other investments also includes warrants on public and private common stock owned by JMP Securities, private equity securities owned by HGC and HGC II (through December 31, 2014), and JMP Capital, investments in private companies sponsored by JMP Holding LLC and JMP Capital. The warrants on public and private common stock are generally received in connection with investment banking transactions or origination of loans. Such warrants are fair valued at the date of issuance and marked-to-market as of each reporting period using the Black-Scholes Options Valuation methodology. HCC LLC values its investments for which market quotations are readily available from an independent pricing service or at the mean between the bid and ask prices obtained from at least two brokers or dealers (if available, otherwise by a principal market maker or a primary market dealer). HCC LLC engages independent valuation providers to review the valuation of each portfolio investment that does not have a readily available market quotation at least once quarterly. The fair value of the private equity securities owned by HGC and HGC II (through December 31, 2014) and JMP Capital is determined by the Company using comparable public company metrics discounted for private company market illiquidity. The Company uses the fair value option which allows an entity to report selected financial assets and financial liabilities at fair value. The fair value of those assets and liabilities for which the fair value option has been chosen is reflected on the face of the balance sheet. Subsequent changes in fair value are recorded in the Consolidated Statements of Operations. The Company elected to apply the fair value option to the investments in HCC common stock, its investments in real estate funds, its investment in a private equity fund which invests in a diversified portfolio of technology companies, and its investment in HGC and HGC II beginning January 1, 2015 upon the adoption of new consolidation guidance. The primary reason for electing the fair value option was to measure these gains on our investments on the same basis as our other equity securities, all of which are stated at fair value. The gains on the investments in HCC, the investment in real estate funds and the private equity funds are reported in Principal Transactions in the Consolidated Statements of Operation. In 2016 and 2015, the Company recorded unrealized gain of $1.5 million and $0.1 million, respectively, and net dividend income of $1.0 million and $0.9 million, respectively, on its investment in HCC. In 2016 and 2015, the Company recorded gains of $2.1 million and $0.9 million on the investments in real estate funds, respectively. In 2016 and 2015, the Company recorded unrealized gain of $1.0 million and $0.5 million on the investment in the private equity fund which invests in a diversified portfolio of technology companies. In 2016 and 2015, the Company recorded unrealized loss of $0.2 million and a gain of $0.2 million, respectively, on its investment in HGC and HGC II. Derivative Financial Instrum ents In February 2015, the Company received a $0.7 million convertible promissory note in exchange for a partial redemption of outstanding Class D Preferred Units of Sanctuary. At the option of the holder, the convertible promissory note is convertible into Class A Units on a fully diluted basis. The Company recognized the $0.7 million as a gain in Principal Transactions, and the $0.7 million convertible promissory note in Other Investments. In determining the carrying value of the investment, the Company bifurcated the convertible option from the promissory note. The Company identified this convertible option as an embedded derivative. The promissory note is recognized at amortized cost. The convertible option is recognized using the fair value option. In determining the fair value of the option, the value of the underlying shares will be compared against the value of the promissory note. The carrying value and fair value of the investment was $0.7 million as of December 31, 2015. The Company recorded changes in the fair value of this investment as unrealized gain or loss in Principal Transactions. The Company recorded a $0.7 million loss against this investment in the year ended December 31, 2016. The Company recorded changes in the fair value of this investment as unrealized gain or loss in Principal Transactions. The Company determined the fair value of the investment to be zero as of December 31, 2016. In the second quarter of 2015, JMPCA TRS entered into a TRS. Under the TRS, JMPCA pays interest in exchange for any income or fees earned from a portfolio of syndicated loans held by the counter-party. The TRS has tenor of 36 months with an 18 month revolving period and an 18 month amortization period. As of December 31, 2016 and 2015, the TRS is held in Other Investments and Other Liabilities, respectively, with gains and losses recorded in Principal Transactions. In the years ended December 31, 2016 and 2015, the Company recognized a $3.1 million and $1.9 million loss on the TRS, respectively. The Company determined the fair value of the TRS to be a $1.3 million asset and a $1.9 million liability as of December 31, 2016 and 2015, respectively; using the market value of the loans as provided by our counterparty. In association with this agreement, the Company posted $25.0 million as cash collateral, which is recorded in the line item Cash collateral posted for total return swap. The contract with the counter-party incorporates a master netting agreement. If the Company enters into another derivative with this counter-party, it could be offset with the TRS. As of December 31, 2016, there are no other derivatives to offset the TRS. The maximum exposure of the TRS is the $25.0 million posted as cash collateral plus any margin call amounts the Company may make in the future. The Company monitors the portfolio continuously, updating the collateral pricing and ratings daily. 85 Fair Value Hierarchy In determining fair value, the Company uses various methods including market, income and cost approaches. Based on these approaches, the Company often utilizes certain assumptions that market participants would use in pricing the asset or liability, including assumptions about risk and the risks inherent in the inputs to the valuation technique. These inputs can be readily observable, market corroborated, or generally unobservable firm inputs. The Company generally utilizes valuation techniques that maximize the use ofobservable inputs and minimize the use of unobservable inputs. Based on the observability of the inputs used in the valuation techniques, the Company provides the following information according to the fair value hierarchy. The fair value hierarchy ranks the quality and reliability of the information used to determine fair values. Financial instrument assets and liabilities carried at fair value have been classified and disclosed in one of the following three levels of fair value hierarchy: Level1 Quoted market prices in active markets for identical assets or liabilities. Level2 Observable market based inputs or unobservable inputs that are corroborated by market data. Level3 Unobservable inputs that are not corroborated by market data. Level 1 primarily consists of financial instruments whose value is based on quoted market prices such as U.S. listed and OTC equity securities, as well as quasi-government agency securities, all of which are carried at fair value. Level 2 includes those financial instruments that are valued using models or other valuation methodologies. These models are primarily industry-standard models that consider various assumptions, including discounted anticipated cash flows, the cost, terms and liquidity of the instrument, the financial condition, operating results and credit ratings of the issuer or underlying company, the quoted market price of publicly traded securities with similar duration and yield, time value, yield curve, prepayment speeds, default rates, loss severity, as well as other measurements. Substantially all of these assumptions are observable in the marketplace, can be derived from observable data or are supported by observable levels at which transactions are executed in the marketplace. Included in this category is the general partner investment in hedge funds, where the underlying hedge funds are mainly invested in publicly traded stocks whose value is based on quoted market prices. Level 3 is comprised of financial instruments whose fair value is estimated based on internally developed models or methodologies utilizing significant inputs that are generally less readily observable from objective sources. A description of the valuation techniques utilized for the fair value of the financial instruments in this category is as follows: • General partner investment in funds of funds and limited partner investment in mortgage and private equity funds: determined by net asset value provided by third-party general partners; • Warrants: JMP Securities investments determined by the Company using the Black-Scholes Options Valuation model, and • Funds invested in private equity securities: HGC and HGC II’s investment in private companies, determined by the Company using comparable public company metrics discounted for private company market illiquidity. The Company’s Level 3 assets consisted primarily of private equity securities held by HGC and HGC II. For investments acquired close to the valuation date, the Company uses the most recent purchase price to reflect the fair value of the investment. For all other investments, the Company determines fair value using a blended approach considering comparable public company metrics and comparable M&A transactions, discounted for private company market illiquidity. The Company applies the same valuation methodology to all HGC and HGC II private equity investments. The valuations are reviewed and approved by the HGC Valuation Committee, which meets quarterly to discuss investment valuations and any significant or unusual events that have an impact on the valuation results. Fluctuations are generally driven by changes in peer public company performance, recent M&A activity, or revised financial information of the investee. The assumptions used in the valuation calculations (discounts, allocations, estimates, etc.) are assessed, with consideration to market and regulatory conditions, as well as company specific conditions, for events or circumstances that would indicate changes in the value. Peer companies are reviewed to determine whether the group selected remains appropriate, based on the market, customer, size, and growth rate. At each reporting period, all assets and liabilities for which the fair value measurement is based on significant unobservable inputs are classified as “Level 3.” Loans Accounting guidance requires that the Company present and disclose certain information about its financing receivables by portfolio segment and/or by class of receivables. A portfolio segment is defined as the level at which an entity develops and documents a systematic methodology to determine the allowance for credit losses. A class of financing receivables is defined as the level of information (below a portfolio segment) that enables a reader to understand the nature and extent of exposure to credit risk arising from financing receivables. The Company’s portfolio segments are loans held for sale, small business loans and loans collateralizing asset-backed securities issued. The Company has treated the loans held for investment as a single class given the small size of the respective loan portfolios as of December 31, 2016 and 2015. The classes within these portfolio segments are Asset Backed Loan (“ABL”), ABL – stretch, Cash Flow and Enterprise Value. Loans Held for Sale Loans that the Company intends to sell in the foreseeable future are designated as loans held for sale. Once identified as such, the loans are recorded at the lower of cost or market. A quarterly evaluation is performed on a specific identification basis. The Company employs anticipated cash flows, discounted at an appropriate market credit adjusted interest rate to determine the fair value of the loans held for sale. Internally developed and third-party estimation tools are used to measure credit risk (loan ratings, probability of default, and exposure at default). An allowance is not recorded for loans held for sale as the determination of fair value incorporates the credit risk calculation. The adjustment to the lower of cost or market is recognized in the Consolidated Statements of Operations in the gain on sale and payoff of loans. All loans held for sale are considered performing as of December 31, 2016. 86 Loans Held for Investment Loans held for investment are carried at their unpaid principal balance, net of any allowance for credit losses or deferred loan origination, commitment or other fees. For loans held for investment, the Company establishes and maintains an allowance for credit losses based on management’s estimate of credit losses in our loans as of each reporting date. The Company records the allowance against loans held for investment on a specific identification basis. Loans are charged off against the reserve for credit losses if the principal is deemed not recoverable within a reasonable timeframe. Loan origination, commitment or other fees are deferred and recognized into interest income in the Consolidated Statements of Operations over the life of the related loan. The Company does not accrue interest on loans which are in default for more than 90 days and loans for which the Company expects full principal payments may not be received. When loans are placed on non-accrual status, all interest previously accrued but not collected is reversed against current period interest income. Any reversals of income from previous years are recorded against the allowance for loan losses. When the Company receives a cash interest payment on a non-accrual loan, it is applied as a reduction of the principal balance. Non-accrual loans are returned to accrual status when the borrower becomes current as to principal and interest and has demonstrated a sustained period of payment performance. The amortization of loan fees is discontinued on non-accrual loans. The Company applies the above non-accrual policy consistently to all loans classified as loans held for investment without further disaggregation. Loans that are deemed to be uncollectible are charged off and the charged-off amount is deducted from the allowance. Loans Collateralizing Asset-Backed Securities Issued Loans collateralizing asset-backed securities issued are recorded at their fair value as of the acquisition date, which then becomes the new basis of the loans. Any unamortized deferred fees or costs that existed prior to the acquisition are written off at that date. For those loans acquired with evidence of deterioration of credit quality since origination, the total discount from unpaid principal balance to fair value consists of a non-accretable credit discount and an accretable liquidity discount. The accretable portion of the discount is recognized into interest income as an adjustment to the yield of the loan over the contractual life of the loan using the interest method. For those loans without evidence of deterioration in credit quality since origination, any difference between the Company’s initial investment in the loan and its par value is recorded as a premium or discount, which is amortized or accreted into interest income as a yield adjustment over the contractual life of the loan using the effective interest method, in accordance with ASC 310-20, Nonrefundable Fees and Other Costs . The Company reviews its loan portfolio at the end of each quarter to identify specific loss reserves on impaired loans or to record losses inherent in the homogenous loan portfolio. As loans collateralizing asset-backed securities issued are considered similar in nature, given the loan terms, ratings and average life expectancy, they are reviewed collectively in the quarterly assessment of loan loss reserves. Even when there are no credit losses identified in any individual loans, experience indicates there are losses inherent in the pooled loan portfolios as of the balance sheet date. The Company uses its loan loss model to estimate the unidentified losses that are inherent in the portfolio as of the balance sheet date and records provisions to its allowance for loan losses quarterly. For loans acquired at a discount that are not accounted for under ASC 310-30, the allowance for loan losses recorded subsequent to the date of the loan acquisition is determined using the guidance in ASC 450. No allowance on these loans will be recognized until the current book value is accreted past the level of incurred loss. For loans acquired at a premium, the allowance for loan losses recorded subsequent to the date of the loan acquisition is determined in accordance with ASC 450, based on the contractual principal balances. Given the existence of the premium on these loans, the allowance recorded subsequent to acquisition is based on the Company’s quarterly allowance methodology and represents losses inherent in the homogeneous loan portfolio at the balance sheet date. Accordingly, if the Company were to acquire loans at a premium during a particular period, the Company would record an allowance at the end of the quarter in which the loans were acquired. Refer to “Allowance for Loan Losses” section below for the Company’s quarterly assessment process. The accrual of interest on loans is discontinued when principal or interest payments are 90 days or more past due or when, in the opinion of management, reasonable doubt exists as to the full collection of principal and/or interest. When loans are placed on non-accrual status, all interest previously accrued but not collected is reversed against current period interest income. Any reversals of income from previous years are recorded against the allowance for loan losses. When the Company receives a cash interest payment on a non-accrual loan, it is applied as a reduction of the principal balance. Non-accrual loans are returned to accrual status when the borrower becomes current as to principal and interest and has demonstrated a sustained period of payment performance. The amortization of loan fees is discontinued on non-accrual loans and may be considered for write-off. Depending on the terms of the loan, a fee may be charged upon a prepayment which is recognized in the period of the prepayment. Restructured loans are considered a troubled debt restructuring (“TDR”) if the Company, for economic or legal reasons related to the debtor’s financial difficulties, grants a concession to the debtor that it would not otherwise consider. The Company may receive an asset from the debtor in a TDR, but the value of the asset received is typically significantly less than the amount of the debt forgiven. The Company has received equity interest in certain debtors as compensation for reducing the loan principal balance in some cases. Allowance for Loan Losses The Company maintains an allowance for loan losses that is intended to estimate loan losses inherent in its loan portfolio. A provision for loan losses is charged to expense to establish the allowance for loan losses. The allowance for loan losses consists of two components: estimated loan losses for specifically identified loans and estimated loan losses inherent in the remainder of the portfolio. The Company’s loan portfolio consists primarily of loans made to small to middle market, privately owned companies. Loans made to these companies generally have higher risks compared to larger, publicly traded companies who have greater access to financial resources. The allowance for loan losses is maintained at a level, in the opinion of management, sufficient to offset estimated losses inherent in the loan portfolio as of the date of the financial statements. The appropriateness of the allowance and the allowance components are reviewed quarterly. The Company’s estimate of each allowance component is based on observable information and on market and third-party data that the Company believes are reflective of the underlying loan losses being estimated. Given these considerations, the Company believes that it is necessary to reserve for estimated loan losses inherent in the portfolio. 87 A loan is considered impaired when it is probable that the Company will be unable to collect all amounts due according to the contractual terms of the loan agreement. The Company measures impairment of a loan based upon either the present value of expected future cash flows discounted at the loan’s effective interest rate, the loan’s observable market price or the fair value of the collateral securing the loan if the loan is collateral dependent, depending on the circumstances and the Company’s collection strategy. For those loans held by CLO I at the date of acquisition by JMP Credit, and deemed impaired at that date or a subsequent date, the allowance for loan losses is calculated considering two further factors. For loans deemed impaired at the date of acquisition if there is a further decline in expected future cash flows, the reduction is recognized as a specific reserve in accordance with the guidance above. For those loans deemed impaired subsequent to the acquisition date, if the net realizable value is lower than the current carrying value, then the carrying value is reduced and the difference is recorded as provision for loan losses. If the total discount from unpaid principal balance to carrying value is larger than the expected loss at the date of assessment, no provision for loan losses is recognized. In addition, the Company provides an allowance on a loan by loan basis at JMP Credit for loans that were purchased after the CLO I acquisition. The Company employs internally developed and third-party estimation tools for measuring credit risk (loan ratings, probability of default, and exposure at default), which are used in developing an appropriate allowance for loan losses. The Company performs periodic detailed reviews of its loan portfolio to identify risks and to assess the overall collectability of loans. Loans or positions of loans that are deemed to be uncollectible are charged off and the charged-off amount is deducted from the allowance. In determining the required allowance for loan losses inherent in the portfolio, the following factors are considered: 1) the expected loss severity rate for each class of loans, 2) the current Moody’s Investors Service (“Moody’s”) rating and related probability of default, 3) the existing liquidity discount on the loans (when applicable), 4) internal loan ratings, and 5) loan performance. ● Expected loss severity rate for each class of loans: The Company’s loans are classified as either ABL, ABL – stretch, Cash Flow or Enterprise Value. The loss severity given a default is expected to be lowest on a conforming ABL loan, because the value of the collateral is typically sufficient to satisfy most of the amount owed. For ABL – stretch loans, the loss severity given a default is expected to be higher than for a conforming ABL loan because of less collateral coverage. For Cash Flow loans, the loss severity given a default is expected to be higher than ABL stretch loans, since generally less collateral coverage is provided for this class of loans. For Enterprise Value loans, the loss severity given a default is expected to be the highest, assuming that if the obligor defaults there has probably been a significant loss of enterprise value in the business. Loss severity estimates take into consideration current economic conditions such as overall macroeconomic trends, the amount of liquidity in the market and the condition of the CLO market. All loans in the CLOs are Cash Flow loans in 2014, 2015 and 2016. The Company classified loans as ABL and Enterprise Value when it was directly originating deals. ● Moody’s rating and related probability of default: Moody uses factors such as, but not limited to, the borrower’s leverage, use of proceeds, cash flows, growth rate, industry condition, concentration of risks, EBITDA margins and others factors. The lower the rating a loan carries, the higher the risk. Moody’s publishes a probability of default for each rating class based on historical loss experience with loans of similar credit quality, and taking into consideration current economic conditions such as industry default rates, the amount of liquidity in the market and other macroeconomic trends. The higher the loan is rated, the less probability there is of a default. The Company updates the Moody’s rating assigned to a loan whenever Moody’s changes its rating for the loan. The Company uses a one year probability of default, in efforts to capture impairment that has occurred in the portfolio but has not yet been identified. If a credit is impaired, it will likely reveal itself within a year. A longer period would indicate the loan was not impaired at the allowance date. ● Existing liquidity discount on the loans: For non-impaired loans held at CLO I at the acquisition date, a liquidity discount was recorded to reflect the fair value of those loans. To the extent that the liquidity discount on a loan is greater than the component of the general reserve attributable to that loan, no general reserve is recorded. If the pooled reserve for a loan is greater than its liquidity discount, the amount by which it exceeds the liquidity discount will be included in the pooled reserve calculation. ● Internal loan ratings for Loans collateralizing asset-backed securities issued and Loans held for sale: The Internal Rating System is an internal portfolio monitoring mechanism allowing the Company to proactively manage portfolio risk and minimize losses. In evaluating these loans, the Company uses five account rating categories: 1 through 5. Internal ratings of 1 and 2 indicate lower risks while ratings between 3 and 5 indicate higher risks. Internal ratings are updated at least quarterly. The following describes each of the Company’s internal ratings: 1 Investment exceeding expectations and/or a capital gain is expected. 2 Investment generally performing in accordance with expectations. 3 Investment performing below expectations and requires closer monitoring. 4 Investment performing below expectations where a higher risk of loss exists. 5 Investment performing significantly below expectations where the Company expects to experience a loss. ● Performance ratings: Performing Non-impaired loans Non-performing Impaired loans 88 Asset-Backed Securities Issued Asset-backed securities issued (“ABS”) represent securities issued to third parties by CLO I, CLO II and CLO III (effective September 30, 2014). At the acquisition date, the ABS at CLO I were recorded at fair value, which comprised the principal balance outstanding less liquidity discount. The liquidity discount was amortized into interest expense over the original expected remaining lives of the ABS using the interest method. At the issuance date of the instrument, the Company made a policy election not to update the estimated life of the asset on a prospective basis. This conclusion established at the issuance date, was therefore fixed for the instrument. Fixed Assets Fixed assets represent furniture and fixtures, computer and office equipment, certain software costs and leasehold improvements, which are stated at cost less accumulated depreciation and amortization. Depreciation is computed on the straight-line basis over the estimated useful lives of the respective assets, ranging from three to five years. Leasehold improvements are capitalized and amortized over the shorter of the respective lease terms or the estimated useful lives of the improvements. The Company capitalizes certain costs of computer software developed or obtained for internal use and amortizes the amount over the estimated useful life of the software, generally not exceeding three years. Income Taxes The Company recognizes deferred tax assets and liabilities in accordance with ASC 740, Income Taxes, and are determined based upon the temporary differences between the financial reporting and tax basis of the Company’s assets and liabilities using the tax rates and laws in effect when the differences are expected to reverse. Valuation allowances are established when necessary to reduce the deferred tax assets when it is more likely than not that a portion or all of the deferred tax assets will not be realized. The Company applies the accounting principles related to uncertainty in income taxes. Under the guidance, the Company recognizes a tax benefit from an uncertain position only if it is more likely than not that the position is sustainable, based solely on its technical merits and consideration of the relevant taxing authorities’ widely understood administrative practices and precedents. If this threshold is met, the Company measures the tax benefit as the largest amount of benefit that is greater than fifty percent likely of being realized upon ultimate settlement. The Company’s policy for recording interest and penalties associated with the tax audits or unrecognized tax benefits, if any, is to record such items as a component of income tax. Share-Based Compensation The Company recognizes compensation cost for share-based awards at their fair value on the date of grant and records compensation expense over the service period for awards expected to vest. Such grants are recognized as expense, net of estimated forfeitures. Share-based compensation includes restricted share units and share options granted under the Company’s 2007 Equity Incentive Plan, and share options granted under the Company’s 2004 Equity Incentive Plan. In accordance with generally accepted valuation practices for share-based awards issued as compensation, the Company uses the Black-Scholes option-pricing model or other quantitative models to calculate the fair value of option awards. The quantitative models require subjective assumptions regarding variables such as future share price volatility, dividend yield and expected time to exercise, which greatly affect the calculated values. The fair value of restricted share units (“RSUs”) is determined based on the closing price of the underlying share on the grant date, discounted for future distributions not expected to be paid on unvested units during the vesting period. If applicable, a liquidity discount for post-vesting transfer restrictions is also applied. Treasury Share The Company accounts for treasury share under the cost method, using an average cost flow assumption, and includes treasury share as a component of shareholders’ equity. Reclassification Certain balances from prior years have been reclassified in order to conform to the current year presentation. The reclassifications had no impact on the Company’s financial position, net income or cash flows. ASU 2015-03 and ASU 2015-15, Interest-Imputation of Interest: Simplifying the Presentation of Debt Issuance Costs , were issued April 2015 and August 2015, respectively, and required that debt issuance costs related to a recognized debt liability be presented in the balance sheet as a direct deduction from the carrying amount of that debt liability, consistent with debt discounts. In 2016, the Company retrospectively reclassified debt issuance costs to the respective debt liability line items. 89 3. Recent Accounting Pronouncements Accounting Standards Updates (“ASU”) 2014-09, ASU 2015-14, ASU 2016-10 and ASU 2016-12 , Revenue from Contracts with Customers, and ASU 2016-08, Principal versus Agent Considerations , were issued in May 2014, August 2015, April 2016, May 2016 and March 2016, respectively, to provide a more robust framework for addressing revenue issues, and to clarify the implementation guidance on principal versus agent considerations. The standards allow either a full retrospective or modified approach at adoption. They are effective for annual reporting periods beginning after December 15, 2017, with early adoption permitted on the original effective date, as stated by ASU 2014-09, annual reporting periods beginning after December 15, 2016. The core principles of the provisions are that an entity recognizes revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. The updates also clarify guidance relating to identifying performance obligations and licensing implementation. The Company is evaluating certain agreements to determine whether it acts as a principal and should present the related revenue gross of expenses. Any impact resulting from adoption would result in adjustments on principal transactions, interest income and interest expense. While the evaluation efforts over the revenue standard updates are not complete, the Company does not anticipate a significant impact on its financial statements. ASU 2014-15, Presentation of Financial Statements—Going Concern (Subtopic 205-40): Disclosure of Uncertainties about an Entity’s Ability to Continue as a Going Concern was issued in August 2014 to provide guidance regarding management’s responsibility to evaluate whether there is substantial doubt about an entity’s ability to continue as a going concern or to provide related footnote disclosures. This standard became effective for annual periods ending after December 15, 2016, and interim periods within annual periods beginning after December 15, 2016. Upon adoption of ASU 2014-15, the Company evaluated its ability to continue as a going concern and considered the necessity to provide related footnote disclosures. ASU 2015-03 and ASU 2015-15, Interest-Imputation of Interest: Simplifying the Presentation of Debt Issuance Costs , were issued April 2015 and August 2015, respectively. To simplify the presentation of debt issuance costs, the amendments in 2015-03 require that debt issuance costs related to a recognized debt liability be presented in the balance sheet as a direct deduction from the carrying amount of that debt liability, consistent with debt discounts. ASU 2015-15 extends the scope of ASU 2015-03 to address debt issuance costs associated with line of credit arrangements. This standard became effective for fiscal years beginning after December 15, 2015, and interim periods within those fiscal years. Upon adoption, the Company reclassified debt issuance costs to the respective debt liability line items. ASU 2016-01, Recognition and Measurement of Financial Assets and Financial Liabilities , was issued January 2016. The amendments address certain aspects of recognition, measurement, presentation and disclosure of financial instruments. They require equity securities that are neither accounted by equity method nor consolidated to be measured at fair value with changes of fair values recognized as net income. Those equity securities that do not have readily determinable fair value may be measured at cost less impairment, plus or minus changes resulting from observable price changes in orderly transactions for the identical or similar investment of the same issuer. In addition, the amendments simplify the impairment assessment of equity investments without determinable fair values by requiring a qualitative assessment at each reporting period. This standard will be effective for fiscal years beginning after December 15, 2017, and interim periods within those fiscal years. The adoption of ASU 2016-01 is not expected to have a material impact on the Company’s financial statements. ASU 2016-02, Leases , was issued February 2016 to increase transparency and comparability among organizations by recognizing lease assets and lease liabilities on the balance sheet and disclosing information about leasing arrangements. The standard requires lessees to recognize the assets and liabilities arising from operational leases on the balance sheet. ASU 2016-02 will become effective for fiscal years beginning after December 15, 2018. Upon adoption, the Company’s right-to-use assets and corresponding lease liabilities will be grossed up to reflect the present value of the lease payments. ASU 2016-07, Simplifying the Transition to the Equity Method of Accounting , was issued in March 2016. When an investment qualifies for the use of the equity method of accounting as a result of an increase in the level of ownership interest or degree of influence, the amendments eliminate the requirement to retroactively adopt the equity method of accounting. This standard will be effective for fiscal years beginning after December 15, 2016, and interim periods within those fiscal years. The adoption of ASU 2016-07 is not expected to have a material impact on the Company’s financial statements. ASU 2016-09, Improvements to Employee Share-Based Payment Accounting , was issued in March 2016 as part of its initiative to reduce complexity in accounting standards. Areas for simplification in this update involve several aspects of the accounting for share-based payment transactions, including the income tax consequences, classification of awards as either equity or liabilities, and classification on the statement of cash flows. This standard will become effective for fiscal years beginning after December 31, 2016. The adoption of ASU 2016-09 is not expected to have a material impact on the Company’s financial statements. ASU 2016-13, Measurement of Credit Losses on Financial Instruments, was issued in June 2016 to replace the incurred loss impairment methodology with a methodology that reflects expected credit losses and requires consideration of a broader range of reasonable and supportable information to inform credit loss estimates. This standard will become effective for fiscal years beginning after December 31, 2019. The adoption of ASU 2016-13 may result in more immediate recognition of losses on the Company’s amortized cost investments, and an impact to the allowance for loan losses. ASU 2016-15, Classification of Certain Cash Receipts and Cash Payments , was issued in August 2016 to address diversity in practice in how certain cash receipts and cash payments are presented and classified in the statement of cash flows. This standard addresses the following eight specific cash flow issues: Debt prepayment or debt extinguishment costs; settlement of zero-coupon debt instruments or other debt instruments with coupon interest rates that are insignificant in relation to the effective interest rate of the borrowing; contingent consideration payments made after a business combination; proceeds from the settlement of insurance claims; proceeds from the settlement of corporate-owned life insurance policies; distributions received from equity method investees; beneficial interests in securitization transactions; and separately identifiable cash flows and application of the predominance principle. The amendments in this standard are effective for fiscal years beginning after December 15, 2017, and interim periods within those fiscal years. Early adoption is permitted, including adoption in an interim period. The amendments will be applied using a retrospective transition method to each period presented. If it is impracticable to apply the amendments retrospectively for some of the issues, the amendments for those issues will be applied prospectively as of the earliest date practicable. The adoption of ASU 2016-15 is expected to result in reclassifications within the Company’s statements of cash flows. 90 ASC 2016-16, Income Taxes (Topic 740) , was issued in October 2016 to improve the accounting for income tax consequences of intra-entity transfers of assets other than inventory and to reduce the complexity/cost in accounting standards. The board decided to recognize the income tax consequences to intra-entity transfers when the transfer occurs. The amendment is effective for annual reporting periods beginning after December 15, 2017 including interim reporting periods within those annual reporting periods. Early adoption is permitted and is applied modified retrospective basis through a cumulative-effect adjustment directly to retained earnings at the beginning of the period of adoption. The Company is evaluating the impact of the adoption of this standard. ASC 2016-17, Consolidation (Topic 810): Interests Held through Related Parties that are under Common Control was issued in October 2016 to amend the consolidation guidance on how a reporting entity that is the single decision maker of a VIE should treat indirect interest in the entity held through related parties under common control with reporting entity when determining if it is the primary beneficiary. The update affects any reporting entities that are required to evaluate whether they should consolidate a VIE within Subtopic 810-10. The improvements to this update are entitled to situations involving common control, a decision maker that is exposed to when determining whether it is the primary beneficiary of VIEs’. The update is effective for public business entities for fiscal years beginning after December 15, 2016, including interim periods within those fiscal years. Any early adoption is permitted with adjustments applied retrospectively. The adoption of ASU 2016-17 is not expected to impact the Company’s financial statements. ASC 2016-18, Statement of Cash Flows (Topic 230) addresses the diversity exists in the classification and presentation of changes in restricted cash and transfers between cash and restricted on the statement of cash flows. The amendment applies to all entities that report restricted cash or restricted cash equivalents and present a statement of cash flows. The provisions’ of this update require the explanation of the changes during the period. The amendments in this update are effective for public business entities for fiscal years beginning after December 15, 2017 and interim periods within those fiscal years. Additionally, early adoption is permitted with a retrospective transition method and all adjustments should be reflected as of the beginning of the fiscal year that includes that interim period. The adoption of this standard is expected to result in additional disclosures in the Company’s filings. ASU 2017-01, Business Combinations (Topic 805) , provides a more robust framework to clarify the definition of a business with the objective to determine when a set of assets and activities is a business. The provisions to this standard for public businesses are effective for annual periods beginning after December 15, 2017 and all other entities applied to annual periods beginning after December 15, 2018 and interim periods within the annual periods beginning after December 15, 2019. This update is applied prospectively on or before the effective date with the possibility of early adoption. This Company will continue to monitor the impact on the business. 91 4. Fair Value Measurements The following tables provide fair value information related to the Company’s financial instruments at December 31, 2016 and 2015: At December 31, 2016 (In thousands) Carrying Value Fair Value Level 1 Level 2 Level 3 Total Assets: Cash and cash equivalents $ 85,492 $ 85,492 $ - $ - $ 85,492 Restricted cash and deposits 227,656 227,656 - - 227,656 Marketable securities owned 18,722 18,722 - - 18,722 Other investments 13,697 - 13,697 - 13,697 Other investments measured at net asset value (1) 19,172 - Loans held for sale - - Loans held for investment, net of allowance for loan losses 1,930 - - 1,824 1,824 Loans collateralizing asset-backed securities issued, net of allowance for loan losses 654,127 - 685,392 - 685,392 Cash collateral posted for total return swap 25,000 25,000 - - 25,000 Total assets: $ $ 356,870 $ $ 1,824 $ Liabilities: Marketable securities sold, but not yet purchased $ 4,747 $ 4,747 $ - $ - $ 4,747 Asset-backed securities issued 825,854 - 831,854 - 831,854 Bond payable 91,785 - 94,517 - 94,517 Total liabilities: $ 922,386 $ 4,747 $ 926,371 $ - $ 931,118 At December 31, 2015 (In thousands) Carrying Value Fair Value Level 1 Level 2 Level 3 Total Assets: Cash and cash equivalents $ 68,551 68,551 $ - $ - 68,551 Restricted cash and deposits 52,572 52,572 - - 52,572 Marketable securities owned 28,493 27,058 1,435 - 28,493 Other investments 38,588 - 38,588 - 38,588 Other investments measured at net asset value (1) 30,271 - Loans held for investment, net of allowance for loan losses 2,595 - - 2,342 2,342 Loans collateralizing asset-backed securities issued, net of allowance for loan losses 969,665 - 940,545 - 940,545 Cash collateral posted for total return swap 25,000 25,000 - - 25,000 Settlement receivable 500 - - 526 526 Total assets: $ 1,216,235 $ 173,181 $ 980,568 $ 2,868 $ 1,156,617 Liabilities: Marketable securities sold, but not yet purchased $ 13,284 13,284 - - 13,284 Asset-backed securities issued 930,224 - 919,937 - 919,937 Total return swap 1,950 - 1,950 - 1,950 Bond payable 91,785 - 94,179 - 94,179 Total liabilities: $ 1,037,243 $ 13,284 $ 1,016,066 $ - $ 1,029,350 In accordance with ASC 820-10, certain investments that are measured at fair value using the net asset value per share (or its equivalent) have not been classified in the fair value hierarchy. The fair value amounts presented in this table are intended to permit reconciliation of the fair value hierarchy to the amounts presented in the statement of financial position. 92 Recurring Fair Value Measurement The following tables provide information related to the Company’s assets and liabilities carried at fair value on a recurring basis at December 31, 2016 and 2015: (In thousands) December 31, 2016 Carrying Value Level 1 Level 2 Level 3 Total Marketable securities owned $ 18,722 $ 18,722 $ - $ - $ 18,722 Other investments: Investments in hedge funds managed by HCS 12,444 - 12,444 - 12,444 Investments in private equity funds managed by HCS and JMPAM (1) 4,227 - Investments in funds of funds managed by HCS (1) 5 - Total investment in funds managed by HCS and JMPAM (1) 16,676 - 12,444 - 12,444 Limited partnership in investments in private equity/ real estate funds (1) 3,530 - Total return swap 1,253 - 1,253 - 1,253 Total other investments 21,459 - 13,697 - 13,697 Total assets: $ 40,181 $ 18,722 $ 13,697 $ - $ 32,419 Marketable securities sold, but not yet purchased 4,747 4,747 - - 4,747 Total liabilities: $ 4,747 $ 4,747 $ - $ - $ 4,747 (In thousands) December 31, 2015 Carrying Value Level 1 Level 2 Level 3 Total Marketable securities owned $ 28,493 $ 27,058 $ 1,435 $ - $ 28,493 Other investments: Investments in hedge funds managed by HCS 38,588 - 38,588 - 38,588 Investments in private equity funds managed by HCS and JMPAM (1) 4,057 - Investments in funds of funds managed by HCS (1) 19 - Total investment in funds managed by HCS and JMPAM (1) 42,664 - 38,588 - 38,588 Limited partnership in investments in private equity/ real estate funds (1) 9,250 - Total other investments 51,914 - 38,588 - 38,588 Total assets: $ 80,407 $ 27,058 $ 40,023 $ - $ 67,081 Marketable securities sold, but not yet purchased 13,284 13,284 - - 13,284 Total return swap 1,950 - 1,950 - 1,950 Total liabilities: $ 15,234 $ 13,284 $ 1,950 $ - $ 15,234 In accordance with ASC 820-10, certain investments that are measured at fair value using the net asset value per share (or its equivalent) have not been classified in the fair value hierarchy. The fair value amounts presented in this table are intended to permit reconciliation of the fair value hierarchy to the amounts presented in the statement of financial position. Transfers between levels of the fair value hierarchy result from changes in the observability of fair value inputs used in determining fair values for different types of financial assets and are recognized at the beginning of the reporting period in which the event or change in circumstances that caused the transfer occurs. The Company’s Level 2 assets held in other investments consist of investments in hedge funds managed by HCS. The carrying value of investment in hedge funds is calculated using the equity method and approximates fair value. Earnings or losses attributable to these investments are recorded in principal transactions. These assets are considered Level 2 as the underlying hedge funds are mainly invested in publicly traded stocks whose value is based on quoted market prices. The Company’s proportionate share of those investments is included in the tables above. The investments in private equity funds managed by HCS and JMPAM are recognized using the fair value option. The Company uses the reported net asset value per share as a practical expedient to estimate the fair value of the funds. The risks associated with these investments are limited to the amounts of invested capital, remaining capital commitment and any management and incentive fees receivable. The Company uses the reported net asset value per share as a practical expedient to estimate the fair value of HGC, HGC II and JMPRP. The Company holds a limited partner investment in a private equity fund, managed by a third party. This fund aims to achieve medium to long-term capital appreciation by investing in a diversified portfolio of technology companies that leverage the growth of Greater China. The Company also holds investments in real estate funds, which aim to generate revenue streams from investments in real estate joint ventures. The Company recognizes these investments using the fair value option. The primary reason for electing the fair value option was to measure gains on the same basis as the Company’s other equity securities, which are stated at fair value. The Company uses the reported net asset value per share as a practical expedient to estimate the fair value of the funds. The investments in private investment funds managed by third parties are generally not redeemable at the option of the Company. 93 As of December 31, 2016 and 2015, $7.8 million and $13.3 million of assets were measured using the net asset value as a practical expedient. Investments for which fair value was estimated using net asset value as a practical expedient were as follows: Redemption Redemption Fair Value at December 31, Unfunded Commitments at December 31, Dollars in thousands Frequency Notice Period Investments in Funds of Funds managed by HCS (1) N/A N/A $ 5 $ 19 $ - $ - Limited partner investments in private equity funds Nonredeemable N/A $ 3,530 $ 9,250 $ - $ - Investment in private equity funds managed by HCS Nonredeemable N/A $ 4,227 $ 4,057 $ 1,085 $ 1,400 (1) Investments in Funds of Funds managed by HCS began the process of liquidation on December 31, 2015. Non-recurring Fair Value Measurements The Company's assets that are measured at fair value on a non-recurring basis result from the application of lower of cost or market accounting or write-downs of individual assets. The Company held no assets measured at fair value on a non-recurring basis at December 31, 2015. As of December 31, 2016, the Company held loans collateralizing asset-backed securities of $1.9 million, which were placed on non-accrual status. For the year ended December 31, 2016, the Company recorded related losses of $0.9 million. Loans Held for Investment At December 31, 2016 and 2015, loans held for investment included four loans. Given the small size of this loan portfolio segment, the Company reviews credit quality of the loans within this portfolio segment on a loan by loan basis mainly focusing on the borrower’s financial position and results of operations as well as the current and expected future cash flows on the loan. Effective July 1, 2013, the Company agreed to lend a health sciences fund investment advising company up to $2.0 million, at an interest rate of 10% per year. The outstanding principal balance and all accrued and unpaid interest is due and payable on July 1, 2018. In 2016, the Company placed this loan on non-accrual status, and recorded a related reserve for $0.4 million. As of December 31, 2016 and 2015, the Company’s loan outstanding to this entity was $1.7 million, net of a $0.4 million reserve, and $2.1 million, respectively. The Company determined the fair value of loans held for investment to be $1.6 million and $2.3 million as of December 31, 2016 and 2015, respectively, using anticipated cash flows, discounted at an appropriate market credit adjusted interest rate. Investments at Cost and Other Equity-Method Investments On February11, 2010, the Company made a $1.5 million investment in Class D Preferred Units of Sanctuary Wealth Services LLC (“Sanctuary”), which provides a turnkey platform that allows independent wealth advisors to establish an independent advisory business without the high startup costs and regulatory hurdles. During the fourth quarter of 2010, the Company determined that its investment in Sanctuary was fully impaired and recorded an impairment loss of $1.5 million, which was included in Principal Transactions on the Consolidated Statements of Operations. On April 3, 2012, the Company purchased a $2.3 million receivable for $1.4 million from Sanctuary. The $1.4 million was comprised of $0.5 million in cash consideration and $0.9 million in connection with the partial redemption of the $1.5 million investment in Sanctuary. The Company recognized the $0.9 million as a gain in Principal Transactions, and the $2.3 million receivable in Other Assets. The payments due on this receivable were fully collected by the end of 2016. The carrying value of the long-term receivable was zero and $0.5 million as of December 31, 2016 and 2015, respectively. The Company determined the fair value of the long-term receivable to be zero and $0.5 million as of December 31, 2016 and 2015, respectively, using anticipated cash flows, discounted at an appropriate market credit adjusted interest rate. Significant increases in the market credit adjusted interest rate in isolation would result in decreases to the fair value measurement. On April 5, 2011, the Company made a $0.3 million commitment to invest in RiverBanc LLC (“RiverBanc”), which manages the assets of a commercial real estate investing platform in mezzanine debt and equity from multifamily properties and other residential real estate. The Company recognized its investment in RiverBanc using the equity method. In the year ended December 31, 2015, the Company recognized a gain of $1.7 million, and received distributions of $1.7 million. In the first quarter of 2016, the Company recognized a $0.1 million gain, and received a distribution of $0.5 million. The Company sold RiverBanc in the second quarter of 2016, resulting in a $6.0 million gain. On November 16, 2015, the Company made a $2.0 million investment in a fund, which focuses on acquiring a portfolio of seasoned real estate equity investments. The Company recognized its investment using the equity method, with related gains recognized in principal transactions. In the year ended December 31, 2015, the Company recognized gains of $35 thousand and received distributions of $0.2 million. On September 26, 2016, the Company sold the investment to JMPRP, resulting in a $0.1 million loss. Prior to the sale, the Company received distributions of $0.7 million, and recognized gains related to equity method income of $0.3 million in 2016. In October 2015, the Company entered into a $5.0 million commitment to invest in a general partner, which will manage real estate equity investments. The Company recognized its investment using the equity method, with related gains recognized in principal transactions. The Company received distributions of $0.1 million and recognized losses of $0.1 million related to equity method income in 2016. On September 15, 2016, the Company sold the investment to JMPRP, resulting in a $0.3 million gain. On December 2, 2015, the Company made a $12.8 million investment in a fund, which acquires buildings and land for the purpose of holding, selling and managing the properties. The Company recognizes its investment in Workspace using the equity method, with related gains recognized in principal transactions. In the year ended December 31, 2015, the Company recognized gains of $0.2 million and received no distributions. On September 26, 2016, the Company sold 21.6% of this investment to JMPRP, resulting in a $0.4 million gain. In the year ended December 31, 2016, the Company received distributions of $3.5 million, and recognized gains related to equity method income of $1.0 million for the year ended December 31, 2016. As of December 31, 2016, the carrying value of this investment was $10.8 million. 94 Derivative Financial Instruments In January 2012, the Company entered into a forward purchase contract to secure the acquisition of shares of a privately-held company. The contract and subsequent amendment incorporates downside protection for up to two years, for a cost basis of $5.0 million. In January 2012, the Company exchanged $5.0 million for physical custody of the shares. Beginning December 1, 2012, the Company could, at its discretion, become the beneficial and record holder of the shares. If the Company has not yet exercised its option at March 4, 2015, the shares will be assigned automatically to the Company. This contract is recorded in Other Investments in the Consolidated Statements of Financial Condition at fair value. The Company recorded changes in the fair value of this forward contract as unrealized gain or loss in Principal Transactions. For the year ended December 31, 2014, the Company recorded $0.6 million unrealized loss on this investment. The forward purchase contract is held at HGC, which is no longer consolidated effective January 1, 2015. In May 2014, the Company entered into a swaption contract to secure the acquisition of shares of a privately-held company. This contract was recorded in Other Investments in the Consolidated Statements of Financial Condition at fair value. The Company recorded changes in the fair value of this derivative as unrealized gain or loss in Principal Transactions. The swaption contract is held at HGC II, which is no longer consolidated effective January 1, 2015. In February 2015, the Company received a $0.7 million convertible promissory note in exchange for a partial redemption of outstanding Class D Preferred Units of Sanctuary. At the option of the holder, the convertible promissory note is convertible into Class A Units on a fully diluted basis. The Company recognized the $0.7 million as a gain in Principal Transactions, and the $0.7 million convertible promissory note in Other Investments. In determining the carrying value of the investment, the Company bifurcated the convertible option from the promissory note. The Company identified this convertible option as an embedded derivative. The promissory note is recognized at amortized cost. The convertible option is recognized using the fair value option. In determining the fair value of the option, the value of the underlying shares will be compared against the value of the promissory note. The carrying value of the investment was $0.7 million as of December 31, 2015. The Company recorded a $0.7 million loss against this investment in 2016. The Company recorded changes in the fair value of this investment as unrealized gain or loss in Principal Transactions. The Company determined the fair value of the investment to be zero and $0.7 million as of December 31, 2016 and 2015. In the second quarter of 2015, JMPCA TRS entered into a TRS. The TRS effectively allows the Company to build up a portfolio of broadly syndicated loans with characteristics similar to the warehouse facility used to accumulate assets for JMPCA CLO III, Ltd. The TRS differs from a traditional warehouse facility, in that the Company does not own or take title to the loans. The TRS provides all the economic risks and rewards of owning the assets; however, they are only reference assets during the life of the investment.Under the TRS, JMPCA TRS pays interest on the value of the portfolio balance in exchange for any income or fees earned from a portfolio of syndicated loans held by the counter-party. The TRS has a tenor of 36 months with an 18 month revolving period and an 18 month amortization period. As of December 31, 2016, the TRS is held in Other Investments, with gains and losses recorded in Principal Transactions. In the year ended December 31, 2016, the Company recognized a $3.1 million gain on the TRS. In the year ended December 31, 2015, the Company recognized $1.9 million loss on the TRS. The Company determined the fair value of the TRS to be a $1.3 million asset and a $1.9 million liability as of December 31, 2016 and 2015, respectively, using the market value of the loans as provided by our counterparty. In association with this agreement, the Company posted $25.0 million as cash collateral, which is recorded in the line item cash collateral posted for total return swap. The contract with the counter-party incorporates a master netting agreement. If the Company enters into another derivative with this counter-party, it could be offset with the TRS. The maximum exposure of the TRS is the $25.0 million posted as cash collateral plus any margin call amounts the Company may make in the future. The Company monitors the portfolio continuously, updating the collateral pricing and ratings daily. The facility has termed out at year end 2016, and is scheduled to liquidate from loan repayments and sales by May 2018. 5. Loans Collateralizing Asset-backed Securities Issued and Loans Held for Sale Loans collateralizing asset-backed securities issued and loans held for sale are commercial loans securitized and owned by the Company’s CLOs. The loans consist of those loans within the CLO securitization structure at the acquisition date of CLO I and loans purchased by the CLOs subsequent to the CLO I acquisition date. In the fourth quarter of 2016, CLO I initiated the liquidation process and sold the majority of its loan portfolio. The remaining loans are reflected as loans held for sale as of December 31, 2016. The following table presents the components of loans collateralizing asset-backed securities issued and loans held for sale as of December 31, 2016 and 2015: As of December 31, (In thousands) Loans Collateralizing Asset-backed Securities Loans Held for Sale Loans Collateralizing Asset-backed Securities Outstanding principals $ 667,237 $ 33,748 $ 984,110 Allowance for loan losses ) - ) Liquidity discount - ) ) Deferred loan fees, net ) ) ) Valuation allowance N/A ) N/A Total loans, net $ 654,127 $ 32,488 $ 969,665 95 Loans recorded upon the acquisition of CLO I at fair value reflect a liquidity discount. The table below summarizes the activity in the loan principal, allowance for loan losses, liquidity discount, deferred loan fees, and the carrying value for the non-impaired loans as of and for the years ended December 31, 2016 and 2015: (In thousands) Year Ended December 31, 2016 Principal Allowance for Loan Losses Liquidity Discount Deferred Loan Fees Carrying Value, Net Impaired Loans Balance at beginning of period $ - $ - $ - $ - $ - Repayments ) - - - ) Provision for loan losses ) ) Transfers from non-impaired loans, net 3,211 ) - ) 2,288 Balance at end of period $ 3,113 $ ) $ - $ ) $ 1,927 Non-impaired Loans Balance at beginning of period $ 984,110 $ ) $ ) $ ) $ 969,665 Purchases 308,812 - - ) 304,606 Repayments ) - - - ) Accretion of discount - - 146 2,351 2,497 Provision for loan losses - ) - - ) Sales and payoff ) - - 3,106 ) Transfers to loans held for sale ) - 772 309 ) Transfers to impaired loans, net ) 674 - 249 ) Balance at end of period $ 664,124 $ ) $ - $ ) $ 652,200 (In thousands) Year Ended December 31, 2015 Principal Allowance for Loan Losses Liquidity Discount Deferred Loan Fees Carrying Value, Net Non-impaired Loans Balance at beginning of period $ 1,050,392 $ ) $ ) $ ) $ 1,038,848 Purchases 296,400 - - ) 291,660 Repayments ) - - 130 ) Accretion of discount - - 131 1,827 1,958 Provision for loan losses - ) - - ) Sales and payoff ) - - 841 ) Balance at end of period $ 984,110 $ ) $ ) $ ) $ 969,665 Allowance for Loan Losses A summary of the activity in the allowance for loan losses for the years ended December 31, 2016, 2015, and 2014 is as follows: (In thousands) Year Ended December 31, Balance at beginning of period $ ) $ ) $ ) Provision for loan losses: Specific reserve ) - - General reserve ) ) ) Balance at end of period $ ) $ ) $ ) Impaired Loans , Non-Accrual, Past Due Loans and Restructured Loans A loan is considered to be impaired when, based on current information, it is probable that the Company will be unable to collect all amounts due in accordance with the contractual terms of the original loan agreement, including scheduled principal and interest payments. As of December 31, 2015, the Company held no impaired loans collateralizing asset-backed securities. As of December 31, 2016, $2.9 million of recorded investment amount of loans collateralizing asset-backed securities issued were individually evaluated for impairment. The remaining $657.8 million and $975.1 million of recorded investment amount of loans collateralizing asset-backed securities issued were collectively evaluated for impairment, as of December 31, 2016 and 2015, respectively. The entire $32.5 million of recorded investment amount of loans held for sale were individually evaluated for impairment. 96 As of December 31, 2016 and 2015, the Company classified all its loans as Cash Flow loans, as their funding decisions were all primarily driven by the cash flows of the borrower. As of December 31, 2015, no loans were on non-accrual status. The table below presents certain information pertaining to the loans on non-accrual status at December 31, 2016: (In thousands) Recorded Investment Unpaid Principal Balance Related Allowance Average Recorded Investment Interest Income Recognized Impaired loans with an allowance recorded $ 2,864 $ 3,211 $ 938 $ 2,913 $ 75 Impaired loans with no related allowance recorded - Total Impaired Loans $ 2,864 $ 3,211 $ 938 $ 2,913 $ 75 Loans are considered past due if the required principal and interest payments have not been received as of the date such payments were due. No loans were past due at December 31, 2016 or 2015. At both December 31, 2016 and 2015, the Company did not have any loans which were modified in a troubled debt restructuring. Credit Quality of Loans The Company’s management, at least on a quarterly basis, reviews each loan and evaluates the credit quality of the loan. The review primarily includes the following credit quality indicators with regard to each loan: 1) Moody’s rating, 2) current internal rating, 3) the trading price of the loan and 4) performance of the obligor. The tables below present, by credit quality indicator, the Company’s recorded investment in loans collateralizing asset-backed securities issued at December 31, 2016 and 2015: (In thousands) Cash Flow Loans (CF) Held for Sale - Cash Flow (CF) December 31, December 31, Moody's rating: Baa1 - Baa3 $ 12,145 $ 6,590 $ 6,769 $ - Ba1 - Ba3 137,717 281,307 13,957 - B1 - B3 467,125 663,710 11,377 - Caa1 - Caa3 37,913 20,507 565 - Ca 2,903 2,946 - - Not Rated 2,864 - - - Total: $ 660,667 $ 975,060 $ 32,668 $ - Internal rating (1) : 2 $ 545,181 $ 846,135 $ 27,109 $ - 3 94,407 93,704 5,559 - 4 18,215 35,221 - - 5 2,864 - - - Total: $ 660,667 $ 975,060 $ 32,668 $ - Performance: Performing $ 657,803 $ 975,060 $ 32,668 $ - Non-performing 2,864 - - - Total: $ 660,667 $ 975,060 $ 32,668 $ - Loans with an internal rating of4 or below are reviewed individually to identify loans to be designated for non-accrual status. The Company determined the fair value of loans collateralizing asset-backed securities to be $685.4 million and $940.5 million as of December 31, 2016 and 2015, respectively; primarily using the average market bid and ask quotation obtained from a loan pricing service. Such loans are identified as Level 2 assets. The valuations are received from a pricing service to which the Company subscribes. The pricing service’s analysis incorporates comparable loans traded in the marketplace, the obligor’s industry, future business prospects, capital structure, and expected credit losses. Significant declines in the performance of the obligor would result in decreases to the fair value measurement. The fair value of loans held for sale was determined to be $33.7 million as of December 31, 2016. 97 6. Fixed Assets At December 31, 2016 and 2015, fixed assets consisted of the following: (In thousands) As of December 31, Furniture and fixtures $ 2,562 $ 2,520 Computer and office equipment 5,945 5,669 Leasehold improvements 7,028 6,853 Software 644 644 Less: accumulated depreciation ) ) Total fixed assets, net $ 3,143 $ 3,929 Depreciation expense was $1.3 million for the year ended December 31, 2016, $1.2 million for the year ended December 31, 2015, and $0.9 million for the year ended December 31, 2014. 7. Debt Bonds Payable In January 2013, JMP Group Inc. raised approximately $46.0 million from the sale of 8.00% Senior Notes (the “2013 Senior Notes”). In January 2014, JMP Group Inc. raised an additional approximate amount of $48.3 million from the sale of 7.25% Senior Notes (the “2014 Senior Notes”). The 2013 Senior Notes will mature on January 15, 2023 and may be redeemed in whole or in part at any time or from time to time at JMP Group Inc.’s option on or after January 15, 2016, at a redemption price equal to the principal amount redeemed plus accrued and unpaid interest. The notes bear interest at a rate of 8.00% per year, payable quarterly on January 15, April 15, July 15 and October 15 of each year. The 2014 Senior Notes will mature on January 15, 2021, and may be redeemed in whole or in part at any time or from time to time at the JMP Group Inc.’s option on or after January 15, 2017, at a redemption price equal to the principal amount redeemed plus accrued and unpaid interest. The notes bear interest at a rate of 7.25% per year, payable quarterly on January 15, April 15, July 15 and October 15 of each year, and began April 15, 2014. The 2013 Senior Notes and 2014 Senior Notes (collectively, the “Senior Notes”) were issued pursuant to indentures with U.S. Bank National Association, as trustee. The indentures contain a minimum liquidity covenant that obligates the JMP Group Inc. to maintain liquidity of at least an amount equal to the lesser of (i) the aggregate amount due on the next eight scheduled quarterly interest payments on the Senior Notes, or (ii) the aggregate amount due on all remaining scheduled quarterly interest payments on the Senior Notes until the maturity of the Senior Notes. The indenture also contains customary event of default and cure provisions. If an uncured default occurs and is continuing, the Trustee or the holders of at least 25% in principal amount of the Senior Notes may declare the Senior Notes immediately due and payable. The Senior Notes will be JMP Group Inc.’s general unsecured senior obligations, will rank equally with all existing and future senior unsecured indebtedness and will be senior to any other indebtedness expressly made subordinate to the notes. The notes will be effectively subordinated to all of our existing and future secured indebtedness (to the extent of the value of the assets securing such indebtedness) and structurally subordinated to all existing and future liabilities of our subsidiaries, including trade payables. JMP Group Inc., as a wholly owned subsidiary of JMP Group LLC, is the primary obligor of the Company’s 8.00% Senior Notes due 2023 and the Company’s 7.25% Senior Notes due 2021. In conjunction with the Reorganization Transaction, on January 1, 2015, JMP Group LLC and JMP Investment Holdings LLC became guarantors of JMP Group Inc. In February 2016, the Company purchased $0.5 million face value of the Senior Notes for $0.4 million. This purchase resulted in a $0.1 million gain, which is recognized in Other Income. The Company incurred no debt issuance costs, in the years ended December 31, 2016 and 2015, respectively, relating to Senior Notes. These issuance costs are amortized over the estimated life of the bond. As of December 31, 2016 and 2015, the Company held $2.0 million and $2.5 million of unamortized debt issuance costs. As of December 31, 2016 As of December 31, 2015 Principal Unamortized Discount and Debt Issuance Costs Principal Unamortized Discount and Debt Issuance Costs 7.25% Senior Notes $ 47,922,500 $ 1,001,956 $ 48,300,000 $ 1,259,709 8.00% Senior Notes $ 45,905,250 $ 1,040,347 $ 46,000,000 $ 1,215,045 Note Payable and Lines of Credit As of December 31, 2016 and 2015, the Company held revolving lines of credit related to JMP Holding LLC (formerly known as JMP Group LLC) and JMP Securities. The Company’s Credit Agreement (the “Credit Agreement”), dated as of August 3, 2006, was entered by and between JMP Holding LLC and City National Bank (“CNB”), and was subsequently amended. The Credit Agreement and subsequent amendments provide a $25.0 million line of credit with a revolving period of two years through April 30, 2017. On such date, any outstanding amounts convert to a term loan. The term loan will be repaid in quarterly installments of 3.75% of funded debt for the first two years, 5.00% of funded debt for the next two years, and the remainder due at maturity. Proceeds for this line of credit will be used to make financial investments, for working capital purposes, for general corporate purposes, as well as a $5.0 million sublimit to issue letters of credit. The Company’s outstanding balance on this line of credit was zero as of both December 31, 2016 and 2015. 98 JMP Securities holds a $20.0 million revolving line of credit with CNB to be used for regulatory capital purposes during its securities underwriting activities. The unused portion of the line bears interest at the rate of 0.25% per annum, paid monthly. The line of credit was scheduled to mature May 6, 2016, at which time any existing outstanding amount would convert to a term loan maturing the following year. On April 26, 2016, JMP Securities entered into an amendment to its Credit Agreement (the “Amendment”). Pursuant to this Amendment, the $20.0 million line of credit was renewed for one year. On May 6, 2017, any existing outstanding amount will convert to a term loan maturing the following year. The remaining terms of this line of credit are consistent with those of the existing line of credit. There was no borrowing on this line of credit as of December 31, 2016 or December 31, 2015. The Credit Agreement contains financial and other covenants, including, but not limited to, limitations on debt, liens and investments, as well as the maintenance of certain financial covenants. A violation of any one of these covenants could result in a default under the Credit Agreement, which would permit CNB to terminate our note and require the immediate repayment of any outstanding principal and interest. At both December 31, 2016 and December 31, 2015, the Company was in compliance with the loan covenants. The revolving lines of credit are collateralized by a pledge of the Company’s assets, including its interests in each of JMP Securities and HCS. 8. Asset-backed Securities Issued CLO I On May17, 2007, CLO I completed a $500.0 million aggregate principal amount of notes (the “Notes”) on-balance sheet debt securitization and obtained $455.0 million of third-party financing. The Notes will be repaid from the cash flows generated by the loan portfolio owned by CLO I. The Notes were issued in six separate classes as set forth in the table below. The Company owns approximately 94.0% of the unsecured subordinated notes and $13.8 million of Class C, D and E notes ($2.0 million of Class C, $4.1 million of Class D and $7.7 million of Class E notes). These unsecured subordinated notes and the Class C, D and E notes owned by the Company are eliminated upon consolidation of JMP Credit, and therefore, are not reflected on the Company’s consolidated statement of financial condition at December 31, 2016 and 2015. (In millions) As of December 31, 2016 Notes Originally Issued Net Outstanding Balance Interest Rate Spread to LIBOR Ratings (Moody's /S&P) Class A Senior Secured Floating Rate Revolving Notes due 2021 $ 72.2 $ 72.2 0.26% - 0.29% Aaa/AAA Class B Senior Secured Floating Rate Notes due 2021 30.0 30.0 0.50% Aaa/AAA Class C Senior Secured Deferrable Floating Rate Notes due 2021 35.0 35.0 1.10% Aaa/AAA Class D Secured Deferrable Floating Rate Notes due 2021 34.0 34.0 2.40% Aa1/A+ Class E Secured Deferrable Floating Rate Notes due 2021 30.0 30.0 5.00% Baa1/BB+ Total secured notes sold to investors $ 201.2 $ 201.2 Unsecured subordinated notes due 2021 45.0 45.0 Total notes for the CLO I offering $ 246.2 $ 246.2 Consolidation elimination N/A ) Total asset-backed securities issued N/A $ 187.4 (In millions) As of December 31, 2015 Notes Originally Issued Net Outstanding Balance Interest Rate Spread to LIBOR Ratings (Moody's /S&P) Class A Senior Secured Floating Rate Revolving Notes due 2021 $ 326.0 $ 178.2 0.26% - 0.29% Aaa/AAA Class B Senior Secured Floating Rate Notes due 2021 30.0 30.0 0.50% Aaa/AAA Class C Senior Secured Deferrable Floating Rate Notes due 2021 35.0 35.0 1.10% Aaa/AAA Class D Secured Deferrable Floating Rate Notes due 2021 34.0 34.0 2.40% Aa3/A+ Class E Secured Deferrable Floating Rate Notes due 2021 30.0 30.0 5.00% Ba1/BB+ Total secured notes sold to investors $ 455.0 $ 307.2 Unsecured subordinated notes due 2021 45.0 45.0 Total notes for the CLO I offering $ 500.0 $ 352.2 Consolidation elimination N/A ) Total asset-backed securities issued N/A $ 293.5 The secured notes and subordinated notes are limited recourse obligations payable solely from cash flows of the CLO I loan portfolio and related collection and payment accounts pledged as security. Payment on the ClassA-1 notes rank equal, or pari-passu, in right of payment with payments on the ClassA-2 notes and payment on the ClassA-1 and ClassA-2 notes rank senior in right of payment to the other secured notes and the subordinated notes. Payment on the Class B, Class C, Class D and Class E notes generally rank subordinate in right of payment to any other class of notes which has an earlier alphabetical designation. The subordinated notes are subordinated in right of payment to all other classes of notes and do not accrue interest. Interest on the secured notes is payable quarterly at a per annum rate equal to LIBOR plus the applicable spread set forth in the table above. Payment of interest on the Class C, Class D and Class E notes is payable only to the extent proceeds are available under the applicable payment priority provisions. To the extent proceeds are not so available, interest on the Class C, Class D and Class E notes will be deferred. As of December 31, 2016 and 2015, all interest on the secured notes was current. The secured notes are secured by the CLO loan portfolio and the funds on deposit in various related collection and payment accounts. The terms of the debt securitization subject the loans in the CLO loan portfolio to a number of collateral quality, portfolio profile, interest coverage and overcollateralization tests. 99 The reinvestment period for CLO I ended in May 2013. Since this date, all scheduled principal payments from the borrowers have been applied to paying down the most senior (AAA) CLO notes.The Company is still permitted to reinvest unscheduled principal payments, which includes most loan payoffs. CLO I paid down $106.0 million and $66.7 million in the years ended December 31, 2016 and 2015, respectively. In the fourth quarter in 2016, the Company made the decision to call the secured notes on CLO I in the first quarter of 2017 and began the process of liquidating the portfolio. The Notes recorded upon the closing of CLO I in April 2009 reflect an issuance discount. The activity in the note principal for the years ended December 31, 2016 and 2015 comprised the following: (In thousands) Year Ended December 31, Balance at beginning of period $ 293,457 $ 360,139 Repayments ) ) Balance at end of period $ 187,417 $ 293,457 CLO II On April 30, 2013, CLO II completed a $343.8 million securitization with $320.0 million in aggregate principal amount of notes (the “Secured Notes”) and $23.8 million in unsecured subordinated notes. The Secured Notes offered in this proposed transaction were issued in multiple tranches and are rated by Standard & Poor's Ratings Services and, in respect of certain tranches, Moody's Investors Service, Inc. The Secured Notes will be repaid from the cash flows generated by the loan portfolio owned by CLO II. The Company owned approximately 72.8% of the unsecured subordinated notes at December 31, 2013. In the first quarter of 2014, the Company purchased $6.0 million of the unsecured subordinated notes from a third party investor in CLO II, increasing the Company’s ownership from 72.8% to 98.0%. These unsecured subordinated notes are eliminated upon consolidation of JMP Credit, and therefore, are not reflected on the Company’s consolidated statement of financial condition at December 31, 2016 or 2015. (In millions) As of December 31, 2016 Notes Originally Issued Outstanding Principal Balance Issuance Discount Net Outstanding Balance Interest Rate Spread to LIBOR Ratings (Moodys/ S&P) Class X Senior Secured Floating Rate Notes due 2016 $ 3.8 $ - $ - $ - % Aaa/AAA Class A Senior Secured Floating Rate Notes due 2023 217.6 217.6 ) 217.1 % Aaa/AAA Class B Senior Secured Floating Rate Notes due 2023 34.0 34.0 ) 33.8 % NR/AA Class C Senior Secured Deferred Floating Rate Notes due 2023 17.0 17.0 ) 16.6 % NR/A Class D Senior Secured Deferred Floating Rate Notes due 2023 18.7 18.7 ) 17.7 % NR/BBB Class E Senior Secured Deferred Floating Rate Notes due 2023 18.7 18.7 ) 17.1 % NR/BB Class F Senior Secured Deferred Floating Rate Notes due 2023 10.2 10.2 ) 9.0 % NR/B Total secured notes sold to investors $ 320.0 $ 316.2 $ ) $ 311.3 Unsecured subordinated notes due 2023 23.8 23.8 ) 23.5 Total notes for the CLO II offering $ 343.8 $ 340.0 $ ) $ 334.8 Consolidation elimination N/A ) 0.3 ) Total CLO II asset-backed securities issued N/A $ 316.2 $ ) $ 311.3 (In millions) As of December 31, 2015 Notes Originally Issued Outstanding Principal Balance Issuance Discount Net Outstanding Balance Interest Rate Spread to LIBOR Ratings (S&P) Class X Senior Secured Floating Rate Notes due 2016 $ 3.8 $ 0.8 $ - $ 0.8 % AAA Class A Senior Secured Floating Rate Notes due 2023 217.6 217.6 ) 217.0 % AAA Class B Senior Secured Floating Rate Notes due 2023 34.0 34.0 ) 33.8 % AA Class C Senior Secured Deferred Floating Rate Notes due 2023 17.0 17.0 ) 16.6 % A Class D Senior Secured Deferred Floating Rate Notes due 2023 18.7 18.7 ) 17.5 % BBB Class E Senior Secured Deferred Floating Rate Notes due 2023 18.7 18.7 ) 16.7 % BB Class F Senior Secured Deferred Floating Rate Notes due 2023 10.2 10.2 ) 8.6 % B Total secured notes sold to investors $ 320.0 $ 317.0 $ ) $ 311.0 Unsecured subordinated notes due 2023 23.8 23.8 ) 23.5 Total notes for the CLO II offering $ 343.8 $ 340.8 $ ) $ 334.5 Consolidation elimination N/A ) 0.3 ) Total CLO II asset-backed securities issued N/A $ 317.0 $ ) $ 311.0 The secured notes and subordinated notes are limited recourse obligations payable solely from cash flows of the CLO II loan portfolio and related collection and payment accounts pledged as security. Payment on the ClassX notes rank equal, or pari-passu, in right of payment with payments on the ClassA notes and payment on the ClassX and ClassA notes rank senior in right of payment to the other secured notes and the subordinated notes. Payment on the Class B, Class C, Class D, Class E and Class F notes generally rank subordinate in right of payment to any other class of notes which has an earlier alphabetical designation. The subordinated notes are subordinated in right of payment to all other classes of notes and do not accrue interest. Interest on the secured notes is payable quarterly and commenced October 2013 at a per annum rate equal to LIBOR plus the applicable spread set forth in the table above. Payment of interest on the Class C, Class D, Class E and Class F notes is payable only to the extent proceeds are available under the applicable payment priority provisions. To the extent proceeds are not so available, interest on the Class C, Class D, Class E and Class F notes will be deferred. The secured notes are secured by the CLO II loan portfolio and the funds on deposit in various related collection and payment accounts. The terms of the debt securitization subject the loans included in the CLO II loan portfolio to a number of collateral quality, portfolio profile, interest coverage and overcollateralization tests. The Notes recorded upon the issuance of CLO II in April 2013 at fair value reflect an issuance discount. The activity in the note principal and issuance discount for the years ended December 31, 2016 and 2015, respectively, comprised the following: (In thousands) Year Ended December 31, 2016 Year Ended December 31, 2015 Principal Issuance Discount Net Principal Issuance Discount Net Balance at beginning of period $ 316,960 $ ) $ 311,000 $ 318,480 $ ) $ 311,541 Repayments ) - ) ) - ) Amortization of discount - 1,045 1,045 - 979 979 Balance at end of period $ 316,200 $ ) $ 311,285 $ 316,960 $ ) $ 311,000 CLO III On December 11, 2closed on a $100.0 million warehouse credit agreement with BNP Paribas. CLO III is a special purpose vehicle whose debt is secured by a diversified portfolio of broadly syndicated leveraged loans. As of December 31, 2013, CLO III was not funded. On September 30, 2014, CLO III completed a $370.5 million securitization, comprised of $332.1 million aggregate principal amount of notes (the “Secured Notes”) and $38.4 million of unsecured notes. The Secured Notes offered in this proposed transaction were issued in multiple tranches and are rated by Moody's Investors Service, Inc. and, in respect of certain tranches, Fitch. The Secured Notes will be repaid from the cash flows generated by the loan portfolio owned by CLO III. The Company owned approximately 46.7% of the unsecured subordinated notes at December 31, 2016. These unsecured subordinated notes are eliminated upon consolidation of JMP Credit, and therefore, are not reflected on the Company’s consolidated statement of financial condition at December 31, 2016. (In millions) As of December 31, 2016 Notes Originally Issued Outstanding Principal Balance Issuance Discount Net Outstanding Balance Interest Rate Spread to LIBOR Ratings (Moody's/Fitch) Class A Senior Secured Floating Rate Notes due 2025 $ 228.0 $ 228.0 $ ) $ 227.5 % Aaa/AAA Class B Senior Secured Floating Rate Notes due 2025 41.7 41.7 ) 41.0 % Aa2/NR Class C Senior Secured Deferred Floating Rate Notes due 2025 22.5 22.5 ) 22.0 % A2/NR Class D Senior Secured Deferred Floating Rate Notes due 2025 21.6 21.6 - 21.6 % Baa3/NR Class E Senior Secured Deferred Floating Rate Notes due 2025 18.3 18.3 - 18.3 % Ba3/NR Total secured notes sold to investors $ 332.1 $ 332.1 $ ) $ 330.4 Unsecured subordinated notes due 2025 38.4 38.4 ) 33.9 Total notes for the CLO III offering $ 370.5 $ 370.5 $ ) $ 364.3 Consolidation elimination N/A ) 4.5 ) Total CLO III asset-backed securities issued N/A $ 332.1 $ ) $ 330.4 (In millions) As of December 31, 2015 Notes Originally Issued Outstanding Principal Balance Issuance Discount Net Outstanding Balance Interest Rate Spread to LIBOR Ratings (Moody's/Fitch) Class A Senior Secured Floating Rate Notes due 2025 $ 228.0 $ 228.0 $ ) $ 227.3 % Aaa/AAA Class B Senior Secured Floating Rate Notes due 2025 41.7 41.7 ) 40.8 % Aa2/NR Class C Senior Secured Deferred Floating Rate Notes due 2025 22.5 22.5 ) 21.9 % A2/NR Class D Senior Secured Deferred Floating Rate Notes due 2025 21.6 21.6 - 21.6 % Baa3/NR Class E Senior Secured Deferred Floating Rate Notes due 2025 18.3 18.3 - 18.3 % Ba3/NR Total secured notes sold to investors $ 332.1 $ 332.1 $ ) $ 329.9 Unsecured subordinated notes due 2025 38.4 38.4 ) 33.9 Total notes for the CLO III offering $ 370.5 $ 370.5 $ ) $ 363.8 Consolidation elimination N/A ) 4.5 ) Total CLO III asset-backed securities issued N/A $ 332.1 $ ) $ 329.9 The secured notes and subordinated notes are limited recourse obligations payable solely from cash flows of the CLO III loan portfolio and related collection and payment accounts pledged as security. Payment on ClassA notes rank senior in right of payment to the other secured notes and the subordinated notes. Payment on the Class B, Class C, Class D and Class E notes generally rank subordinate in right of payment to any other class of notes which has an earlier alphabetical designation. The subordinated notes are subordinated in right of payment to all other classes of notes and do not accrue interest. Interest on the secured notes is payable quarterly commencing April 2015 at a per annum rate equal to LIBOR plus the applicable spread set forth in the table above. Payment of interest on the Class C, Class D and Class E notes is payable only to the extent proceeds are available under the applicable payment priority provisions. To the extent proceeds are not so available, interest on the Class C, Class D and Class E notes will be deferred. The secured notes are secured by the CLO III loan portfolio and the funds on deposit in various related collection and payment accounts. The terms of the debt securitization subject the loans included in the CLO III loan portfolio to a number of collateral quality, portfolio profile, interest coverage and overcollateralization tests. The Notes were recorded at fair value upon the issuance of CLO III in September 2014 include a discount to par value. The activity in the note principal and purchase discount for the year ended December 31, 2016 and 2015 comprised the following: (In thousands) Year Ended December 31, 2016 Year Ended December 31, 2015 Principal Issuance Discount Net Principal Issuance Discount Net Balance at beginning of period $ 332,100 $ ) $ 329,935 $ 332,100 $ ) $ 329,457 Amortization of discount - 489 489 - 478 478 Balance at end of period $ 332,100 $ ) $ 330,424 $ 332,100 $ ) $ 329,935 Interest on Asset Backed Securities Issued Total interest expenses related to the asset-backed securities issued for the year ended December 31, 2016, 2015 and 2014 were $25.5 million, $22.3 million and $15.4 million, respectively, which was comprised of a cash coupon of $23.1 million, $22.3 million, and $13.8 million and liquidity and issuance discount amortization of $2.4 million, $2.3 million, and $1.5 million, respectively. As of December 31, 2016 and 2015, accrued interest payable on the Notes were $4.6 million and $3.9 million, respectively. Fair Value of Asset Backed Securities Issued The Company determined the fair value of the secured notes of the asset-backed securities issued to be $831.9 million and $918.2 million as of December 31, 2016 and 2015, respectively, based upon pricing from published market research for equivalent-rated CLO notes. Based on the fair value methodology, the Company has identified the asset-backed securities issued as Level 2 liabilities. 9. Shareholders’ Equity Common Share The Company’s board of directors declared the following distributions in the year ended December 31, 2016: Declaration Date Distribution Per Share Record Date Total Amount Payment Date January 19, 2016 $ January 31, 2016 $ February 15, 2016 January 19, 2016 $ February 29, 2016 $ March 15, 2016 January 19, 2016 $ March 31, 2016 $ 848,569 April 15, 2016 April 18, 2016 $ April 29, 2016 $ May 13, 2016 April 18, 2016 $ May 31, 2016 $ June 15, 2016 April 18, 2016 $ June 30, 2016 $ July 15, 2016 July 18, 2016 $ 0.030 July 29, 2016 $ August 15, 2016 July 18, 2016 $ 0.030 August 31, 2016 $ September 15, 2016 July 18, 2016 $ 0.030 September 30, 2016 $ October 14, 2016 October 19, 2016 $ 0.030 October 31, 2016 $ November 15, 2016 October 19, 2016 $ 0.030 November 30, 2016 $ December 15, 2016 October 19, 2016 $ 0.030 December 30, 2016 $ January 13, 2017 Share Repurchase Program On January 12, 2016, the board of directors authorized the repurchase of an additional 1,000,000 common shares, increasing the Company’s share repurchase authorization to 1,135,630 shares through December 31, 2016. On April 18, 2016, the board of directors authorized the repurchase of an additional 745,981 common shares, increasing the Company’s share repurchase authorization to 1,500,000 shares through December 31, 2016. During the years ended December 31, 2016 and 2015, the Company repurchased 1,127,949 shares and 774,356 shares, respectively, of the Company’s common share at an average price of $5.59 per share and $5.72 per share, respectively, for an aggregate purchase price of $6.3 million and $4.4 million, respectively. Of the total shares repurchased during the years ended December 31, 2016 and 2015, 349,010 shares and 561,979 shares, respectively, were deemed to have been repurchased in connection with employee share plans, whereby the Company’s shares were issued on a net basis to employees for the payment of applicable statutory withholding taxes and, therefore, such withheld shares are deemed to be purchased by the Company. The remaining shares were purchased on the open market. As of December 31, 2016, no shares remain available to be repurchased under the repurchase program. The timing and amount of any future open market share repurchases will be determined by JMP management based on its evaluation of market conditions, the relative attractiveness of other capital deployment activities, regulatory considerations and other factors. Any open market share repurchase activities will be conducted in compliance with the safe harbor provisions of Rule 10b-18 of the Securities Exchange Act of 1934, as amended, or in privately negotiated transactions. Repurchases of common share may also be made under an effective Rule 10b5-1 plan which permits common share to be repurchased when the Company may otherwise be prohibited from doing so under insider trading laws. This repurchase program may be suspended or discontinued at any time. 10. Share-Based Compensation On January 27, 2015, the board of directors adopted the JMP Group LLC Amended and Restated Equity Incentive Plan (“JMP Group Plan”). This plan maintains authorization of the issuance of 4,000,000, as originally approved by stockholders on April 12, 2007 and subsequently approved by stockholders on June 6, 2011. This amount is increased byany sharesJMP Group LLC purchases on the open market, or through any share repurchase or share exchange program, as well asany sharesthatmay be returnedto the JMP Group Plan or the JMP Group LLC 2004 Equity Incentive Plan (“JMP Group 2004 Plan”) as a result of forfeiture, termination or expiration of awards;not to exceed a maximum aggregate number of shares of 2,960,000 shares under the JMP Group 2004 Plan. The Company will issue shares upon exercises or vesting from authorized but unissued shares or from treasury share. Share Options The following table summarizes the share option activity for the years ended December 31, 2016, 2015 and 2014: Year Ended December 31, Shares Subject Weighted Average Shares Subject Weighted Average Shares Subject Weighted Average to Option Exercise Price to Option Exercise Price to Option Exercise Price Balance, beginning of year 2,785,000 $ 6.53 3,591,690 $ 7.23 2,370,290 $ 7.54 Granted - 1,525,000 6.84 Forfeited ) 6.79 ) 6.70 ) 6.45 Cancelled ) 6.24 ) 10.00 ) 10.00 Balance, end of period 2,645,000 $ 6.53 2,785,000 $ 6.53 3,591,690 $ 7.23 Options exercisable at end of period 2,645,000 $ 6.53 1,410,000 $ 6.23 716,690 $ 10.00 The following table summarizes the share options outstanding as well as share options vested and exercisable as of December 31, 2016 and 2015: December 31, 2016 Options Outstanding Options Vested and Exercisable Weighted Weighted Average Weighted Average Weighted Range of Remaining Average Aggregate Remaining Average Aggregate Exercise Number Contractual Exercise Intrinsic Number Contractual Exercise Intrinsic Prices Outstanding Life in Years Price Value Exercisable Life in Years Price Value - 2,645,000 2.48 $ 6.53 $ - 2,645,000 2.48 $ 6.53 - December 31, 2015 Options Outstanding Options Vested and Exercisable Weighted Weighted Average Weighted Average Weighted Range of Remaining Average Aggregate Remaining Average Aggregate Exercise Number Contractual Exercise Intrinsic Number Contractual Exercise Intrinsic Prices Outstanding Life in Years Price Value Exercisable Life in Years Price Value - 2,785,000 3.50 $ 6.53 $ - 1,410,000 3.00 $ 6.23 - The Company recognizes share-based compensation expense for share options over the vesting period using the accelerated attribution method when they are subject to graded vesting and on a straight-line basis when they are subject to cliff vesting. The Company recognized compensation expense related to share options of $0.9 million, $2.1 million, and $1.9 million for the years ended December 31, 2016, 2015, and 2014. As of December 31, 2016, there was no unrecognized compensation expense related to share options. As of December 31, 2015, there was $0.9 million unrecognized compensation expense related to share options. There were no share options exercised during the years ended December31, 2016, 2015, and 2014. As a result, the Company did not recognize any current income tax benefits from exercise of share options during these periods. The Company uses Black-Scholes option-pricing model or other quantitative models to calculate the fair value of option awards. In the first quarter of 2014, the Company granted share options to purchase approximately 1.5 million shares of the Company's common share to certain employees and directors for long-term incentive purposes. The options have an exercise price ranging from $6.79 to $7.33 per share, an exercise period of 5.8 years and a Company performance-based condition as well as a three-year requisite service period. The fair value of these options was determined using a quantitative model using the following assumptions: expected life of 5.8 years, risk-free interest rate ranging from 1.92% to 2.02%, distribution yield ranging from 2.41% to 2.64% and volatility ranging from 41.41% to 43.15%. The risk-free rate was interpolated from the U.S. constant maturity treasuries for a term corresponding to the maturity of the option. The volatility was calculated from the historical weekly share prices of the Company as of the grant date for a term corresponding to the maturity of the option. The distribution yield was calculated as the sum of the last twelve-month distributions over the share price as of the grant date. No additional share options were granted in 2014. Restricted Share Units and Restricted Shares In the first quarter of 2014, the Company granted approximately 428,000 restricted share units (“RSUs”) to certain employees as deferred compensation. In addition, approximately 334,000 and 67,000 RSUs were granted in the first quarter of 2014 to certain employees for long-term incentive purposes and as hiring bonuses, respectively. These RSUs have requisite service periods of two to three years and receive cash distribution equivalents during the vesting periods. The fair value of these RSUs was determined based on the closing price of the Company’s share on the grant date without any discount. Approximately 48,000 RSUs were granted in the first quarter of 2014 to Company directors. These RSUs have requisite service periods of two to three years. The fair value of these RSUs was determined based on the closing price of the Company’s share on the grant date, discounted for distributions not received during the vesting period. Approximately 55,000 RSUs were granted in the third quarter of 2014 to new hires. The fair value of these RSUs was determined based on the closing price of the Company’s share on the grant date, discounted for distributions not received during the vesting period. On February 4, 2015, the Company granted approximately 380,000 RSUs to certain employees of the Company as part of the 2014 deferred compensation program. The fair value of these RSUs was determined based on the closing price of the Company’s share on the grant date without any discount. 50% of these RSUs vested on December 1, 2015 and the remaining 50% will vest on December 1, 2016 subject to the grantees’ continued employment through such dates. On February 11, 2015, the Company granted approximately 49,000 RSUs to Company directors. The fair value of these RSUs was determined based on the closing price of the Company’s share on the grant date without any discount. 25% of these RSUs will vest each quarter. During the quarter ended June 30, 2015, the Company granted a collective approximate 54,000 RSUs to new hires. These RSUs have requisite service periods of three years. The fair value of these RSUs was determined based on the closing price of the Company’s share on the grant date with a discount applied for distributions forgone. In February 2016, the Company granted approximately 231,000 RSUs to certain employees of the Company as part of the 2015 deferred compensation program. 50% of these units vested on December 1, 2016 and the remaining 50% will vest on December 1, 2017, subject to the grantees’ continued employment through such date. The fair value of these RSUs was determined based on the closing price of the Company’s share price on the grant date with discounts applied for distributions foregone during the vesting period and post-vesting transfer restrictions. In the first and second quarter of 2016, the Company granted approximately 470,000 RSUs for long-term incentive purposes. Fifty percent of these units vested on December 1, 2016 and the remaining 50% will vest on December 1, 2017, subject to the grantees’ continued employment through such date. The vested shares will be restricted from sale or transfer until December 1, 2018. The fair value of these RSUs was determined based on the closing price of the Company’s share price on the grant date with discounts applied for distributions foregone during the vesting period and post-vesting transfer restrictions. In addition, the Company granted approximately 245,000 RSUs in 2016 as hiring or other compensation, including 52,325 RSUs granted to the Company’s independent directors. These RSUs have a requisite service period of one to three years. The fair value of these RSUs was determined based on the closing price of the Company’s share price on the grant date with a discount for distributions foregone during the vesting period. The following table summarizes the RSU activity for the years ended December 31, 2016, 2015, and 2014: Year Ended December 31, Restricted Share Units Weighted Average Grant Date Fair Value Restricted Share Units Weighted Average Grant Date Fair Value Restricted Share Units Weighted Average Grant Date Fair Value Balance, beginning of year 733,151 $ 6.91 1,493,851 $ 6.50 1,881,149 $ 6.70 Granted 945,308 4.65 488,505 7.23 931,456 6.93 Vested ) 5.91 ) 6.54 ) 7.16 Forfeited ) 6.22 ) 6.79 ) 6.51 Balance, end of period 646,558 $ 5.14 733,151 $ 6.91 1,493,851 $ 6.50 The aggregate fair value of RSUs vested during the years ended December 31, 2016, 2015, and 2014 were $5.7 million, $7.1 million, and $8.9 million, respectively. The income tax benefits realized from the vested RSUs were $2.1 million, $2.6 million, and $3.4 million, respectively. The Company recognizes compensation expense for RSUs over the vesting period using the accelerated attribution method when they are subject to graded vesting and on a straight-line basis when they are subject to cliff vesting. For the years ended December 31, 2016, 2015, and 2014, the Company recorded compensation expense related to RSUs of $4.4 million, $6.1 million, and $7.5 million, respectively. For the years ended December 31, 2016, 2015, and 2014, the Company recognized income tax benefits of $2.1 million, $3.2 million, and $3.7 million, respectively, related to the compensation expense recognized for RSUs and share options. As of December 31, 2016 and 2015, there was $1.3 million and $2.2 million, respectively, of unrecognized compensation expense related to RSUs expected to be recognized over a weighted average period of 1.01 years and 1.11 years, respectively. The Company pays cash distribution equivalents on certain unvested RSUs. Distribution equivalents paid on RSUs are generally charged to retained earnings. Distribution equivalents paid on RSUs expected to be forfeited are included in compensation expense. The Company accounts for the tax benefit related to distribution equivalents paid on RSUs as an increase on additional paid-in capital. Share Appreciation Rights In February 2015, the Company granted an aggregate of 2,865,000 share appreciation rights (“SARs”) to certain employees and the Company’s independent directors.These SARs have a base price of $7.33 per share, an exercise period of five years and will vest and become exercisable on December 31, 2017 subject to the terms and conditions of the applicable grant agreements. The fair value of the SARs was determined using a quantitative model, using the following assumptions: expected life of 4.0 years, risk-free interest rate of 1.59%, distribution yield of 15.92%, and volatility of 30.13%. The risk-free rate was interpolated from the U.S. constant maturity treasuries for a term corresponding to the maturity of the SAR. The volatility was calculated from the historical weekly share prices of the Company as of the grant date for a term corresponding to the maturity of the SAR. The distribution yield was calculated as the sum of the last twelve-month distributions over the share price as of the grant date. The following table summarizes the SARs activity for the year ended December 31, 2016 and 2015: Year Ended December 31, Stock Appreciation Rights Weighted Average Grant Date Fair Value Stock Appreciation Rights Weighted Average Grant Date Fair Value Balance, beginning of year 2,822,500 $ 7.33 0 $ 0.00 Granted 0 7.33 2,865,000 7.33 Forfeited ) 7.33 ) 7.33 Balance, end of period 2,580,000 $ 7.33 2,822,500 $ 7.33 December 31, 2016 SARs Outstanding Weighted Average Weighted Range of Remaining Average Aggregate Exercise Number Contractual Exercise Intrinsic Prices Outstanding Life in Years Price Value - 2,580,000 3.00 $ 7.33 $ - December 31, 2015 SARs Outstanding Weighted Average Weighted Range of Remaining Average Aggregate Exercise Number Contractual Exercise Intrinsic Prices Outstanding Life in Years Price Value - 2,822,500 4.00 $ 7.33 $ - The Company recognizes compensation expense for SARs over the vesting period, through monthly mark to market adjustments to the liability award. For the years ended December 31, 2016 and 2015, the Company recorded compensation expense of $0.5 million and $0.2 million for SARs. For the years ended December 31, 2016 and 2015, the Company recognized income tax benefits of $0.2 million and $0.1 million, respectively, related to the compensation expense recognized for SARs. As of December 31, 2016 and 2015, there was $0.4 million and $0.5 million of unrecognized compensation expense related to SARs expected to be recognized over a weighted average period of 1.00 years and 2.00 years, respectively. 11. Net Income per Share of Common Share Basic net income per share for the Company is calculated by dividing net income by the weighted average number of common shares outstanding for the reporting period. Diluted net income (loss) per share is calculated by adjusting the weighted average number of outstanding shares to reflect the potential dilutive impact as if all potentially dilutive share options or RSUs were exercised or converted under the treasury share method. However, for periods that the Company has a net loss the effect of outstanding share options or RSUs is anti-dilutive and, accordingly, is excluded from the calculation of diluted loss per share. The computations of basic and diluted net income per share and basic and diluted net income per unit for the years ended December 31, 2016, 2015 and 2014 are shown in the table below: (In thousands, except per share data) Year Ended December 31, Numerator: Net income (loss) attributable to JMP Group, Inc $ 2,926 $ ) $ 13,352 Denominator: Basic weighted average shares outstanding 21,105 21,237 21,481 Effect of potential dilutive securities: Restricted share units and share options 736 - 2,061 Diluted weighted average shares outstanding 21,841 21,237 23,542 Net income per share Basic $ 0.14 $ ) $ 0.59 Diluted $ 0.13 $ ) $ 0.57 In the table above, unvested RSUs that have non-forfeitable distribution equivalent rights are treated as a separate class of securities in calculated net income (loss) per share. The impact of applying this methodology was a reduction in basic net income per share of $0.01 for 2016, zero for 2015, and less than $0.03 for 2014. Share options to purchase 2,701,885, 3,512,786, and 2,217,434 shares of common share for the years ended December 31, 2016, 2015, and 2014, respectively, were anti-dilutive and, therefore, were not included in the computation of diluted weighted-average common shares outstanding. Share options to purchase zero, zero, and 1,333,658 shares of common share for the years ended December 31, 2016, 2015, and 2014, respectively, had a Company performance-based condition and were not included in the computation of diluted weighted-average common shares outstanding because such performance-based condition had not been met. Restricted share units for 23,770, 1,860,769, and 45,420 shares of common share for the years ended December31, 2016, 2015, and 2014, respectively, were anti-dilutive and, therefore, were not included in the computation of diluted weighted-average common shares outstanding. 12. Employee Benefits All salaried employees of the Company are eligible to participate in the JMP Group 401(k) Plan after three months of employment. Participants may contribute up to the limits set by the U.S. Internal Revenue Service. Effective January 1, 2015, the Company contributes a match of 100% of each participant’s contributions to the JMP Group 401(k) Plan up to a maximum of 3% of the participant’s compensation plus 50% of the participant’s elective deferrals between 3% and 5%. All participants are immediately vested 100% on matched contributions. The Company recorded JMP Group 401(k) Plan matching expense of $1.5 million and $1.6 million for the years ended December 31, 2016 and 2015. There were no contributions by the Company during the year ended December 31, 2014. 13. Income Taxes JMP Group LLC qualifies as a publicly traded partnership. This entity is taxed as a partnership for United States Federal income tax purposes. The Company owns three intermediate holding subsidiaries, JMP Group Inc., JMP Asset Management Inc., and JMP Investment Holdings LLC. JMP Group Inc. and JMP Asset Management Inc. are wholly-owned corporate subsidiaries. The taxable income earned by these subsidiaries is subject to U.S. Federal and state income taxation. Taxable income earned by JMP Investment Holdings LLC, a wholly-owned non-corporate subsidiary, is not subject to U.S. Federal and state corporate income tax. This taxable income is allocated to JMP Group LLC’s shareholders. The components of the Company’s income tax expense (benefit) for the years ended December 31, 2016, 2015 and 2014 are as follows: (In thousands) Year Ended December 31, 2016 2015 2014 Federal $ 5,570 $ 2,427 $ ) State 230 161 ) Total current income tax expense (benefit) 5,800 2,588 ) Federal ) ) 16,991 State ) 265 466 Total deferred income tax expense (benefit) ) ) 17,457 Total income tax expense (benefit) $ ) $ 221 $ 8,015 As of December 31, 2016 and 2015, the components of deferred tax assets and liabilities are as follows: (In thousands) As of December 31, 2016 2015 Deferred tax assets: Equity based compensation $ 3,094 $ 3,113 Reserves and allowances 1,621 1,448 New York net operating loss - 946 Federal and Other state net operating loss 119 157 Deferred compensation 956 2,716 Investment in partnerships 1,578 - Other 574 596 Total deferred tax assets 7,942 8,976 Deferred tax liabilities: Investment in partnerships ) ) Repurchase of asset-backed securities issued ) ) Net unrealized capital gains/losses ) ) Accrued compensation and related expenses ) ) Other ) - Total deferred tax liabilities ) ) Net deferred tax asset before valuation allowance 4,070 ) Valuation allowance - ) Net deferred tax (liabilities)/ assets $ 4,070 $ ) As of December 31, 2016, JMP Group Inc. has state NOL carry forwards totaling approximately $16.0 million and $1.0 million post-apportioned which expire in 2034. The Company also has California Enterprise Zone credits totaling $0.3 million which expire between 2023 and 2026. The Company has written off the deferred tax assets related to the NYS and NYC net operating loss carryforwards as they expire after 2016. As a result, the Company has released the full valuation allowance against the NYS deferred tax asset and recorded an income tax benefit of $0.7 million in the current year. Furthermore, management believes that the federal and state deferred tax assets will be realized based on positive evidence of significant reversing taxable temporary differences over the next two years. A reconciliation of the statutory U.S. federal income tax rate to the effective tax rate for the years ended December 31, 2016, 2015 and 2014 is as follows: Year Ended December 31, 2016 2015 2014 Tax at federal statutory tax rate % % % State income tax, net of federal tax benefit % % % Change in New York State and City allowance valuation -23.45 % % -1.96 % Adjustment for permanent items (HGC, HGC II, HCC LLC, CLO II, CLO III and HCAP Advisors non-controlling interest) (1) -8.72 % -5.71 % -9.64 % Adjustment for other permanent items % % % Adjustment for PTP investment income -175.90 % -72.08 % % Deferred tax asset written off related to options and RSUs % % % Adjustment for prior year taxes % % % California state enterprise zone tax credit -1.70 % % -0.28 % PTP asset transfer gain % % % Effective tax rate -165.17 % % % HCC LLC (through May 2, 2013), CLO II (effective April 30, 2013), HCAP Advisors (effective May 1, 2013), CLO III (effective September 30, 2014), HGC (through December 31, 2014), and HGC II (through December 31, 2014) are consolidated for financial reporting purposes but not for tax purposes. The decreasein the effective tax rate for the year ended December 31, 2016 compared to the same period in 2015was primarily attributable to income associated with JMP Investment Holdings LLC which is consolidated for financial reporting purposes but excluded from the computation of total income tax. The decrease in pre-tax income for the year ended December 31, 2016 as compared to the same period in 2015 also contributed to the decrease in the effective tax rate. Income attributed to JMP Investment Holdings is $14.6 million for the year ended December 31, 2016 and is a decrease in the effective tax rate as the passive taxable income previously earned by the corporate subsidiary is now earned by JMP Investment Holdings LLC. This taxable income is not subject to U.S. Federal and state corporate income tax. The effective tax rate is calculated on a consolidated level using tax expense related to the corporate subsidiaries (excluding JMP Investment Holdings LLC) divided by consolidated pre-tax income including JMP Investment Holdings LLC. The Company files its tax returns as prescribed by the tax laws of the jurisdictions in which it operates; with the limited exception of certain jurisdictions which do not have a significant adverse effect on the Company’s overall tax exposure. The Company recognizes tax benefits related to its tax positions only where the position is “more likely than not” to be sustained in the event of examination by tax authorities. As part of its assessment, the Company analyzes its tax filing positions in all of the tax jurisdictions where it is required to file income tax returns, and for all open tax years, which are 2013 through 2015 for Federal income tax purposes and 2012 through 2015 for California income tax purposes. As of December 31, 2016, the total reserve balance including interest and penalties was $0.1 million. The Company is currently under a New York City examination for tax years ended 2012 and 2013, however we do not anticipate any tax adjustments that will result in a material adverse effect on the Company’s financial condition, results of operations, or cash flow within the next twelve months. 14. Commitments and Contingencies The Company leases office space in California, Illinois, Georgia, Massachusetts, Minnesota, and New York under various operating leases. Occupancy expense was $3.9 million for the year ended December 31, 2016, $3.7 million for the year ended December 31, 2015, and $3.3 million for the year ended December 31, 2014. The Company recorded sublease income of $0.2 million, $0.3 million and $0.4 million for the years ended December 31, 2016, 2015 and 2014. The California, Illinois, Minnesota and New York leases included a period of free rent at the start of the lease. Rent expense is recognized over the entire lease period uniformly net of the free rent savings. The aggregate minimum future commitments of these leases are: (In thousands) December 31, 2016 $ 4,724 4,777 3,984 2,568 Thereafter 12,573 Commitment and Contingent Liability $ 28,626 In connection with its underwriting activities, JMP Securities may, from time to time, enter into firm commitments for the purchase of securities in return for a fee. These commitments require JMP Securities to purchase securities at a specified price. Securities underwriting exposes JMP Securities to market and credit risk, primarily in the event that, for any reason, securities purchased by JMP Securities cannot be distributed at anticipated price levels. At December 31, 2016 and 2015, JMP Securities had no open underwriting commitments. The marketable securities owned and the restricted cash as well as the cash held by the clearing broker may be used to maintain margin requirements. At both December 31, 2016 and 2015, the Company had $0.3 million of cash on deposit with JMP Securities’ clearing broker. Furthermore, the marketable securities owned may be hypothecated or borrowed by the clearing broker. Unfunded commitments are agreements to lend to a borrower, provided that all conditions have been met. As of December 31, 2016, the Company had sold unfunded commitments of $20.7 million as of December 31, 2016 that had not yet settled. The Company had unfunded commitments to lend of $15.2 million as of December 31, 2015. The Company had sold unfunded commitments of $34.0 million as of December 31, 2016, related to commitments sold but not yet closed in CLO I. $2.2 million of the unfunded commitments as of December 31, 2015 relate to commitments traded but not yet closed in CLO I. $2.9 million and $5.0 million of the unfunded commitments as of December 31, 2016 and 2015, respectively, relate to commitments traded but not yet closed in CLO II. $7.8 million and $4.0 million of the unfunded commitments as of December 31, 2016 and 2015, respectively, relate to commitments traded but not yet closed in CLO III. The Company determined the fair value of the sold unfunded commitments, not yet settled, to be $18.5 million as of December 31, 2016, using the average market bid and ask quotation obtained from a loan pricing service. The Company determined the fair value of the unfunded commitments to be $16.5 million as of December 31, 2015, using the average market bid and ask quotation obtained from a loan pricing service. 15. Regulatory Requirements JMP Securities is subject to the SEC’s Uniform Net Capital Rule (Rule15c3-1), which requires the maintenance of minimum net capital, as defined, and requires that the ratio of aggregate indebtedness to net capital, both as defined, shall not exceed 15 to 1. JMP Securities had net capital of $29.7 million and $25.1 million, which were $28.6 million and $23.0 million in excess of the required net capital of $1.1 million and $2.1 million at December 31, 2016 and 2015, respectively. JMP Securities’ ratio of aggregate indebtedness to net capital was 0.56 to 1 and 1.25 to 1 at December 31, 2016 and 2015, respectively. Since all customer transactions are cleared through another broker-dealer on a fully disclosed basis, JMP Securities is not required to maintain a separate bank account for the exclusive benefit of customers in accordance with Rule 15c3-3 under the Exchange Act. 16. Related Party Transactions The Company earns base management fees and incentive fees from serving as investment advisor for various entities, including corporations, partnerships limited liability companies, and offshore investment companies. The Company also owns an investment in most of such affiliated entities. As of December 31, 2016 and 2015, the aggregate fair value of the Company’s investments in the affiliated entities for which the Company serves as the investment advisor was $27.8 million and $47.0 million, respectively, which consisted of investments in hedge and other private funds of $17.3 million and $38.6 million, respectively, and an investment in HCC common stock of $10.5 million and $8.4 million, respectively. Base management fees earned from these affiliated entities were $16.2 million, $15.4 million, and $13.2 million for the years ended December 31, 2016, 2015, and 2014, respectively. Also, the Company earned incentive fees of $10.6 million, $9.4 million, and $27.4 million from these affiliated entities for the years ended December 31, 2016, 2015, and 2014, respectively. As of December 31, 2016 and 2015, the Company had incentive fees receivable from these entities of $0.5 million and $4.4 million, respectively. As of December 31, 2016, the Company had a receivable of $7.8 million, due to the redemption of HTP which closed on December 31, 2016. In September 2016, the Company sold investments to JMP Realty Partners I, LLC., a fund managed by JMPAM. Refer to Note 4 for detail relating to the sale. 17. Guarantees JMP Securities has agreed to indemnify its clearing broker for losses that the clearing broker may sustain from the accounts of customers introduced by JMP Securities. Should a customer not fulfill its obligation on a transaction, JMP Securities may be required to buy or sell securities at prevailing market prices in the future on behalf of its customer. JMP Securities’ obligation under the indemnification has no maximum amount. All unsettled trades at December 31, 2016 had settled with no resulting material liability to the Company. For the years ended December 31, 2016, 2015 and 2014, the Company had no material loss due to counterparty failure, and has no obligations outstanding under the indemnification arrangement as of December 31, 2016. The Company is engaged in various investment banking and brokerage activities whose counterparties primarily include broker-dealers, banks and other financial institutions. In the event counterparties do not fulfill their obligations, the Company may be exposed to risk. The risk of default depends on the creditworthiness of the counterparty or issuer of the instrument. It is the Company’s policy to review, as necessary, the credit standing of each counterparty with which it conducts business. 18. Litigation The Company may be involved from to time in a number of judicial, regulatory, litigation and arbitration matters arising in connection with the business. The outcome of such matters the Company has been and/or currently is involved in cannot be determined at this time, and the results cannot be predicted with certainty. There can be no assurance that these matters will not have a material adverse effect on the results of operations in any future period and a significant outcome could have a material adverse impact on the Company’s financial condition, results of operations and cash flows. The Company reviews the need for any loss contingency reserves and establish reserves when, in the opinion of management, it is probable that a matter would result in liability and the amount of loss, if any, can be reasonably estimated. Generally, given the inherent difficulty of predicting the outcome of matters the Company is involved in, particularly cases in which claimants seek substantial or indeterminate damages, it is not possible to determine whether a liability has been incurred or to reasonably estimate the ultimate or minimum amount of that liability until the case is close to resolution. For these matters, no reserve is established until such time, other than for reasonably estimable legal fees and expenses. Management, after consultation with legal counsel, believes that the currently known actions or threats will not result in any material adverse effect on the Company’s financial condition, results of operations or cash flows. 19. Financial Instruments with Off-Balance Sheet Risk, Credit Risk or Market Risk The majority of the Company’s transactions, and consequently the concentration of its credit exposure, is with its clearing broker. The clearing broker is also a significant source of short-term financing for the Company, which is collateralized by cash and securities owned by the Company and held by the clearing broker. The Company’s securities owned may be pledged by the clearing broker. The receivable from the clearing broker represents amounts receivable in connection with the trading of proprietary positions. The Company is also exposed to credit risk from other brokers, dealers and other financial institutions with which it transacts business. In the event that counterparties do not fulfill their obligations, the Company may be exposed to credit risk. The Company’s trading activities include providing securities brokerage services to institutional clients. To facilitate these customer transactions, the Company purchases proprietary securities positions (“long positions”) in equity securities. The Company also enters into transactions to sell securities not yet purchased (“short positions”), which are recorded as liabilities on the Consolidated Statements of Financial Condition. The Company is exposed to market risk on these long and short securities positions as a result of decreases in market value of long positions and increases in market value of short positions. Short positions create a liability to purchase the security in the market at prevailing prices. Such transactions result in off-balance sheet market risk as the Company’s ultimate obligation to satisfy the sale of securities sold, but not yet purchased may exceed the amount recorded in the Consolidated Statements of Financial Condition. To mitigate the risk of losses, these securities positions are marked to market daily and are monitored by management to assure compliance with limits established by the Company. In connection with the CLOs, the Company is party to financial instruments with off-balance sheet risk in the normal course of business to meet the financing needs of its customers. These financial instruments include unfunded commitments to lend and standby letters of credit. The instruments involve, to varying degrees, elements of credit and interest rate risk in excess of the amount recognized in the consolidated balance sheet of the Company. Unfunded commitments are agreements to lend to a borrower, provided that all conditions have been met. Commitments generally have fixed expiration dates or other termination clauses and may require payment of a fee. Since certain commitments may expire without being drawn upon, the total commitment amounts do not necessarily represent future cash requirements. The Company evaluates each borrower’s creditworthiness on a case by case basis. Standby letters of credit are conditional commitments issued by the Company to guarantee the performance by a borrower to a third party. The Company’s exposure to credit loss in the event of nonperformance by the other party to the financial instrument for standby letters of credit is represented by the contractual amount of those instruments. The Company uses the same credit policies in making commitments and conditional obligations as it does for on balance sheet instruments. The credit risk involved in issuing letters of credit is essentially the same as that involved in extending loans to borrowers. In connection with the CLOs, the Company had standby letters of credit of $1.0 million and $1.6 million as of December 31, 2016 and 2015, respectively. The Company had sold unfunded commitments of $20.7 million as of December 31, 2016 that had not yet settled. If the borrower drawn down on these, the Company would have been obligated to fund them. The Company had unfunded commitments to lend of $15.2 million as of December 31, 2015. The Company had sold unfunded commitments of $34.0 million as of December 31, 2016, related to commitments sold but not yet closed in CLO I. $2.2 million of the unfunded commitments as of December 31, 2015 relate to commitments traded but not yet closed in CLO I. $2.9 million and $5.0 million of the unfunded commitments as of December 31, 2016 and 2015, respectively, relate to commitments traded but not yet closed in CLO II. $7.8 million and $4.0 million of the unfunded commitments as of December 31, 2016 and 2015, respectively, relate to commitments traded but not yet closed in CLO III. 20 . Business Segments The Company’s business results are categorized into the following three business segments: Broker-Dealer, Asset Management, and Corporate. The Broker-Dealer segment includes a broad range of services, such as underwriting and acting as a placement agent for public and private capital markets raising transactions and financial advisory services in M&A, restructuring and other strategic transactions. The Broker-Dealer segment also includes institutional brokerage services and equity research services to our institutional investor clients. The Asset Management segment includes the management of a broad range of pooled investment vehicles, including the Company’s hedge funds, hedge funds of funds, and collateralized loan obligations. The Corporate segment includes income from the Company’s principal investments in public and private securities and investment funds managed by HCS, as well as any other net interest and income from investing activities. The Corporate segment also includes expenses related to JMP Group LLC, JMP Holding LLC and JMP Group Inc., and is mainly comprised of corporate overhead expenses and interest expense related to the Company’s bond issuance. Management uses Operating Net Income as a key metric when evaluating the performance of JMP Group’s core business strategy and ongoing operations. This measure adjusts the Company’s net income as follows: (i) reverses non-cash share-based compensation expense related to historical equity awards granted in prior periods, (ii) recognizes 100% of the cost of deferred compensation in the period for which such compensation was awarded, instead of recognizing such cost over the vesting period as required under GAAP, (iii) reverses amortization expense related to an intangible asset resulting from the repurchase of a portion of the equity of JMP Credit Advisors CLO III; (iv) reverses depreciation and amortization expense related to commercial real estate investments; (v) reverses net unrealized gains and losses on strategic equity investments and warrants, (v) excludes general loan loss reserves on the CLOs, and (vii) presents revenues and expenses on a basis that deconsolidates HGC and HGC II (through December 31, 2014), HCAP Advisors and the CLOs. These charges may otherwise obscure the company’s operating income and complicate an assessment of the company’s core business activities. The operating pre-tax net income facilitates a meaningful comparison of the Company’s results in a given period to those in prior and future periods. The revenues and expenses are presented on a basis that deconsolidates the investment funds Harvest manages. The accounting policies of the segments are consistent with those described in the Significant Accounting Policies in Note 2. The Company’s segment information for the years ended December 31, 2016, 2015, and 2014 was prepared using the following methodology: • Revenues and expenses directly associated with each segment are included in determining segment operating income. • Revenues and expenses not directly associated with a specific segment are allocated based on the most relevant measures applicable, including revenues, headcount and other factors. • Each segment’s operating expenses include: a) compensation and benefits expenses that are incurred directly in support of the segments and b) other operating expenses, which include expenses for premises and occupancy, professional fees, travel and entertainment, communications and information services, equipment and indirect support costs (including compensation and other operating expenses related thereto) for administrative services. • Assets directly associated with each segment are allocated to the respective segment. One exception is depreciable assets, which are held at Corporate, while the associated depreciation is allocated to the related segment. Segment Operating Results Management believes that the following information provides a reasonable representation of each segment’s contribution to revenues, income and assets: (In thousands) Year Ended December 31, Broker-Dealer Non-interest revenues $ 79,114 $ 89,828 $ 108,074 Total net revenues after provision for loan losses $ 79,114 $ 89,828 $ 108,074 Non-interest expenses 77,231 84,865 90,643 Segment operating pre-tax net income $ 1,883 $ 4,963 $ 17,431 Segment assets $ 65,709 $ 84,161 $ 116,403 Asset Management Non-interest revenues $ 27,830 $ 29,205 $ 49,107 Total net revenues after provision for loan losses $ 27,830 $ 29,205 $ 49,107 Non-interest expenses 25,256 25,097 44,674 Segment operating pre-tax net income $ 2,574 $ 4,108 $ 4,433 Segment assets $ 27,013 $ 28,763 $ 540,670 Corporate Non-interest revenues $ 22,030 $ 6,816 $ 7,283 Net Interest Income 7,620 11,975 15,105 (Provision) reversal for loan losses ) 700 1,086 Total net revenues after provision for loan losses $ 28,774 $ 19,491 $ 23,474 Non-interest expenses 25,087 15,714 18,789 Segment operating pre-tax net loss $ 3,687 $ 3,777 $ 4,685 Segment assets $ 1,363,238 $ 1,505,198 $ 990,648 Eliminations Non-interest revenues $ ) $ ) $ ) Total net revenues after provision for loan losses $ ) $ ) $ ) Non-interest expenses ) ) ) Segment operating pre-tax net loss $ - $ - $ ) Segment assets $ ) $ ) $ ) Total Segments Non-interest revenues $ 123,413 $ 119,937 $ 158,684 Net interest income 7,620 11,975 15,105 (Provision) reversal for loan losses ) 700 1,086 Total net revenues after provision for loan losses $ 130,157 $ 132,612 $ 174,875 Non-interest expenses 122,013 119,764 148,414 Segment operating pre-tax net income $ 8,144 $ 12,848 $ 26,461 Total assets $ 1,125,830 $ 1,277,501 $ 1,516,192 The following tables reconcile the total segments to consolidated net income before income tax expense and total assets as of and for the years ended December 31, 2016, 2015, and 2014. (In thousands) As of and Year Ended December 31, 2016 Total Segments Consolidation Adjustments and Reconciling Items JMP Consolidated Non-interest revenues $ 123,413 $ ) (a) $ 122,569 Net Interest Income 7,620 6,374 (b) 13,994 Reversal for loan losses ) ) ) Total net revenues after provision for loan losses $ 130,157 $ 4,820 $ 134,977 Non-interest expenses 122,013 10,150 (c) 132,163 Noncontrolling interest - 4,536 4,536 Operating pre-tax net income (loss) $ 8,144 $ ) (d) $ ) Total assets $ 1,125,830 $ - $ 1,125,830 (In thousands) As of and Year Ended December 31, 2015 Total Segments Consolidation Adjustments and Reconciling Items JMP Consolidated Non-interest revenues $ 119,937 $ 1,336 (a) $ 121,273 Net Interest Income 11,975 9,086 (b) 21,061 Provision for loan losses 700 ) ) Total net revenues after provision for loan losses $ 132,612 $ 8,632 $ 141,244 Non-interest expenses 119,764 14,468 (c) 134,232 Noncontrolling interest - 6,999 6,999 Operating pre-tax net income (loss) $ 12,848 $ ) (d) $ 13 Total assets $ 1,270,858 $ - $ 1,270,858 (In thousands) As of and Year Ended December 31, 2014 Total Segments Consolidation Adjustments and Reconciling Items JMP Consolidated Non-interest revenues $ 158,684 $ 7,614 (a) $ 166,298 Net Interest Income 15,105 1,539 (b) 16,644 Provision for loan losses 1,086 ) ) Total net revenues after provision for loan losses $ 174,875 $ 7,631 $ 182,506 Non-interest expenses 148,414 4,094 (c) 152,508 Noncontrolling interest - 8,631 8,631 Operating pre-tax net income (loss) $ 26,461 $ ) (d) $ 21,367 Total assets $ 1,516,192 $ - $ 1,516,192 (a) Non-interest revenue adjustments are comprised of loan sale gains, mark-to-market gains/losses, strategic equity investments and warrants, and fund-related revenues recognized upon consolidation of certain Harvest Funds. (b) The Net Interest Income adjustment is comprised of the non-cash net amortization of liquidity discounts at JMP Credit, due to scheduled contractual repayments, and amortization expense related to an intangible asset. (c) Non-interest expense adjustments relate to reversals of share-based compensation and exclusion of fund-related expenses recognized upon consolidation of certain Harvest Funds. (d) Reconciling operating pre-tax net income to Consolidated Net Income before income tax expense in the Consolidated Statements of Operations consists of the following: (In thousands) Year Ended December 31, 2015 2014 Operating net income $ 10,460 $ 12,255 $ 16,406 Addback (Subtract) of Segment Income tax expense (benefit) ) 593 10,060 Total Segments adjusted operating pre-tax net income $ 8,144 $ 12,848 $ 26,466 Subtract (Add back) Share options 1,253 2,235 1,917 Compensation expense - RSUs 746 1,606 3,744 Deferred compensation program accounting adjustment 4,788 6,972 ) Net unrealized loss/ (gain) on strategic equity investments and warrants. ) 878 2,570 General loan loss reserve for CLO II and CLO III 240 1,144 1,351 Unrealized loss - real estate-related depreciation and amortization 4,241 - - Amortization of intangible assets 138 - - Consolidated pre-tax net income (loss) attributable to JMP Group LLC $ ) $ 13 $ 21,367 Income tax expense (benefit) ) 221 8,015 Consolidated Net Income (loss) attributable to JMP Group LLC $ 2,926 $ ) $ 13,352 21. Summarized financial information for equity method investments The tables below present summarized financial information of the hedge funds which the Company accounts for under the equity method. The financial information below represents 100% of the net assets, net realized and unrealized gains (losses) and net investment income (loss) of such hedge funds as of the dates and for the periods indicated. As of December 31, (In thousands) 2016 2015 Net Assets Net Assets Harvest Small Cap Partners $ 296,404 $ 278,279 Harvest Agriculture Select 22,796 32,012 Harvest Technology Partners (1) - 17,380 Harvest Financial Partners (1) - 17,295 (In thousands) Year Ended December 31, Net Realized and Unrealized Gains (Losses) Net Investment Income (Loss) Net Realized and Unrealized Gains (Losses) Net Investment Income (Loss) Net Realized and Unrealized Gains (Losses) Net Investment Income (Loss) Harvest Opportunity Partners II (1) $ - $ - $ ) $ ) $ 3,240 $ ) Harvest Small Cap Partners 56,906 ) 35,464 ) 118,723 ) Harvest Franchise Fund (1) - 4,661 ) Harvest Agriculture Select ) ) 3,063 ) 4,247 ) Harvest Technology Partners (1) 174 ) 3,021 ) 1,294 ) Harvest Financial Partners (1) 204 ) 804 ) 482 ) (1) Harvest Technology Partners (“HTP”), Harvest Financial Partners (“HFP”), Harvest Franchise Fund (“HFF”) and Harvest Opportunity Partners II (“HOP II”) were liquidated on December 31, 2016, August 30, 2016, December 31, 2014 and July 31, 2015, respectively. 22 . Condensed Consolidating Financial Statements JMP Group Inc., a 100% owned subsidiary of JMP Group LLC, is the primary obligor of the Company’s 8.00% Senior Notes due 2023 and the Company’s 7.25% Senior Notes due 2021. In conjunction with the Reorganization Transaction, on January 1, 2015, JMP Group LLC and JMP Investment Holdings LLC became guarantors of JMP Group Inc. The guarantee is full and unconditional. One of the non-guarantor subsidiaries, JMP Securities, is subject to certain regulations, which require the maintenance of minimum net capital. This requirement may limit the issuer’s access to this subsidiary’s assets. The following condensed consolidating financial statements present the consolidated statements of financial condition, condensed consolidated statements of operations, consolidated statements of comprehensive income and consolidated statements of cash flows of JMP Group LLC (parent company and guarantor), JMP Group Inc. (issuer), JMP Investment Holdings (guarantor subsidiary), and the elimination entries necessary to consolidate or combine the issuer with the guarantor and non-guarantor subsidiaries. These statements are presented in accordance with the disclosure requirements under SEC Regulation S-X Rule 3-10. As of December 31, 2016 Parent Company Subsidiary Issuer Guarantor Subsidiaries Non-Guarantor Subsidiaries Eliminations Consolidated JMP Group LLC Assets Cash and cash equivalents $ 255 $ 1,763 $ 5,060 $ 78,414 $ - $ 85,492 Restricted cash and deposits - 1,471 - 226,185 - 227,656 Receivable from clearing broker - - - 6,586 - 6,586 Investment banking fees receivable, net of allowance for doubtful accounts - - - 5,681 - 5,681 Marketable securities owned, at fair value - - 10,877 8,317 ) 18,722 Incentive fee receivable - - - 499 - 499 Other investments - 5,126 9,838 17,905 - 32,869 Loans held for sale - - - 32,488 - 32,488 Loans held for investment, net of allowance for loan losses - - - 1,930 - 1,930 Loans collateralizing asset-backed securities issued, net of allowance for loan losses - - - 654,127 - 654,127 Interest receivable - - 72 3,429 ) 3,429 Collateral posted for derivative transaction - - - 25,000 - 25,000 Fixed assets, net - - - 3,143 - 3,143 Deferred tax assets - 7,942 - - - 7,942 Other assets ) 141,905 ) 42,597 ) 20,266 Investment in subsidiaries 252,486 74,166 117,537 - ) - Total assets $ 251,696 $ 232,373 $ 134,427 $ 1,106,301 $ ) $ 1,125,830 - Liabilities and Equity Liabilities: Marketable securities sold, but not yet purchased, at fair value $ - $ - $ - $ 4,747 $ - $ 4,747 Accrued compensation 90 150 - 35,918 - 36,158 Asset-backed securities issued - - - 825,854 - 825,854 Interest payable - 1,506 - 4,811 - 6,317 Note payable 137,603 - - 15,000 ) - Bond payable - 92,258 - - ) 91,785 Deferred tax liability - 3,232 - 640 - 3,872 Other liabilities 1,520 22,706 313 ) ) 21,803 Total liabilities $ 139,213 $ 119,852 $ 313 $ 885,828 $ ) $ 990,536 - Total members' (deficit) equity 112,483 112,521 117,532 221,350 ) 119,377 Nonredeemable Non-controlling Interest $ - $ - $ 16,582 $ ) $ 212 $ 15,917 Total equity $ 112,483 $ 112,521 $ 134,114 $ 220,473 $ ) $ 135,294 Total liabilities and equity $ 251,696 $ 232,373 $ 134,427 $ 1,106,301 $ ) $ 1,125,830 As of December 31, 2015 Parent Company Subsidiary Issuer Guarantor Subsidiaries Non-Guarantor Subsidiaries Eliminations Consolidated JMP Group LLC Assets Cash and cash equivalents $ 80 $ 11,260 $ 1,225 $ 55,986 $ - $ 68,551 Restricted cash and deposits - 1,123 - 51,449 - 52,572 Receivable from clearing broker - - - 14,586 - 14,586 Investment banking fees receivable, net of allowance for doubtful accounts - - - 5,044 - 5,044 Marketable securities owned, at fair value - - 8,294 20,199 - 28,493 Incentive fee receivable - - - 4,446 ) 4,397 Other investments - 6,703 32,473 29,683 - 68,859 Loans held for sale Loans held for investment, net of allowance for loan losses - - - 2,595 - 2,595 Loans collateralizing asset-backed securities issued, net of allowance for loan losses - - - 969,665 - 969,665 Interest receivable - - 66 3,488 66 3,620 Collateral posted for derivative transaction - 25,000 25,000 Fixed assets, net - - - 3,929 - 3,929 Deferred tax assets - 8,315 - - - 8,315 Other assets ) 146,647 ) 8,153 ) 15,232 Investment in subsidiaries 244,800 71,538 109,146 - ) - Total assets $ 243,743 $ 245,586 $ 150,482 $ 1,194,223 $ ) $ 1,270,858 - Liabilities and Equity Liabilities: Marketable securities sold, but not yet purchased, at fair value $ - $ - $ - $ 13,284 $ - $ 13,284 Accrued compensation - 150 - 39,320 - 39,470 Asset-backed securities issued - - - 930,224 - 930,224 Interest payable - 1,506 - 3,805 66 5,377 Note payable 137,603 - - - ) - Bond payable - 91,825 - - - 91,825 Deferred tax liability - 13,733 - 960 - 14,693 Other liabilities 1,088 20,685 - 1,367 ) 23,091 Total liabilities $ 138,691 $ 127,899 $ - $ 988,960 $ ) $ 1,117,964 - Total members' (deficit) equity 105,052 117,687 122,478 205,697 ) 125,112 Nonredeemable Non-controlling Interest $ - $ - $ 28,004 $ ) $ 212 $ 27,782 Total equity $ 105,052 $ 117,687 $ 150,482 $ 205,263 $ ) $ 152,894 Total liabilities and equity $ 243,743 $ 245,586 $ 150,482 $ 1,194,223 $ ) $ 1,270,858 For the Year Ended December 31, 2016 Parent Company Subsidiary Issuer Guarantor Subsidiaries Non-Guarantor Subsidiaries Eliminations Consolidated JMP Group LLC Revenues Investment banking $ - $ - $ - $ 55,353 $ - $ 55,353 Brokerage - - - 23,755 - 23,755 Asset management fees - - - 27,185 ) 26,791 Principal transactions - 1,337 5,541 9,304 - 16,182 Loss on sale, payoff and mark-to-market of loans - - - ) - ) Net dividend income - - 966 33 - 999 Other income - - 87 1,320 - 1,407 Equity earnings of subsidiaries 10,823 ) 18,257 - ) - Non-interest revenues 10,823 ) 24,851 115,032 ) 122,569 Interest income 1,478 4,557 681 48,655 ) 46,784 Interest expense ) ) - ) 8,587 ) Net interest income ) ) 681 20,931 - 13,994 Provision for loan losses - - - ) - ) Total net revenues after provision for loan losses 7,746 ) 25,532 134,377 ) 134,977 Non-interest expenses Compensation and benefits 2,178 3,725 2,355 92,975 - 101,233 Administration 476 497 235 6,210 ) 7,024 Brokerage, clearing and exchange fees - - - 3,110 - 3,110 Travel and business development 132 - - 4,639 - 4,771 Communications and technology 5 10 - 4,157 - 4,172 Occupancy - - - 3,901 - 3,901 Professional fees 2,028 494 12 1,865 - 4,399 Depreciation - - - 1,280 - 1,280 Other - 8 138 2,127 - 2,273 Total non-interest expenses 4,819 4,734 2,740 120,264 ) 132,163 Net income (loss) before income tax expense 2,927 ) 22,792 14,113 ) 2,814 Income tax expense (benefit) - ) - ) - ) Net income (loss) 2,927 ) 22,792 16,154 ) 7,462 Less: Net income (loss) attributable to nonredeemable non-controlling interest - - 3,815 721 - 4,536 Net income (loss) attributable to JMP Group LLC $ 2,927 $ ) $ 18,977 $ 15,433 $ ) $ 2,926 For the Year Ended December 31, 2015 Parent Company Subsidiary Issuer Guarantor Subsidiaries Non-Guarantor Subsidiaries Eliminations Consolidated JMP Group LLC Revenues Investment banking $ - $ - $ - $ 63,116 $ - $ 63,116 Brokerage - - - 25,577 - 25,577 Asset management fees - - - 30,704 ) 24,791 Principal transactions - 821 1,973 4,615 - 7,409 Loss on sale, payoff and mark-to-market of loans - - - ) - ) Net dividend income - - 782 259 - 1,041 Other income - - - 943 - 943 Equity earnings of subsidiaries 7,565 ) 16,602 - ) - Non-interest revenues 7,565 148 19,357 123,610 ) 121,273 Interest income 1,485 4,400 691 51,716 ) 50,801 Interest expense ) ) 3,377 ) 7,491 ) Net interest income ) ) 4,068 24,601 - 21,061 Provision for loan losses - - - ) - ) Total net revenues after provision for loan losses 4,651 ) 23,425 147,121 ) 141,244 Non-interest expenses Compensation and benefits 2,193 3,899 201 97,267 - 103,560 Administration 483 639 580 6,651 ) 7,229 Brokerage, clearing and exchange fees - - - 3,378 - 3,378 Travel and business development 31 60 - 4,655 - 4,746 Communications and technology - 12 - 3,917 - 3,929 Occupancy - - - 3,657 - 3,657 Professional fees 2,151 722 - 1,440 - 4,313 Depreciation - - - 1,177 - 1,177 Other - - - 7,031 ) 2,243 Total non-interest expenses 4,858 5,332 781 129,173 ) 134,232 Net income (loss) before income tax expense ) ) 22,644 17,948 ) 7,012 Income tax expense (benefit) - ) - 845 - 221 Net income (loss) ) ) 22,644 17,103 ) 6,791 Less: Net income (loss) attributable to nonredeemable non-controlling interest - - 5,825 1,174 - 6,999 Net income (loss) attributable to JMP Group LLC $ ) $ ) $ 16,819 $ 15,929 $ ) $ ) For the Year Months Ended December 31, 2014 Parent Company Subsidiary Issuer Guarantor Subsidiaries Non-Guarantor Subsidiaries Eliminations Consolidated JMP Group LLC Revenues Investment banking $ - $ - $ - $ 81,070 $ - $ 81,070 Brokerage - - - 26,916 - 26,916 Asset management fees - - - 40,620 - 40,620 Principal transactions - 4,723 - 9,125 - 13,848 Gain (loss) on sale, payoff and mark-to-market of loans - - - ) - ) Net dividend income - - - 1,001 - 1,001 Other income - - - 3,335 - 3,335 Equity earnings of subsidiaries - 22,781 - ) - Non-interest revenues - 27,504 - 161,575 ) 166,298 Interest income - 25 - 40,039 ) 40,042 Interest expense - ) - ) 22 ) Net interest income - ) - 23,920 - 16,644 Provision for loan losses - - ) ) Total net revenues after provision for loan losses - 20,228 - 185,059 ) 182,506 Non-interest expenses Compensation and benefits - 8,213 - 115,367 - 123,580 Administration - 1,161 - 6,149 - 7,310 Brokerage, clearing and exchange fees - - - 3,304 - 3,304 Travel and business development - 118 - 4,005 - 4,123 Communications and technology - 13 - 3,830 - 3,843 Occupancy - - - 3,337 - 3,337 Professional fees - 2,765 - 1,973 - 4,738 Depreciation - - - 931 - 931 Other - - - 1,342 - 1,342 Total non-interest expenses - 12,270 - 140,238 - 152,508 Net income (loss) before income tax expense - 7,958 - 44,821 ) 29,998 Income tax expense (benefit) - ) - 13,409 - 8,015 Net income (loss) - 13,352 - 31,412 ) 21,983 Less: Net income (loss) attributable to nonredeemable non-controlling interest - - - 8,631 - 8,631 Net income (loss) attributable to JMP Group LLC $ - $ 13,352 $ - $ 22,781 $ ) $ 13,352 For the Year Ended December 31, 2016 Parent Company Subsidiary Issuer Guarantor Subsidiaries Non-Guarantor Subsidiaries Eliminations Consolidated JMP Group LLC Cash flows from operating activities: Net income (loss) $ 2,927 $ ) $ 22,792 $ 16,154 $ ) $ 7,462 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Provision for loan losses - - - 1,586 - 1,586 Accretion of deferred loan fees - - - ) - ) Amortization of liquidity discount, net - - - ) - ) Amortization of debt issuance costs - 433 - - - 433 Amortization of original issue discount, related to CLO II and CLO III - - - 2,431 - 2,431 Interest paid in kind - - - ) - ) Loss (gain) on sale and payoff of loans - - - 1,918 - 1,918 Gain on repurchase of asset-backed securities issued - ) - - ) Change in other investments: - - Income from investments in equity method investees - - ) ) Fair value - ) 397 2,001 - 1,061 Change in TRS - - - ) - ) Realized gain on other investments - - ) ) - ) Depreciation and amortization of fixed assets - - - 1,280 - 1,280 Stock-based compensation expense - - - 5,761 - 5,761 Deferred income taxes - ) - ) - ) Net change in operating assets and liabilities: - (Increase) decrease in interest receivable - - (6 ) 59 138 191 Decrease (increase) in receivables - - - 11,311 ) 11,261 Increase in marketable securities - - ) 11,882 385 9,771 (Increase) decrease in restricted cash (excluding restricted cash reserved for lending activities) - ) - 1,398 - 1,050 (Increase) decrease in deposits and other assets ) 4,741 8,235 ) 16,524 2,618 Increase in marketable securities sold, but not yet purchased - - - ) - ) Increase (decrease) in interest payable - - - 1,006 ) 940 Increase (decrease) in accrued compensation and other liabilities 2,021 313 ) ) ) Net cash used in operating activities $ 2,765 $ ) $ 24,723 $ 4,973 $ ) $ 8,878 Cash flows from investing activities: Purchases of fixed assets - - - ) - ) Investment in subsidiary ) ) ) - 18,706 - Purchases of other investments - ) ) ) 2,073 ) Sales of other investments - 6,556 29,768 12,331 ) 46,582 Funding of loans collateralizing asset-backed securities issued - - - ) - ) Sale and payoff of loans collateralizing asset-backed securities issued - - - 519,063 - 519,063 Principal receipts on loans collateralizing asset-backed securities issued - - - 68,030 - 68,030 Principal receipts on loans held for investment - - - 274 - 274 Net change in restricted cash reserved for lending activities - - - ) - ) Net cash provided by (used in) investing activities $ ) $ 287 $ 18,271 $ 115,583 $ 18,706 $ 145,160 Cash flows from financing activities: Repayment of note payable - - - 15,000 ) - Repurchase of bonds payable - ) ) Repayment of asset-backed securities issued - - - ) - ) Distributions and dividend equivalents paid on common shares and RSUs ) - ) Purchases of shares of common stock for treasury ) - ) Capital contributions of parent 19,723 2,649 ) ) 8,209 - Distributions to non-controlling interest shareholders - - ) ) - ) Purchase of subsidiary shares from non-controlling interest holders - - ) - - ) Excess tax benefit related to stock-based compensation 46 - 46 Net cash provided by financing activities $ 5,097 $ 2,649 $ ) $ ) $ ) $ ) Net increase (decrease) in cash and cash equivalents 175 ) 3,835 22,428 - 16,941 Cash and cash equivalents, beginning of period $ 80 11,260 1,225 55,986 - 68,551 Cash and cash equivalents, end of period 255 1,763 5,060 78,414 - 85,492 For the Year Ended December 31, 2015 Parent Company Subsidiary Issuer Guarantor Subsidiaries Non-Guarantor Subsidiaries Eliminations Consolidated JMP Group LLC Cash flows from operating activities: Net (loss) income $ ) $ ) $ 22,644 $ 17,103 $ ) $ 6,791 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Provision for doubtful accounts - - - (7 ) - (7 ) Provision for loan losses - - - 1,090 - 1,090 Accretion of deferred loan fees - - - ) - ) Amortization of liquidity discount, net - - - ) - ) Amortization of debt issuance costs - 423 - - - 423 Amortization of original issue discount, related to CLO II and CLO III - - - 1,457 - 1,457 Interest paid in kind - - - ) - ) Loss on sale and payoff of loans - - - 1,604 - 1,604 Change in other investments: Income from investments in equity method investees - - - ) - ) Fair value - ) ) ) - ) Incentive fees reinvested in general partnership interests - - - ) - ) Change in fair value of total return swap - - - 1,950 - 1,950 Realized gain on other investments - - - ) - ) Depreciation and amortization of fixed assets - - - 1,177 - 1,177 Stock-based compensation expense 8,345 - 8,345 Deferred income taxes - ) - 705 - ) Net change in operating assets and liabilities: Decrease (increase) in interest receivable - 2 ) Decrease in receivables - - - 10,015 49 10,064 (Increase) decrease in marketable securities - - ) 9,267 - 973 (Increase) decrease in restricted cash (excluding restricted cash reserved for lending activities) - - - 814 - 814 Decrease (increase) in deposits and other assets 1,137 ) 31,517 2,049 106,932 11,445 Increase in marketable securities sold, but not yet purchased - - - ) - ) (Increase) decrease in interest payable - - - ) 68 ) Increase (decrease) in accrued compensation and other liabilities 1,088 ) - ) ) ) Net cash provided by (used in) operating activities $ 10,363 $ ) $ 43,186 $ 3,376 $ 82,585 $ ) Cash flows from investing activities: Purchases of fixed assets - - - ) - ) Investment in subsidiary ) 258,908 ) ) 110,413 - Purchases of other investments - ) ) ) 70,550 ) Sales of other investments - 61,223 38,467 17,640 ) 46,952 Funding of loans collateralizing asset-backed securities issued - - - ) - ) Funding of loans held for investment - - - ) ) Sale and payoff of loans collateralizing asset-backed securities issued - - - 289,720 - 289,720 Principal receipts on loans collateralizing asset-backed securities issued - - - 70,387 - 70,387 Principal receipts on loans held for investment - - - 240 - 240 Net change in restricted cash reserved for lending activities - - - ) - ) Cash collateral posted for total return swap - - - ) ) Cash and cash equivalents derecognized due to adoption of new consolidation guidance - - - ) - ) Net cash (used in) provided by investing activities $ ) $ 311,038 $ ) $ 24,768 $ 110,585 $ 62,587 Cash flows from financing activities: Proceeds from issuance of note payable 137,603 - - - ) - Repayment of note payable - - - 190 ) - Repayment of asset-backed securities issued - - - ) - ) Distributions and dividend equivalents paid on common shares and RSUs ) - ) Purchases of shares of common stock for treasury ) - ) Capital contributions of parent 111,685 ) 105,658 - ) - Capital contributions of nonredeemable non-controlling interest holders - - 464 - - 464 Distributions to non-controlling interest shareholders - - ) - - ) Excess tax benefit related to stock-based compensation ) - ) Net cash provided by (used in)financing activities $ 234,517 $ ) $ 97,043 $ ) $ ) $ ) Net increase (decrease) in cash and cash equivalents 80 5,752 1,225 ) - ) Cash and cash equivalents, beginning of period $ - $ 5,508 $ - $ 95,854 $ - $ 101,362 Cash and cash equivalents, end of period 80 11,260 1,225 55,986 - 68,551 For the Year Ended December 31, 2014 Parent Company Subsidiary Issuer Guarantor Subsidiaries Non-Guarantor Subsidiaries Eliminations Consolidated JMP Group LLC Cash flows from operating activities: Net income (loss) $ - $ 13,352 $ - $ 31,412 $ ) $ 21,983 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Provision for doubtful accounts - - - 5 - 5 Provision for loan losses - - - 436 - 436 Accretion of deferred loan fees - - - ) - ) Amortization of liquidity discount, net - - - ) - ) Amortization of debt issuance costs - 399 - - - 399 Amortization of original issue discount, related to CLO II and CLO III - - - 1,036 - 1,036 Interest paid in kind - - - ) - ) Loss (gain) on sale and payoff of loans - - - 492 - 492 Change in other investments: Income from investments in equity method investees - - - 3,023 - 3,023 Fair value - ) - ) - ) Incentive fees reinvested in general partnership interests - - - ) - ) Realized gain on other investments - - - ) - ) Depreciation and amortization of fixed assets - - - 931 - 931 Stock-based compensation expense - 9,431 - - - 9,431 Deferred income taxes - 16,915 - 542 - 17,457 Net change in operating assets and liabilities: Increase in interest receivable - (1 ) - ) (1 ) ) Decrease in receivables - - - 1,849 - 1,849 Increase in marketable securities - - - ) - ) Decrease (increase) in restricted cash (excluding restricted cash reserved for lending activities) - 5 - ) - ) Increase in deposits and other assets - ) - ) ) ) Increase in marketable securities sold, but not yet purchased - - - 1,299 - 1,299 Increase in interest payable - 729 - 2,071 1 2,801 (Decrease) increase in accrued compensation and other liabilities - ) - 11,788 - 7,818 Net cash provided by (used in) operating activities $ - $ 19,326 $ - $ 11,642 $ ) $ 6,444 Cash flows from investing activities: Purchases of fixed assets - - - ) - ) Investment in subsidiary - ) - 8,905 22,781 - Purchases of other investments - ) - ) ) Sales of other investments - 11,027 - 41,599 - 52,626 Funding of loans collateralizing asset-backed securities issued - - - ) - ) Funding of loans held for investment - - - ) ) Sale and payoff of loans collateralizing asset-backed securities issued - - - 301,646 - 301,646 Principal receipts on loans collateralizing asset-backed securities issued - - - 60,755 - 60,755 Net change in restricted cash reserved for lending activities - - - 6,975 - 6,975 Net cash (used in) provided by investing activities $ - $ ) $ - $ ) $ 22,781 $ ) Cash flows from financing activities: Proceeds from issuance of note payable - - - 5,000 - 5,000 Proceeds from CLO III credit warehouse - - - 207,393 - 207,393 Proceeds from bond issuance - 48,300 - - - 48,300 Proceeds from asset-backed securities issued - - - 329,339 - 329,339 Payments of debt issuance costs - ) - - - ) Repayment of note payable - - - ) 4,638 ) Repayment of line of credit - ) ) Repurchase of asset-backed securities issued - - - ) - ) Repayment of asset-backed securities issued - - - ) - ) Distributions and dividend equivalents paid on common shares and RSUs - ) - - - ) Purchases of shares of common stock for treasury - ) - - - ) Capital contributions of redeemable non-controlling interest holders - - - 20,954 - 20,954 Distributions to non-controlling interest shareholders - - - ) - ) Purchase of subsidiary shares from non-controlling interest holders - - - ) - ) Cash settlement of stock-based compensation - ) - - - ) Sale of subsidiary shares to non-controlling interest holders - - - 25,316 - 25,316 Excess tax benefit related to stock-based compensation - - - 175 - 175 Net cash provided by financing activities $ - $ 29,565 $ - $ 301,310 $ 1,743 $ 332,618 Net increase in cash and cash equivalents - 828 - 34,628 - 35,456 Cash and cash equivalents, beginning of period $ - $ 4,680 $ - $ 61,226 $ - $ 65,906 Cash and cash equivalents, end of period - 5,508 - 95,854 - 101,362 23 . Subsequent Events On January 19, 2017, the Company announced that its board of directors declared cash distributions of $0.03 per share for the months of January, February and March, 2017. The January distribution is payable on or before February 15, 2017, to shareholders of record as of January31, 2017. The February distribution is payable on or before March 15, 2017, to shareholders of record as of February 28, 2017. The March distribution is payable on or before April 14, 2017, to shareholders of record as of March 31, 2017. On February 7, 2017, the Company granted approximately 117,000 RSUs to certain employees of the Company as part of the 2016 deferred compensation program. 50% of these units will vest on December 1, 2017 and the remaining 50% will vest on December 1, 2018, subject to the grantees’ continued employment through such dates. In addition, the Company granted approximately 153,000 RSUs to certain employees for long-term incentive purposes. 50% of these units will vest on December 1, 2017, and the remaining 50% will vest on December 1, 2018. The vested shares will be restricted from sale or transfer until December 1, 2019. On February 13, 2017, with the previous authorization expired, the Company’s board of directors authorized the repurchase of an additional 1,000,000 shares through December 31, 2017. On February 21, 2017, CLO I was almost fully liquidated returning $29.0 million in net cash to the Company. The remaining loans sold, pending closing, and a contingent liability will result in a distribution and sale to JMP Holdings in March 2017. 24. Selected Quarterly Financial Data (Unaudited) The following represents the Company’s unaudited quarterly results for the years ended December 31, 2016 and 2015. These quarterly results were prepared in accordance with GAAP and reflect all adjustments that are in the opinion of management, necessary for a fair statement of the results. JMP Group LLC Selected Consolidated Financial Data Three Months Ended (In thousands, except per share data) December 31, 2016 September 30, 2016 June 30, 2016 March 31, 2016 Total net revenues after provision for loan losses $ 36,024 $ 30,675 $ 29,723 $ 38,555 Non-interest expenses: Compensation and benefits 30,960 22,167 20,681 27,425 Other expenses 7,623 7,503 7,956 7,848 Total non-interest expenses 38,583 29,670 28,637 35,273 Income (loss) before income tax expense ) 1,005 1,086 3,282 Income tax expense (benefit) 50 Net income 1,296 1,602 1,332 3,232 Less: Net income attributable to the non-controlling interest 507 941 1,659 1,429 Net income (loss) attributable to JMP Group LLC 789 661 ) 1,803 Net income attributable to JMP Group LLC per common share: Basic $ 0.04 $ 0.03 $ ) $ 0.08 Diluted $ 0.04 $ 0.03 $ ) $ 0.08 JMP Group LLC Selected Consolidated Financial Data Three Months Ended (In thousands, except per share data) December 31, 2015 September 30, 2015 June 30, 2015 March 31, 2015 Total net revenues after provision for loan losses $ 31,475 $ 28,090 $ 40,459 $ 40,950 Non-interest expenses: Compensation and benefits 27,023 21,949 27,524 27,064 Other expenses 7,755 7,678 8,298 6,941 Total non-interest expenses 34,778 29,627 35,822 34,005 Income (loss) before income tax expense ) ) 4,637 6,945 Income tax expense ) ) ) 7,000 Net income (loss) 539 ) 7,501 ) Less: Net income attributable to the non-controlling interest 1,690 1,797 1,675 1,837 Net income (losss) attributable to JMP Group LLC ) ) 5,826 ) Net income attributable to JMP Group LLC per common share: Basic $ ) $ ) $ 0.26 $ ) Diluted $ ) $ ) $ 0.25 $ ) Item9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure None. Item9A. Controls and Procedures The Company’s management, with the participation of the Company’s Chairman and Chief Executive Officer and the Chief Financial Officer (the principal executive officer and principal financial officer, respectively), has evaluated the disclosure controls and procedures as of the end of the year covered by this Form 10-K, based on the criteria established in Internal Control- Integrated Framework issued by the Committee of Sponsoring Organizations (“COSO”) of the Treadway Commission. Based on their evaluation, the Chairman and Chief Executive Officer and Chief Financial Officer have concluded that as of the end of the year covered by this report, the disclosure controls and procedures are effective to provide reasonable assurance that the information required to be disclosed in the reports filed or submitted by the Company under the Exchange Act, is (i) recorded, processed, summarized and reported within the time periods specified in the SEC’s rulesand forms, and (ii) accumulated and communicated to the Company management, including the Chairman and Chief Executive Officer and the Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. There was no change in the Company’s internal control over financial reporting that occurred during the three months ended December 31, 2016 that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. The Company’s management report on internal control over financial reporting and the attestation of our independent registered public accounting firm are contained in Part II, Item8 “Financial Statements and Supplementary Data” of this Form 10-K and are incorporated herein by reference. Internal control over financial reporting cannot provide absolute assurance of achieving financial reporting objectives because of the inherent limitations of any system of internal control. Internal control over financial reporting is a process that involves human diligence and compliance and is subject to lapses of judgment and breakdowns resulting from human failures. Internal control over financial reporting also can be circumvented by collusion or improper overriding of controls. As a result of such limitations, there is risk that material misstatements may not be prevented or detected on a timely basis by internal control over financial reporting. However, these inherent limitations are known features of the financial reporting process. Therefore, it is possible to design into the process safeguards to reduce, though not eliminate, this risk. Item9B. Other Information None. PARTIII Item10. Directors, Executive Officers and Corporate Governance The information required by this item will be contained in the sections of the Company’s Proxy Statement for the 2017 Annual Meeting of Shareholders, captioned “Board of Directors,” “Compensation of Directors,” and “Section 16(a) Beneficial Ownership Reporting Compliance,” which are incorporated herein by reference. Item11. Executive Compensation Information with respect to this item will be contained in the sections of the Company’s Proxy Statement for the 2017 Annual Meeting of Shareholders, captioned “Executive Compensation” which is incorporated herein by reference. Item12. Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters Information with respect to this item will be contained in the sections of the Company’s Proxy Statement for the 2017 Annual Meeting of Shareholders, captioned “Security Ownership of Certain Beneficial Owners and Management” and “Equity Compensation Plan Information” which are incorporated herein by reference. Item13. Certain Relationships and Related Transactions, and Director Independence Information with respect to this item will be contained in the sections of the Company’s Proxy Statement for the 2017 Annual Meeting of Shareholders, captioned “Related Party Transactions” and “Director Independence” which are incorporated herein by reference. Item14. Principal Accountant Fees and Services Information with respect to this item will be contained in the sections of the Company’s Proxy Statement for the 2017 Annual Meeting of Shareholders, captioned “Fees Paid to Independent Registered Public Accounting Firm” which is incorporated herein by reference. PART IV Item15. Exhibits and Financial Statement Schedules (a) Documents filed as part of this Form10-K: 1. Consolidated Financial Statements The consolidated financial statements required to be filed in the Form10-K are listed below. The required financial statements appear on pages through herein. Item16. Form 10-K Summary None. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm 72 Consolidated Statements of Financial Condition as of December 31, 2016 and 2015 73 Consolidated Statements of Operations for the years ended December 31, 2016, 2015 and 2014 75 Consolidated Statements of Comprehensive Income for the years ended December 31, 2016, 2015 and 2014 76 Consolidated Statements of Changes in Shareholders’ Equity for the years ended December 31, 2016, 2015 and 2014 77 Consolidated Statements of Cash Flows for the years ended December 31, 2016, 2015 and 2014 78 Notes to Consolidated Financial Statements 80 2. Financial Statement Schedules Separate financial statement schedules have been omitted either because they are not applicable or because the required information is included in the consolidated financial statements. 3. Exhibits See the ExhibitIndex immediately following the signature page of this Form 10-K for a list of the exhibits being filed or furnished with or incorporated by reference into this Form10-K. SIGNATURES Pursuant to the requirements of Section13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: March 14, 2017 JMP GROUP LLC By: / S /J OSEPH A. J OLSON Joseph A. Jolson Chairman and Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date: March 14, 2017 Signature Title / S /J OSEPH A. J OLSON Director, Chairman and Chief Executive Officer Joseph A. Jolson (principal executive officer) / S / R AYMOND S. J ACKSON Chief Financial Officer Raymond S. Jackson (principal financial and accounting officer) / S /C RAIG R. J OHNSON Director Craig R. Johnson / S /D AVID M. D
